Exhibit 10.8

EXECUTION COPY

Loan Number: 1009394

 

 

 

CREDIT AGREEMENT

Dated as of April 17, 2013

by and among

PREIT ASSOCIATES, L.P.

and

PREIT-RUBIN, INC.,

                                                 as a Borrower,

PENNSYLVANIA REAL ESTATE INVESTMENT TRUST,

                                                                          as
Parent and as a Borrower,

THE FINANCIAL INSTITUTIONS PARTY HERETO

AND THEIR ASSIGNEES UNDER SECTION 11.6.(b),

                                             as Lenders

and

WELLS FARGO BANK, NATIONAL ASSOCIATION,

                                                                     as
Administrative Agent

 

 

WELLS FARGO SECURITIES, LLC,

                                                                            
                 as Lead Arranger and Sole Bookrunner,

U.S. BANK NATIONAL ASSOCIATION,

                                                                 as Syndication
Agent,

and

each of

BANK OF AMERICA, N.A.,

CITIBANK, N.A.,

JPMORGAN CHASE BANK, N.A.

and

MANUFACTURERS AND TRADERS TRUST COMPANY,

                                                                          as a
Documentation Agent

 

 

 



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

Article I. Definitions

     1   

Section 1.1. Definitions.

     1   

Section 1.2. General; References to Times.

     29   

Article II. Credit Facilities

     29   

Section 2.1. Revolving Loans.

     29   

Section 2.2. Swingline Loans.

     30   

Section 2.3. Letters of Credit.

     32   

Section 2.4. Rates and Payment of Interest on Loans.

     36   

Section 2.5. Number of Interest Periods.

     37   

Section 2.6. Repayment of Loans.

     37   

Section 2.7. Late Charges.

     37   

Section 2.8. Prepayments.

     37   

Section 2.9. Continuation.

     38   

Section 2.10. Conversion.

     38   

Section 2.11. Notes.

     39   

Section 2.12. Expiration or Maturity Date of Letters of Credit Past Termination.

     39   

Section 2.13. Extension of Termination Date.

     39   

Section 2.14. Voluntary Reduction of the Commitments.

     40   

Section 2.15. Joint and Several Liability of the Borrower.

     40   

Section 2.16. Actions of the Borrower.

     41   

Section 2.17. Amount Limitations.

     42   

Section 2.18. Funds Transfer Disbursements.

     42   

Section 2.19. Increase in Commitments.

     43   

Article III. Payments, Fees and Other General Provisions

     44   

Section 3.1. Payments.

     44   

Section 3.2. Pro Rata Treatment.

     45   

Section 3.3. Sharing of Payments, Etc.

     45   

Section 3.4. Several Obligations.

     46   

Section 3.5. Fees.

     46   

Section 3.6. Computations.

     47   

Section 3.7. Usury.

     47   

Section 3.8. Statements of Account.

     47   

Section 3.9. Defaulting Lenders.

     47   

Section 3.10. Taxes.

     51   

Article IV. Yield Protection, Etc.

     52   

Section 4.1. Additional Costs; Capital Adequacy.

     52   

Section 4.2. Suspension of LIBOR Loans.

     54   

Section 4.3. Illegality.

     54   

Section 4.4. Compensation.

     54   

Section 4.5. Treatment of Affected Loans.

     55   

Section 4.6. Affected Lenders.

     55   

Section 4.7. Assumptions Concerning Funding of LIBOR Loans.

     56   

Section 4.8. Change of Lending Office.

     56   

 

- i -



--------------------------------------------------------------------------------

Article V. Conditions Precedent

     56   

Section 5.1. Initial Conditions Precedent.

     56   

Section 5.2. Conditions Precedent to All Credit Events.

     58   

Article VI. Representations and Warranties

     59   

Section 6.1. Representations and Warranties.

     59   

Section 6.2. Survival of Representations and Warranties, Etc.

     65   

Article VII. Affirmative Covenants

     65   

Section 7.1. Financial Reporting and Other Information.

     65   

Section 7.2. Preservation of Existence and Similar Matters.

     70   

Section 7.3. Compliance with Applicable Law.

     70   

Section 7.4. Maintenance of Property.

     71   

Section 7.5. Conduct of Business.

     71   

Section 7.6. Insurance.

     71   

Section 7.7. Payment of Taxes and Claims.

     71   

Section 7.8. Books and Records; Visits and Inspections.

     71   

Section 7.9. Use of Proceeds.

     72   

Section 7.10. Environmental Matters.

     72   

Section 7.11. Further Assurances.

     72   

Section 7.12. Material Contracts.

     73   

Section 7.13. REIT Status.

     73   

Section 7.14. Exchange Listing.

     73   

Section 7.15. Guarantors; Release of Guarantors.

     73   

Section 7.16. Release of PREIT-RUBIN, Inc. as Borrower.

     74   

Article VIII. Negative Covenants

     74   

Section 8.1. Financial Covenants.

     74   

Section 8.2. Restricted Payments.

     76   

Section 8.3. Liens; Negative Pledge.

     77   

Section 8.4. Restrictions on Intercompany Transfers.

     77   

Section 8.5. Mergers, Acquisitions and Sales of Assets.

     78   

Section 8.6. Fiscal Year.

     79   

Section 8.7. Modifications of Organizational Documents and Material Contracts.

     79   

Section 8.8. Transactions with Affiliates.

     79   

Section 8.9. Environmental Matters.

     80   

Section 8.10. ERISA Exemptions.

     80   

Section 8.11. Derivatives Contracts.

     80   

Article IX. Default

     80   

Section 9.1. Events of Default.

     80   

Section 9.2. Remedies Upon Event of Default.

     84   

Section 9.3. Remedies Upon Default.

     85   

Section 9.4. Marshaling; Payments Set Aside.

     85   

Section 9.5. Allocation of Proceeds.

     85   

Section 9.6. Letter of Credit Collateral Account.

     86   

Section 9.7. Performance by Administrative Agent.

     87   

Section 9.8. Rescission of Acceleration by Requisite Lenders.

     87   

Section 9.9. Rights Cumulative.

     87   

 

- ii -



--------------------------------------------------------------------------------

Article X. The Administrative Agent

     88   

Section 10.1. Appointment and Authorization.

     88   

Section 10.2. Administrative Agent’s Reliance, Etc.

     89   

Section 10.3. Notice of Defaults.

     89   

Section 10.4. Administrative Agent and Titled Agents as Lender or Specified
Derivatives Provider.

     90   

Section 10.5. Approvals of Lenders.

     90   

Section 10.6. Lender Credit Decision, Etc.

     90   

Section 10.7. Indemnification of Administrative Agent.

     91   

Section 10.8. Successor Administrative Agent.

     92   

Section 10.9. Titled Agents.

     93   

Article XI. Miscellaneous

     93   

Section 11.1. Notices.

     93   

Section 11.2. Expenses.

     95   

Section 11.3. Stamp, Intangible and Recording Taxes.

     96   

Section 11.4. Setoff.

     96   

Section 11.5. Litigation; Jurisdiction; Other Matters; Waivers.

     96   

Section 11.6. Successors and Assigns.

     97   

Section 11.7. Amendments and Waivers.

     101   

Section 11.8. Nonliability of Administrative Agent and Lenders.

     103   

Section 11.9. Confidentiality.

     103   

Section 11.10. Indemnification.

     104   

Section 11.11. Termination; Survival.

     106   

Section 11.12. Severability of Provisions.

     106   

Section 11.13. GOVERNING LAW.

     106   

Section 11.14. Counterparts.

     106   

Section 11.15. Independence of Covenants.

     106   

Section 11.16. Obligations with Respect to Loan Parties.

     107   

Section 11.17. Limitation of Liability.

     107   

Section 11.18. Entire Agreement.

     107   

Section 11.19. Construction.

     107   

Section 11.20. Time of the Essence.

     107   

 

SCHEDULE I    Commitments SCHEDULE 1.1.(A)    Existing Ground Leases
SCHEDULE 1.1.(B)    Unencumbered Properties SCHEDULE 6.1.(b)    Ownership
Structure SCHEDULE 6.1.(f)    Title to Properties SCHEDULE 6.1.(g)   
Indebtedness SCHEDULE 6.1.(h)    Material Contracts SCHEDULE 6.1.(i)   
Litigation SCHEDULE 6.1.(w)    Non-Guarantor Subsidiaries EXHIBIT A    Form of
Assignment and Assumption Agreement EXHIBIT B    Form of Guaranty EXHIBIT C   
Form of Notice of Continuation EXHIBIT D    Form of Notice of Conversion

 

- iii -



--------------------------------------------------------------------------------

EXHIBIT E    Form of Notice of Revolving Loan Borrowing EXHIBIT F    Form of
Notice of Swingline Borrowing EXHIBIT G    Form of Transfer Authorizer
Designation EXHIBIT H    Form of Revolving Note EXHIBIT I    Form of Swingline
Note EXHIBIT J    Form of Opinion EXHIBIT K    Form of Compliance Certificate
EXHIBIT L    Form of Pricing Certificate

 

- iv -



--------------------------------------------------------------------------------

THIS CREDIT AGREEMENT (this “Agreement”) dated as of April 17, 2013, by and
among PREIT ASSOCIATES, L.P., a Delaware limited partnership (“PREIT”),
PREIT-RUBIN, INC., a Pennsylvania corporation (“PREIT-RUBIN”), PENNSYLVANIA REAL
ESTATE INVESTMENT TRUST, a Pennsylvania business trust (the “Parent”; together
with PREIT and PREIT-RUBIN, each individually, a “Borrower” and collectively,
the “Borrower”), each of the financial institutions initially a signatory hereto
together with their assignees pursuant to Section 11.6.(b) and WELLS FARGO BANK,
NATIONAL ASSOCIATION, as Administrative Agent, with WELLS FARGO SECURITIES, LLC,
as sole Lead Arranger (the “Arranger”) and as sole Bookrunner, U.S. BANK
NATIONAL ASSOCIATION, as Syndication Agent (the “Syndication Agent”) and each of
BANK OF AMERICA, N.A., CITIBANK, N.A., JPMORGAN CHASE BANK, N.A. and
MANUFACTURERS AND TRADERS TRUST COMPANY, as a Documentation Agent (each a
“Documentation Agent”).

WHEREAS, the Administrative Agent, the Issuing Bank and the Lenders desire to
make available to the Borrower a revolving credit facility in the amount of
$400,000,000, which includes a $50,000,000 swingline subfacility and a
$30,000,000 letter of credit subfacility, on and subject to the terms and
conditions contained herein.

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged by the parties hereto, the parties hereto agree
as follows:

ARTICLE I. DEFINITIONS

Section 1.1. Definitions.

In addition to terms defined elsewhere herein, the following terms shall have
the following meanings for the purposes of this Agreement:

“Accession Agreement” means an Accession Agreement substantially in the form of
Annex I to the Guaranty.

“Additional Costs” has the meaning given that term in Section 4.1.(b).

“Adjusted EBITDA” means, with respect to any Person and for any given period,
(a) the EBITDA of such Person and its Wholly Owned Subsidiaries determined on a
consolidated basis for such period, plus (b) rent payments made during such
period by such Person and its Wholly Owned Subsidiaries in respect of ground
leases minus (c) the Reserve for Replacements for all Properties owned by such
Person and its Wholly Owned Subsidiaries. Adjusted EBITDA shall be (i) increased
by the greater of a Person’s Ownership Share or Recourse Share of rent payments
made during such period by any Consolidation Exempt Entity of such Person in
respect of ground leases and (ii) decreased by the greater of a Person’s
Investment Share or Recourse Share of the Reserve for Replacements for all
Properties owned by the Consolidation Exempt Entities of such Person.

“Adjusted NOI” means, with respect to any Property and for a given period and
without duplication, the amount equal to: (a) rents and other revenues received
in the ordinary course from such Property (including proceeds of rent loss
insurance but excluding pre-paid rents and revenues and security deposits except
to the extent applied in satisfaction of tenants’ obligations for rent) minus
(b) all expenses paid or accrued related to the ownership, operation or
maintenance of such Property, including but not limited to taxes, assessments
and other similar charges, insurance, utilities, payroll costs, maintenance,
repair and landscaping expenses, marketing expenses, and general and
administrative expenses (including an appropriate allocation for legal,
accounting, advertising, marketing and other expenses incurred in connection
with such Property, but specifically excluding general overhead expenses of the
Borrower)



--------------------------------------------------------------------------------

minus (c) the Reserve for Replacements for such Property as of the end of such
period minus (d) the greater of (i) the actual property management fee paid
during such period and (ii) an imputed management fee in the amount of three
percent (3.0%) of the base rent revenues for such Property for such period.

“Administrative Agent” means Wells Fargo, as contractual representative for the
Lenders under the terms of this Agreement, or any successor Administrative Agent
appointed pursuant to Section 10.8.

“Administrative Questionnaire” means the Administrative Questionnaire completed
by each Lender and delivered to the Administrative Agent in a form supplied by
the Administrative Agent to the Lenders from time to time.

“Affected Lender” has the meaning given that term in Section 4.6.

“Affiliate” means with respect to a specified Person, another Person that
directly, or indirectly through one or more intermediaries, Controls or is
Controlled by or is under common Control with the Person specified. In no event
shall the Administrative Agent, the Issuing Bank or any Lender be deemed to be
an Affiliate of any Borrower.

“Agreement” has the meaning set forth in the introductory paragraph hereof.

“Agreement Date” means the date as of which this Agreement is dated.

“Applicable Law” means all applicable provisions of constitutions, statutes,
rules, regulations and orders of all governmental bodies and all orders of all
courts, tribunals and arbitrators.

“Applicable Margin” means the percentage rate set forth in the table below
corresponding to the ratio of Total Liabilities to Gross Asset Value as
determined from time to time in accordance with Section 8.1.(b) in effect at
such time:

 

Level   

Ratio of Total Liabilities to Gross Asset Value

   Applicable
Margin   1    Less than 0.450 to 1.00      1.50 %  2    Equal to or greater than
0.450 to 1.00 but less than 0.500 to 1.00      1.70 %  3    Equal to or greater
than 0.500 to 1.00 but less than 0.550 to 1.00      1.85 %  4    Equal to or
greater than 0.550      2.05 % 

The Applicable Margin for Loans shall be determined by the Administrative Agent
from time to time, based on the ratio of Total Liabilities to Gross Asset Value
as set forth in the Compliance Certificate most recently delivered by the Parent
pursuant to Section 7.1.(a)(iii). Any adjustment to the Applicable Margin shall
be effective as of the first day of the calendar month immediately following the
month during which the Parent delivers to the Administrative Agent the
applicable Compliance Certificate pursuant to Section 7.1.(a)(iii). If the
Parent fails to deliver a Compliance Certificate pursuant to
Section 7.1.(a)(iii), the Applicable Margin shall equal the percentage
corresponding to Level 4 until the first day of the calendar month immediately
following the month that the required Compliance Certificate is delivered.
Notwithstanding the foregoing, for the period from the Effective Date through
but excluding the date on which the Administrative Agent first determines the
Applicable Margin for Loans as set forth above, the Applicable Margin shall be
determined based on Level 4. Thereafter, such Applicable Margin shall be
adjusted from time to time as set forth in this definition. The provisions of
this definition shall be subject to Section 2.4.(c).

 

- 2 -



--------------------------------------------------------------------------------

“Approved Fund” means any Fund that is administered or managed by (a) a Lender,
(b) an Affiliate of a Lender, or (c) an entity or an Affiliate of any entity
that administers or manages a Lender.

“Arranger” has the meaning given that term in the first paragraph of this
Agreement.

“Assignment and Assumption Agreement” means an Assignment and Assumption entered
into by a Lender and an Eligible Assignee (with the consent of any party whose
consent is required by Section 11.6.), and accepted by the Administrative Agent,
in substantially the form of Exhibit A or any other form approved by the
Administrative Agent.

“Bankruptcy Event” means with respect to a Person, any of the events of the type
described or referred to in Section 9.1.(e) or (f).

“Base Rate” means the LIBOR Market Index Rate; provided, that if for any reason
the LIBOR Market Index Rate is unavailable, Base Rate shall mean the per annum
rate of interest equal to the Federal Funds Rate plus one and one-half of one
percent (1.50%).

“Base Rate Loan” means a Loan, or any portion thereof, bearing interest at a
rate based on the Base Rate.

“Benefit Arrangement” means at any time an employee benefit plan within the
meaning of Section 3(3) of ERISA which is not a Benefit Plan or a Multiemployer
Plan and which is maintained or otherwise contributed to by any member of the
ERISA Group.

“Benefit Plan” means at any time an employee pension benefit plan (other than a
Multiemployer Plan) which is covered by Title IV of ERISA or subject to the
minimum funding standards under Section 412 of the Internal Revenue Code and
either (i) is maintained, or contributed to, by any member of the ERISA Group
for employees of any member of the ERISA Group or (ii) has at any time within
the preceding six years been maintained, or contributed to, by any Person which
was at such time a member of the ERISA Group for employees of any Person which
was at such time a member of the ERISA Group.

“Borrower” means, subject to Section 7.16. hereof, each of PREIT, PREIT-RUBIN
and the Parent, individually and collectively, and shall include their
respective successors and permitted assigns.

“Borrower Information” has the meaning given that term in Section 2.4.(c).

“Business Day” means (i) a day of the week (but not a Saturday, Sunday or
holiday) on which the offices of the Administrative Agent in San Francisco,
California are open to the public for carrying on substantially all of the
Administrative Agent’s business functions, and (ii) if such day relates to a
LIBOR Loan, any such day that is also a day on which dealings in Dollars are
transacted in the London interbank market. Unless specifically referenced in
this Agreement as a Business Day, all references to “days” shall be to calendar
days.

“Capitalization Rate” means (a) 6.50% for a Property having an average sales per
square foot of more than $500 for the period of 12 consecutive months most
recently ending and (b) 7.50% for any other Property.

 

- 3 -



--------------------------------------------------------------------------------

“Capitalized Lease Obligation” means obligations under a lease that are required
to be capitalized for financial reporting purposes in accordance with GAAP. The
amount of a Capitalized Lease Obligation is the capitalized amount of such
obligation determined in accordance with GAAP.

“Cash Collateralize” means, to pledge and deposit with or deliver to the
Administrative Agent, for the benefit of the Issuing Bank or the Lenders, as
collateral for Letter of Credit Liabilities or obligations of Lenders to fund
participations in respect of Letter of Credit Liabilities, cash or deposit
account balances or, if the Administrative Agent and the Issuing Bank shall
agree in their sole discretion, other credit support, in each case pursuant to
documentation in form and substance satisfactory to the Administrative Agent and
the Issuing Bank. “Cash Collateral” shall have a meaning correlative to the
foregoing and shall include the proceeds of such cash collateral and other
credit support.

“Cash Equivalents” means: (a) securities issued, guaranteed or insured by the
United States of America or any of its agencies with maturities of not more than
one year from the date acquired; (b) certificates of deposit with maturities of
not more than one year from the date acquired issued by a United States federal
or state chartered commercial bank of recognized standing, or a commercial bank
organized under the laws of any other country which is a member of the
Organisation for Economic Cooperation and Development, or a political
subdivision of any such country, acting through a branch or agency, which bank
has capital and unimpaired surplus in excess of $500,000,000 and which bank or
its holding company has a short-term commercial paper rating of at least A-2 or
the equivalent by S&P or at least P-2 or the equivalent by Moody’s; (c) reverse
repurchase agreements with terms of not more than seven days from the date
acquired, for securities of the type described in clause (a) above and entered
into only with commercial banks having the qualifications described in
clause (b) above; (d) commercial paper issued by any Person incorporated under
the laws of the United States of America or any State thereof and rated at least
A-2 or the equivalent thereof by S&P or at least P-2 or the equivalent thereof
by Moody’s, in each case with maturities of not more than one year from the date
acquired; and (e) investments in money market funds registered under the
Investment Company Act of 1940, as amended, which have net assets of at least
$500,000,000 and at least 85% of whose assets consist of securities and other
obligations of the type described in clauses (a) through (d) above.

“CIP Adjustment” means, at any time of determination, the sum of (i) 75% of
Construction in Progress attributable to Properties (or portions thereof) that
were Placed in Service in the fiscal quarter of the Parent most recently ended
plus, (ii) 50% of Construction in Progress attributable to Properties (or
portions thereof) that were Placed in Service in the fiscal quarter of the
Parent prior to the immediately preceding fiscal quarter of the Parent most
recently ended plus, (iii) 25% of Construction in Progress attributable to
Properties (or portions thereof) that were Placed in Service two fiscal quarters
of the Parent prior to the immediately preceding fiscal quarter of the Parent
most recently ended. For purposes of this definition (x) if portions of a
Property are considered to have been Placed in Service although other portions
of such Property have not, the portions Placed in Service and the portions not
considered Placed in Service shall each be accounted for as a separate Property
and (y) the amount of Construction in Progress attributable to a Property (or
any portion thereof) that was Placed in Service shall be determined immediately
prior to the date such a Property (or any portion thereof) was Placed in
Service.

“Commitment” means, as to each Lender (other than the Swingline Lender), such
Lender’s obligation to make Revolving Loans pursuant to Section 2.1., to issue
(in the case of the Issuing Bank) and to participate (in the case of the other
Lenders) in Letters of Credit pursuant to Section 2.3.(i), and to participate in
Swingline Loans pursuant to Section 2.2.(e), in an amount up to, but not
exceeding the amount set forth for such Lender on Schedule I as such Lender’s
“Commitment Amount” or as set forth in any applicable Assignment and Assumption
Agreement, or agreement executed by a Lender becoming a party hereto in
accordance with Section 2.19., as the same may be reduced from time to time
pursuant to Section 2.14. or increased or reduced as appropriate to reflect any
assignments to or by such Lender effected in accordance with Section 11.6. or
increased as appropriate to reflect any increase effected in accordance with
Section 2.19.

 

- 4 -



--------------------------------------------------------------------------------

“Commitment Percentage” means, as to each Lender, the ratio, expressed as a
percentage, of (a) the amount of such Lender’s Commitment to (b) the aggregate
amount of the Commitments of all Lenders; provided, however that if at the time
of determination the Commitments have terminated or been reduced to zero, the
“Commitment Percentage” of each Lender shall be the Commitment Percentage of
such Lender in effect immediately prior to such termination or reduction.

“Compliance Certificate” has the meaning given that term in
Section 7.1.(a)(iii).

“Consolidated Affiliate” means (a) any Variable Interest Entity, or (b) with
respect to a Person (the “Minority Investor”), any other Person (other than a
Subsidiary or an Unconsolidated Affiliate of the Minority Investor) in whom the
Minority Investor directly or indirectly holds an ownership interest which is
less than a majority of the ownership interests in such Person, but by reason of
the structure or contracts binding on such Person, the financial results of such
Person are consolidated in accordance with GAAP with those of the Minority
Investor.

“Consolidation Exempt Entities” means, with respect to any Person, such Person’s
Consolidated Affiliates, Unconsolidated Affiliates and Non-Wholly Owned
Subsidiaries.

“Construction in Progress” means, at any time of determination, an amount equal
to the aggregate costs incurred to date with respect to Projects Under
Development. For the avoidance of doubt, the aggregate costs associated with any
Property (or portion thereof) that is considered to have been Placed in Service
(including in accordance with the second sentence of the definition of CIP
Adjustment) shall be excluded from Construction in Progress.

“Contingent Obligation” as applied to any Person, means (a) any direct or
indirect liability, contingent or otherwise, of that Person with respect to any
Indebtedness, lease, dividend or other payment obligation of another Person if
the primary purpose or intent of the Person incurring such liability, or the
primary effect thereof, is to provide assurance to the obligee of such liability
that such liability will be paid or discharged, or that the holders of such
liability will be protected (in whole or in part) against loss with respect
thereto or (b) any obligation of such Person with respect to any total return
swap entered into by such Person. Contingent Obligations shall include (i) any
Guaranty of the Indebtedness of another (other than of such Person for
liabilities arising from Nonrecourse Exceptions), (ii) the obligation to make
take-or-pay or similar payments if required regardless of nonperformance by any
other party or parties to an agreement, and (iii) any liability of such Person
for the Indebtedness of another through any agreement to purchase, repurchase or
otherwise acquire such obligation or any property constituting security
therefor, to provide funds for the payment or discharge of such obligation or to
maintain the solvency, financial condition or any balance sheet item or level of
income of another. The amount of any Contingent Obligation shall be equal to the
amount of the obligation so guaranteed or otherwise supported or, if not a fixed
and determined amount, the maximum amount so guaranteed or otherwise supported.

“Continue”, “Continuation” and “Continued” each refers to the continuation of a
LIBOR Loan from one Interest Period to another Interest Period pursuant to
Section 2.9.

“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise.
“Controlling” and “Controlled” have meanings correlative thereto.

 

- 5 -



--------------------------------------------------------------------------------

“Convert”, “Conversion” and “Converted” each refers to the conversion of a Loan
of one Type into a Loan of another Type pursuant to Section 2.10.

“Credit Event” means any of the following: (a) the making (or deemed making) of
any Loan, (b) the continuation of a LIBOR Loan, (c) the Conversion of a Base
Rate Loan into a LIBOR Loan and (d) the issuance of a Letter of Credit or the
amendment of a Letter of Credit that extends the maturity, or increases the
Stated Amount, of such Letter of Credit.

“Debtor Relief Laws” means the Bankruptcy Code, and all other liquidation,
conservatorship, bankruptcy, assignment for the benefit of creditors,
moratorium, rearrangement, receivership, insolvency, reorganization, or similar
Applicable Laws relating to the relief of debtors in the United States of
America or other applicable jurisdictions from time to time in effect.

“Default” means any of the events specified in Section 9.1., whether or not
there has been satisfied any requirement for the giving of notice, the lapse of
time, or both.

“Defaulting Lender” means, subject to Section 3.9.(f), any Lender that (a) has
failed to (i) fund all or any portion of its Loans within 2 Business Days of the
date such Loans were required to be funded hereunder unless such Lender notifies
the Administrative Agent and the Borrower in writing that such failure is the
result of such Lender’s determination that one or more conditions precedent to
funding set forth in Article V. (each of which conditions precedent, together
with any applicable default, shall be specifically identified in such writing)
has not been satisfied, or (ii) pay to the Administrative Agent, the Issuing
Bank, the Swingline Lender or any other Lender any other amount required to be
paid by it hereunder (including in respect of its participation in Letters of
Credit or Swingline Loans) within 2 Business Days of the date when due, (b) has
notified the Borrower, the Administrative Agent, the Issuing Bank or the
Swingline Lender in writing that it does not intend to comply with its funding
obligations hereunder, or has made a public statement to that effect (unless
such writing or public statement relates to such Lender’s obligation to fund a
Loan hereunder and states that such position is based on such Lender’s
determination that a condition precedent to funding set forth in Article V.
(which condition precedent, together with any applicable default, shall be
specifically identified in such writing or public statement) cannot be
satisfied), (c) has failed, within 3 Business Days after written request by the
Administrative Agent or the Borrower, to confirm in writing to the
Administrative Agent and the Borrower that it will comply with its prospective
funding obligations hereunder (provided that such Lender shall cease to be a
Defaulting Lender pursuant to this clause (c) upon receipt of such written
confirmation by the Administrative Agent and the Borrower), or (d) has, or has a
direct or indirect parent company that has, (i) become the subject of a
proceeding under any Debtor Relief Law, or (ii) had appointed for it a receiver,
custodian, conservator, trustee, administrator, assignee for the benefit of
creditors or similar Person charged with reorganization or liquidation of its
business or assets, including the Federal Deposit Insurance Corporation or any
other state or federal regulatory authority acting in such a capacity; provided
that a Lender shall not be a Defaulting Lender solely by virtue of the ownership
or acquisition of any equity interest in that Lender or any direct or indirect
parent company thereof by a Governmental Authority so long as such ownership
interest does not result in or provide such Lender with immunity from the
jurisdiction of courts within the United States of America or from the
enforcement of judgments or writs of attachment on its assets or permit such
Lender (or such Governmental Authority) to reject, repudiate, disavow or
disaffirm any contracts or agreements made with such Lender. Any determination
by the Administrative Agent that a Lender is a Defaulting Lender under any one
or more of clauses (a) through (d) above shall be conclusive and binding absent
manifest error, and such Lender shall be deemed to be a Defaulting Lender
(subject to Section 3.9.(f)) upon delivery of written notice of such
determination to the Borrower, the Issuing Bank, the Swingline Lender and each
Lender.

 

- 6 -



--------------------------------------------------------------------------------

“Derivatives Contract” means (a) any transaction (including any master
agreement, confirmation or other agreement with respect to any such transaction)
now existing or hereafter entered into by the Borrower or any of its
Subsidiaries (i) which is a rate swap transaction, swap option, basis swap,
forward rate transaction, commodity swap, commodity option, equity or equity
index swap, equity or equity index option, bond option, interest rate option,
foreign exchange transaction, cap transaction, floor transaction, collar
transaction, currency swap transaction, cross-currency rate swap transaction,
currency option, credit protection transaction, credit swap, credit default
swap, credit default option, total return swap, credit spread transaction,
repurchase transaction, reverse repurchase transaction, buy/sell-back
transaction, securities lending transaction, weather index transaction or
forward purchase or sale of a security, commodity or other financial instrument
or interest (including any option with respect to any of these transactions) or
(ii) which is a type of transaction that is similar to any transaction referred
to in clause (i) above that is currently, or in the future becomes, recurrently
entered into in the financial markets (including terms and conditions
incorporated by reference in such agreement) and which is a forward, swap,
future, option or other derivative on one or more rates, currencies,
commodities, equity securities or other equity instruments, debt securities or
other debt instruments, economic indices or measures of economic risk or value,
or other benchmarks against which payments or deliveries are to be made, and
(b) any combination of these transactions.

“Derivatives Support Document” means, (i) any Credit Support Annex comprising
part of (and as defined in) any Specified Derivatives Contract, and (ii) any
document or agreement pursuant to which cash, deposit accounts, securities
accounts or similar financial asset collateral are pledged to or made available
for set-off by, a Specified Derivatives Provider, including any banker’s lien or
similar right, securing or supporting Specified Derivatives Obligation.

“Derivatives Termination Value” means, in respect of any one or more Derivatives
Contracts, after taking into account the effect of any legally enforceable
netting agreement or provision relating thereto, (a) for any date on or after
the date such Derivatives Contracts have been terminated or closed out, the
termination amount or value determined in accordance therewith, and (b) for any
date prior to the date such Derivatives Contracts have been terminated or closed
out, the then-current mark-to-market value for such Derivatives Contracts,
determined based upon one or more mid-market quotations or estimates provided by
any recognized dealer in Derivatives Contracts (which may include the
Administrative Agent, any Lender, any Specified Derivatives Provider or any
Affiliate of any thereof).

“Disposition” means any sale, lease, transfer or other disposition (or series of
related sales, leases, transfers or dispositions) by any Borrower, any other
Loan Party or any other Subsidiary, including any disposition by means of a
merger, consolidation or similar transaction, by way of liquidation, winding-up
or dissolution, or by way of the issuance of Equity Interests of a Subsidiary
(each referred to for the purposes of this definition as a “disposition”), of:
(a) any Equity Interests of a Subsidiary (other than directors’ qualifying
shares or shares required by Applicable Law to be held by a Person other than a
Borrower or any other Subsidiary); (b) all or substantially all the assets of
any division or line of business of any Borrower, any other Loan Party or any
other Subsidiary; or (c) any other assets of any Borrower, any other Loan Party
or any other Subsidiary outside of the ordinary course of business of such
Borrower, such other Loan Party or such other Subsidiary; provided, however, a
disposition by a Subsidiary to a Borrower or any other Loan Party or by a
Borrower or any other Subsidiary to a Wholly Owned Subsidiary (including a
Person that will become a Wholly Owned Subsidiary immediately following such
disposition) shall not constitute a “Disposition”.

“Dollars” or “$” means the lawful currency of the United States of America.

“EBITDA” means, with respect to any Person for any period and without
duplication, net earnings (loss) of such Person and its Wholly Owned
Subsidiaries for such period plus the sum of the

 

- 7 -



--------------------------------------------------------------------------------

following amounts (but only to the extent included in determining net earnings
(loss) for such period): (a) depreciation and amortization expense and other
non-cash charges of such Person and its Wholly Owned Subsidiaries for such
period, including without limitation, non-cash compensation expense recorded
under Financial Accounting Standards Board Statement No. 123 (Revised 2004),
Accounting for Stock Based Compensation of such Person for such period, plus
(b) severance and restructuring charges of such Person and its Wholly Owned
Subsidiaries for such period, plus (c) interest expense of such Person and its
Wholly Owned Subsidiaries for such period, plus (d) all provisions for any
federal, state or other income tax of such Person and its Wholly Owned
Subsidiaries in respect of such period, plus (e) acquisition related costs of
such Person and its Wholly Owned Subsidiaries expensed pursuant to Topic 805 for
such period, that would otherwise have been capitalized under GAAP immediately
prior to the effectiveness of Topic 805 minus (plus) (f) extraordinary gains
(losses) of such Person and its Wholly Owned Subsidiaries for such period. In
addition, EBITDA shall include the greater of such Person’s Ownership Share or
Recourse Share of the EBITDA of the Consolidation Exempt Entities of such Person
for such period.

“Effective Date” means the later of (a) the Agreement Date and (b) the date on
which all of the conditions precedent set forth in Section 5.1. shall have been
fulfilled or waived in accordance with the provisions of Section 11.7.

“Eligible Assignee” means (a) a Lender, (b) an Affiliate of a Lender, (c) an
Approved Fund and (d) any other Person (other than a natural person); provided,
that notwithstanding the foregoing, “Eligible Assignee” shall not include (A) a
Borrower or any of its respective Affiliates or Subsidiaries, or (B) an
Affiliate of a Lender or an Approved Fund that (1) if organized under the laws
of the United States of America, any state thereof or the District of Columbia,
does not have total assets in excess of $5,000,000,000, or if organized under
the laws of any other country or a political subdivision thereof, is not
organized in such a country that is a member of the Organization for Economic
Co-operation and Development, does not have total assets in excess of
$10,000,000,000, or does not act through a branch or agency located in the
United States or (2) does not have a rating of BBB or higher by S&P, Baa2 or
higher by Moody’s or the equivalent or higher of either such rating by another
rating agency acceptable to the Administrative Agent with respect to such
Affiliate of a Lender or Approved Fund’s (or if such Affiliate or Approved Fund
is a Subsidiary, such Affiliate’s or Approved Fund’s parent’s) senior unsecured
long term indebtedness.

“Environmental Laws” means any Applicable Law relating to protection of human
health or the environment, relating to Hazardous Materials, relating to
liability for or costs of other actual or threatened danger to human health or
the environment. The term “Environmental Law” includes, but is not limited to,
the following statutes, as amended, any successor thereto, and any regulations
promulgated pursuant thereto, and any state or local statutes, ordinances,
rules, regulations and the like addressing similar issues: the Comprehensive
Environmental Response, Compensation and Liability Act; the Emergency Planning
and Community Right-to-Know Act; the Hazardous Substances Transportation Act;
the Resource Conservation and Recovery Act (including but not limited to
Subtitle I relating to underground storage tanks); the Solid Waste Disposal Act;
the Clean Water Act; the Clean Air Act; the Toxic Substances Control Act; the
Safe Drinking Water Act; the Occupational Safety and Health Act to the extent
the same relates to Hazardous Materials; the Federal Water Pollution Control
Act; the Federal Insecticide, Fungicide and Rodenticide Act; the Endangered
Species Act; the National Environmental Policy Act; and the River and Harbors
Appropriation Act. The term “Environmental Law” also includes, but is not
limited to, any Applicable Law: conditioning transfer of a property upon a
negative declaration or other approval of a governmental authority of the
environmental condition of such property; requiring notification or disclosure
of any release, deposit, discharge, emission, leaking, leaching, spilling,
seeping, migrating, injecting, pumping, pouring, emptying, escaping, dumping,
disposing or other movement of Hazardous Materials or other environmental
condition of a property to any Governmental Authority or

 

- 8 -



--------------------------------------------------------------------------------

other Person, whether or not in connection with transfer of title to or interest
in such property; imposing conditions or requirements in connection with related
permits or other authorization for lawful activity; relating to nuisance,
trespass or other causes of action relating to Hazardous Materials related to
any property; and relating to wrongful death, personal injury, or property or
other damage relating to Hazardous Materials in connection with any physical
condition or use of any property.

“Equity Interest” means, with respect to any Person (a) any share of preferred
stock, common stock, units or other capital stock of (or other ownership or
profit interests in) such Person, (b) any warrant, option or other right for the
purchase or other acquisition from such Person of any share of preferred stock,
common stock, units or other capital stock of (or other ownership or profit
interests in) such Person whether or not certificated, (c) any security
convertible into or exchangeable for any preferred stock, common stock, units or
other share of capital stock of (or other ownership or profit interests in) such
Person or warrant, right or option for the purchase or other acquisition from
such Person of such shares or units (or such other interests), and (d) any other
ownership or profit interest in such Person (including, without limitation,
partnership, member or trust interests therein), whether voting or nonvoting,
and whether or not such share, unit, warrant, option, right or other interest is
authorized or otherwise existing on any date of determination.

“Equity Issuance” means any issuance or sale by a Person of any Equity Interest.

“ERISA” means the Employee Retirement Income Security Act of 1974, as in effect
from time to time.

“ERISA Event” means, with respect to the ERISA Group, (a) any “reportable event”
as defined in Section 4043 of ERISA with respect to a Benefit Plan (other than
an event for which the 30-day notice period is waived); (b) the withdrawal of a
member of the ERISA Group from a Benefit Plan subject to Section 4063 of ERISA
during a plan year in which it was a “substantial employer” as defined in
Section 4001(a)(2) of ERISA or a cessation of operations that is treated as such
a withdrawal under Section 4062(e) of ERISA; (c) the incurrence by a member of
the ERISA Group of any liability with respect to the withdrawal or partial
withdrawal from any Multiemployer Plan; (d) the incurrence by any member of the
ERISA Group of any liability under Title IV of ERISA with respect to the
termination of any Benefit Plan or Multiemployer Plan; (e) the institution of
proceedings to terminate a Benefit Plan or Multiemployer Plan by the PBGC;
(f) the failure by any member of the ERISA Group to make when due required
contributions to a Multiemployer Plan or Benefit Plan unless such failure is
cured within 30 days or the filing pursuant to Section 412(c) of the Internal
Revenue Code or Section 302(c) of ERISA of an application for a waiver of the
minimum funding standard; (g) the termination of, or the appointment of a
trustee to administer, any Benefit Plan or Multiemployer Plan under Section 4042
of ERISA or the imposition of liability under Section 4069 or 4212(c) of ERISA;
(h) the receipt by any member of the ERISA Group of any notice or the receipt by
any Multiemployer Plan from any member of the ERISA Group of any notice,
concerning the imposition of Withdrawal Liability or a determination that a
Multiemployer Plan is, or is expected to be, insolvent (within the meaning of
Section 4245 of ERISA), in reorganization (within the meaning of Section 4241 of
ERISA), or in “critical” status (within the meaning of Section 432 of the
Internal Revenue Code or Section 305 of ERISA); (i) the imposition of any
liability under Title IV of ERISA, other than for PBGC premiums due but not
delinquent under Section 4007 of ERISA, upon any member of the ERISA Group or
the imposition of a Lien in favor of the PBGC under Title IV of ERISA upon any
member of the ERISA Group; or (j) a determination that a Benefit Plan is in “at
risk” status (within the meaning of Section 430 of the Internal Revenue Code or
Section 303 of ERISA).

“ERISA Group” means each Borrower, the other Subsidiaries and all members of a
controlled group of corporations and all trades or businesses (whether or not
incorporated) under common control that, together with the Borrower, are treated
as a single employer under Section 414 of the Internal Revenue Code.

 

- 9 -



--------------------------------------------------------------------------------

“Event of Default” means any of the events specified in Section 9.1., provided
that any requirement for notice or lapse of time or any other condition has been
satisfied.

“Excluded Subsidiary” means any (a) Subsidiary (i) which holds title to assets
which are or are to become collateral for any Secured Indebtedness of such
Subsidiary, is an owner of the Equity Interests of a Subsidiary holding title to
such assets (but has no assets other than such Equity Interests and other assets
of nominal value incidental thereto), or is required to be a single purpose
entity in connection with any Secured Indebtedness and (ii) which is prohibited
from Guarantying the Indebtedness of any other Person pursuant to (A) any
document, instrument or agreement evidencing such Secured Indebtedness, (B) a
provision of such Subsidiary’s organizational documents which provision was
included in such Subsidiary’s organizational documents as a condition to the
extension of such Secured Indebtedness or (C) any fiduciary obligation owing to
the holders of an Equity Interest in such Subsidiary and imposed under
Applicable Law or (b) Non-Wholly Owned Subsidiary that is prohibited from
Guarantying the Indebtedness of any Person other than a Wholly Owned Subsidiary
of such Non-Wholly Owned Subsidiary pursuant to (i) such Non-Wholly Owned
Subsidiary’s organizational documents as a condition to the negotiated business
arrangement with the holder of an Equity Interest in such Non-Wholly Owned
Subsidiary or (ii) any fiduciary obligation owing to the holders of an Equity
Interest in such Non-Wholly Owned Subsidiary and imposed under Applicable Law.

“Existing Credit Agreement” means that certain Amended, Restated and
Consolidated Credit Agreement dated as of March 11, 2010 by and among PREIT,
PREIT-RUBIN, PR Gallery I Limited Partnership, Keystone Philadelphia Properties,
L.P., the Parent, the financial institutions party thereto as “Lenders”, Wells
Fargo, as Administrative Agent, and the other parties thereto.

“Extension Request” has that meaning set forth in Section 2.13.

“Fair Market Value” means, with respect to any asset, the price which could be
negotiated in an arm’s-length free market transaction, for cash, between a
willing seller and a willing buyer, neither of which is under pressure or
compulsion to complete the transaction. Fair Market Value shall be determined by
the Board of Directors of the Parent acting in good faith conclusively evidenced
by a board resolution thereof delivered to the Administrative Agent or, with
respect to any asset valued at up to $5,000,000, such determination may be made
by the chief financial officer of the Parent evidenced by an officer’s
certificate delivered to the Administrative Agent.

“FATCA” means Sections 1471 through 1474 of the Internal Revenue Code, as of the
date of this Agreement (or any amended or successor version that is
substantively comparable and not materially more onerous to comply with) and any
current or future regulations or official interpretations thereof and any
agreements entered into pursuant to Section 1471(c) of the Internal Revenue
Code.

“Federal Funds Rate” means, for any period, a fluctuating interest rate per
annum equal for each day during such period to the weighted average of the rates
on overnight Federal funds transactions with members of the Federal Reserve
System arranged by Federal funds brokers, as published for such day (or, if such
day is not a Business Day, for the immediately preceding Business Day) by the
Federal Reserve Bank of New York, or, if such rate is not so published for any
day which is a Business Day, the average of the quotations for such day on such
transactions received by the Administrative Agent from three Federal Funds
brokers of recognized standing selected by the Administrative Agent.

 

- 10 -



--------------------------------------------------------------------------------

“Fee Letter” means that certain fee letter dated as of March 7, 2013, by and
among the Parent, PREIT, Wells Fargo and the Arranger.

“Fees” means the fees and commissions provided for or referred to in
Section 3.5. and any other fees payable by the Borrower hereunder or under any
Loan Document or under the Fee Letter.

“Fixed Charges” means, with respect to a Person and for a given period, (a) such
Person’s Interest Expense for such period, plus (b) regularly scheduled
principal payments on Indebtedness of such Person and its Wholly Owned
Subsidiaries made during such period, other than any balloon, bullet or similar
principal payment payable on any Indebtedness of such Person which repays such
Indebtedness in full, plus (c) Preferred Dividends accrued by such Person and
its Wholly Owned Subsidiaries during such period, plus (d) rent payments made
during such period by such Person and its Subsidiaries in respect of ground
leases. Fixed Charges shall include the greater of such Person’s Investment
Share or Recourse Share of the amount of any of the items described in the
immediately preceding clause (b) through (d) of such Person’s Consolidation
Exempt Entities.

“Fronting Exposure” means, at any time there is a Defaulting Lender, (a) with
respect to the Issuing Bank, such Defaulting Lender’s Commitment Percentage of
the outstanding Letter of Credit Liabilities other than Letter of Credit
Liabilities as to which such Defaulting Lender’s participation obligation has
been reallocated to other Lenders or Cash Collateralized in accordance with the
terms hereof, and (b) with respect to the Swingline Lender, such Defaulting
Lender’s Commitment Percentage of outstanding Swingline Loans other than
Swingline Loans as to which such Defaulting Lender’s participation obligation
has been reallocated to other Lenders.

“Fund” means any Person (other than a natural person) that is (or will be)
engaged in making, purchasing, holding or otherwise investing in commercial
loans and similar extensions of credit in the ordinary course of its business.

“Funds From Operations” means, with respect to a Person and for a given period,
(a) net income (loss) of such Person determined on a consolidated basis for such
period minus (or plus) (b) gains (or losses) from debt restructuring and sales
of operating property during such period plus (c) depreciation with respect to
such Person’s real estate assets and amortization (other than amortization of
deferred financing costs) of such Person for such period, all after adjustment
for unconsolidated partnerships and joint ventures. Adjustments for
unconsolidated entities will be calculated to reflect funds from operations on
the same basis. For purposes of this Agreement, Funds From Operations shall be
calculated consistent with the White Paper on Funds from Operations dated April
2002 issued by National Association of Real Estate Investment Trusts, Inc., but
without giving effect to any supplements, amendments or other modifications
promulgated after the Agreement Date. Notwithstanding the foregoing, Funds From
Operations shall exclude (i) non-cash impairment charges, (ii) acquisition
related costs expensed pursuant to Topic 805 that would have otherwise been
capitalized under GAAP immediately prior to the effectiveness of Topic 805, and
(iii) severance and restructuring charges. For the purpose of the foregoing,
sales of operating properties shall not include parcels of land, leased pads or
developed building parcels sold within one year from the respective opening date
thereof.

“GAAP” means generally accepted accounting principles in the United States of
America set forth in the opinions and pronouncements of the Accounting
Principles Board of the American Institute of Certified Public Accountants and
statements and pronouncements of the Financial Accounting Standards Board or in
such other statements by such other entity as may be approved by a significant
segment of the accounting profession in the United States of America, which are
applicable to the circumstances as of the date of determination.

 

- 11 -



--------------------------------------------------------------------------------

“Gallery” refers collectively to the Borrower’s Properties known as “Gallery I”
and “Gallery II” and its Properties located at 801 and 907 E. Market Street,
Philadelphia, Pennsylvania.

“Governmental Approvals” means all authorizations, consents, approvals, permits,
licenses and exemptions of, registrations and filings with, and reports to, all
Governmental Authorities.

“Governmental Authority” means any national, state or local government (whether
domestic or foreign), any political subdivision thereof or any other
governmental, quasi-governmental, judicial, administrative, public or statutory
instrumentality, authority, body, agency, bureau, commission, board, department
or other entity (including, without limitation, the Federal Deposit Insurance
Corporation, the Comptroller of the Currency or the Federal Reserve Board, any
central bank or any comparable authority) or any arbitrator with authority to
bind a party at law.

“Gross Asset Value” means, at a given time, the sum (without duplication) of
(a) Operating Real Estate Value at such time, plus (b) all cash and Cash
Equivalents (excluding cash and Cash Equivalents the disposition of which is
restricted (other than restrictions on cash held in an exchange account by a
“qualified intermediary” in connection with the sale of a property pursuant to
and qualifying for tax treatment under Section 1031 of the Internal Revenue
Code)), and all accounts receivable net of reserves, of the Parent and its
Wholly Owned Subsidiaries at such time, plus (c) the current book value of all
land held for future development owned in whole or in part by the Parent and its
Wholly Owned Subsidiaries, plus (d) predevelopment costs associated with land
referred to in the immediately preceding clause (c) and, subject to the
immediately following sentence, refundable deposits associated with land that is
not owned by the Parent and its Wholly Owned Subsidiaries, to the extent such
predevelopment costs and refundable deposits are included in the Parent’s
publicly filed financial statements, plus (e) the amount of Construction in
Progress of the Parent and its Wholly Owned Subsidiaries, plus (f) the CIP
Adjustment of the Parent and its Wholly Owned Subsidiaries plus (g) the purchase
price paid by the Parent or any Wholly Owned Subsidiary (less any amounts paid
to the Parent or such Subsidiary as a purchase price adjustment, held in escrow,
retained as a contingency reserve, or in connection with other similar
arrangements) for any Property acquired by the Parent or such Subsidiary during
the immediately preceding four fiscal quarters of the Parent, plus (h) with
respect to each Consolidation Exempt Entity of the Parent, the greater of the
Parent’s Ownership Share or Recourse Share of (v) all cash and Cash Equivalents
of such Consolidation Exempt Entity (excluding cash and Cash Equivalents the
disposition of which is restricted (other than restrictions on cash held in an
exchange account by a “qualified intermediary” in connection with the sale of a
property pursuant to and qualifying for tax treatment under Section 1031 of the
Internal Revenue Code)), (w) current book value of all land held for future
development owned in whole or part by such Consolidation Exempt Entity and
predevelopment costs associated with such land, (x) Construction in Progress of
such Consolidation Exempt Entity as of the end of the Parent’s fiscal quarter
most recently ended, (y) such Consolidation Exempt Entity’s Operating Real
Estate Value, and (z) such Consolidation Exempt Entity’s CIP Adjustment, plus
(i) the contractual purchase price of Properties of the Parent and its
Subsidiaries subject to purchase obligations, repurchase obligations, forward
commitments and unfunded obligations to the extent such obligations and
commitments are included in determinations of Total Liabilities. If obligations
under a contract to purchase or otherwise acquire unimproved or fully developed
real property are included when determining Total Liabilities and the seller
under such contract does not have the right to specifically enforce such
contract, then only an amount equal to the aggregate amount of due diligence
deposits, earnest money payments and other similar payments made under the
contract which, at such time, would be subject to forfeiture upon termination of
the contract, shall be included in Gross Asset Value. If obligations under a
contract to purchase or otherwise acquire real property being renovated or
developed by a third party are included when determining Total Liabilities and
such real property is not owned or leased by the Borrower or any of its
Subsidiaries, then only the amount equal to the maximum amount reasonably
estimated to be payable by such Person to such third party under a contract
between such

 

- 12 -



--------------------------------------------------------------------------------

Person and such third party during the remaining term of such contract, shall be
included in Gross Asset Value. To the extent that the current book value of land
held for development plus predevelopment costs included pursuant to clause
(d) above exceeds 5.0% of Gross Asset Value (determined without giving effect to
this sentence), such excess shall be excluded in determining Gross Asset Value.

“Ground Lease” means the existing ground leases in which the Borrower or a
Subsidiary is lessee described on Schedule 1.1.(A) and any ground lease
hereafter entered into by the Borrower or a Subsidiary which contains (a) the
following terms and conditions: (i) except for leases where the lessor and
lessee are both Subsidiaries of the Parent, a remaining term (exclusive of any
unexercised extension options) of 30 years or more from the Agreement Date;
(ii) the right of the lessee to mortgage and encumber its interest in the leased
property either without the consent of the lessor or with the consent of the
lessor not to be unreasonably withheld; (iii) the obligation of the lessor to
give the holder of any mortgage Lien on such leased property written notice of
any defaults on the part of the lessee and agreement of such lessor that such
lease will not be terminated until such holder has had a reasonable opportunity
to cure or complete foreclosures, and fails to do so; (iv) reasonable
transferability of the lessee’s interest under such lease, including ability to
sublease; (v) the obligation of the lessor to grant a new lease to the mortgagee
(or its designee) as tenant on the same terms as the existing ground lease if
the existing ground lease is terminated for any reason subject to cure of any
monetary defaults under the lease; and (vi) such other rights customarily
required by mortgagees making a loan secured by the interest of the holder of
the leasehold estate demised pursuant to a ground lease; or (b) terms and
conditions otherwise acceptable to the Administrative Agent.

“Guarantor” means any Person that is party to the Guaranty as a “Guarantor”.

“Guaranty”, “Guaranteed” or to “Guarantee” as applied to any obligation means
and includes: (a) a guaranty (other than by endorsement of negotiable
instruments for collection in the ordinary course of business), directly or
indirectly, in any manner, of any part or all of such obligation, or (b) an
agreement, direct or indirect, contingent or otherwise, and whether or not
constituting a guaranty, the practical effect of which is to assure the payment
or performance (or payment of damages in the event of nonperformance) of any
part or all of such obligation whether by: (i) the purchase of securities or
obligations, (ii) the purchase, sale or lease (as lessee or lessor) of property
or the purchase or sale of services primarily for the purpose of enabling the
obligor with respect to such obligation to make any payment or performance (or
payment of damages in the event of nonperformance) of or on account of any part
or all of such obligation, or to assure the owner of such obligation against
loss, (iii) the supplying of funds to or in any other manner investing in the
obligor with respect to such obligation, (iv) repayment of amounts drawn down by
beneficiaries of letters of credit (including Letters of Credit), or (v) the
supplying of funds to or investing in a Person on account of all or any part of
such Person’s obligation under a Guaranty of any obligation or indemnifying or
holding harmless, in any way, such Person against any part or all of such
obligation. As the context requires, “Guaranty” shall also mean the guaranty
executed and delivered pursuant to Section 5.1. and substantially in the form of
Exhibit B.

“Hazardous Materials” includes but is not limited to any and all substances
(whether solid, liquid or gas) defined, listed, or otherwise classified as
pollutants, hazardous wastes, hazardous substances, hazardous materials,
extremely hazardous wastes, or words of similar meaning or regulatory effect
under any present or future Environmental Laws or that may have a negative
impact on human health or the environment, including but not limited to
Microbial Matter, petroleum and petroleum products, asbestos and
asbestos-containing materials, polychlorinated biphenyls, lead, radon,
radioactive materials, flammables and explosives, but excluding substances of
kinds and in amounts ordinarily and customarily used or stored in similar
properties for the purposes of cleaning or other maintenance or operations or
held for sale in a retail shopping mall and otherwise in compliance with all
Environmental Laws.

 

- 13 -



--------------------------------------------------------------------------------

“Indebtedness” means, with respect to a Person, at the time of computation
thereof, all of the following (without duplication): (a) obligations of such
Person in respect of money borrowed or for the deferred purchase price of
property or services (other than trade debt incurred in the ordinary course of
business); (b) obligations of such Person, whether or not for money borrowed
(i) represented by notes payable, or drafts accepted, in each case representing
extensions of credit, (ii) evidenced by bonds, debentures, notes or similar
instruments, or (iii) constituting purchase money indebtedness, conditional
sales contracts, title retention debt instruments or other similar instruments,
upon which interest charges are customarily paid or that are issued or assumed
as full or partial payment for property; (c) all master lease obligations;
(d) Capitalized Lease Obligations of such Person; (e) all reimbursement
obligations of such Person under and in respect of any letters of credit or
acceptances that have been presented for payment net of any cash collateral
provided therefor; (f) all obligations of such Person to purchase, redeem,
retire, defease or otherwise make any payment in respect of any Mandatorily
Redeemable Stock issued by such Person or any other Person; (g) all Indebtedness
of other Persons which (i) such Person has Guaranteed (other than Guarantees
which are solely Guarantees of performance and not of payment and other
Guarantees of such Person for liabilities arising from Nonrecourse Exceptions)
or is otherwise recourse to such Person or (ii) is secured by a Lien on any
property of such Person; provided, that such Indebtedness shall be limited to
the value of such property so encumbered; and (h) the Recourse Share of all
Indebtedness of any partnership of which such Person is a general partner. For
purposes of this definition preferred equity (other than Mandatorily Redeemable
Stock) of a Person shall not be considered to be Indebtedness.

“Intellectual Property” has the meaning given that term in Section 6.1.(s).

“Interest Expense” means, with respect to a Person and for any period, (a) all
paid, accrued or capitalized interest expense (including, without limitation,
interest expense attributable to Capitalized Lease Obligations but excluding
capitalized interest funded from an interest reserve in a construction loan) of
such Person and in any event shall include all letter of credit fees and all
interest expense with respect to any Indebtedness in respect of which such
Person is wholly or partially liable whether pursuant to any repayment, interest
carry, performance Guarantee or otherwise, plus (b) to the extent not already
included in the foregoing clause (a) the greater of such Person’s Investment
Share or Recourse Share of all paid, accrued or capitalized interest expense (as
limited above) for such period of Consolidation Exempt Entities of such Person.

“Interest Period” means with respect to any LIBOR Loan, the period commencing on
the date of the borrowing, Conversion or Continuation of such LIBOR Loan and
ending on the last day of the period selected by the Borrower pursuant to the
provisions below. The duration of each Interest Period shall be one, three or
six months as the Borrower may, in a Notice of Borrowing, a Notice of
Continuation or a Notice of Conversion, select. In no event shall an Interest
Period of a Loan extend beyond the Termination Date. Whenever the last day of
any Interest Period would otherwise occur on a day other than a Business Day,
the last day of such Interest Period shall be extended to occur on the next
succeeding Business Day; provided, however, that if such extension would cause
the last day of such Interest Period to occur in the next following calendar
month, the last day of such Interest Period shall occur on the next preceding
Business Day.

“Internal Revenue Code” means the Internal Revenue Code of 1986, as amended.

“Investment” means, with respect to any Person, any acquisition or investment
(whether or not of a controlling interest) by such Person, whether by means of
any of the following: (a) the purchase or other acquisition of any Equity
Interest in another Person, (b) a loan, advance or extension of credit to,
capital contribution to, Guaranty of Indebtedness of, or purchase or other
acquisition of any Indebtedness

 

- 14 -



--------------------------------------------------------------------------------

of, another Person, including any partnership or joint venture interest in such
other Person, or (c) the purchase or other acquisition (in one transaction or a
series of transactions) of assets of another Person that constitute the business
or a division or operating unit of another Person. Any commitment to make an
Investment in any other Person, as well as any option of another Person to
require an Investment in such Person, shall constitute an Investment. Except as
expressly provided otherwise, for purposes of determining compliance with any
covenant contained in a Loan Document, the amount of any Investment shall be the
amount actually invested, without adjustment for subsequent increases or
decreases in the value of such Investment. The foregoing shall not include
advances and allowances to tenants of a Person in the ordinary course of
business.

“Investment Share” means, with respect to any Consolidation Exempt Entity of the
Parent or any of its Subsidiaries, the ratio (expressed as a percentage) of
(a) the aggregate amount of the Investment by the Parent or such Subsidiary in
such Consolidation Exempt Entity to (b) the aggregate amount of all Investments
by all Persons in such Consolidation Exempt Entity, subject to review of
calculation of such ratio by the Administrative Agent.

“Issuing Bank” means Wells Fargo in its capacity as the issuer of Letters of
Credit pursuant to Section 2.3.

“L/C Commitment Amount” has the meaning given that term in Section 2.3.(a).

“L/C Disbursement” has the meaning given to that term in Section 3.9.(b).

“Lender” means each financial institution from time to time party hereto as a
“Lender” together with its respective successors and permitted assigns, and, as
the context requires, includes the Swingline Lender.

“Lending Office” means, for each Lender and for each Type of Loan, the office of
such Lender specified in such Lender’s Administrative Questionnaire or in the
applicable Assignment and Assumption Agreement, or such other office of such
Lender as such Lender may notify the Administrative Agent in writing from time
to time.

“Letter of Credit” has the meaning given that term in Section 2.3.(a).

“Letter of Credit Collateral Account” means a special deposit account maintained
pursuant to Section 9.6. by the Administrative Agent and under its sole dominion
and control.

“Letter of Credit Documents” means, with respect to any Letter of Credit,
collectively, any application therefor, any certificate or other document
presented in connection with a drawing under such Letter of Credit and any other
agreement, instrument or other document governing or providing for (a) the
rights and obligations of the parties concerned or at risk with respect to such
Letter of Credit or (b) any collateral security for any of such obligations.

“Letter of Credit Liabilities” means, without duplication, at any time and in
respect of any Letter of Credit, the sum of (a) the Stated Amount of such Letter
of Credit plus (b) the aggregate unpaid principal amount of all Reimbursement
Obligations of the Borrower at such time due and payable in respect of all
drawings made under such Letter of Credit. For purposes of this Agreement, a
Lender (other than the Lender then acting as Issuing Bank) shall be deemed to
hold a Letter of Credit Liability in an amount equal to its participation
interest under Section 2.3. in the related Letter of Credit, and the Lender then
acting as the Issuing Bank shall be deemed to hold a Letter of Credit Liability
in an amount equal to its retained interest in the related Letter of Credit
after giving effect to the acquisition by the Lenders (other than the Lender
then acting as the Issuing Bank) of their participation interests under such
Section.

 

- 15 -



--------------------------------------------------------------------------------

“Level” has the meaning given that term in the definition of “Applicable
Margin”.

“LIBOR” means, with respect to any LIBOR Loan for any Interest Period, the rate
of interest obtained by dividing (i) the rate appearing on the Reuters Screen
LIBOR01 page (or on any successor or substitute page of such service, or any
successor to or substitute for such service, providing rate quotations
comparable to those currently provided on such page, as determined by the
Administrative Agent from time to time for purposes of providing quotations of
interest rates applicable to Dollar deposits in the London interbank market) at
approximately 11:00 a.m., London time, on the date that is two Business Days
prior to the first day of such Interest Period and having a maturity equal to
such Interest Period by (ii) a percentage equal to 1 minus the stated maximum
rate (stated as a decimal) of all reserves, if any, required to be maintained
with respect to Eurocurrency funding (currently referred to as “Eurocurrency
liabilities”) as specified in Regulation D of the Board of Governors of the
Federal Reserve System (or against any other category of liabilities which
includes deposits by reference to which the interest rate on LIBOR Loans is
determined or any applicable category of extensions of credit or other assets
which includes loans by an office of any Lender outside of the United States of
America). Any change in such maximum rate shall result in a change in LIBOR on
the date on which such change in such maximum rate becomes effective.

“LIBOR Loan” means a Revolving Loan (other than a Base Rate Loan) bearing
interest at a rate based on LIBOR.

“LIBOR Market Index Rate” means, for any day, LIBOR as of that day that would be
applicable for a LIBOR Loan having a one month Interest Period determined at
approximately 11:00 a.m. Central time for such day (or if such day is not a
Business Day, the immediately preceding Business Day). The LIBOR Market Index
Rate shall be determined on a daily basis.

“Lien” as applied to the property of any Person means: (a) any security
interest, encumbrance, mortgage, deed to secure debt, deed of trust, pledge,
lien, charge or lease constituting a Capitalized Lease Obligation, conditional
sale or other title retention agreement, or other security title or encumbrance
of any kind in respect of any property of such Person, or upon the income or
profits therefrom; (b) any arrangement, express or implied, under which any
property of such Person is transferred, sequestered or otherwise identified for
the purpose of subjecting the same to the payment of Indebtedness or performance
of any other obligation in priority to the payment of the general, unsecured
creditors of such Person; (c) the filing of any financing statement under the
Uniform Commercial Code or its equivalent in any jurisdiction, excluding any
financing statement filed to give notice of the existence of an operating lease;
and (d) any agreement by such Person to grant, give or otherwise convey any of
the foregoing.

“Loan” means a Revolving Loan or a Swingline Loan.

“Loan Document” means this Agreement, each Note, the Guaranty, and each other
document or instrument now or hereafter executed and delivered by a Loan Party
in connection with, pursuant to or relating to this Agreement (other than the
Fee Letter and any Specified Derivatives Contract).

“Loan Party” means each Borrower and each Guarantor.

“Mandatorily Redeemable Stock” means, with respect to any Person, any Equity
Interest of such Person which by the terms of such Equity Interest (or by the
terms of any security into which it is convertible or for which it is
exchangeable or exercisable), upon the happening of any event or otherwise,

 

- 16 -



--------------------------------------------------------------------------------

(a) matures or is mandatorily redeemable, pursuant to a sinking fund obligation
or otherwise (other than an Equity Interest to the extent redeemable in exchange
for common stock or other equivalent common Equity Interests at the option of
the issuer of such Equity Interest or any Person controlling such issuer),
(b) is convertible into or exchangeable or exercisable for Indebtedness or
Mandatorily Redeemable Stock, or (c) is redeemable at the option of the holder
thereof, in whole or part (other than an Equity Interest which is redeemable
solely in exchange for common stock or other equivalent common Equity
Interests), in each case on or prior to the date on which all Loans are
scheduled to be due and payable in full.

“Material Adverse Effect” means a materially adverse effect on (a) the business,
assets, liabilities, financial condition, results of operations or business
prospects of PREIT and its Subsidiaries taken as a whole, or the Parent and its
Subsidiaries taken as a whole, (b) the legal ability of the Borrower or any
other Loan Party that is a Material Subsidiary to perform its obligations under
any Loan Document to which it is a party, (c) the validity or enforceability of
any of the Loan Documents, (d) the rights and remedies of the Lenders and the
Administrative Agent under any of such Loan Documents and (e) the timely payment
of the principal of or interest on the Loans or other amounts payable in
connection therewith.

“Material Contract” means any contract or other arrangement (other than Loan
Documents and Specified Derivatives Contracts), whether written or oral, to
which a Borrower, any other Loan Party or any other Subsidiary is a party as to
which the breach, nonperformance, cancellation or failure to renew by any party
to such contract or other arrangement could reasonably be expected to have a
Material Adverse Effect.

“Material Indebtedness” has the meaning given that term in Section 9.1.(d)(i).

“Material Subsidiary” means one or more Subsidiaries (other than any Borrower)
to which more than $25,000,000 of Gross Asset Value is directly or indirectly
attributable.

“Microbial Matter” means fungi or bacterial matter which reproduces through the
release of spores or the splitting of cells, including, but not limited to,
mold, mildew, and viruses, whether or not such Microbial Matter is living.

“Moody’s” means Moody’s Investors Service, Inc.

“Mortgage” means a mortgage, deed of trust, deed to secure debt or similar
security instrument made or to be made by a Person owning an interest in real
estate granting a Lien on such interest in real estate as security for the
payment of Indebtedness.

“Multiemployer Plan” means at any time a multiemployer plan within the meaning
of Section 4001(a)(3) of ERISA to which any member of the ERISA Group is then
making or accruing an obligation to make contributions or has within the
preceding six plan years made contributions, including for these purposes any
Person which ceased to be a member of the ERISA Group during such six year
period.

“Negative Pledge” means, with respect to a given asset, any provision of a
document, instrument or agreement (other than any Loan Document) which prohibits
or purports to prohibit the creation or assumption of any Lien on such asset as
security for Indebtedness of the Person owning such asset or any other Person;
provided, however, that an agreement that conditions a Person’s ability to
encumber its assets upon the maintenance of one or more specified ratios that
limit such Person’s ability to encumber its assets but that do not generally
prohibit the encumbrance of its assets, or the encumbrance of specific assets,
shall not constitute a Negative Pledge.

 

- 17 -



--------------------------------------------------------------------------------

“Net Proceeds” means with respect to an Equity Issuance by a Person, the
aggregate amount of all cash or the Fair Market Value of all other property
received by such Person in respect of such Equity Issuance net of investment
banking fees, legal fees, accountants fees, underwriting discounts and
commissions and other customary fees and expenses actually incurred by or on
behalf of such Person in connection with such Equity Issuance and paid or
payable to a Person other than an Affiliate of such Person.

“NOI” means, with respect to any Property and for a given period and without
duplication, the amount equal to: (a) rents and other revenues received or
accrued in the ordinary course from such Property (including proceeds of rent
loss insurance but excluding pre-paid rents and revenues and security deposits
except to the extent applied in satisfaction of tenants’ obligations for rent
and without giving effect to acceleration of straight line rents, allowances,
and lease intangibles as required by GAAP) minus (b) all expenses paid or
accrued related to the ownership, operation or maintenance of such Property,
including but not limited to taxes, assessments and other similar charges,
insurance, utilities, payroll costs, maintenance, repair and landscaping
expenses, marketing expenses, and general and administrative expenses (including
an appropriate allocation for legal, accounting, advertising, marketing and
other expenses incurred in connection with such Property, but specifically
excluding general overhead expenses of the Borrower).

“Non-Consenting Lender” means any Lender that does not approve any consent,
waiver or amendment that (a) requires the approval of all affected Lenders in
accordance with the terms of Section 11.7.(b) and (b) has been approved by the
Requisite Lenders.

“Non-Defaulting Lender” means, at any time, each Lender that is not a Defaulting
Lender at such time.

“Nonrecourse Exceptions” means, with respect to Nonrecourse Indebtedness,
reasonable and customary exceptions for fraud, willful misrepresentation,
misapplication of funds (including misappropriation of security deposits and
failure to apply rents to operating expenses or debt service), indemnities
relating to environmental matters and waste of property constituting security
for such Nonrecourse Indebtedness, post-default interest, attorney’s fees and
other costs of collection to the extent not covered by the value of the property
constituting security for such Nonrecourse Indebtedness and other similar
exceptions to nonrecourse liability. Nonrecourse Exceptions shall also include
the contingent liability of a Person in respect of Nonrecourse Indebtedness of
another Person providing for liability arising upon the occurrence of a
Bankruptcy Event with respect to such other Person or the occurrence of other
contingent events such as a violation of a due on sale clause or a due on
finance clause or a violation of special purpose entity covenants (whether such
liability arises under a Guaranty of such Nonrecourse Indebtedness enforceable
only upon the occurrence of such Bankruptcy Event or such other contingent
event, as an obligation to pay to the holder of such Nonrecourse Indebtedness
damages resulting from the occurrence of such Bankruptcy Event or other
contingent event, or otherwise); provided, however, upon the occurrence of any
Bankruptcy Event or other contingent event with respect to such other Person, or
once such liability shall otherwise cease to be contingent, then such liability
shall no longer be considered to be Nonrecourse Indebtedness.

“Nonrecourse Indebtedness” means, with respect to a Person, (a) Indebtedness for
borrowed money in respect of which recourse for payment (except for obligations
in respect to Nonrecourse Exceptions) is contractually limited to specific
assets of such Person encumbered by a Lien securing such Indebtedness or (b) if
such Person is a Single Asset Entity, any Indebtedness for borrowed money of
such Person. Liability of a Person under (i) a Guaranty of Nonrecourse
Exceptions or (ii) completion guarantees for Projects Under Development, to the
extent relating to the Nonrecourse Indebtedness of another Person, shall not, in
and of itself, prevent such liability from being characterized as Nonrecourse
Indebtedness.

 

- 18 -



--------------------------------------------------------------------------------

“Non-Wholly Owned Subsidiary” means any Subsidiary of a Person that is not a
Wholly Owned Subsidiary.

“Note” means a Revolving Note or the Swingline Note.

“Notice of Continuation” means a notice substantially in the form of Exhibit C
(or such other form reasonably acceptable to the Administrative Agent and
containing the information required in such Exhibit) to be delivered to the
Administrative Agent pursuant to Section 2.9. evidencing the Borrower’s request
for the Continuation of a LIBOR Loan.

“Notice of Conversion” means a notice substantially in the form of Exhibit D (or
such other form reasonably acceptable to the Administrative Agent and containing
the information required in such Exhibit) to be delivered to the Administrative
Agent pursuant to Section 2.10. evidencing the Borrower’s request for the
Conversion of a Loan from one Type to another Type.

“Notice of Revolving Loan Borrowing” means a notice substantially in the form of
Exhibit E (or such other form reasonably acceptable to the Administrative Agent
and containing the information required in such Exhibit) to be delivered to the
Administrative Agent evidencing the Borrower’s request for the borrowing of
Revolving Loans.

“Notice of Swingline Borrowing” means a notice substantially in the form of
Exhibit F (or such other form reasonably acceptable to the Administrative Agent
and containing the information required in such Exhibit) to be delivered to the
Swingline Lender pursuant to Section 2.2.(b) evidencing the Borrower’s request
for a Swingline Loan.

“Obligations” means, individually and collectively: (a) the aggregate principal
balance of, and all accrued and unpaid interest on, the Loans; (b) all
Reimbursement Obligations and all other Letter of Credit Liabilities; and
(c) all other indebtedness, liabilities, obligations, covenants and duties of
the Borrower and the other Loan Parties owing to the Administrative Agent, the
Issuing Bank or any Lender of every kind, nature and description, under or in
respect of this Agreement or any of the other Loan Documents, including, without
limitation, the Fees, any other fees payable under any Loan Document and
indemnification obligations, whether direct or indirect, absolute or contingent,
due or not due, contractual or tortious, liquidated or unliquidated, and whether
or not evidenced by any promissory note. “Obligations” shall not include
Specified Derivatives Obligations.

“Occupancy Rate” means, with respect to a Property at any time, the ratio,
expressed as a percentage, of (a) the net rentable square footage of such
Property actually occupied by tenants paying rent (including each tenant in
occupancy during a free rent period negotiated under the terms of its lease and
space provided to and accepted by a tenant for performance by the tenant of
fit-up work) pursuant to binding leases as to which no monetary default has
occurred and is continuing to (b) the aggregate net rentable square footage of
such Property. When determining the Occupancy Rate of a Property, a tenant will
be deemed to be in occupancy provided such tenant (A) is paying rent to the
extent required under the lease, (B) has taken physical possession of its leased
space, and (C) if not already open for business, the Borrower reasonably
anticipates that such tenant will be open for business within 90 days of the
date such tenant first took possession of such space.

“Off-Balance Sheet Obligations” means liabilities and obligations of any
Borrower, any other Subsidiary or any other Person in respect of “off-balance
sheet arrangements” (as defined in Item

 

- 19 -



--------------------------------------------------------------------------------

303(a)(4)(ii) of Regulation S-K promulgated under the Securities Act) which the
Parent would be required to disclose in the “Management’s Discussion and
Analysis of Financial Condition and Results of Operations” section of the
Parent’s report on Form 10-Q or Form 10-K (or their equivalents) which the
Parent is required to file with the Securities and Exchange Commission (or any
Governmental Authority substituted therefor).

“Operating Real Estate Value” means, as of a given date, the Adjusted NOI for
each Property of the Parent, its Subsidiaries, its Consolidated Affiliates and
its Unconsolidated Affiliates for the four fiscal-quarter period most recently
ended divided by the applicable Capitalization Rate for each such Property. For
purposes of determining Operating Real Estate Value (a) Adjusted NOI from
Properties acquired by the Parent, any Subsidiary, any Consolidated Affiliate or
any Unconsolidated Affiliate during the immediately preceding four fiscal
quarters of the Parent or disposed of by any such Person during the immediately
preceding fiscal quarter of the Parent, shall be excluded and (b) with respect
to a Property owned by a Consolidation Exempt Entity, only the greater of the
Parent’s Ownership Share or Recourse Share of the Adjusted NOI, as applicable,
of such Property shall be used when determining Operating Real Estate Value. If
the Borrower or a Subsidiary owns Equity Interests in a Consolidated Affiliate
or an Unconsolidated Affiliate which owns a Property the Adjusted NOI of which
has not been excluded from determinations of Operating Real Estate Value by
virtue of the immediately preceding clause (a), and such Consolidated Affiliate
or Unconsolidated Affiliate then becomes a Subsidiary as a result of the
acquisition by the Borrower or another Subsidiary of additional Equity Interests
or otherwise, the Adjusted NOI for Properties owned by such Consolidated
Affiliate or Unconsolidated Affiliate which has become a Subsidiary shall
continue to be included in determinations of Operating Real Estate Value and not
be excluded by virtue of the immediately preceding clause (a).

“Ownership Share” means, with respect to any Consolidation Exempt Entity of a
Person, the greater of (a) such Person’s relative nominal direct and indirect
ownership interest (expressed as a percentage) in such Consolidation Exempt
Entity or (b) such Person’s relative direct and indirect economic interest
(calculated as a percentage) in such Consolidation Exempt Entity determined in
accordance with the applicable provisions of the declaration of trust, articles
or certificate of incorporation, articles of organization, partnership
agreement, joint venture agreement or other applicable organizational document
of such Consolidation Exempt Entity, subject to review of the calculation of
such Ownership Share by the Administrative Agent.

“Parent” has the meaning set forth in the introductory paragraph hereof and
shall include the Parent’s successors and permitted assigns.

“Participant” has the meaning given that term in Section 11.6.(d).

“Participant Register” has the meaning given that term in Section 11.6.(d).

“Partnership Agreement” means that certain First Amended and Restated Agreement
of Limited Partnership Agreement of PREIT Associates, L.P. dated as of
September 30, 1997, by and among Pennsylvania Real Estate Investment Trust, as
the general partner and the limited partners whose names are set forth therein,
as amended and in effect on the Effective Date.

“PBGC” means the Pension Benefit Guaranty Corporation and any successor agency.

“Permitted Liens” means, with respect to any asset or property of a Person,
(a)(i) Liens securing taxes, assessments and other charges or levies imposed by
any Governmental Authority (excluding any Lien imposed pursuant to any of the
provisions of ERISA or pursuant to any Environmental Laws) or (ii) the claims of
materialmen, mechanics, carriers, warehousemen or landlords for labor,
materials,

 

- 20 -



--------------------------------------------------------------------------------

supplies or rentals incurred in the ordinary course of business, which, in the
case of both clauses (i) and (ii), are not at the time required to be paid or
discharged under Section 7.7.; (b) Liens consisting of deposits or pledges made,
in the ordinary course of business, in connection with, or to secure payment of,
obligations under workers’ compensation, unemployment insurance or similar
Applicable Laws; (c) Liens consisting of encumbrances in the nature of zoning
restrictions, easements, and rights or restrictions of record on the use of real
property, which do not materially detract from the value of such property or
impair the intended use thereof in the business of such Person; (d) the rights
of tenants under leases or subleases not interfering with the ordinary conduct
of business of such Person; (e) Liens in favor of the Administrative Agent for
its benefit and the benefit of the Issuing Bank, the Lenders and each Specified
Derivatives Provider; and (f) Liens securing judgments so long as the judgment
it secures does not give rise to an Event of Default under Section 9.1.(h).

“Person” means any natural person, corporation, limited partnership, general
partnership, joint stock company, limited liability company, limited liability
partnership, joint venture, association, company, trust, bank, trust company,
land trust, business trust or other organization, whether or not a legal entity,
or any other nongovernmental entity, or any Governmental Authority.

“Placed in Service” means for each Project Under Development (or portion
thereof), the time, determined in accordance with GAAP, at which the ground-up
construction, redevelopment and/or expansion of such Property is considered
substantially completed and such Property is held available for occupancy
subject only to completion of tenant improvements but in any event shall be
deemed to have occurred no later than one year from cessation of major
construction activity (as distinguished from activities such as routine
maintenance, punch list items and cleanup).

“Post-Default Rate” means a rate per annum equal to 4.0% plus the rate
applicable to Base Rate Loans under Section 2.4.(a).

“Preferred Dividends” means, for any period and without duplication, all
Restricted Payments paid during such period on Preferred Stock issued by the
Parent or a Subsidiary. Preferred Dividends shall not include dividends or
distributions (a) paid or payable solely in Equity Interests (other than Equity
Interests redeemable at the option of the holder) payable to holders of such
class of Equity Interests; (b) paid or payable to the Parent, another Borrower
or another Subsidiary; or (c) constituting balloon, bullet or similar
redemptions resulting in the redemption of Preferred Stock.

“Preferred Stock” means, with respect to any Person, shares of capital stock of,
or other Equity Interests in, such Person which are entitled to preference or
priority over any other capital stock of, or other Equity Interest in, such
Person in respect of the payment of dividends or distribution of assets upon
liquidation or both.

“PREIT” has the meaning set forth in the introductory paragraph hereof and shall
include PREIT’s successors and permitted assigns.

“PREIT-RUBIN” has the meaning set forth in the introductory paragraph hereof and
shall include PREIT-RUBIN’s successors and permitted assigns.

“Principal Office” means the office of the Administrative Agent located at 608
Second Avenue S., 11th Floor, Minneapolis, Minnesota 55402-1916, or any other
subsequent office that the Administrative Agent shall have specified by written
notice to the Borrower and the Lenders as the Principal Office referred to
herein, to which payments due are to be made and at which Loans will be
disbursed.

 

- 21 -



--------------------------------------------------------------------------------

“Project Under Development” means a Property owned by the Parent, any
Subsidiary, any Consolidated Affiliate or any Unconsolidated Affiliate on which
ground-up construction, redevelopment, and/or expansion has commenced. A
Property undergoing ordinary course capital improvements which would qualify as
recurring capital expenditures or incurring costs due to ordinary course
turnover of non-anchor tenant space, shall not be considered to be a Project
Under Development. A Property or portions of that Property shall no longer be
considered a Project Under Development after the earlier of (i) the time it is
Placed in Service, and (ii) the Borrower’s election (which election shall be
irrevocable without the Administrative Agent’s consent) to no longer treat such
Property (or portion thereof) as a Project Under Development.

“Property” means a parcel (or group of related parcels) of real property
developed (or which is to be developed) principally for retail, office,
industrial or residential multi-family use.

“Qualified Plan” means a Benefit Arrangement that is intended to be
tax-qualified under Section 401(a) of the Internal Revenue Code.

“Recourse Share” means, with respect to any Person, the portion (calculated as a
percentage) of the total Indebtedness of another Person guaranteed by such
Person, or which is otherwise recourse to such Person (other than Indebtedness
consisting of Guarantees which are solely Guarantees of performance and not of
payment and other Guarantees of such Person for liabilities arising from
Nonrecourse Exceptions), subject to review of the calculation of such portion by
the Administrative Agent.

“Register” has the meaning given that term in Section 11.6.(c).

“Regulatory Change” means, with respect to any Lender, any change effective
after the Agreement Date (or with respect to any Lender that becomes a party to
this Agreement after the Agreement Date, any change effective after the date on
which such Lender becomes a party hereto) in Applicable Law (including without
limitation, Regulation D of the Board of Governors of the Federal Reserve
System) or the adoption or making after such date of any interpretation,
directive or request applying to a class of banks, including such Lender, of or
under any Applicable Law (whether or not having the force of law and whether or
not failure to comply therewith would be unlawful) by any Governmental Authority
or monetary authority charged with the interpretation or administration thereof
or compliance by any Lender with any request or directive regarding capital
adequacy. Notwithstanding anything herein to the contrary, (a) the Dodd-Frank
Wall Street Reform and Consumer Protection Act and all requests, rules,
guidelines or directives thereunder or issued in connection therewith and
(b) all requests, rules, guidelines or directives promulgated by the Bank for
International Settlements, the Basel Committee on Banking Supervision (or any
successor or similar authority) or the United States or foreign regulatory
authorities, in each case pursuant to Basel III, shall in each case be deemed to
be a “Regulatory Change”, regardless of the date enacted, adopted or issued.

“Reimbursement Obligation” means the obligation of the Borrower to reimburse the
Issuing Bank for any drawing honored by the Issuing Bank under a Letter of
Credit.

“REIT” means a Person qualifying for treatment as a “real estate investment
trust” under the Internal Revenue Code.

“REIT Taxable Income” means, with respect to a Person for any taxable year, the
taxable income of such Person determined in accordance with Section 857(b)(2) of
the Internal Revenue Code before deduction for dividends paid.

 

- 22 -



--------------------------------------------------------------------------------

“Requisite Lenders” means, as of any date, (a) Lenders having more than 50.0% of
the aggregate amount of the Commitments, or (b) if the Commitments have been
terminated or reduced to zero, Lenders holding at least more than 50.0% of the
principal amount of the aggregate outstanding Loans and Letter of Credit
Liabilities; provided that (i) in determining such percentage at any given time,
all then existing Defaulting Lenders will be disregarded and excluded, and the
Commitment Percentages, Revolving Loans and Letter of Credit Liabilities, as
applicable, of the Lenders shall be redetermined, for voting purposes only, to
exclude the Commitments, Revolving Loans and Letter of Credit Liabilities, as
applicable, of such Defaulting Lender, and (ii) at all times when two or more
Lenders (excluding Defaulting Lenders) are party to this Agreement, the term
“Requisite Lenders” shall in no event mean less than two Lenders. For purposes
of this definition, a Lender shall be deemed to hold a Swingline Loan or a
Letter of Credit Liability to the extent such Lender has acquired a
participation therein under the terms of this Agreement and has not failed to
perform its obligations in respect of such participation.

“Reserve for Replacements” means, for any period and with respect to any
Property, an amount equal to (a)(i) the aggregate square footage of all
completed space of such Property times (ii) $0.15 times (b) the number of days
in such period divided by (c) 365. The Properties included in the calculation of
Reserve for Replacements shall not include those Properties or portions thereof
with respect to which or to the extent that a third party (x) owns the
improvements thereon, (y) is a party to a ground lease with the a Borrower or a
Subsidiary with respect to the land therein and (z) is contractually obligated
to make all repairs and capital improvements and replacements thereof.

“Responsible Officer” means with respect to a Borrower or any other Subsidiary,
the chief executive officer, president and/or chief financial officer of such
Borrower, or the corresponding officer of each such Subsidiary, or if any of the
foregoing is a partnership, such officer of its general partner.

“Restricted Payment” means: (a) any dividend or other distribution, direct or
indirect, on account of any Equity Interest of the Parent or any of its
Subsidiaries now or hereafter outstanding, except a dividend payable to holders
of Equity Interests solely in the form of Equity Interests of the Parent or any
such Subsidiary, as the case may be; (b) any redemption, conversion, exchange,
retirement, sinking fund or similar payment, purchase or other acquisition for
value, direct or indirect, of any shares or similar units of any class of stock
or other equity interest of the Parent or any of its Subsidiaries now or
hereafter outstanding; and (c) any payment made to retire, or to obtain the
surrender of, any outstanding warrants, options or other rights to acquire
shares or similar units of any class of stock or other equity interest of the
Parent or any of its Subsidiaries now or hereafter outstanding.

“Revolving Credit Exposure” means, as to any Lender at any time, the aggregate
principal amount at such time of its outstanding Revolving Loans and such
Lender’s participation in Letter of Credit Liabilities and Swingline Loans at
such time.

“Revolving Loan” means a loan made by a Lender to the Borrower pursuant to
Section 2.1.(a).

“Revolving Note” has the meaning given that term in Section 2.11.(a).

“S&P” means Standard & Poor’s Rating Services, a Standard & Poor’s Financial
Services LLC business.

“Secured Indebtedness” means Indebtedness that is secured in any manner by a
Lien.

“Securities Act” means the Securities Act of 1933, as amended from time to time,
together with all rules and regulations issued thereunder.

 

- 23 -



--------------------------------------------------------------------------------

“Single Asset Entity” means a Person (other than an individual) that (a) only
owns a single Property; (b) is engaged only in the business of owning,
developing and/or leasing such Property; and (c) receives substantially all of
its gross revenues from such Property. In addition, if the assets of a Person
consist solely of (i) Equity Interests in one other Single Asset Entity and
(ii) cash and other assets of nominal value incidental to such Person’s
ownership of the other Single Asset Entity, such Person shall also be deemed to
be a Single Asset Entity for purposes of this Agreement.

“Solvent” means, when used with respect to any Person, that (a) the fair value
and the fair salable value of its assets (excluding any Indebtedness due from
any Affiliate of such Person) are each in excess of the fair valuation of its
total liabilities (including all contingent liabilities); and (b) such Person is
able to pay its debts or other obligations in the ordinary course as they mature
and (c) such Person has capital not unreasonably small to carry on its business
and all business in which it proposes to be engaged.

“Specified Derivatives Contract” means any Derivatives Contract, together with
any Derivatives Support Document relating thereto, that is made or entered into
at any time, or in effect at any time now or hereafter, whether as a result of
an assignment or transfer or otherwise, in each case, with respect to the Loans,
between the Borrower and a Specified Derivatives Provider.

“Specified Derivatives Obligations” means all indebtedness, liabilities,
obligations, covenants and duties of the Borrower under or in respect of any
Specified Derivatives Contract, whether direct or indirect, absolute or
contingent, due or not due, liquidated or unliquidated, and whether or not
evidenced by any written confirmation.

“Specified Derivatives Provider” means any Lender, or any Affiliate of a Lender,
that is a party to a Derivatives Contract at the time the Derivatives Contract
is entered into.

“Stated Amount” means the amount available to be drawn by a beneficiary of a
Letter of Credit from time to time, as such amount may be increased or reduced
from time to time in accordance with the terms of such Letter of Credit.

“Subsidiary” means, for any Person, any corporation, partnership or other entity
(other than a condominium association) of which at least a majority of the
securities or other ownership interests having by the terms thereof ordinary
voting power to elect a majority of the board of directors or other persons
performing similar functions of such corporation, partnership or other entity
(without regard to the occurrence of any contingency) is at the time directly or
indirectly owned or controlled by such Person or one or more Subsidiaries of
such Person or by such Person and one or more Subsidiaries of such Person.

“Substantial Amount” means, at the time of determination thereof, an amount in
excess of 30.0% of total consolidated assets (exclusive of depreciation) at such
time of the Parent and its Subsidiaries determined on a consolidated basis.

“Swingline Commitment” means the Swingline Lender’s obligation to make Swingline
Loans pursuant to Section 2.2. in an amount up to, but not exceeding the amount
set forth in the first sentence of Section 2.2.(a), as such amount may be
reduced from time to time in accordance with the terms hereof.

“Swingline Lender” means Wells Fargo Bank, National Association, together with
its respective successors and assigns.

“Swingline Loan” means a loan made by the Swingline Lender to the Borrower
pursuant to Section 2.2.

 

- 24 -



--------------------------------------------------------------------------------

“Swingline Maturity Date” means the date which is 7 Business Days prior to the
Termination Date.

“Swingline Note” has the meaning given that term in Section 2.11.(b).

“Tangible Net Worth” means, for any Person and as of a given date, such Person’s
total consolidated stockholder’s equity (including equity attributable to any
non-controlling ownership interests of PREIT consistent with the Statement of
Financial Accounting Standards No. 160) plus (a) (to the extent reflected in
determining stockholders’ equity of such Person) the sum of (i) accumulated
depreciation and amortization, plus (ii) any unrealized losses recorded pursuant
to Topic 815, minus (b) (to the extent reflected in determining stockholders’
equity of such Person): (i) the amount of any write-up in the book value of any
assets reflected in any balance sheet resulting from revaluation thereof or any
write-up in excess of the cost of such assets acquired, (ii) the aggregate of
all amounts appearing on the assets side of any such balance sheet for patents,
patent applications, copyrights, trademarks, trade names, goodwill and other
like assets (other than liquor licenses the value of which shall be included)
which would be classified as intangible assets under GAAP, all determined on a
consolidated basis and (iii) any unrealized gains recorded pursuant to Topic
815.

“Taxes” has the meaning given that term in Section 3.10.

“Temporary Lease” means any Tenant Lease entered into for seasonal or temporary
uses, carts, kiosks, directory and other advertising or marketing agreements
with a term of 1 year or less that cannot be automatically extended at the
option of the tenant party thereto.

“Tenant Lease” means any lease or license agreement entered into by the Parent
or any Subsidiary with respect to all or any portion of any Property owned or
leased by the Parent or such Subsidiary, including any Temporary Lease or Tower
Lease.

“Termination Date” means April 15, 2016, or such later date to which such date
may be extended in accordance with Section 2.13.

“Titled Agent” has the meaning given that term in Section 10.9.

“Topic 805” means Topic 805 as described in the Financial Accounting Standards
Board (FASB) Accounting Standards of Codification™.

“Topic 810” means Topic 810 as described in the Financial Accounting Standards
Board (FASB) Accounting Standards of Codification™.

“Topic 815” means Topic 815 as described in the Financial Accounting Standards
Board (FASB) Accounting Standards of Codification™.

“Total Budgeted Cost Until Stabilization” means, with respect to a Project Under
Development, and at any time, the aggregate amount of all costs budgeted to be
paid, incurred or otherwise expended or accrued by the Parent, another Borrower,
any other Subsidiary, a Consolidated Affiliate or an Unconsolidated Affiliate
with respect to such Property to achieve an Occupancy Rate of 100%, including
without limitation, all amounts budgeted with respect to all of the following:
(a) acquisition of land and any related site improvements, demolition costs,
architecture, engineering, construction/project management and development fees,
legal fees and entitlement fees; (b) a reasonable and appropriate reserve for
construction interest; (c) tenant improvements; (d) leasing commissions and

 

- 25 -



--------------------------------------------------------------------------------

other leasing costs, (e) infrastructure costs and (f) other hard and soft costs
associated with the development or redevelopment of such Property. With respect
to any Property that is a redevelopment involving the addition of gross leasable
area, the Total Budgeted Cost Until Stabilization shall include all budgeted
costs for expansions of the Property associated with the additional gross
leasable area and all budgeted costs for renovations and other expenditures.
With respect to any Property to be developed from the ground up in more than one
phase, the Total Budgeted Cost Until Stabilization shall exclude budgeted costs
(other than costs relating to acquisition of land and related site improvements,
demolition costs, architecture, engineering, construction/project management and
development fees, legal fees and entitlement fees) to the extent relating to any
phase for which (i) construction has not yet commenced and (ii) a binding
construction contract or lease agreement has not been entered into by the
Parent, another Borrower, any other Subsidiary, any Consolidated Affiliate or
any Unconsolidated Affiliate, as the case may be. The calculation of Total
Budgeted Cost Until Stabilization herein shall be net of (x) any amount of
budgeted costs attributable to portions of any Property that have been Placed in
Service and (y) the aggregate sale proceeds of a sale of a pad site within a
Project under Development that are payable pursuant to a binding sale contract
with a third party approved by the Administrative Agent.

“Total Liabilities” means, as to any Person as of a given date, all liabilities
which would, in conformity with GAAP, be properly classified as a liability on
the consolidated balance sheet of such Person as of such date, and in any event
shall include (without duplication): (a) all Indebtedness of such Person
(whether or not Nonrecourse Indebtedness and whether or not secured by a Lien),
including without limitation, Capitalized Lease Obligations and the full stated
amount of undrawn letters of credit issued for the account of such Person, but
excluding (i) letters of credit secured with cash collateral, (ii) letters of
credit issued solely in lieu of a non-payment performance obligation and
(iii) letters of credit securing a refundable obligation under a binding
contract; (b) all accounts payable (including tenant deposits accounted for as
payables but excluding tenant deposits held as restricted cash and not included
in the calculation of Gross Asset Value pursuant to clause (b) of the definition
of such term) and accrued expenses of such Person; (c) all purchase and
repurchase obligations and forward commitments of such Person to the extent such
obligations or commitments are evidenced by a binding purchase agreement
(forward commitments shall include without limitation forward equity commitments
and commitments to purchase properties); (d) all unfunded obligations of such
Person; (e) all lease obligations of such Person (including ground leases) to
the extent required under GAAP to be classified as a liability on the balance
sheet of such Person; (f) all Contingent Obligations and Off-Balance Sheet
Obligations of such Person; (g) all liabilities of any Consolidation Exempt
Entity of such Person, which liabilities such Person has Guaranteed or is
otherwise obligated on a recourse basis; and (h) the greater of such Person’s
Investment Share or Recourse Share of the Indebtedness of any Consolidation
Exempt Entity of such Person, including Nonrecourse Indebtedness of such Person.
For purposes of clauses (c) and (d) of this definition, the amount of Total
Liabilities of a Person at any given time in respect of a contract to purchase
or otherwise acquire unimproved or fully developed real property shall be equal
to (i) the total purchase price payable by such Person under the contract if, at
such time, the seller of such real property would be entitled to specifically
enforce the contract against such Person, otherwise and (ii) the aggregate
amount of due diligence deposits, earnest money payments and other similar
payments made by such Person under the contract which, at such time, would be
subject to forfeiture upon termination of the contract. For purposes of clause
(c) of this definition, the amount of Total Liabilities of a Person at any given
time in respect of a contract to purchase or otherwise acquire real property
being renovated or developed by a third party shall be equal to the maximum
amount reasonably estimated to be payable by such Person to such third party
under a contract between such Person and such third party during the remaining
term of such contract. For purposes of this definition, if the assets of a
Subsidiary of a Person consist solely of Equity Interests in one Consolidation
Exempt Entity of such Person and such Person is not otherwise obligated in
respect of the Indebtedness of such Consolidation Exempt Entity, then only such
Person’s Investment Share of the Indebtedness of such Consolidation Exempt
Entity shall be included as Total Liabilities of such Person. For purposes of
determining the Total Liabilities of the

 

- 26 -



--------------------------------------------------------------------------------

Parent and the Subsidiaries, (i) the amount of any Indebtedness assumed by the
Parent or any Subsidiary at the time of an acquisition which the Parent is
required under GAAP to reflect at fair value on a balance sheet, shall be equal
to outstanding principal balance of such Indebtedness and not the fair value of
such Indebtedness as would be reflected on the Parent’s balance sheet and
(ii) liabilities recorded in connection with derivative accounting pursuant to
Topic 815 and liabilities relating to intangible items recorded pursuant to
Topic 805 shall be excluded.

“Tower Lease” means any Tenant Lease entered into for a wireless communication,
broadcast or other transmission tower.

“Transfer Authorizer Designation” means a form substantially in the form of
Exhibit G to be delivered to the Administrative Agent pursuant to Section 5.1.

“Trust Agreement” means that certain Pennsylvania Real Estate Investment Trust
Agreement, as amended and restated as of December 16, 1997, among the trustees a
party thereto, as amended and in effect on the Effective Date.

“Type” with respect to any Revolving Loan, or any portion thereof, refers to
whether such Loan or portion is a LIBOR Loan or a Base Rate Loan.

“UCC” means the Uniform Commercial Code as in effect in any applicable
jurisdiction.

“Unconsolidated Affiliate” means, with respect to any Person, any other Person
in whom such Person directly or indirectly holds an Investment, which Investment
is accounted for in the financial statements of such Person on an equity basis
of accounting and whose financial results would not be consolidated in
accordance with GAAP with the financial results of such Person on the
consolidated financial statements of such Person.

“Unencumbered Debt Yield” means, at the time of determination, the ratio
(expressed as a percentage) of (a) Unencumbered NOI divided by (b) the sum of
(without duplication) (i) the aggregate outstanding principal amount of all
Unsecured Indebtedness of the Parent and its Wholly Owned Subsidiaries plus
(ii) the greater of the Parent’s Investment Share or Recourse Share of the
aggregate outstanding principal amount of all Unsecured Indebtedness of its
Consolidation Exempt Entities, in the case of each of the foregoing clauses
(i) and (ii), as of the last day of the applicable period of determination of
Unencumbered NOI. Solely when determining Unencumbered NOI for purposes of this
definition for any given period: (x) with respect to any Unencumbered Property
acquired during such period, Adjusted NOI attributable to such Unencumbered
Property shall be included in the calculation of Unencumbered NOI on a pro forma
basis reasonably acceptable to the Administrative Agent and (y) with respect to
any Unencumbered Property disposed of during such period, Adjusted NOI
attributable to such Unencumbered Property shall be excluded from the
calculation of Unencumbered NOI.

“Unencumbered NOI” means Adjusted NOI for the period of four consecutive fiscal
quarters most recently ended attributable to all Unencumbered Properties.

“Unencumbered Property” means (a) each Property described on Part I of
Schedule 1.1.(B), (b) each Property described on Part II of Schedule 1.1.(B)
upon its satisfying the following clause (c)(v), and (c) any Property not listed
on Schedule 1.1.(B) which satisfies all of the following requirements: (i) such
Property is fully developed for use substantially as a retail property or other
use acceptable to the Administrative Agent; (ii) the Borrower or a Guarantor has
either a fee simple interest or a leasehold estate under a Ground Lease, in such
Property, which interest is held entirely by the Borrower or such Guarantor, as
applicable; (iii) such Property is located in a State of the United States of
America or in the

 

- 27 -



--------------------------------------------------------------------------------

District of Columbia; (iv) regardless of whether such Property is owned or
leased under a Ground Lease by the Borrower or a Subsidiary, the Borrower has
the right directly, or indirectly through a Subsidiary, to take the following
actions: (A) without the need to obtain the consent of any Person (or in the
case of a Property leased under a Ground Lease, with the consent of the lessor
not to be unreasonably withheld), to create Liens on the interest of the
Borrower or applicable Subsidiary in such Property as security for Indebtedness
of the Borrower or such Subsidiary, as applicable, and (B) if such Property is
owned in fee simple, to sell, transfer or otherwise dispose of such interest in
such Property without the need to obtain the consent of any Person, or if such
Property is leased under a Ground Lease, to sell, transfer or otherwise dispose
of such interest in such Property pursuant to terms and conditions of such
Ground Lease providing for reasonable transferability as required under the
definition of “Ground Lease” or pursuant to terms and conditions otherwise
approved by the Administrative Agent; (v) neither such Property, nor if such
Property is owned by a Subsidiary, any of the Borrower’s direct or indirect
ownership interest in such Subsidiary, is subject to (A) any Lien other than
Permitted Liens (but not Permitted Liens of the type described in clause (f) of
the definition of such term unless the aggregate amount of all such Permitted
Liens then encumbering any of the Unencumbered Properties does not exceed
$25,000,000) or (B) any Negative Pledge other than to the Lenders under the Loan
Documents; (vi) such Property is not a Project Under Development (other than a
Project Under Development where not more than 25.0% (or 33.0% in the case of the
Gallery) of the applicable gross leasable area of the Property is undergoing
redevelopment and/or expansion); and (vii) such Property is free of all
structural defects or major architectural deficiencies, title defects,
environmental conditions or other adverse matters except for defects,
deficiencies, conditions or other matters which, individually or collectively,
are not material to the profitable operation of such Property. Notwithstanding
anything to the contrary in this definition, if a Property listed on
Schedule 1.1.(B) at any time after the Effective Date fails to satisfy any
requirements in clause (c) of this definition (other than those, if any, it
failed to satisfy on the Effective Date), such Property shall no longer be an
Unencumbered Property until such time as it satisfies at least all of the
requirements in such clause (c) that it satisfied on the Effective Date;
provided, that the Property listed on Part II of Schedule 1.1.(B) must satisfy
clause (c)(v) of this definition in order to be an Unencumbered Property.

“Unsecured Indebtedness” means Indebtedness that is not Secured Indebtedness.

“Unsecured Interest Expense” means Interest Expense attributable to Unsecured
Indebtedness.

“Variable Interest Entities” means those Persons who (a) are neither Guarantors
or Subsidiaries of the Parent and (b) who are consolidated with the Parent in
the financial statements of the Parent solely by reason of the application of
Topic 810.

“Wells Fargo” means Wells Fargo Bank, National Association, and its successors
and permitted assigns.

“Wholly Owned Subsidiary” means any Subsidiary of a Person all of the equity
securities or other ownership interests (other than, in the case of a
corporation, directors’ qualifying shares) of which are at the time directly or
indirectly owned or controlled by such Person or one or more other Subsidiaries
of such Person or by such Person and one or more other Subsidiaries of such
Person. In the case of the Parent, the term “Wholly Owned Subsidiary” shall also
include PREIT. With respect to clause (b) of the term “Excluded Subsidiary”, the
term “Wholly Owned Subsidiary” shall include any Subsidiary of a Person, (a) of
which such Person owns or controls, directly or indirectly through one or more
other Subsidiaries, substantially all of the Equity Interests and (b) over which
such Person possesses sufficient control to warrant treating such Subsidiary as
if it were a Wholly Owned Subsidiary.

 

- 28 -



--------------------------------------------------------------------------------

“Withdrawal Liability” means any liability as a result of a complete or partial
withdrawal from a Multiemployer Plan as such terms are defined in Part I of
Subtitle E of Title IV of ERISA.

Section 1.2. General; References to Times.

Unless otherwise indicated (other than in the definition of the term “GAAP”),
all accounting terms, ratios and measurements shall be interpreted or determined
in accordance with GAAP as in effect as of the Agreement Date. Notwithstanding
any other provision contained herein, all terms of an accounting or financial
nature used herein shall be construed, and all computations of amounts and
ratios referred to herein shall be made, without giving effect to any election
under Statement of Financial Accounting Standards 159 (or any other financial
accounting standard promulgated by the Financial Accounting Standards Board
having a similar result or effect) to value any Indebtedness or other
liabilities of the Parent, any other Borrower or any other Subsidiary at “fair
value”, as defined therein. References in this Agreement to “Sections”,
“Articles”, “Exhibits” and “Schedules” are to sections, articles, exhibits and
schedules herein and hereto unless otherwise indicated. References in this
Agreement to any document, instrument or agreement (a) shall include all
exhibits, schedules and other attachments thereto, (b) shall include, unless
otherwise indicated, all documents, instruments or agreements issued or executed
in replacement thereof, to the extent permitted hereby and (c) shall mean,
unless otherwise indicated, such document, instrument or agreement, or
replacement thereto, as amended, supplemented, restated or otherwise modified
from time to time to the extent permitted hereby and in effect at any given
time. Wherever from the context it appears appropriate, each term stated in
either the singular or plural shall include the singular and plural, and
pronouns stated in the masculine, feminine or neuter gender shall include the
masculine, the feminine and the neuter. Unless explicitly set forth to the
contrary, a reference to “Subsidiary” means a Subsidiary of the Parent or a
Subsidiary of such Subsidiary and a reference to an “Affiliate” means a
reference to an Affiliate of the Parent. Titles and captions of Articles,
Sections, subsections and clauses in this Agreement are for convenience only,
and neither limit nor amplify the provisions of this Agreement. Unless otherwise
indicated, all references to time are references to Central time. Certifications
as to the matters contained in any certificate delivered by an officer of a
Borrower to any or all of the Administrative Agent, the Issuing Bank and the
Lenders under the terms of this Agreement or any other Loan Document are made in
such officer’s capacity as an officer of such Borrower and not in such officer’s
individual capacity.

ARTICLE II. CREDIT FACILITIES

Section 2.1. Revolving Loans.

(a) Making of Revolving Loans. Subject to the terms and conditions set forth in
this Agreement, including without limitation, Section 2.17. below, each Lender
severally and not jointly agrees to make Revolving Loans to the Borrower during
the period from and including the Effective Date to but excluding the
Termination Date, in an aggregate principal amount at any one time outstanding
up to, but not exceeding, such Lender’s Commitment. Each borrowing of Base Rate
Loans under this subsection shall be in an aggregate minimum amount of $500,000
and integral multiples of $100,000 in excess thereof and each borrowing of LIBOR
Loans under this subsection shall be in an aggregate minimum amount of
$1,000,000 and integral multiples of $250,000 in excess thereof. Notwithstanding
the immediately preceding sentence, a borrowing of Revolving Loans may be in the
aggregate amount of the unused Commitments. Within the foregoing limits and
subject to the terms and conditions of this Agreement, the Borrower may borrow,
repay and reborrow Revolving Loans.

(b) Requests for Revolving Loans. Not later than 11:00 a.m. Central time at
least 1 Business Day prior to a borrowing of Base Rate Loans and not later than
11:00 a.m. Central time at least 3 Business Days prior to a borrowing of LIBOR
Loans, the Borrower shall deliver to the Administrative

 

- 29 -



--------------------------------------------------------------------------------

Agent a Notice of Revolving Loan Borrowing. Each Notice of Revolving Loan
Borrowing shall specify the aggregate principal amount of the Revolving Loans to
be borrowed, the date such Revolving Loans are to be borrowed (which must be a
Business Day), the use of the proceeds of such Revolving Loans, the Type of the
requested Revolving Loans, and if such Revolving Loans are to be LIBOR Loans,
the initial Interest Period for such Revolving Loans. Each Notice of Revolving
Loan Borrowing shall be irrevocable once given and binding on the Borrower.
Prior to delivering a Notice of Revolving Loan Borrowing, the Borrower may
(without specifying whether a Revolving Loan will be a Base Rate Loan or a LIBOR
Loan) request that the Administrative Agent provide the Borrower with the most
recent LIBOR available to the Administrative Agent. The Administrative Agent
shall provide such quoted rate to the Borrower on the date of such request or as
soon as possible thereafter.

(c) Funding of Revolving Loans. Promptly after receipt of a Notice of Revolving
Loan Borrowing under the immediately preceding subsection (b), the
Administrative Agent shall notify each Lender of the proposed borrowing. Each
Lender shall deposit an amount equal to the Revolving Loan to be made by such
Lender to the Borrower with the Administrative Agent at the Principal Office, in
immediately available funds not later than 11:00 a.m. Central time on the date
of such proposed Revolving Loans. Subject to fulfillment of all applicable
conditions set forth herein, the Administrative Agent shall make available to
the Borrower, not later than 2:00 p.m. Central time on the date of the requested
borrowing of Revolving Loans, the proceeds of such amounts received by the
Administrative Agent.

(d) Assumptions Regarding Funding by Lenders. With respect to Revolving Loans to
be made after the Effective Date, unless the Administrative Agent shall have
been notified by any Lender that such Lender will not make available to the
Administrative Agent a Revolving Loan to be made by such Lender in connection
with any borrowing, the Administrative Agent may assume that such Lender will
make the proceeds of such Revolving Loan available to the Administrative Agent
in accordance with this Section, and the Administrative Agent may (but shall not
be obligated to), in reliance upon such assumption, make available to the
Borrower the amount of such Revolving Loan to be provided by such Lender. In
such event, if such Lender does not make available to the Administrative Agent
the proceeds of such Revolving Loan, then such Lender and the Borrower severally
agree to pay to the Administrative Agent on demand the amount of such Revolving
Loan with interest thereon, for each day from and including the date such
Revolving Loan is made available to the Borrower but excluding the date of
payment to the Administrative Agent, at (i) in the case of a payment to be made
by such Lender, the Federal Funds Rate and (ii) in the case of a payment to be
made by the Borrower, the interest rate applicable to Base Rate Loans. If the
Borrower and such Lender shall pay the amount of such interest to the
Administrative Agent for the same or overlapping period, the Administrative
Agent shall promptly remit to the Borrower the amount of such interest paid by
the Borrower for such period. If such Lender pays to the Administrative Agent
the amount of such Revolving Loan, the amount so paid shall constitute such
Lender’s Revolving Loan included in the borrowing. Any payment by the Borrower
shall be without prejudice to any claim the Borrower may have against a Lender
that shall have failed to make available the proceeds of a Revolving Loan to be
made by such Lender.

Section 2.2. Swingline Loans.

(a) Swingline Loans. Subject to the terms and conditions hereof, including
without limitation Section 2.17., the Swingline Lender agrees to make Swingline
Loans to the Borrower, during the period from the Effective Date to but
excluding the Swingline Maturity Date, in an aggregate principal amount at any
one time outstanding up to, but not exceeding, $50,000,000, as such amount may
be reduced from time to time in accordance with the terms hereof. If at any time
the aggregate principal amount of the Swingline Loans outstanding at such time
exceeds the Swingline Commitment in effect at such time, the Borrower shall
immediately pay the Administrative Agent for the account of the Swingline

 

- 30 -



--------------------------------------------------------------------------------

Lender the amount of such excess. Subject to the terms and conditions of this
Agreement, the Borrower may borrow, repay and reborrow Swingline Loans
hereunder. The borrowing of a Swingline Loan shall not constitute usage of any
Lender’s Commitment for purposes of calculation of the fee payable under
Section 3.5.(b).

(b) Procedure for Borrowing Swingline Loans. The Borrower shall give the
Administrative Agent and the Swingline Lender notice pursuant to a Notice of
Swingline Borrowing or telephonic notice of each borrowing of a Swingline Loan.
Each Notice of Swingline Borrowing shall be delivered to the Swingline Lender no
later than 11:00 a.m. Central time on the proposed date of such borrowing. Any
telephonic notice shall include all information to be specified in a written
Notice of Swingline Borrowing and shall be promptly confirmed in writing by the
Borrower pursuant to a Notice of Swingline Borrowing sent to the Swingline
Lender and the Administrative Agent by telecopy on the same day of the giving of
such telephonic notice. Not later than 1:00 p.m. Central time on the date of the
requested Swingline Loan and subject to satisfaction of the applicable
conditions set forth in Article 5.2. for such borrowing, the Swingline Lender
will make the proceeds of such Swingline Loan available to the Borrower in
Dollars, in immediately available funds, at the account specified by the
Borrower in the Notice of Swingline Borrowing.

(c) Interest. Swingline Loans shall bear interest at a per annum rate equal to
the Base Rate as in effect from time to time plus the Applicable Margin.
Interest on Swingline Loans is solely for the account of the Swingline Lender
(except to the extent a Lender acquires a participating interest in a Swingline
Loan pursuant to the immediately following subsection (e)). All accrued and
unpaid interest on Swingline Loans shall be payable on the dates and in the
manner provided in Section 2.4. with respect to interest on Base Rate Loans
(except as the Swingline Lender and the Borrower may otherwise agree in writing
in connection with any particular Swingline Loan).

(d) Swingline Loan Amounts, Etc. Each Swingline Loan shall be in the minimum
amount of $500,000 and integral multiples of $100,000 in excess thereof, or such
other minimum amounts agreed to by the Swingline Lender and the Borrower. Any
voluntary prepayment of a Swingline Loan must be in integral multiples of
$100,000 or the aggregate principal amount of all outstanding Swingline Loans
(or such other minimum amounts upon which the Swingline Lender and the Borrower
may agree) and in connection with any such prepayment, the Borrower must give
the Swingline Lender and the Administrative Agent prior written notice thereof
no later than 12:00 noon Central time on the day prior to the date of such
prepayment. The Swingline Loans shall, in addition to this Agreement, be
evidenced by the Swingline Note.

(e) Repayment and Participations of Swingline Loans. The Borrower agrees to
repay each Swingline Loan within one Business Day of demand therefor by the
Swingline Lender and, in any event, within 5 Business Days after the date such
Swingline Loan was made; provided, that the proceeds of a Swingline Loan may not
be used to pay a Swingline Loan. Notwithstanding the foregoing, the Borrower
shall repay the entire outstanding principal amount of, and all accrued but
unpaid interest on, the Swingline Loans on the Swingline Maturity Date (or such
earlier date as the Swingline Lender and the Borrower may agree in writing). In
lieu of demanding repayment of any outstanding Swingline Loan from the Borrower,
the Swingline Lender may, on behalf of the Borrower (which hereby irrevocably
directs the Swingline Lender to act on its behalf), request a borrowing of
Revolving Loans that are Base Rate Loans from the Lenders in an amount equal to
the principal balance of such Swingline Loan. The amount limitations contained
in the second sentence of Section 2.1.(a) shall not apply to any borrowing of
such Revolving Loans made pursuant to this subsection. The Swingline Lender
shall give notice to the Administrative Agent of any such borrowing of Revolving
Loans not later than 11:00 a.m. Central time at least one Business Day prior to
the proposed date of such borrowing. Promptly after receipt of such notice of
borrowing of Revolving Loans from the Swingline Lender under the immediately
preceding

 

- 31 -



--------------------------------------------------------------------------------

sentence, the Administrative Agent shall notify each Lender of the proposed
borrowing. Not later than 11:00 a.m. Central time on the proposed date of such
borrowing, each Lender will make available to the Administrative Agent at the
Principal Office for the account of the Swingline Lender, in immediately
available funds, the proceeds of the Revolving Loan to be made by such Lender.
The Administrative Agent shall pay the proceeds of such Revolving Loans to the
Swingline Lender, which shall apply such proceeds to repay such Swingline Loan.
If the Lenders are prohibited from making Revolving Loans required to be made
under this subsection for any reason whatsoever, including without limitation,
the existence of any of the Defaults or Events of Default described in
Sections 9.1.(e) or (f), each Lender shall purchase from the Swingline Lender,
without recourse or warranty, an undivided interest and participation to the
extent of such Lender’s Commitment Percentage of such Swingline Loan, by
directly purchasing a participation in such Swingline Loan in such amount and
paying the proceeds thereof to the Administrative Agent for the account of the
Swingline Lender in Dollars and in immediately available funds. A Lender’s
obligation to purchase such a participation in a Swingline Loan shall be
absolute and unconditional and shall not be affected by any circumstance
whatsoever, including without limitation, (i) any claim of setoff, counterclaim,
recoupment, defense or other right which such Lender or any other Person may
have or claim against the Administrative Agent, the Swingline Lender or any
other Person whatsoever, (ii) the existence of a Default or Event of Default
(including without limitation, any of the Defaults or Events of Default
described in Sections 9.1. (e) or (f)), or the termination of any Lender’s
Commitment, (iii) the existence (or alleged existence) of an event or condition
which has had or could have a Material Adverse Effect, (iv) any breach of any
Loan Document by the Administrative Agent, any Lender, the Borrower or any other
Loan Party, or (v) any other circumstance, happening or event whatsoever,
whether or not similar to any of the foregoing. If such amount is not in fact
made available to the Swingline Lender by any Lender, the Swingline Lender shall
be entitled to recover such amount on demand from such Lender, together with
accrued interest thereon for each day from the date of demand thereof, at the
Federal Funds Rate. If such Lender does not pay such amount forthwith upon the
Swingline Lender’s demand therefor, and until such time as such Lender makes the
required payment, the Swingline Lender shall be deemed to continue to have
outstanding Swingline Loans in the amount of such unpaid participation
obligation for all purposes of the Loan Documents (other than those provisions
requiring the other Lenders to purchase a participation therein). Further, such
Lender shall be deemed to have assigned any and all payments made of principal
and interest on its Revolving Loans, and any other amounts due it hereunder, to
the Swingline Lender to fund Swingline Loans in the amount of the participation
in Swingline Loans that such Lender failed to purchase pursuant to this Section
until such amount has been purchased (as a result of such assignment or
otherwise).

Section 2.3. Letters of Credit.

(a) Letters of Credit. Subject to the terms and conditions of this Agreement,
including without limitation, Section 2.17., the Issuing Bank, on behalf of the
Lenders, agrees to issue for the account of the Borrower during the period from
and including the Effective Date to, but excluding, the date 30 days prior to
the Termination Date, one or more standby letters of credit (each a “Letter of
Credit”) up to a maximum aggregate Stated Amount at any one time outstanding not
to exceed $30,000,000 (as such amount may be reduced from time to time in
accordance with the terms hereof) (the “L/C Commitment Amount”).

(b) Terms of Letters of Credit. At the time of issuance, the amount, form, terms
and conditions of each Letter of Credit, and of any drafts or acceptances
thereunder, shall be subject to approval by the Issuing Bank and the Borrower.
Notwithstanding the foregoing, in no event may (i) the expiration date of any
Letter of Credit extend beyond 30 days prior to the Termination Date, or
(ii) any Letter of Credit have an initial duration in excess of one year;
provided, however, a Letter of Credit may contain a provision providing for the
automatic extension of the expiration date in the absence of a notice of
non-renewal from the Issuing Bank but in no event shall any such provision
permit the extension of the expiration date of such Letter of Credit beyond the
date that is 30 days prior to the Termination Date. The initial Stated Amount of
each Letter of Credit shall be at least $10,000.

 

- 32 -



--------------------------------------------------------------------------------

(c) Requests for Issuance of Letters of Credit. The Borrower shall give the
Issuing Bank and the Administrative Agent written notice at least 5 Business
Days prior to the requested date of issuance of a Letter of Credit, such notice
to describe in reasonable detail the proposed terms of such Letter of Credit and
the nature of the transactions or obligations proposed to be supported by such
Letter of Credit, and in any event shall set forth with respect to such Letter
of Credit the proposed (i) initial Stated Amount, (ii) beneficiary, and
(iii) expiration date. The Borrower shall also execute and deliver such
customary applications and agreements for standby letters of credit, and other
forms as requested from time to time by the Issuing Bank. Provided the Borrower
has given the notice prescribed by the first sentence of this subsection and
delivered such applications and agreements referred to in the preceding
sentence, subject to the other terms and conditions of this Agreement, including
the satisfaction of any applicable conditions precedent set forth in Article V.,
the Issuing Bank shall issue the requested Letter of Credit on the requested
date of issuance for the benefit of the stipulated beneficiary but in no event
prior to the date 5 Business Days following the date after which the Issuing
Bank has received all of the items required to be delivered to it under this
subsection. References herein to “issue” and derivations thereof with respect to
Letters of Credit shall also include extensions or modifications of any
outstanding Letters of Credit, unless the context otherwise requires. Upon the
written request of the Borrower, the Issuing Bank shall deliver to the Borrower
a copy of (i) any Letter of Credit proposed to be issued hereunder prior to the
issuance thereof and (ii) each issued Letter of Credit within a reasonable time
after the date of issuance thereof. To the extent any term of a Letter of Credit
Document is inconsistent with a term of any Loan Document, the term of such Loan
Document shall control.

(d) Reimbursement Obligations. Upon receipt by the Issuing Bank from the
beneficiary of a Letter of Credit of any demand for payment under such Letter of
Credit, the Issuing Bank shall promptly notify the Borrower and the
Administrative Agent of the amount to be paid by the Issuing Bank as a result of
such demand and the date on which payment is to be made by the Issuing Bank to
such beneficiary in respect of such demand; provided, however, that the Issuing
Bank’s failure to give, or delay in giving, such notice shall not discharge the
Borrower in any respect from the applicable Reimbursement Obligation. The
Borrower hereby absolutely, unconditionally and irrevocably agrees to pay and
reimburse the Issuing Bank for the amount of each demand for payment under such
Letter of Credit at or prior to the date on which payment is to be made by the
Issuing Bank to the beneficiary thereunder, without presentment, demand, protest
or other formalities of any kind. Upon receipt by the Issuing Bank of any
payment in respect of any Reimbursement Obligation, the Issuing Bank shall
promptly pay to each Lender that has acquired a participation therein under the
second sentence of the immediately following subsection (i) of this Section such
Lender’s Commitment Percentage of such payment.

(e) Manner of Reimbursement. Upon its receipt of a notice referred to in the
immediately preceding subsection (d), the Borrower shall be deemed to have
requested a borrowing of Revolving Loans (which shall be LIBOR Loans with an
Interest Period of one month) hereunder to finance its obligation to reimburse
the Agent for the amount of the related demand for payment, then (i) if the
applicable conditions contained in Article V. would permit the making of
Revolving Loans, the requested Revolving Loans will be made in an amount equal
to the unpaid Reimbursement Obligation and the Administrative Agent shall give
each Lender prompt notice of the amount of the Revolving Loan to be made
available to the Administrative Agent not later than 1:00 p.m. Central time and
(ii) if such conditions would not permit the making of Revolving Loans, the
provisions of subsection (j) of this Section shall apply.

(f) Effect of Letters of Credit on Commitments. Upon the issuance by the Issuing
Bank of any Letter of Credit and until such Letter of Credit shall have expired
or been cancelled, the Commitment

 

- 33 -



--------------------------------------------------------------------------------

of each Lender shall be deemed to be utilized for all purposes of this Agreement
in an amount equal to the product of (i) such Lender’s Commitment Percentage and
(ii) without duplication, the sum of (A) the Stated Amount of such Letter of
Credit plus (B) any related Reimbursement Obligations then outstanding.

(g) Issuing Bank’s Duties Regarding Letters of Credit; Unconditional Nature of
Reimbursement Obligations. In examining documents presented in connection with
drawings under Letters of Credit and making payments under such Letters of
Credit against such documents, the Issuing Bank shall only be required to use
the same standard of care as it uses in connection with examining documents
presented in connection with drawings under letters of credit in which it has
not sold participations and making payments under such letters of credit. The
Borrower assumes all risks of the acts and omissions of, or misuse of the
Letters of Credit by, the respective beneficiaries of such Letters of Credit. In
furtherance and not in limitation of the foregoing, none of the Issuing Bank,
Administrative Agent or any of the Lenders shall be responsible for (i) the
form, validity, sufficiency, accuracy, genuineness or legal effects of any
document submitted by any party in connection with the application for and
issuance of or any drawing honored under any Letter of Credit even if such
document should in fact prove to be in any or all respects invalid,
insufficient, inaccurate, fraudulent or forged; (ii) the validity or sufficiency
of any instrument transferring or assigning or purporting to transfer or assign
any Letter of Credit, or the rights or benefits thereunder or proceeds thereof,
in whole or in part, which may prove to be invalid or ineffective for any
reason; (iii) failure of the beneficiary of any Letter of Credit to comply fully
with conditions required in order to draw upon such Letter of Credit;
(iv) errors, omissions, interruptions or delays in transmission or delivery of
any messages, by mail, cable, facsimile, electronic mail, telecopy or otherwise,
whether or not they be in cipher; (v) errors in interpretation of technical
terms; (vi) any loss or delay in the transmission or otherwise of any document
required in order to make a drawing under any Letter of Credit, or of the
proceeds thereof; (vii) the misapplication by the beneficiary of any Letter of
Credit, or of the proceeds of any drawing under any Letter of Credit; or
(viii) any consequences arising from causes beyond the control of the Issuing
Bank, Administrative Agent or the Lenders. None of the above shall affect,
impair or prevent the vesting of any of the Issuing Bank’s or Administrative
Agent’s rights or powers hereunder. Any action taken or omitted to be taken by
the Issuing Bank under or in connection with any Letter of Credit, if taken or
omitted in the absence of gross negligence or willful misconduct (as determined
by a court of competent jurisdiction in a final, non-appealable judgment), shall
not create against the Issuing Bank any liability to the Borrower, the
Administrative Agent or any Lender. In this connection, the obligation of the
Borrower to reimburse the Issuing Bank for any drawing made under any Letter of
Credit shall be absolute, unconditional and irrevocable and shall be paid
strictly in accordance with the terms of this Agreement or any other applicable
Letter of Credit Document under all circumstances whatsoever, including without
limitation, the following circumstances: (A) any lack of validity or
enforceability of any Letter of Credit Document or any term or provisions
therein; (B) any amendment or waiver of or any consent to departure from all or
any of the Letter of Credit Documents; (C) the existence of any claim, setoff,
defense or other right which the Borrower may have at any time against the
Issuing Bank, the Administrative Agent or any Lender, any beneficiary of a
Letter of Credit or any other Person, whether in connection with this Agreement,
the transactions contemplated hereby or in the Letter of Credit Documents or any
unrelated transaction; (D) any breach of contract or dispute between the
Borrower, the Issuing Bank, the Administrative Agent, any Lender or any other
Person; (E) any demand, statement or any other document presented under a Letter
of Credit proving to be forged, fraudulent, invalid or insufficient in any
respect or any statement therein or made in connection therewith being untrue or
inaccurate in any respect whatsoever; (F) any non-application or misapplication
by the beneficiary of a Letter of Credit or of the proceeds of any drawing under
such Letter of Credit; (G) payment by the Issuing Bank under the Letter of
Credit against presentation of a draft or certificate which does not strictly
comply with the terms of the Letter of Credit; and (H) any other act, omission
to act, delay or circumstance whatsoever that might, but for the provisions of
this Section, constitute a legal or equitable defense to or discharge of the
Borrower’s Reimbursement Obligations.

 

- 34 -



--------------------------------------------------------------------------------

(h) Amendments, Etc. The issuance by the Issuing Bank of any amendment,
supplement or other modification to any Letter of Credit shall be subject to the
same conditions applicable under this Agreement to the issuance of new Letters
of Credit (including, without limitation, that the request therefor be made
through the Issuing Bank), and no such amendment, supplement or other
modification shall be issued unless either (i) the respective Letter of Credit
affected thereby would have complied with such conditions had it originally been
issued hereunder in such amended, supplemented or modified form or (ii) the
Administrative Agent and the appropriate Lenders as required under Section 11.7.
shall have consented thereto. In connection with any such amendment, supplement
or other modification, the Borrower shall pay the fees, if any, payable under
the last sentence of Section 3.5.(c).

(i) Lenders’ Participation in Letters of Credit. Immediately upon the issuance
by the Issuing Bank of a Letter of Credit, each Lender shall be deemed to have
absolutely, irrevocably and unconditionally purchased and received from the
Issuing Bank, without recourse or warranty, an undivided interest and
participation to the extent of such Lender’s Commitment Percentage of the
liability of the Issuing Bank with respect to such Letter of Credit and each
Lender thereby shall absolutely, unconditionally and irrevocably assume, as
primary obligor and not as surety, and shall be unconditionally obligated to the
Issuing Bank to pay and discharge when due, such Lender’s Commitment Percentage
of the Issuing Bank’s liability under such Letter of Credit. In addition, upon
the making of each payment by a Lender to the Administrative Agent for the
account of the Issuing Bank in respect of any Letter of Credit pursuant to the
immediately following subsection (j), such Lender shall, automatically and
without any further action on the part of the Issuing Bank, Administrative Agent
or such Lender, acquire (i) a participation in an amount equal to such payment
in the Reimbursement Obligation owing to the Issuing Bank by the Borrower in
respect of such Letter of Credit and (ii) a participation in a percentage equal
to such Lender’s Commitment Percentage in any interest or other amounts payable
by the Borrower in respect of such Reimbursement Obligation (other than the Fees
payable to the Issuing Bank pursuant to the last sentence of Section 3.5.(c)).

(j) Payment Obligation of Lenders. Each Lender severally agrees to pay to the
Administrative Agent, for the account of the Issuing Bank, on demand in
immediately available funds in Dollars the amount of such Lender’s Commitment
Percentage of each drawing paid by the Issuing Bank under each Letter of Credit
to the extent such amount is not reimbursed by the Borrower pursuant to the
immediately preceding subsection (d) of this Section; provided, however, that in
respect of any drawing under any Letter of Credit, the maximum amount that any
Lender shall be required to fund, whether as a Revolving Loan or as a
participation, shall not exceed such Lender’s Commitment Percentage of such
drawing except as otherwise provided in Section 3.9.(d). Each Lender’s
obligation to make such payments to the Administrative Agent under this
subsection, and the Administrative Agent’s right to receive the same for the
account of the Issuing Bank, shall be absolute, irrevocable and unconditional
and shall not be affected in any way by any circumstance whatsoever, including
without limitation, (i) the failure of any other Lender to make its payment
under this subsection, (ii) the financial condition of the Borrower or any other
Loan Party, (iii) the existence of any Default or Event of Default, including
any Event of Default described in Section 9.1.(e) or (f) or (iv) the termination
of the Commitments. Each such payment to the Administrative Agent for the
account of the Issuing Bank shall be made without any offset, abatement,
withholding or deduction whatsoever.

(k) Information to Lenders. Promptly following any change in Letters of Credit
outstanding, the Issuing Bank shall deliver to the Administrative Agent, each
Lender and the Borrower a notice describing the aggregate amount of all Letters
of Credit outstanding at such time. Upon the request of any Lender from time to
time, the Issuing Bank shall deliver any other information reasonably requested
by such Lender with respect to each Letter of Credit then outstanding. Other
than as set forth in this subsection, the Issuing Bank shall have no duty to
notify the Lenders regarding the issuance or other matters regarding Letters of
Credit issued hereunder. The failure of the Issuing Bank to perform its
requirements under this subsection shall not relieve any Lender from its
obligations under the immediately preceding subsection (j).

 

- 35 -



--------------------------------------------------------------------------------

Section 2.4. Rates and Payment of Interest on Loans.

(a) Rates. The Borrower promises to pay to the Administrative Agent for the
account of each Lender interest on the unpaid principal amount of each Revolving
Loan made by such Lender, for the period from and including the date of the
making of such Loan to but excluding the date such Loan shall be paid in full,
at the following per annum rates:

(i) during such periods as such Loan is a Base Rate Loan, at the Base Rate (as
in effect from time to time), plus the Applicable Margin; and

(ii) during such periods as such Loan is a LIBOR Loan, at LIBOR for such Loan
for the Interest Period therefor (from the first day to, but excluding, the last
day of such Interest Period), plus the Applicable Margin.

Notwithstanding the foregoing, during the continuance of an Event of Default
specified in Section 9.1.(a), Section 9.1.(e) or Section 9.1.(f), or if as a
result of the occurrence of any other Event of Default the Obligations have been
accelerated pursuant to Section 9.2., the Borrower shall pay to the
Administrative Agent for the account of each Lender and the Issuing Bank, as the
case may be, interest at the Post-Default Rate on the outstanding principal
amount of each Loan made by such Lender, on all Reimbursement Obligations and on
any other amount payable by the Borrower hereunder or under the Notes held by
such Lender to or for the account of such Lender (including without limitation,
accrued but unpaid interest to the extent permitted under Applicable Law).

(b) Payment of Interest. All accrued and unpaid interest on the outstanding
principal amount of each Loan shall be payable (i) monthly in arrears on the
10th day of each month, commencing with the first full month occurring after the
Effective Date and (ii) on any date on which the principal balance of such Loan
is due and payable in full (whether at maturity, due to acceleration or
otherwise). Interest payable at the Post-Default Rate shall be payable from time
to time on demand. All determinations by the Administrative Agent of an interest
rate hereunder shall be conclusive and binding on the Lenders and the Borrower
for all purposes, absent manifest error.

(c) Borrower Information Used to Determine Applicable Interest Rates. The
parties understand that the applicable interest rate for the Obligations and
certain fees set forth herein may be determined and/or adjusted from time to
time based upon certain financial ratios and/or other information to be provided
or certified to the Lenders by the Parent or PREIT (the “Borrower Information”).
If it is subsequently determined that any such Borrower Information was
incorrect (for whatever reason, including without limitation because of a
subsequent restatement of earnings by PREIT or the Parent) at the time it was
delivered to the Administrative Agent, and if the applicable interest rate or
fees calculated for any period were lower than they should have been had the
correct information been timely provided, then, such interest rate and such fees
for such period shall be automatically recalculated using correct Borrower
Information. The Administrative Agent shall promptly notify the Borrower in
writing of any additional interest and fees due because of such recalculation,
and the Borrower shall pay such additional interest or fees due to the
Administrative Agent, for the account of each Lender, within 5 Business Days of
receipt of such written notice. Any recalculation of interest or fees required
by this provision shall survive the termination of this Agreement, and this
provision shall not in any way limit any of the Administrative Agent’s, the
Issuing Bank’s, or any Lender’s other rights under this Agreement.

 

- 36 -



--------------------------------------------------------------------------------

Section 2.5. Number of Interest Periods.

There may be no more than 6 different Interest Periods for LIBOR Loans
outstanding at the same time.

Section 2.6. Repayment of Loans.

The Borrower shall repay the entire outstanding principal amount of, and all
accrued and unpaid interest on, the Revolving Loans on the Termination Date.

Section 2.7. Late Charges.

If any payment required by the Borrower under this Agreement is not paid within
10 days after it becomes due and payable, the Requisite Lenders may, by notice
to the Borrower, require that the Borrower pay a late charge for late payment to
compensate the Lenders for the loss of use of funds and for the expenses of
handling the delinquent payment, in an amount not to exceed four percent
(4.0%) of such delinquent payment. Such late charge shall be paid in any event
not later than the due date of the next subsequent installment of principal
and/or interest. In the event the maturity of the Obligations hereunder occurs
or is accelerated pursuant to Section 9.2., this Section shall apply only to
payments overdue prior to the time of such acceleration. This Section shall not
be deemed to be a waiver of the Lenders’ right to accelerate payment of any of
the Obligations as permitted under the terms of this Agreement.

Section 2.8. Prepayments.

(a) Optional Prepayments. Subject to Section 4.4., the Borrower may prepay any
Loan, in whole or part, at any time without premium or penalty. The Borrower
shall give the Administrative Agent at least 3 Business Days prior written
notice of the prepayment of any Revolving Loan. Each voluntary prepayment of
Loans by the Borrower shall be in an aggregate minimum amount of $1,000,000 and
integral multiples of $100,000 in excess thereof or, if the Revolving Loans are
being prepaid in full at such time, the prepayment may be in the amount of the
Revolving Loans that are then outstanding.

(b) Mandatory Prepayments.

(i) Commitment Overadvance. If at any time the aggregate principal amount of all
outstanding Loans, together with the aggregate amount of all Letter of Credit
Liabilities, exceeds the aggregate amount of the Commitments, the Borrower shall
immediately pay to the Administrative Agent for the account of the Lenders the
amount of such excess. Such payment shall be applied to pay the principal
outstanding on the Loans and any unpaid Reimbursement Obligations pro rata in
accordance with Section 3.2. and if any Letters of Credit are outstanding at
such time the remainder, if any, shall be deposited into the Letter of Credit
Collateral Account for application to any Reimbursement Obligations as and when
due.

(ii) Breakage Costs. If the Borrower is required to pay any outstanding LIBOR
Loans by reason of this Section 2.8.(b) prior to the end of the applicable
Interest Period therefor, the Borrower shall pay all amounts due under
Section 4.4. Notwithstanding the foregoing, the Borrower shall have the right to
have the Administrative Agent hold the funds received for the required payment
of any such LIBOR Loans in an interest bearing deposit account under the control
of the Administrative Agent until the earlier of (A) the end of the applicable
Interest Period and

 

- 37 -



--------------------------------------------------------------------------------

(B) the date that is 45 days after such required payment, after which the
Administrative Agent shall apply the funds to the payment to such LIBOR Loans,
and with respect to any such LIBOR Loans that are at that time paid prior to the
applicable Interest Period therefor, the Borrower shall pay all amounts due
under Section 4.4.

Section 2.9. Continuation.

So long as no Event of Default exists, the Borrower may on any Business Day,
with respect to any LIBOR Loan, elect to maintain such LIBOR Loan or any portion
thereof as a LIBOR Loan by selecting a new Interest Period for such LIBOR Loan
or any portion thereof. Each Continuation of LIBOR Loans shall be in an
aggregate minimum amount of $1,000,000 and integral multiples of $250,000 in
excess of that amount. Each new Interest Period selected under this Section
shall commence on the last day of the immediately preceding Interest Period.
Each selection of a new Interest Period shall be made by the Borrower giving to
the Administrative Agent a Notice of Continuation not later than 11:00 a.m.
(Central time) on the third Business Day prior to the date of any such
Continuation. Such notice of a Continuation shall be by telephone (confirmed
immediately in writing), telecopy, electronic mail or other similar form of
communication, confirmed immediately in writing if by telephone, in the form of
a Notice of Continuation, specifying (a) the proposed date of such Continuation,
(b) the LIBOR Loan and portion thereof subject to such Continuation and (c) the
duration of the selected Interest Period, all of which shall be specified in
such manner as is necessary to comply with all limitations on Loans outstanding
hereunder. Each Notice of Continuation shall be irrevocable by and binding on
the Borrower once given. Promptly after receipt of a Notice of Continuation, the
Administrative Agent shall notify each Lender by telecopy, or other similar form
of transmission of the proposed Continuation. If the Borrower shall fail to
select in a timely manner a new Interest Period for any LIBOR Loan owing by it
in accordance with this Section, such Loan will automatically, on the last day
of the current Interest Period therefor, Continue as a LIBOR Loan having an
Interest Period of one month; provided, however, that if a Default or Event of
Default exists, such Loan will automatically, on the last day of the current
Interest Period therefor, Convert into a Base Rate Loan notwithstanding the
first sentence of Section 2.10. or the Borrower’s failure to comply with any
terms of this Section.

Section 2.10. Conversion.

So long as no Event of Default exists, the Borrower may on any Business Day,
upon the Borrower’s giving of a Notice of Conversion to the Administrative
Agent, Convert all or a portion of a Loan of one Type into a Loan of another
Type. Any Conversion of a LIBOR Loan into a Base Rate Loan shall be made on, and
only on, the last day of an Interest Period for such LIBOR Loan. Each Conversion
of Base Rate Loans into LIBOR Loans shall be in an aggregate minimum amount of
$1,000,000 and integral multiples of $250,000 in excess of that amount. Each
such Notice of Conversion shall be given not later than 11:00 a.m. (Central
time) one Business Day prior to the date of any proposed Conversion into Base
Rate Loans and three Business Days prior to the date of any proposed Conversion
into LIBOR Loans. Promptly after receipt of a Notice of Conversion, the
Administrative Agent shall notify each Lender by telecopy, or other similar form
of transmission of the proposed Conversion. Subject to the restrictions
specified above, each Notice of Conversion shall be by telephone (confirmed
immediately in writing), telecopy, electronic mail or other similar form of
communication in the form of a Notice of Conversion specifying (a) the requested
date of such Conversion, (b) the Type of Loan to be Converted, (c) the portion
of such Type of Loan to be Converted, (d) the Type of Loan such Loan is to be
Converted into and (e) if such Conversion is into a LIBOR Loan, the requested
duration of the Interest Period of such Loan. Each Notice of Conversion shall be
irrevocable by and binding on the Borrower once given.

 

- 38 -



--------------------------------------------------------------------------------

Section 2.11. Notes.

(a) Revolving Notes. Except in the case of a Lender that has notified the
Administrative Agent in writing that it elects not to receive a Revolving Note,
the Revolving Loans made by each Lender shall, in addition to this Agreement,
also be evidenced by a promissory note substantially in the form of
Exhibit H(each a “Revolving Note”), payable to the order of such Lender in a
principal amount equal to the amount of its Commitment as originally in effect
and otherwise duly completed.

(b) Swingline Note. The Swingline Loans made by the Swingline Lender shall, in
addition to this Agreement, also be evidenced by a promissory note substantially
in the form of Exhibit I (the “Swingline Note”), payable to the order of the
Swingline Lender in a principal amount equal to the amount of the Swingline
Commitment as originally in effect and otherwise duly completed.

(c) Records. The date, amount, interest rate, Type and duration of Interest
Periods (if applicable) of each Loan made by each Lender to the Borrower and
each payment made on account of the principal thereof, shall be recorded by such
Lender on its books and such entries shall be binding on the Borrower absent
manifest error; provided, however, that (i) the failure of a Lender to make any
such record shall not affect the obligations of the Borrower under any of the
Loan Documents to which it is a party and (ii) if there is a discrepancy between
such records of a Lender and the statements of accounts maintained by the
Administrative Agent pursuant to Section 3.8., in the absence of manifest error,
the statements of account maintained by the Administrative Agent pursuant to
Section 3.8. shall be controlling.

(d) Lost, Stolen, Destroyed or Mutilated Notes. Upon receipt by the Borrower of
(i) written notice from a Lender that a Note of such Lender has been lost,
stolen, destroyed or mutilated, and (ii)(A) in the case of loss, theft or
destruction, an unsecured agreement of indemnity from such Lender in form
reasonably satisfactory to the Borrower or (B) in the case of mutilation, upon
surrender and cancellation of such Note, the Borrower shall at its own expense
execute and deliver to such Lender a new Note dated the date of such lost,
stolen, destroyed or mutilated Note.

Section 2.12. Expiration or Maturity Date of Letters of Credit Past Termination.

If on the date the Commitments are terminated (whether voluntarily, by reason of
the occurrence of an Event of Default or otherwise), there are any Letters of
Credit outstanding hereunder, the Borrower shall, on such date, pay to the
Administrative Agent, for its benefit and the benefit of the Lenders and the
Issuing Bank, an amount of money equal to the Stated Amount of such Letter(s) of
Credit for deposit into the Letter of Credit Collateral Account. If a drawing
pursuant to any such Letter of Credit occurs on or prior to the expiration date
of such Letter of Credit, the Borrower authorizes the Administrative Agent to
use the monies deposited in the Letter of Credit Collateral Account to reimburse
the Issuing Bank for the payment made by the Issuing Bank to the beneficiary
with respect to such drawing or the payee with respect to such presentment. If
no drawing occurs on or prior to the expiration date of such Letter of Credit,
the Administrative Agent shall pay to the Borrower (or to whomever else may be
legally entitled thereto) the monies deposited in the Letter of Credit
Collateral Account with respect to such outstanding Letter of Credit on or
before the date 30 days after the expiration date of such Letter of Credit.

Section 2.13. Extension of Termination Date.

The Borrower shall have the right, exercisable two times, to extend the
Termination Date by one year in each such case. The Borrower may exercise such
right only by executing and delivering to the Administrative Agent at least 90
days but not more than 180 days prior to the current Termination Date, a written
request for such extension (an “Extension Request”). The Administrative Agent
shall forward to

 

- 39 -



--------------------------------------------------------------------------------

each Lender a copy of any Extension Request received by the Administrative Agent
promptly upon receipt thereof. Subject to satisfaction of the following
conditions, the Termination Date shall be extended for one year from the current
Termination Date:

(a) on the date of delivery of the Extension Request and on the date that would
otherwise be the Termination Date, (i) no Default or Event of Default shall
exist, and (ii) the representations and warranties made or deemed made by the
Borrower and each other Loan Party in the Loan Documents to which any of them is
a party, shall be true and correct in all material respects on and as of the
date of such extension with the same force and effect as if made on and as of
such date (except to the extent that such representations and warranties
expressly relate solely to an earlier date (in which case such representations
and warranties shall have been true and correct on and as of such earlier date))
and except for changes in factual circumstances not prohibited under the Loan
Documents;

(b) the Borrower shall have delivered to the Administrative Agent a certificate
of the chief financial officer of the Parent certifying in his or her capacity
as chief financial officer the matters referred to in the immediately preceding
clauses (a)(i) and (ii); and

(c) the Borrower shall have paid the applicable Fees payable under
Section 3.5.(d).

Section 2.14. Voluntary Reduction of the Commitments.

The Borrower may terminate or reduce the amount of the Commitments (for which
purpose use of the Commitments shall be deemed to include the aggregate amount
of all Letter of Credit Liabilities and Swingline Loans) at any time and from
time to time without penalty or premium upon not less than 5 Business Days prior
written notice to the Administrative Agent of each such termination or
reduction, which notice shall specify the effective date thereof and the amount
of any such reduction (which in the case of any partial reduction of the
Commitments shall not be less than $10,000,000 and integral multiples of
$5,000,000 in excess of that amount in the aggregate) and shall be irrevocable
once given and effective only upon receipt by the Administrative Agent (such
notice, a “Commitment Reduction Notice”); provided, however, that if the
Borrower seeks to reduce the aggregate amount of the Commitments below
$50,000,000 then unless the Administrative Agent and all of the Lenders have
previously agreed in writing, the Commitments shall be reduced to zero. Promptly
after receipt of a Commitment Reduction Notice, the Administrative Agent shall
notify each Lender of the proposed termination or Commitment reduction. The
Commitments, once reduced or terminated pursuant to this Section, may not be
increased. The Borrower shall pay all interest and fees, on the Loans accrued to
the date of such reduction or termination of the Commitments to the
Administrative Agent for the account of the Lenders, including but not limited
to any applicable compensation due to each Lender in accordance with
Section 4.4.

Section 2.15. Joint and Several Liability of the Borrower.

(a) The obligations of each Borrower hereunder and under the other Loan
Documents to which any Borrower is a party shall be joint and several, and
accordingly, each Borrower confirms that it is liable for the full amount of the
Obligations, regardless of whether incurred by such Borrower or another
Borrower.

(b) Each Borrower represents and warrants to the Administrative Agent and the
Lenders that each Borrower, though separate legal entities, are mutually
dependent on each other in the conduct of their respective businesses as an
integrated operation and have determined it to be in their mutual best interests
to obtain financing from the Lenders through their collective efforts.

 

- 40 -



--------------------------------------------------------------------------------

(c) Neither the Administrative Agent nor any Lender shall be obligated or
required before enforcing any Loan Document against a Borrower: (a) to pursue
any right or remedy any of them may have against any other Borrower, any
Guarantor or any other Person or commence any suit or other proceeding against
any other Borrower, any Guarantor or any other Person in any court or other
tribunal; (b) to make any claim in a liquidation or bankruptcy of any other
Borrower, any Guarantor or any other Person; or (c) to make demand of any other
Borrower, any Guarantor or any other Person or to enforce or seek to enforce or
realize upon any collateral security held by the Administrative Agent or any
Lender which may secure any of the Obligations.

(d) It is the intent of each Borrower, the Administrative Agent and the Lenders
that in any proceeding of the types described in Sections 9.1.(e) or 9.1.(f), a
Borrower’s maximum obligation hereunder shall equal, but not exceed, the maximum
amount which would not otherwise cause the obligations of such Borrower
hereunder to be avoidable or unenforceable against such Borrower in such
proceeding as a result of Applicable Law, including without limitation,
(i) Section 548 of the Bankruptcy Code of 1978, as amended and (ii) any state
fraudulent transfer or fraudulent conveyance act or statute applied in such
proceeding, whether by virtue of Section 544 of the Bankruptcy Code of 1978, as
amended, or otherwise. The Applicable Laws under which the possible avoidance or
unenforceability of the obligations of such Borrower hereunder shall be
determined in any such proceeding are referred to as the “Avoidance Provisions”.
Accordingly, to the extent that the obligations of a Borrower hereunder would
otherwise be subject to avoidance under the Avoidance Provisions, the maximum
Obligations for which such Borrower shall be liable hereunder shall be reduced
to that amount which, as of the time any of the Obligations are deemed to have
been incurred under the Avoidance Provisions, would not cause the obligations of
such Borrower hereunder, to be subject to avoidance under the Avoidance
Provisions. This subsection is intended solely to preserve the rights of the
Administrative Agent and the Lenders hereunder to the maximum extent that would
not cause the obligations of a Borrower hereunder to be subject to avoidance
under the Avoidance Provisions, and no Borrower or any other Person shall have
any right or claim under this Section that would not otherwise be available to
such Person under the Avoidance Provisions.

(e) To the extent that a Borrower shall be required hereunder to pay any portion
of the Obligations exceeding the greater of (a) the amount of the value actually
received by such Borrower and its Subsidiaries from the Loans and other
Obligations and (b) the amount such Borrower would otherwise have paid if such
Borrower had paid the aggregate amount of Obligations in the same proportion as
such Borrower’s net worth on the date enforcement is sought hereunder bears to
the aggregate net worth of the Borrower on such date, then such Borrower shall
be reimbursed by each other Borrower for the amount of such excess.

(f) Each Borrower assumes all responsibility for being and keeping itself
informed of the financial condition of each other Borrower, and of all other
circumstances bearing upon the risk of nonpayment of any of the Obligations and
the nature, scope and extent of the risks that such Borrower assumes and incurs
hereunder, and agrees that neither the Administrative Agent nor any Lender shall
have any duty whatsoever to advise any Borrower of information regarding such
circumstances or risks.

Section 2.16. Actions of the Borrower.

Each Borrower hereby appoints each other Borrower to act as its agent for all
purposes under the Loan Documents (including, without limitation, with respect
to all matters related to the borrowing and repayment of Loans and the issuance
of Letters of Credit). Each Borrower acknowledges and agrees that (i) one
Borrower may execute such documents as such Borrower deems appropriate in its
sole discretion, and with respect to any such document executed by only one
Borrower, each Borrower shall be bound by and obligated by all of the terms of
any such document, (ii) any notice or other communication delivered

 

- 41 -



--------------------------------------------------------------------------------

by the Administrative Agent or any Lender hereunder to any Borrower shall be
deemed to have been delivered to each Borrower and (iii) the Administrative
Agent and the Lenders shall accept (and shall be permitted to rely on) any
document or agreement executed by each Borrower or any Borrower individually.
Each Borrower agrees that any action taken by one Borrower without the consent
of, or notice to, any other Borrower shall not release or discharge any Borrower
from its obligations hereunder.

Section 2.17. Amount Limitations.

Notwithstanding any other term of this Agreement or any other Loan Document, no
Lender shall be required to make any Loan, the Issuing Bank shall not be
required to issue a Letter of Credit, and no reduction of the Commitments
pursuant to Section 2.14. shall take effect, if immediately after the making of
such Loan, issuance of such Letter of Credit or such reduction of the
Commitments, the aggregate principal amount of all outstanding Loans, together
with the aggregate amount of all Letter of Credit Liabilities, would exceed the
aggregate amount of the Commitments at such time.

Section 2.18. Funds Transfer Disbursements.

(a) Generally. The Borrower hereby authorizes the Administrative Agent to
disburse the proceeds of any Loan made by the Lenders pursuant to the Loan
Documents as requested by an authorized representative of PREIT to any of the
accounts designated in the Transfer Authorizer Designation Form. The Borrower
agrees to be bound by any transfer request: (i) authorized or transmitted by
PREIT or (ii) made in PREIT’s name and accepted by the Administrative Agent in
good faith and in compliance with these transfer instructions, even if not
properly authorized by PREIT. The Borrower further agrees and acknowledges that
the Administrative Agent may rely solely on any bank routing number or
identifying bank account number or name provided by PREIT to effect a wire or
funds transfer even if the information provided by PREIT identifies a different
bank or account holder than named by PREIT. The Administrative Agent is not
obligated or required in any way to take any actions to detect errors in
information provided by PREIT. If the Administrative Agent takes any actions in
an attempt to detect errors in the transmission or content of transfer or
requests or takes any actions in an attempt to detect unauthorized funds
transfer requests, the Borrower agrees that no matter how many times the
Administrative Agent takes these actions the Administrative Agent will not in
any situation be liable for failing to take or correctly perform these actions
in the future and such actions shall not become any part of the transfer
disbursement procedures authorized under this provision, the Loan Documents, or
any agreement between the Administrative Agent and the Borrower. The Borrower
agrees to notify the Administrative Agent of any errors in the transfer of any
funds or of any unauthorized or improperly authorized transfer requests within
fourteen (14) days after the Administrative Agent’s confirmation to the Borrower
of such transfer.

(b) Funds Transfer. The Administrative Agent will, in its sole discretion,
determine the funds transfer system and the means by which each transfer will be
made. The Administrative Agent may delay or refuse to accept a funds transfer
request if the transfer would: (i) violate the terms of this authorization
(ii) require use of a bank unacceptable to the Administrative Agent or any
Lender or prohibited by any Governmental Authority; (iii) cause the
Administrative Agent or any Lender to violate any Federal Reserve or other
regulatory risk control program or guideline, or (iv) otherwise cause the
Administrative Agent or any Lender to violate any Applicable Law or regulation.

(c) Limitation of Liability. None of the Administrative Agent, the Issuing Bank,
or any Lender shall be liable to the Borrower or any other parties for
(i) errors, acts or failures to act of others, including other entities, banks,
communications carriers or clearinghouses, through which the Borrower’s
transfers, as applicable, may be made or information received or transmitted,
and no such entity shall be deemed an agent of the Administrative Agent, the
Issuing Bank or any Lender, (ii) any loss, liability or

 

- 42 -



--------------------------------------------------------------------------------

delay caused by fires, earthquakes, wars, civil disturbances, power surges or
failures, acts of government, labor disputes, failures in communications
networks, legal constraints or other events beyond the Administrative Agent’s,
Issuing Bank’s or any Lender’s control, or (iii) any special, consequential,
indirect or punitive damages, whether or not (x) any claim for these damages is
based on tort or contract or (y) the Administrative Agent, the Issuing Bank, any
Lender or the Borrower knew or should have known the likelihood of these damages
in any situation. None of the Administrative Agent, the Issuing Bank or any
Lender makes any representations or warranties other than those expressly made
in this Agreement.

Section 2.19. Increase in Commitments.

The Borrower shall have the right to request increases in the aggregate amount
of the Commitments by providing written notice to the Administrative Agent,
which notice shall be irrevocable once given; provided, however, that after
giving effect to any such increases the aggregate amount of the Commitments
shall not exceed $600,000,000. Each such increase in the Commitments must be an
aggregate minimum amount of $25,000,000 and integral multiples of $5,000,000 in
excess thereof (or such other amounts as may be acceptable to the Administrative
Agent and the Borrower). The Administrative Agent, in consultation with the
Borrower, shall manage all aspects of the syndication of such increase in the
Commitments, including decisions, subject to the Borrower’s approval (which
approval shall not be unreasonably withheld or delayed), as to the selection of
the existing Lenders and/or other banks, financial institutions and other
institutional lenders to be approached with respect to such increase and the
allocations of the increase in the Commitments among such existing Lenders
and/or other banks, financial institutions and other institutional lenders. No
Lender shall be obligated in any way whatsoever to increase its Commitment or
provide a new Commitment, and any new Lender becoming a party to this Agreement
in connection with any such requested increase must be an Eligible Assignee. If
a new Lender becomes a party to this Agreement, or if any existing Lender is
increasing its Commitment, such Lender shall on the date it becomes a Lender
hereunder (or in the case of an existing Lender, on the date it increases its
Commitment) (and as a condition thereto) purchase from the other Lenders its
Commitment Percentage (determined with respect to the Lenders’ respective
Commitments and after giving effect to the increase of Commitments) of any
outstanding Revolving Loans, by making available to the Administrative Agent for
the account of such other Lenders, in same day funds, an amount equal to the sum
of (A) the portion of the outstanding principal amount of such Revolving Loans
to be purchased by such Lender, plus (B) the aggregate amount of payments
previously made by the other Lenders under Section 2.3.(j) that have not been
repaid, plus (C) interest accrued and unpaid to and as of such date on such
portion of the outstanding principal amount of such Revolving Loans. The
Borrower shall pay to the Lenders amounts payable, if any, to such Lenders under
Section 4.4. as a result of the prepayment of any such Revolving Loans.
Effecting the increase of the Commitments under this Section is subject to the
following conditions precedent: (x) no Default or Event of Default shall be in
existence on the effective date of such increase, (y) the representations and
warranties made or deemed made by the Borrower or any other Loan Party in any
Loan Document to which such Loan Party is a party shall be true and correct on
the effective date of such increase except to the extent that such
representations and warranties expressly relate solely to an earlier date (in
which case such representations and warranties shall have been true and correct
on and as of such earlier date) and except for changes in factual circumstances
not prohibited under the Loan Documents, and (z) the Administrative Agent shall
have received each of the following, in form and substance satisfactory to the
Administrative Agent: (i) if not previously delivered to the Administrative
Agent, copies certified by the Secretary or Assistant Secretary of (A) all
corporate, partnership, or other necessary action taken by the Borrower to
authorize such increase and (B) all corporate, partnership, member or other
necessary action taken by each Guarantor authorizing the guaranty of such
increase; and (ii) at the request of the Administrative Agent, an opinion of
counsel to the Borrower and the Guarantors, and addressed to the Administrative
Agent and the Lenders covering such matters as reasonably requested by the
Administrative Agent; and (iii) except in the case of any Lender

 

- 43 -



--------------------------------------------------------------------------------

that has notified the Administrative Agent that it elects not to receive a
Revolving Note, new Revolving Notes executed by the Borrower, payable to any new
Lenders and replacement Revolving Notes executed by the Borrower, payable to any
existing Lenders increasing their Commitments, in the amount of such Revolving
Lender’s Commitment at the time of the effectiveness of the applicable increase
in the aggregate amount of the Commitments. In connection with any increase in
the aggregate amount of the Commitments pursuant to this Section 2.19. any
Lender becoming a party hereto shall execute such documents and agreements as
the Administrative Agent may reasonably request.

ARTICLE III. PAYMENTS, FEES AND OTHER GENERAL PROVISIONS

Section 3.1. Payments.

(a) Payments by Borrower. Except to the extent otherwise provided herein, all
payments of principal, interest and other amounts to be made by the Borrower
under this Agreement, the Notes or any other Loan Document shall be made in
Dollars, in immediately available funds, without setoff, deduction or
counterclaim, to the Administrative Agent at the Principal Office, not later
than 1:00 p.m. Central time on the date on which such payment shall become due
(each such payment made after such time on such due date to be deemed to have
been made on the next succeeding Business Day). Subject to Section 9.5., the
Borrower shall, at the time of making each payment under this Agreement or any
other Loan Document, specify to the Administrative Agent the amounts payable by
the Borrower hereunder to which such payment is to be applied. Each payment
received by the Administrative Agent for the account of a Lender under this
Agreement or any Note shall be paid to such Lender by wire transfer of
immediately available funds in accordance with the wiring instructions provided
by such Lender to the Administrative Agent from time to time, for the account of
such Lender at the applicable Lending Office of such Lender. Each payment
received by the Administrative Agent for the account of the Issuing Bank under
this Agreement shall be paid to the Issuing Bank by wire transfer of immediately
available funds in accordance with the wiring instructions provided by the
Issuing Bank to the Administrative Agent from time to time, for the account of
the Issuing Bank. In the event the Administrative Agent fails to pay such
amounts to such Lender or the Issuing Bank, as the case may be, within one
Business Day of receipt of such amounts, the Administrative Agent shall pay
interest on such amount until paid at a rate per annum equal to the Federal
Funds Rate from time to time in effect. If the due date of any payment under
this Agreement or any other Loan Document would otherwise fall on a day which is
not a Business Day such date shall be extended to the next succeeding Business
Day and interest shall continue to accrue at the rate, if any, applicable to
such payment for the period of such extension.

(b) Presumptions Regarding Payments by Borrower. Unless the Administrative Agent
shall have received notice from the Borrower prior to the date on which any
payment is due from the Borrower to the Administrative Agent for the account of
the Lenders or the Issuing Bank hereunder that the Borrower will not make such
payment, the Administrative Agent may assume that the Borrower has made such
payment on such date in accordance herewith and may (but shall not be obligated
to), in reliance upon such assumption, distribute to the Lenders or the Issuing
Bank, as the case may be, the amount due. In such event, if the Borrower has not
in fact made such payment, then each of the Lenders or the Issuing Bank, as the
case may be, severally agrees to repay to the Administrative Agent on demand
that amount so distributed to such Lender or Issuing Bank, with interest
thereon, for each day from and including the date such amount is distributed to
it to but excluding the date of payment to the Administrative Agent, at the
greater of the Federal Funds Rate and a rate determined by the Administrative
Agent in accordance with banking industry rules on interbank compensation.

 

- 44 -



--------------------------------------------------------------------------------

Section 3.2. Pro Rata Treatment.

Except to the extent otherwise provided herein: (a) each borrowing from the
Lenders under Section 2.1.(a), 2.2.(e) and 2.3.(e) shall be made from the
Lenders, each payment of the Fees under Section 3.5.(a), under Section 3.5.(b),
under the first sentence of Section 3.5.(c) and under Section 3.5.(d), shall be
made for the account of the Lenders, and each termination or reduction of the
amount of the Commitments under Sections 2.14. shall be applied to the
respective Commitments of the Lenders, pro rata according to the amounts of
their respective Commitments; (b) each payment or prepayment of principal of
Revolving Loans by the Borrower shall be made for the account of the Lenders pro
rata in accordance with the respective unpaid principal amounts of the Revolving
Loans held by them; (c) each payment of interest on Revolving Loans by the
Borrower shall be made for the account of the Lenders pro rata in accordance
with the amounts of interest on such Loans then due and payable to the
respective Lenders; (d) the Conversion and Continuation of Revolving Loans of a
particular Type (other than Conversions provided for by Section 4.5.) shall be
made pro rata among the Lenders according to the amounts of their respective
Revolving Loans and the then current Interest Period for each Lender’s portion
of each such Loan of such Type shall be coterminous; (e) the Lenders’
participation in, and payment obligations in respect of, Letters of Credit under
Section 2.3., shall be pro rata in accordance with their respective Commitments;
and (f) the Lenders’ participation in, and payment obligations in respect of,
Swingline Loans under Section 2.2., shall be pro rata in accordance with their
respective Commitments. All payments of principal, interest, fees and other
amounts in respect of the Swingline Loans shall be for the account of the
Swingline Lender only (except to the extent any Lender shall have acquired a
participating interest in any such Swingline Loan pursuant to Section 2.2.(e),
in which case such payments shall be pro rata in accordance with such
participating interests). Any payment or prepayment of principal or interest
made during the existence of an Event of Default shall be made for the account
of the Lenders in accordance with the order set forth in Section 9.5.

Section 3.3. Sharing of Payments, Etc.

If a Lender shall obtain payment of any principal of, or interest on, any Loan
under this Agreement or shall obtain payment on any other Obligation owing by
any Loan Party through the exercise of any right of set-off, banker’s lien or
counterclaim or similar right or otherwise or through voluntary prepayments
directly to a Lender (other than any payment made in respect of Specified
Derivatives Obligations) or other payments made by the Borrower or any other
Loan Party to a Lender not in accordance with the terms of this Agreement and
such payment should be distributed to the Lenders in accordance with
Section 3.2. or Section 9.5., such Lender shall promptly purchase from such
other Lenders participations in (or, if and to the extent specified by such
Lender, direct interests in) the Loans made by the other Lenders or other
Obligations owed to such other Lenders in such amounts, and make such other
adjustments from time to time as shall be equitable, to the end that all the
Lenders shall share the benefit of such payment (net of any reasonable expenses
which may actually be incurred by such Lender in obtaining or preserving such
benefit) in accordance with the requirements of Section 3.2. or Section 9.5., as
applicable. To such end, all the Lenders shall make appropriate adjustments
among themselves (by the resale of participations sold or otherwise) if such
payment is rescinded or must otherwise be restored. The Borrower agrees that any
Lender so purchasing a participation (or direct interest) in the Loans or other
Obligations owed to such other Lenders may exercise all rights of set-off,
banker’s lien, counterclaim or similar rights with respect to such participation
as fully as if such Lender were a direct holder of Loans in the amount of such
participation. Nothing contained herein shall require any Lender to exercise any
such right or shall affect the right of any Lender to exercise and retain the
benefits of exercising, any such right with respect to any other indebtedness or
obligation of the Borrower.

 

- 45 -



--------------------------------------------------------------------------------

Section 3.4. Several Obligations.

No Lender shall be responsible for the failure of any other Lender to make a
Loan or to perform any other obligation to be made or performed by such other
Lender hereunder, and the failure of any Lender to make a Loan or to perform any
other obligation to be made or performed by it hereunder shall not relieve the
obligation of any other Lender to make any Loan or to perform any other
obligation to be made or performed by such other Lender.

Section 3.5. Fees.

(a) Loan Fees. On the Effective Date, the Borrower agrees to pay to the
Administrative Agent all loan fees as have been agreed to in writing by the
Borrower and the Administrative Agent and as have been agreed to in writing by
the Borrower and any Lender.

(b) Facility Fees. During the period from the Effective Date to but excluding
the Termination Date, the Borrower agrees to pay to the Administrative Agent for
the account of the Lenders an unused facility fee equal to the sum of the daily
amount by which the aggregate amount of the Commitments exceeds the aggregate
outstanding principal balance of Revolving Loans and Letter of Credit
Liabilities multiplied by a per annum rate equal to 0.30%. Such fee shall be
computed on a daily basis and payable quarterly in arrears on the first day of
each January, April, July and October during the term of this Agreement and on
the Termination Date or any earlier date of termination of the Commitments or
reduction of the Commitments to zero.

(c) Letter of Credit Fees. The Borrower agrees to pay to the Administrative
Agent for the account of each Lender a letter of credit fee at a rate per annum
equal to the Applicable Margin times the daily average Stated Amount of each
Letter of Credit for the period from and including the date of issuance of such
Letter of Credit (x) to and including the date such Letter of Credit expires or
is cancelled or (y) to but excluding the date such Letter of Credit is drawn in
full. The fees provided for in the immediately preceding sentence shall be
nonrefundable and payable in arrears (i) quarterly on the first day of January,
April, July and October, (ii) on the Termination Date, (iii) on the date the
Commitments are terminated or reduced to zero and (iv) thereafter from time to
time on demand of the Administrative Agent. The Borrower shall pay directly to
the Issuing Bank from time to time on demand all commissions, charges, costs and
expenses in the amounts customarily charged by the Issuing Bank from time to
time in like circumstances with respect to the issuance of each Letter of
Credit, drawings, amendments and other transactions relating thereto.

(d) Extension Fee. If, pursuant to Section 2.13., the Borrower exercises its
right to extend the Termination Date, the Borrower agrees to pay to the
Administrative Agent for the account of each Lender an extension fee equal to
(i) 0.15% of the amount of such Lender’s Commitment at the time of the
Administrative Agent’s receipt of the first such Extension Request and
(ii) 0.20% of the amount of such Lender’s Commitment at the time of the
Administrative Agent’s receipt of the second such Extension Request. Such fees
shall be paid to the Administrative Agent for the account of the Lenders at the
time the Borrower delivers the applicable Extension Request.

(e) Other Fees. The Borrower agrees to pay the administrative and other fees of
the Administrative Agent and the Issuing Bank as provided in the Fee Letter and
as may be agreed to in writing from time to time.

 

- 46 -



--------------------------------------------------------------------------------

Section 3.6. Computations.

Unless otherwise expressly set forth herein, any accrued interest on any Loan,
any Fees or other Obligations due hereunder shall be computed on the basis of a
year of 360 days and the actual number of days elapsed.

Section 3.7. Usury.

In no event shall the amount of interest due or payable on the Loans or the
other Obligations exceed the maximum rate of interest allowed by Applicable Law
and, if any such payment is paid by the Borrower or any other Loan Party or
received by any Lender, then such excess sum shall be credited as a payment of
principal, unless the Borrower shall notify the respective Lender in writing
that the Borrower elects to have such excess sum returned to it forthwith. It is
the express intent of the parties hereto that the Borrower not pay and that the
Lenders not receive, directly or indirectly, in any manner whatsoever, interest
in excess of that which may be lawfully paid by the Borrower under Applicable
Law. The parties hereto hereby agree and stipulate that the only charge imposed
upon the Borrower for the use of money in connection with this Agreement is and
shall be the interest specifically described in Sections 2.4.(a)(i) and
(ii) and, with respect to Swingline Loans, in Section 2.2.(c). Notwithstanding
the foregoing, the parties hereto further agree and stipulate that all agency
fees, syndication fees, loan fees, letter of credit fees, facility fees,
underwriting fees, default charges, late charges, funding or “breakage” charges,
increased cost charges, attorneys’ fees and reimbursement for costs and expenses
paid by the Administrative Agent or any Lender to third parties or for damages
incurred by the Administrative Agent or any Lender, are charges made to
compensate the Administrative Agent or any such Lender for underwriting or
administrative services and costs or losses performed or incurred, and to be
performed or incurred, by the Administrative Agent and the Lenders in connection
with this Agreement and under no circumstances shall be deemed to be charges for
the use of money. Unless otherwise expressly provided herein, all fees and all
charges, other than charges for the use of money, shall be fully earned and
nonrefundable when due.

Section 3.8. Statements of Account.

The Administrative Agent will account to the Borrower monthly with a statement
of Loans, accrued interest and Fees, charges and payments made pursuant to this
Agreement and the other Loan Documents, and such account rendered by the
Administrative Agent shall be deemed conclusive upon the Borrower absent
manifest error. The Agent will account to the Borrower on changes in Letters of
Credit in accordance with Section 2.3.(k). The failure of the Administrative
Agent to deliver such a statement of accounts shall not relieve or discharge the
Borrower from any of its obligations hereunder.

Section 3.9. Defaulting Lenders.

Notwithstanding anything to the contrary contained in this Agreement, if any
Lender becomes a Defaulting Lender, then, until such time as such Lender is no
longer a Defaulting Lender, to the extent permitted by Applicable Law:

(a) Waivers and Amendments. Such Defaulting Lender’s right to approve or
disapprove any amendment, waiver or consent with respect to this Agreement shall
be restricted as set forth in the definition of Requisite Lenders and in
Section 11.7.

(b) Defaulting Lender Waterfall. Any payment of principal, interest, Fees or
other amounts received by the Administrative Agent for the account of such
Defaulting Lender (whether voluntary or mandatory, at maturity, pursuant to
Article IX. or otherwise) or received by the Administrative Agent

 

- 47 -



--------------------------------------------------------------------------------

from a Defaulting Lender pursuant to Section 11.4. shall be applied at such time
or times as may be determined by the Administrative Agent as follows: first, to
the payment of any amounts owing by such Defaulting Lender to the Administrative
Agent hereunder; second, to the payment on a pro rata basis of any amounts owing
by such Defaulting Lender to the Issuing Bank or the Swingline Lender hereunder;
third, to Cash Collateralize the Issuing Bank’s Fronting Exposure with respect
to such Defaulting Lender in accordance with subsection (e) below; fourth, as
the Borrower may request (so long as no Default or Event of Default exists), to
the funding of any Loan in respect of which such Defaulting Lender has failed to
fund its portion thereof as required by this Agreement, as determined by the
Administrative Agent; fifth, if so determined by the Administrative Agent and
the Borrower, to be held in a deposit account and released pro rata in order to
(x) satisfy such Defaulting Lender’s potential future funding obligations with
respect to Loans under this Agreement and (y) Cash Collateralize the Issuing
Bank’s future Fronting Exposure with respect to such Defaulting Lender with
respect to future Letters of Credit issued under this Agreement, in accordance
with subsection (e) below; sixth, to the payment of any amounts owing to the
Lenders, the Issuing Bank or the Swingline Lender as a result of any judgment of
a court of competent jurisdiction obtained by any Lender, the Issuing Bank or
the Swingline Lender against such Defaulting Lender as a result of such
Defaulting Lender’s breach of its obligations under this Agreement; seventh, so
long as no Default or Event of Default exists, to the payment of any amounts
owing to the Borrower as a result of any judgment of a court of competent
jurisdiction obtained by the Borrower against such Defaulting Lender as a result
of such Defaulting Lender’s breach of its obligations under this Agreement; and
eighth, to such Defaulting Lender or as otherwise directed by a court of
competent jurisdiction; provided that if (x) such payment is a payment of the
principal amount of any Revolving Loans or amounts owing by such Defaulting
Lender under Section 2.3.(j) in respect of Letters of Credit (such amounts
“L/C Disbursements”), in respect of which such Defaulting Lender has not fully
funded its appropriate share, and (y) such Loans were made or the related
Letters of Credit were issued at a time when the conditions set forth in
Article V. were satisfied or waived, such payment shall be applied solely to pay
the Loans of, and L/C Disbursements owed to, all Non-Defaulting Lenders on a pro
rata basis prior to being applied to the payment of any Loans of, or
L/C Disbursements owed to, such Defaulting Lender until such time as all
Revolving Loans and funded and unfunded participations in Letter of Credit
Liabilities and Swingline Loans are held by the Lenders pro rata in accordance
with their respective Commitment Percentages (determined without giving effect
to the immediately following subsection (d)). Any payments, prepayments or other
amounts paid or payable to a Defaulting Lender that are applied (or held) to pay
amounts owed by a Defaulting Lender or to post Cash Collateral pursuant to this
subsection shall be deemed paid to and redirected by such Defaulting Lender, and
each Lender irrevocably consents hereto.

(c) Certain Fees.

(i) No Defaulting Lender shall be entitled to receive any Fee payable under
Section 3.5.(b) for any period during which that Lender is a Defaulting Lender
(and the Borrower shall not be required to pay any such fee that otherwise would
have been required to have been paid to that Defaulting Lender).

(ii) Each Defaulting Lender shall be entitled to receive the Fee payable under
Section 3.5.(c) for any period during which that Lender is a Defaulting Lender
only to the extent allocable to its Commitment Percentage of the stated amount
of Letters of Credit for which it has provided Cash Collateral pursuant to the
immediately following subsection (e).

(iii) With respect to any Fee not required to be paid to any Defaulting Lender
pursuant to the immediately preceding clauses (i) or (ii), the Borrower shall
(x) pay to each Non-Defaulting Lender that portion of any such Fee otherwise
payable to such Defaulting Lender with respect to such Defaulting Lender’s
participation in Letter of Credit Liabilities or Swingline

 

- 48 -



--------------------------------------------------------------------------------

Loans that has been reallocated to such Non-Defaulting Lender pursuant to the
immediately following subsection (d), (y) pay to each Issuing Bank and Swingline
Lender, as applicable, the amount of any such Fee otherwise payable to such
Defaulting Lender to the extent allocable to such Issuing Bank’s or Swingline
Lender’s Fronting Exposure to such Defaulting Lender, and (z) not be required to
pay the remaining amount of any such Fee.

(d) Reallocation of Participations to Reduce Fronting Exposure. All or any part
of such Defaulting Lender’s participation in Letter of Credit Liabilities and
Swingline Loans shall be reallocated among the Non-Defaulting Lenders in
accordance with their respective Commitment Percentages (determined without
regard to such Defaulting Lender’s Commitment) but only to the extent that
(x) the conditions set forth in Article V. are satisfied at the time of such
reallocation (and, unless the Borrower shall have otherwise notified the
Administrative Agent at such time, the Borrower shall be deemed to have
represented and warranted that such conditions are satisfied at such time), and
(y) such reallocation does not cause the aggregate Revolving Credit Exposure of
any Non-Defaulting Lender to exceed such Non-Defaulting Lender’s Commitment. No
reallocation hereunder shall constitute a waiver or release of any claim of any
party hereunder against a Defaulting Lender arising from that Lender having
become a Defaulting Lender, including any claim of a Non-Defaulting Lender as a
result of such Non-Defaulting Lender’s increased exposure following such
reallocation.

(e) Cash Collateral, Repayment of Swingline Loans.

(i) If the reallocation described in the immediately preceding subsection (d)
above cannot, or can only partially, be effected, the Borrower shall, without
prejudice to any right or remedy available to it hereunder or under law,
(x) first, prepay Swingline Loans in an amount equal to the Swingline Lender’s
Fronting Exposure and (y) second, Cash Collateralize the Issuing Bank’s Fronting
Exposure in accordance with the procedures set forth in this subsection.

(ii) At any time that there shall exist a Defaulting Lender, within 2 Business
Days (or such longer period, not in excess of 10 Business Days, as may be
acceptable to the Issuing Bank in its sole and absolute discretion) following
the written request of the Administrative Agent or the Issuing Bank (with a copy
to the Administrative Agent), the Borrower shall Cash Collateralize the Issuing
Bank’s Fronting Exposure with respect to such Defaulting Lender (determined
after giving effect to the immediately preceding subsection (d) and any Cash
Collateral provided by such Defaulting Lender) in an amount not less than the
aggregate Fronting Exposure of the Issuing Bank with respect to Letters of
Credit issued and outstanding at such time.

(iii) The Borrower, and to the extent provided by any Defaulting Lender, such
Defaulting Lender, hereby grant to the Administrative Agent, for the benefit of
the Issuing Bank, and agree to maintain, a first priority security interest in
all such Cash Collateral as security for the Defaulting Lenders’ obligation to
fund participations in respect of Letter of Credit Liabilities, to be applied
pursuant to the immediately following clause (iv). If at any time the
Administrative Agent determines that Cash Collateral is subject to any right or
claim of any Person other than the Administrative Agent and the Issuing Bank as
herein provided, or that the total amount of such Cash Collateral is less than
the aggregate Fronting Exposure of the Issuing Bank with respect to Letters of
Credit issued and outstanding at such time, the Borrower will, promptly upon
demand by the Administrative Agent, pay or provide to the Administrative Agent
additional Cash Collateral in an amount sufficient to eliminate such deficiency
(after giving effect to any Cash Collateral provided by the Defaulting Lender).

 

- 49 -



--------------------------------------------------------------------------------

(iv) Notwithstanding anything to the contrary contained in this Agreement, Cash
Collateral provided under this Section in respect of Letters of Credit shall be
applied to the satisfaction of the Defaulting Lender’s obligation to fund
participations in respect of Letter of Credit Liabilities (including, as to Cash
Collateral provided by a Defaulting Lender, any interest accrued on such
obligation) for which the Cash Collateral was so provided, prior to any other
application of such property as may otherwise be provided for herein.

(v) Cash Collateral (or the appropriate portion thereof) provided to reduce the
Issuing Bank’s Fronting Exposure shall no longer be required to be held as Cash
Collateral pursuant to this subsection following (x) the elimination of the
applicable Fronting Exposure (including by the termination of Defaulting Lender
status of the applicable Lender), or (y) the determination by the Administrative
Agent and the Issuing Bank that there exists excess Cash Collateral; provided
that, subject to the immediately preceding subsection (b), the Person providing
Cash Collateral and the Issuing Bank may (but shall not be obligated to) agree
that Cash Collateral shall be held to support future anticipated Fronting
Exposure or other obligations and provided further that to the extent that such
Cash Collateral was provided by the Borrower, such Cash Collateral shall remain
subject to the security interest granted pursuant to the Loan Documents.

(f) Defaulting Lender Cure. If the Borrower, the Administrative Agent, the
Swingline Lender and the Issuing Bank agree in writing that a Lender is no
longer a Defaulting Lender, the Administrative Agent will so notify the parties
hereto, whereupon as of the effective date specified in such notice and subject
to any conditions set forth therein (which may include arrangements with respect
to any Cash Collateral), that Lender will, to the extent applicable, purchase at
par that portion of outstanding Loans of the other Lenders or take such other
actions as the Administrative Agent may determine to be necessary to cause the
Loans and funded and unfunded participations in Letters of Credit and Swingline
Loans to be held pro rata by the Lenders in accordance with their respective
Commitment Percentages (determined without giving effect to the immediately
preceding subsection (d)), whereupon such Lender will cease to be a Defaulting
Lender; provided that no adjustments will be made retroactively with respect to
Fees accrued or payments made by or on behalf of the Borrower while that Lender
was a Defaulting Lender; and provided, further, that except to the extent
otherwise expressly agreed by the affected parties, no change hereunder from
Defaulting Lender to Lender will constitute a waiver or release of any claim of
any party hereunder arising from that Lender’s having been a Defaulting Lender.

(g) New Swingline Loans/Letters of Credit. So long as any Lender is a Defaulting
Lender, (i) the Swingline Lender shall not be required to fund any Swingline
Loans unless it is satisfied that it will have no Fronting Exposure after giving
effect to such Swingline Loan and (ii) the Issuing Bank shall not be required to
issue, extend, renew or increase any Letter of Credit unless it is satisfied
that it will have no Fronting Exposure after giving effect thereto.

(h) Purchase of Defaulting Lender’s Commitment. During any period that a Lender
is a Defaulting Lender, the Borrower may, by the Borrower giving written notice
thereof to the Administrative Agent, such Defaulting Lender and the other
Lenders, demand that such Defaulting Lender assign its Commitment and Loans to
an Eligible Assignee subject to and in accordance with the provisions of
Section 11.6.(b). No party hereto shall have any obligation whatsoever to
initiate any such replacement or to assist in finding an Eligible Assignee. In
addition, any Lender who is not a Defaulting Lender may, but shall not be
obligated, in its sole discretion, to acquire the face amount of all or a
portion of such Defaulting Lender’s Commitment and Loans via an assignment
subject to and in accordance with the provisions of Section 11.6.(b). In
connection with any such assignment, such Defaulting Lender shall promptly
execute all documents reasonably requested to effect such assignment, including
an appropriate Assignment and Assumption Agreement and, notwithstanding
Section 11.6.(b), shall pay to the

 

- 50 -



--------------------------------------------------------------------------------

Administrative Agent an assignment fee in the amount of $7,500. The exercise by
the Borrower of its rights under this Section shall be at the Borrower’s sole
cost and expense and at no cost or expense to the Administrative Agent or any of
the Lenders and shall not constitute a waiver or release of any claim against a
Defaulting Lender.

Section 3.10. Taxes.

(a) Taxes Generally. All payments by the Borrower of principal of, and interest
on, the Loans, and all other Obligations shall be made free and clear of and
without deduction for any present or future excise, stamp or other taxes, fees,
duties, levies, imposts, charges, deductions, withholdings or other charges of
any nature whatsoever imposed by any taxing authority, but excluding
(i) franchise taxes, (ii) any taxes (other than withholding taxes) that would
not be imposed but for a connection between the Administrative Agent, the
Issuing Bank or a Lender and the jurisdiction imposing such taxes (other than a
connection arising solely by virtue of the activities of the Administrative
Agent, the Issuing Bank or such Lender pursuant to or in respect of this
Agreement or any other Loan Document), (iii) any taxes imposed on or measured by
the Issuing Bank’s or any Lender’s assets, net income, receipts or branch
profits (iv) any taxes arising after the Agreement Date solely as a result of or
attributable to a Lender changing its designated Lending Office after the date
such Lender becomes a party hereto and (v) any taxes imposed by FATCA on any
“withholdable payment” payable to such recipient as a result of the failure of
such recipient to satisfy the applicable requirements as set forth in FATCA
(such non-excluded items being collectively called “Taxes”). If any withholding
or deduction from any payment to be made by the Borrower hereunder is required
in respect of any Taxes pursuant to any Applicable Law, then the Borrower will:

(i) pay directly to the relevant Governmental Authority the full amount required
to be so withheld or deducted;

(ii) promptly forward to the Administrative Agent an official receipt or other
documentation satisfactory to the Administrative Agent evidencing such payment
to such Governmental Authority; and

(iii) pay to the Administrative Agent for its account or the account of the
applicable Lender or the Issuing Bank, as the case may be, such additional
amount or amounts as is necessary to ensure that the net amount actually
received by the Administrative Agent, the Issuing Bank or such Lender will equal
the full amount that the Administrative Agent, the Issuing Bank or such Lender
would have received had no such withholding or deduction been required.

(b) Tax Indemnification. If the Borrower fails to pay any Taxes when due to the
appropriate Governmental Authority or fails to remit to the Administrative
Agent, for its account or the account of the Issuing Bank or respective Lender,
as the case may be, the required receipts or other required documentary
evidence, the Borrower shall indemnify the Administrative Agent, the Issuing
Bank and the Lenders for any incremental Taxes, interest or penalties that may
become payable by the Administrative Agent, the Issuing Bank or any Lender as a
result of any such failure. For purposes of this Section, a distribution
hereunder by the Administrative Agent or any Lender to or for the account of any
Lender shall be deemed a payment by the Borrower.

(c) Tax Forms. Prior to the date that any Lender organized under the laws of a
jurisdiction outside the United States of America becomes a party hereto, such
Person shall deliver to the Borrower and the Administrative Agent such
certificates, documents or other evidence, as required by the Internal Revenue
Code or Treasury Regulations issued pursuant thereto (including Internal Revenue
Service Forms W-8ECI and W-8BEN, as applicable, or appropriate successor forms),
properly completed,

 

- 51 -



--------------------------------------------------------------------------------

currently effective and duly executed by such Lender establishing that payments
to it hereunder and under the Notes are (i) not subject to United States Federal
backup withholding tax and (ii) not subject to United States Federal withholding
tax under the Internal Revenue Code. Each such Lender shall (x) deliver further
copies of such forms or other appropriate certifications on or before the date
that any such forms expire or become obsolete and after the occurrence of any
event requiring a change in the most recent form delivered to the Borrower and
(y) obtain such extensions of the time for filing, and renew such forms and
certifications thereof, as may be reasonably requested by the Borrower or the
Administrative Agent. The Borrower shall not be required to pay any amount
pursuant to last sentence of subsection (a) above to any Lender that is
organized under the laws of a jurisdiction outside of the United States of
America or the Administrative Agent, if it is organized under the laws of a
jurisdiction outside of the United States of America, if such Lender or the
Administrative Agent, as applicable, fails to comply with the requirements of
this subsection. If any such Lender fails to deliver the above forms or other
documentation, then the Administrative Agent may withhold from such payment to
such Lender such amounts as are required by the Internal Revenue Code. If any
Governmental Authority asserts that the Administrative Agent did not properly
withhold or backup withhold, as the case may be, any tax or other amount from
payments made to or for the account of any Lender, such Lender shall indemnify
the Administrative Agent therefor, including all penalties and interest, any
taxes imposed by any jurisdiction on the amounts payable to the Administrative
Agent under this Section, and costs and expenses (including all fees and
disbursements of any law firm or other external counsel and the allocated cost
of internal legal services and all disbursements of internal counsel) of the
Administrative Agent. The obligation of the Lenders under this Section shall
survive termination of the Commitments, repayment of all Obligations and the
resignation or replacement of the Administrative Agent.

ARTICLE IV. YIELD PROTECTION, ETC.

Section 4.1. Additional Costs; Capital Adequacy.

(a) Capital Adequacy. If any Lender reasonably determines that compliance with
any law or regulation or with any guideline or request from any central bank or
other Governmental Authority (whether or not having the force of law) affects or
would affect the amount of capital required or expected to be maintained by such
Lender, or any corporation controlling such Lender, as a consequence of, or with
reference to, such Lender’s Commitment or its making or maintaining Loans below
the rate which such Lender or such corporation controlling such Lender could
have achieved but for such compliance (taking into account the policies of such
Lender or such corporation with regard to capital), then the Borrower shall,
from time to time, within 30 calendar days after written demand by such Lender,
pay to such Lender additional amounts sufficient to compensate such Lender or
such corporation controlling such Lender to the extent that such Lender
determines such increase in capital is allocable to such Lender’s obligations
hereunder.

(b) Additional Costs. In addition to, and not in limitation of the immediately
preceding clause (a), the Borrower shall promptly pay to the Administrative
Agent for the account of a Lender from time to time such amounts as such Lender
may reasonably determine to be necessary to compensate such Lender for any costs
incurred by such Lender that it reasonably determines are attributable to its
making or maintaining of any LIBOR Loans or its obligation to make any LIBOR
Loans hereunder, any reduction in any amount receivable by such Lender under
this Agreement or any of the other Loan Documents in respect of any of such
LIBOR Loans or such obligation or the maintenance by such Lender of capital in
respect of its LIBOR Loans or its Commitment (such increases in costs and
reductions in amounts receivable being herein called “Additional Costs”),
resulting from any Regulatory Change that: (i) changes the basis of taxation of
any amounts payable to such Lender under this Agreement or any of the other Loan
Documents in respect of any of such LIBOR Loans or its Commitment (other than
taxes imposed on or measured by the overall net income of such Lender or of its
Lending Office for any of such

 

- 52 -



--------------------------------------------------------------------------------

LIBOR Loans by the jurisdiction in which such Lender has its principal office or
such Lending Office), or (ii) imposes or modifies any reserve, special deposit
or similar requirements (excluding Regulation D of the Board of Governors of the
Federal Reserve System or other similar reserve requirement applicable to any
other category of liabilities or category of extensions of credit or other
assets by reference to which the interest rate on LIBOR Loans is determined)
relating to any extensions of credit or other assets of, or any deposits with or
other liabilities of, or other credit extended by, or any other acquisition of
funds by such Lender (or its parent corporation), or any commitment of such
Lender (including without limitation, the Commitment of such Lender hereunder)
or (iii) has or would have the effect of reducing the rate of return on capital
of such Lender to a level below that which such Lender could have achieved but
for such Regulatory Change (taking into consideration such Lender’s policies
with respect to capital adequacy).

(c) Lender’s Suspension of LIBOR Loans. Without limiting the effect of the
provisions of the immediately preceding subsections (a) and (b), if by reason of
any Regulatory Change, any Lender either (i) incurs Additional Costs based on or
measured by the excess above a specified level of the amount of a category of
deposits or other liabilities of such Lender that includes deposits by reference
to which the interest rate on LIBOR Loans is determined as provided in this
Agreement or a category of extensions of credit or other assets of such Lender
that includes LIBOR Loans or (ii) becomes subject to restrictions on the amount
of such a category of liabilities or assets that it may hold, then, if such
Lender so elects by notice to the Borrower (with a copy to the Administrative
Agent), the obligation of such Lender to make or Continue, or to Convert Base
Rate Loans into, LIBOR Loans hereunder shall be suspended until such Regulatory
Change ceases to be in effect (in which case the provisions of Section 4.5.
shall apply).

(d) Additional Costs in Respect of Letters of Credit. Without limiting the
obligations of the Borrower under the preceding subsections of this Section (but
without duplication), if as a result of any Regulatory Change or any risk-based
capital guideline or other requirement heretofore or hereafter issued by any
Governmental Authority there shall be imposed, modified or deemed applicable any
tax, reserve, special deposit, capital adequacy or similar requirement against
or with respect to or measured by reference to Letters of Credit and the result
shall be to increase the cost to the Issuing Bank of issuing (or any Lender of
purchasing participations in) or maintaining its obligation hereunder to issue
(or purchase participations in) any Letter of Credit or reduce any amount
receivable by the Issuing Bank or any Lender hereunder in respect of any Letter
of Credit, then, upon demand by the Issuing Bank or such Lender, the Borrower
shall pay immediately to the Issuing Bank or, in the case of such Lender, to the
Administrative Agent for the account of such Lender, from time to time such
additional amounts as shall be reasonably determined by the Issuing Bank or such
Lender to be sufficient to compensate the Issuing Bank or such Lender for such
increased costs or reductions in amount.

(e) Notification and Determination of Additional Costs.  Each of the
Administrative Agent, the Issuing Bank, and each Lender, as the case may be,
agrees to notify the Borrower of any event occurring after the Agreement Date
entitling the Administrative Agent, the Issuing Bank, or such Lender, as the
case may be, to compensation under any of the preceding subsections of this
Section as promptly as practicable; provided, however, that the failure of the
Administrative Agent, the Issuing Bank, or any Lender to give such notice shall
not release the Borrower from any of its obligations hereunder. The
Administrative Agent, the Issuing Bank, and each Lender, as the case may be,
agrees to furnish to the Borrower (and in the case of the Issuing Bank, or a
Lender, to the Administrative Agent as well) a certificate setting forth the
basis and amount of each request for compensation under this Section.
Determinations by the Administrative Agent, the Issuing Bank, or such Lender, as
the case may be, of the effect of any Regulatory Change shall be conclusive,
absent manifest error, provided that such determinations are made on a
reasonable basis and in good faith.

 

- 53 -



--------------------------------------------------------------------------------

Section 4.2. Suspension of LIBOR Loans.

Anything herein to the contrary notwithstanding, if, on or prior to the
determination of LIBOR for any Interest Period:

(a) the Administrative Agent reasonably determines (which determination shall be
conclusive, absent manifest error) that quotations of interest rates for the
relevant deposits referred to in the definition of LIBOR are not being provided
in the relevant amounts or for the relevant maturities for purposes of
determining rates of interest for LIBOR Loans as provided herein or is otherwise
unable to determine LIBOR, or

(b) the Administrative Agent reasonably determines (which determination shall be
conclusive) that the relevant rates of interest referred to in the definition of
LIBOR upon the basis of which the rate of interest for LIBOR Loans for such
Interest Period is to be determined are not likely to adequately cover the cost
to any Lender of making or maintaining LIBOR Loans for such Interest Period;

then the Administrative Agent shall give the Borrower and each Lender prompt
notice thereof and, so long as such condition remains in effect, the Lenders
shall be under no obligation to, and shall not, make additional or maintain
LIBOR Loans, Continue LIBOR Loans or Convert Loans into LIBOR Loans and the
Borrower shall, on the last day of each current Interest Period for each
outstanding LIBOR Loan, either prepay such Loan or Convert such Loan into a Base
Rate Loan.

Section 4.3. Illegality.

Notwithstanding any other provision of this Agreement, if any Lender shall
determine (which determination shall be conclusive and binding) that it is
unlawful for such Lender to honor its obligation to make or maintain LIBOR Loans
hereunder, then such Lender shall promptly notify the Borrower thereof (with a
copy of such notice to the Administrative Agent) and such Lender’s obligation to
make or Continue, or to Convert Base Rate Loans into, LIBOR Loans shall be
suspended until such time as such Lender may again make and maintain LIBOR Loans
(in which case the provisions of Section 4.5. shall be applicable).

Section 4.4. Compensation.

The Borrower shall pay to the Administrative Agent for the account of each
Lender, upon the request of such Lender through the Administrative Agent, such
amount or amounts as shall be sufficient to compensate such Lender for any loss,
cost or expense that such Lender reasonably determines is attributable to:

(a) any payment or prepayment (whether mandatory or optional) of a LIBOR Loan,
or Conversion of a LIBOR Loan, made by such Lender for any reason (including,
without limitation, acceleration) on a date other than the last day of the
Interest Period for such Loan; or

(b) any failure by the Borrower for any reason (including, without limitation,
the failure of any of the applicable conditions precedent specified in
Article V. to be satisfied) to borrow a LIBOR Loan from such Lender on the date
for such borrowing, or to Convert a Base Rate Loan into a LIBOR Loan or Continue
a LIBOR Loan on the requested date of such Conversion or Continuation.

 

- 54 -



--------------------------------------------------------------------------------

Not in limitation of the foregoing, such compensation shall include, without
limitation; in the case of a LIBOR Loan, an amount equal to the then present
value of (i) the amount of interest that would have accrued on such LIBOR Loan
for the remainder of the Interest Period at the rate applicable to such LIBOR
Loan, less (ii) the amount of interest that would accrue on the same LIBOR Loan
for the same period if LIBOR were set on the date on which such LIBOR Loan was
repaid, prepaid or Converted or the date on which the Borrower failed to borrow,
Convert or Continue such LIBOR Loan, as applicable, calculating present value by
using as a discount rate LIBOR quoted on such date plus the Applicable Margin.
Upon the Borrower’s request (made through the Administrative Agent), any Lender
seeking compensation under this Section shall provide the Borrower with a
statement setting forth the basis for requesting such compensation and the
method for determining the amount thereof. Any such statement shall be
conclusive absent manifest error.

Section 4.5. Treatment of Affected Loans.

If the obligation of any Lender to make LIBOR Loans or to Continue, or to
Convert Base Rate Loans into, LIBOR Loans shall be suspended pursuant to
Section 4.1.(c) or Section 4.3. then such Lender’s LIBOR Loans shall be
automatically Converted into Base Rate Loans on the last day(s) of the then
current Interest Period(s) for LIBOR Loans (or, in the case of a Conversion
required by Section 4.1.(c) or Section 4.3. on such earlier date as such Lender
may specify to the Borrower with a copy to the Administrative Agent) and, unless
and until such Lender gives notice as provided below that the circumstances
specified in Section 4.1.(c) or Section 4.3. that gave rise to such Conversion
no longer exist:

(a) to the extent that such Lender’s LIBOR Loans have been so Converted, all
payments and prepayments of principal that would otherwise be applied to such
Lender’s LIBOR Loans shall be applied instead to its Base Rate Loans; and

(b) all Loans that would otherwise be made or Continued by such Lender as LIBOR
Loans shall be made or Continued instead as Base Rate Loans, and all Base Rate
Loans of such Lender that would otherwise be Converted into LIBOR Loans shall
remain as Base Rate Loans.

If such Lender gives notice to the Borrower (with a copy to the Administrative
Agent) that the circumstances specified in Section 4.1.(c) or Section 4.3. that
gave rise to the Conversion of such Lender’s LIBOR Loans pursuant to this
Section no longer exist (which such Lender agrees to do promptly upon such
circumstances ceasing to exist) at a time when LIBOR Loans made by other Lenders
are outstanding, then such Lender’s Base Rate Loans shall be automatically
Converted, on the first day(s) of the next succeeding Interest Period(s) for
such outstanding LIBOR Loans, to the extent necessary so that, after giving
effect thereto, all Loans held by the Lenders holding LIBOR Loans and by such
Lender are held pro rata (as to principal amounts, Types and Interest Periods)
in accordance with the respective unpaid principal amount of the Loans held by
each of the Lenders.

Section 4.6. Affected Lenders.

If (a) a Lender requests compensation pursuant to Section 3.10. or 4.1., and the
Requisite Lenders are not also doing the same, (b) the obligation of a Lender to
make LIBOR Loans or to Continue, or to Convert Base Rate Loans into LIBOR Loans
shall be suspended pursuant to Section 4.1.(c) or 4.3. but the obligation of the
Requisite Lenders shall not have been suspended under such Sections, or (c) a
Lender is a Non-Consenting Lender, then, so long as there does not then exist
any Default or Event of Default, the Borrower may demand that such Lender (the
“Affected Lender”), and upon such demand the Affected Lender shall promptly,
assign its Commitment and all of its outstanding Revolving Loans to an Eligible
Assignee subject to and in accordance with the provisions of Section 11.6.(b)
for a purchase price equal to

 

- 55 -



--------------------------------------------------------------------------------

the aggregate principal balance of Revolving Loans then owing to the Affected
Lender plus any accrued but unpaid interest thereon and accrued but unpaid fees
and other amounts owing to the Affected Lender under the Loan Documents. Each of
the Administrative Agent, the Borrower and the Affected Lender shall reasonably
cooperate in effectuating the replacement of such Affected Lender under this
Section, but at no time shall the Administrative Agent, such Affected Lender nor
any other Lender be obligated in any way whatsoever to initiate any such
replacement or to assist in finding an Eligible Assignee. The exercise by the
Borrower of its rights under this Section shall be at the Borrower’s sole cost
and expense and at no cost or expense to the Administrative Agent, the Affected
Lender or any of the other Lenders. The terms of this Section shall not in any
way limit the Borrower’s obligation to pay to any Affected Lender compensation
owing to such Affected Lender pursuant to Section 3.10. or 4.1. No assignment
resulting from a Lender being a Non-Consenting Lender shall be permitted unless
the applicable assignee Lender shall have consented to the applicable amendment,
waiver or consent.

Section 4.7. Assumptions Concerning Funding of LIBOR Loans.

Calculation of all amounts payable to a Lender under this Article IV. shall be
made as though such Lender had actually funded LIBOR Loans through the purchase
of deposits in the relevant market bearing interest at the rate applicable to
such LIBOR Loans in an amount equal to the amount of the LIBOR Loans and having
a maturity comparable to the relevant Interest Period; provided, however, that
each Lender may fund each of its LIBOR Loans in any manner it sees fit and the
foregoing assumption shall be used only for calculation of amounts payable under
this Article IV.

Section 4.8. Change of Lending Office.

Each Lender agrees that it will use reasonable efforts to designate an alternate
Lending Office with respect to any of its Loans affected by the matters or
circumstances described in Sections 3.10., 4.1. or 4.3. to reduce the liability
of the Borrower or avoid the results provided thereunder, so long as such
designation is not disadvantageous to such Lender as determined by such Lender
in its sole discretion, except that such Lender shall have no obligation to
designate a Lending Office located in the United States of America.

ARTICLE V. CONDITIONS PRECEDENT

Section 5.1. Initial Conditions Precedent.

The effectiveness of this Agreement and the obligation of the Administrative
Agent, the Issuing Bank and the Lenders to effect or permit the occurrence of
the first Credit Event hereunder, whether as the making of a Loan or the
issuance (or deemed issuance) of a Letter of Credit, are subject to the
satisfaction or waiver of the following conditions precedent:

(a) The Administrative Agent shall have received each of the following, in form
and substance satisfactory to the Administrative Agent:

(i) counterparts of this Agreement executed by each of the parties hereto;

(ii) Revolving Notes executed by the Borrower, payable to each applicable Lender
(excluding any Lender that has requested that it not receive a Revolving Note)
and complying with the terms of Section 2.11.(a) and the Swingline Note executed
by the Borrower;

(iii) the Guaranty executed by each of the Guarantors initially to be a party
thereto;

 

- 56 -



--------------------------------------------------------------------------------

(iv) an opinion of counsel to the Borrower and the other Loan Parties addressed
to the Administrative Agent, the Issuing Bank and the Lenders and covering the
matters set forth on Exhibit J;

(v) a certificate of incumbency signed by the Secretary or Assistant Secretary
(or other individual performing similar functions) of each Loan Party with
respect to each of the officers of such Loan Party authorized to execute and
deliver the Loan Documents to which such Loan Party is a party, and in the case
of the Borrower, the officers of the Borrower then authorized to execute and
deliver (or make by telephone in the case of Notices of Conversion or
Continuation) on behalf of the Borrower Notices of Revolving Loan Borrowing,
Notices of Swingline Borrowing, Notices of Conversion and Notices of
Continuation and to request the issuance of Letters of Credit;

(vi) the certificate or articles of incorporation, articles of organization,
certificate of limited partnership, declaration of trust or other comparable
organizational instrument (if any) of the Borrower and each other Loan Party,
certified as of a recent date by the Secretary of State of the State of
formation;

(vii) a Certificate of Good Standing or certificate of similar meaning with
respect to the Borrower and each other Loan Party (and in the case of a Loan
Party that is a limited partnership, the general partner of such Loan Party)
issued as of a recent date by the Secretary of State of the state of formation
of each such Person and certificates of qualification to transact business or
other comparable certificates issued by each Secretary of State (and any state
department of taxation, as applicable) of (A) each state in which such Person is
required to be so qualified and where failure to be so qualified could
reasonably be expected to have a Material Adverse Effect and (B) with respect to
each Loan Party that owns or leases an Unencumbered Property, of each state in
which any such Unencumbered Property is located, if different from the state of
formation of such Person;

(viii) copies certified by the Secretary or Assistant Secretary (or other
individual performing similar functions) of the Borrower and each other Loan
Party of the by-laws of such Person, if a corporation, the operating agreement,
if a limited liability company, the partnership agreement, if a limited or
general partnership, or other comparable document in the case of any other form
of legal entity;

(ix) copies certified by the Secretary or Assistant Secretary (or other
individual performing similar functions) of the Borrower and each other Loan
Party of all corporate, partnership, member or other necessary action taken by
each such Loan Party to authorize the execution, delivery and performance of the
Loan Documents to which it is a party;

(x) the Transfer Authorizer Designation executed by the Borrower effective as of
the Agreement Date;

(xi) a Compliance Certificate calculated as of the Parent’s fiscal quarter ended
December 31, 2012 giving pro forma effect to the making of the Loans, the
application of the proceeds thereof and the termination of the Existing Credit
Agreement;

(xii) a payoff letter from the administrative agent under the Existing Credit
Agreement providing appropriate information regarding the payment in full of all
Indebtedness under the Existing Credit Agreement, providing that all Liens
securing such Indebtedness shall be released upon payment of such Indebtedness
and the termination of the Existing Credit Agreement;

 

- 57 -



--------------------------------------------------------------------------------

(xiii) evidence satisfactory to the Administrative Agent that the Fees then due
and payable under Section 3.5., together with all other fees, expenses and
reimbursement amounts then due and payable to the Administrative Agent and any
of the Lenders for which payment has been demanded, have been paid; and

(xiv) such other documents and instruments as the Administrative Agent, or any
Lender through the Administrative Agent, may reasonably request;

(b) There shall not have occurred or become known to the Administrative Agent or
the Lenders any event, condition, situation or status since the date of the
information contained in the financial and business projections, budgets, pro
forma data and forecasts concerning the Parent and its Subsidiaries delivered to
the Administrative Agent and the Lenders prior to the Agreement Date that has
had or could reasonably be expected to have a Material Adverse Effect;

(c) No litigation, action, suit, investigation or other arbitral, administrative
or judicial proceeding shall be pending or threatened which could reasonably be
expected to (i) have a Material Adverse Effect or (ii) restrain or enjoin,
impose materially burdensome conditions on, or otherwise materially and
adversely affect the ability of any Loan Party to fulfill its obligations under
the Loan Documents to which it is a party;

(d) The Borrower and the other Loan Parties shall have received all approvals,
consents and waivers, and shall have made or given all necessary filings and
notices as shall be required to consummate the transactions contemplated hereby
without the occurrence of any default under or violation of (i) any Applicable
Law or (ii) any agreement, document or instrument to which any Loan Party is a
party or by which any of them or their respective properties is bound, except
for such approvals, consents, waivers, filings and notices the receipt, making
or giving of which, or the failure to make, give or receive which, would not
reasonably be likely to (A) have a Material Adverse Effect, or (B) restrain or
enjoin, impose materially burdensome conditions on, or otherwise materially and
adversely affect the ability of the Borrower or any other Loan Party to fulfill
its obligations under the Loan Documents to which it is a party; and

(e) The Borrower and each other Loan Party shall have provided all information
requested by the Administrative Agent and each Lender in order to comply with
applicable “know your customer” and anti-money laundering rules and regulations,
including without limitation, the Patriot Act.

Section 5.2. Conditions Precedent to All Credit Events.

The obligations of the Lenders to make any Loans, and of the Issuing Bank to
issue Letters of Credit, are all subject to the further condition precedent
that: (a) no Default or Event of Default shall have occurred and be continuing
as of the date of the making of such Loan or date of issuance of such Letter of
Credit or would exist immediately after giving effect thereto and no violation
of the limits described in Section 2.17. would occur after giving effect
thereto; (b) the representations and warranties made or deemed made by the
Borrower and each other Loan Party in the Loan Documents to which any of them is
a party, shall be true and correct on and as of the date of the making of such
Loan or date of issuance of such Letter of Credit with the same force and effect
as if made on and as of such date except to the extent that such representations
and warranties expressly relate solely to an earlier date (in which case such
representations and warranties shall have been true and correct on and as of
such earlier date) and except for changes in factual circumstances not
prohibited under the Loan Documents; and (c) in the case of the borrowing of
Revolving Loans, the Administrative Agent shall have received a timely Notice of
Revolving Loan Borrowing, in the case of a Swingline Loan, the Swingline Lender
shall have received a

 

- 58 -



--------------------------------------------------------------------------------

timely Notice of Swingline Borrowing, and in the case of the issuance of a
Letter of Credit, the Issuing Bank and the Administrative Agent shall have
received a timely request for the issuance of such Letter of Credit. Each Credit
Event shall constitute a certification by the Borrower to the effect set forth
in clauses (a) and (b) of the preceding sentence (both as of the date of the
giving of notice relating to such Credit Event and, unless the Borrower
otherwise notifies the Administrative Agent prior to the date of such Credit
Event, as of the date of the occurrence of such Credit Event). In addition, if
such Credit Event is the making of a Loan or the issuance of a Letter of Credit,
the Borrower shall be deemed to have represented to the Administrative Agent,
the Issuing Bank and the Lenders at the time such Loan is made or such Letter of
Credit is issued that all conditions to the occurrence of such Credit Event
contained in this Article V. have been satisfied or waived as permitted
hereunder.

ARTICLE VI. REPRESENTATIONS AND WARRANTIES

Section 6.1. Representations and Warranties.

In order to induce the Administrative Agent, the Issuing Bank and each Lender to
enter into this Agreement and the Lenders to make the Loans, and in the case of
the Issuing Bank, to issue Letters of Credit, each Borrower represents and
warrants to the Administrative Agent, the Issuing Bank and each Lender as
follows:

(a) Organization; Power; Qualification. Each of the Loan Parties is a
corporation, partnership or other legal entity, duly organized or formed,
validly existing and in good standing under the jurisdiction of its
incorporation or formation, has the power and authority to own or lease its
respective properties and to carry on its respective business as now being and
hereafter proposed to be conducted and is duly qualified and is in good standing
as a foreign corporation, partnership or other legal entity, and authorized to
do business, in each jurisdiction in which the character of its properties or
the nature of its business requires such qualification or authorization and
where the failure to be so qualified or authorized could reasonably be expected
to have, in each instance, a Material Adverse Effect.

(b) Ownership Structure. Part I of Schedule 6.1.(b) is a complete and correct
list, as of the Agreement Date of all Subsidiaries of the Parent, setting forth
for each such Subsidiary (i) the jurisdiction of organization of such
Subsidiary, (ii) each Person holding any Equity Interest in such Subsidiary
(other than PREIT), (iii) the nature of the Equity Interests held by each such
Person and (iv) the percentage of ownership of such Subsidiary represented by
such Equity Interests. Except as disclosed in Part I of Schedule 6.1.(b),
(w) each of the Parent and its Subsidiaries owns, free and clear of all Liens,
and has the unencumbered right to vote, all outstanding Equity Interests in each
Person shown to be held by it on such Schedule, (x) all of the issued and
outstanding capital stock of each such Person organized as a corporation is
validly issued, fully paid and nonassessable and (y) there are no outstanding
subscriptions, options, warrants, commitments, preemptive rights or agreements
of any kind (including, without limitation, any stockholders’ or voting trust
agreements) for the issuance, sale, registration or voting of, or outstanding
securities convertible into, any additional shares of capital stock of any
class, or partnership or other ownership interests of any type in, any such
Person. Part II of Schedule 6.1.(b) correctly sets forth, as of the Agreement
Date, all Consolidated Affiliates and Unconsolidated Affiliates of the Parent,
including the correct legal name of such Person, the type of legal entity which
each such Person is, and all Equity Interests in such Person held directly or
indirectly by the Parent.

(c) Authorization of Loan Documents and Borrowings. The Borrower has the right
and power, and has taken all necessary action to authorize it, to borrow and
obtain other extensions of credit hereunder. The Parent, each other Borrower and
each other Loan Party has the right and power, and has taken all necessary
action to authorize it, to execute, deliver and perform each of the Loan
Documents to which it is a party in accordance with their respective terms and
to consummate the transactions

 

- 59 -



--------------------------------------------------------------------------------

contemplated hereby and thereby. The Loan Documents to which any Borrower or any
other Loan Party is a party have been duly executed and delivered by duly
authorized signatories of such Person and each is a legal, valid and binding
obligation of such Person enforceable against such Person in accordance with its
respective terms, except as the same may be limited by bankruptcy, insolvency,
fraudulent conveyance and other similar laws affecting the rights of creditors
generally and the availability of equitable remedies for the enforcement of
certain obligations (other than the payment of principal) contained herein or
therein may be limited by equitable principles generally.

(d) Compliance of Loan Documents and Borrowing with Laws, etc. The execution,
delivery and performance of this Agreement and the other Loan Documents to which
any Borrower or any other Loan Party is a party in accordance with their
respective terms, and the borrowings and other extensions of credit hereunder,
do not and will not, by the passage of time, the giving of notice, or both:
(i) require any Governmental Approval or violate any Applicable Law (including
all Environmental Laws) relating to any Loan Party or any other Subsidiary;
(ii) result in a breach of or constitute a default under the declaration of
trust, certificate or articles of incorporation, bylaws, partnership agreement
or other organizational documents of any Loan Party or any other Subsidiary, or
any indenture, agreement or other instrument to which any Loan Party or any
other Subsidiary is a party or by which it or any of its respective properties
may be bound; or (iii) result in or require the creation or imposition of any
Lien upon or with respect to any property now owned or hereafter acquired by any
Loan Party or any other Subsidiary other than in favor of the Administrative
Agent for the benefit of the Lenders.

(e) Compliance with Law; Governmental Approvals. Each Loan Party and each other
Subsidiary is in compliance with each Governmental Approval applicable to it and
in compliance with all other Applicable Law relating to such Loan Party or such
other Subsidiary except for noncompliances which, and Governmental Approvals the
failure to possess, individually and in the aggregate, could not reasonably be
expected to have a Material Adverse Effect.

(f) Title to Properties. Schedule 6.1.(f) is, as of the Agreement Date, a
complete and correct listing of all Properties of the Borrower, the other Loan
Parties and all other Subsidiaries, setting forth, for each such Property,
(i) to the best of the Loan Parties’ knowledge, the current occupancy status of
such Property, (ii) whether such Property is a Project Under Development and,
(iii) if such Property is a Project Under Development, the status of completion
of such Property. Each Borrower, the other Loan Parties and all other
Subsidiaries has good, marketable and legal title to, or a valid leasehold
interest in, its respective assets necessary to the conduct of their businesses.

(g) Existing Indebtedness; Liabilities. Part I of Schedule 6.1.(g) is, as of the
applicable dates set forth on Part I of such Schedule, a complete and correct
listing of all Indebtedness (including all Guarantees of Indebtedness) of each
Borrower, the other Loan Parties, the other Subsidiaries, any Consolidated
Affiliates and any Unconsolidated Affiliates, and if such Indebtedness is
secured by any Lien, a description of all of the property subject to such Lien.
The aggregate principal amount of Indebtedness for which any Borrower, any other
Loan Party, any other Subsidiary, any Consolidated Affiliate or any
Unconsolidated Affiliate has become obligated since the dates referred to in the
immediately preceding sentence, does not exceed $10,000,000 in the aggregate. As
of the Agreement Date, the Loan Parties and the other Subsidiaries have
performed and are in compliance with all of the terms of all Indebtedness of the
Loan Parties and other Subsidiaries and all instruments and agreements relating
thereto, and no default or event of default, or event or condition which with
the giving of notice, the lapse of time, or both, would constitute such a
default or event of default, exists with respect to any such Indebtedness. Part
II of Schedule 6.1.(g) is, as of December 31, 2012, to the best of the Loan
Parties’ knowledge, a complete and correct listing of all Total Liabilities of
the Borrower, the other Loan Parties and the other Subsidiaries (excluding any
Indebtedness set forth on Part I of such Schedule but including Contingent
Obligations not set forth on Part I of such Schedule). The aggregate amount of

 

- 60 -



--------------------------------------------------------------------------------

Total Liabilities for which any Borrower, any other Loan Party, any other
Subsidiary, any Consolidated Affiliate or any Unconsolidated Affiliate has
become obligated since December 31, 2012, does not exceed $10,000,000 in the
aggregate.

(h) Material Contracts. Schedule 6.1.(h) is, as of the Agreement Date, a true,
correct and complete listing of all Material Contracts. As of the Agreement
Date, all such Material Contracts are in full force and effect and each Loan
Party and the other Subsidiaries that are parties to any Material Contract have
performed and are in compliance with all of the terms of such Material Contract,
and no default or event of default, or event or condition which with the giving
of notice, the lapse of time, or both, would constitute such a default or event
of default, exists with respect to any such Material Contract.

(i) Litigation. Except as set forth on Schedule 6.1.(i), there are no actions,
suits, proceedings or, to the knowledge of the Parent or PREIT, any
investigations by any Governmental Authority pending (nor, to the knowledge of
the Parent or PREIT, are there any actions, suits, proceedings or investigations
by any Governmental Authority threatened, nor is there any basis therefor)
against or in any other way relating adversely to or affecting a Borrower, any
other Loan Party or any other Subsidiary or any of its respective property in
any court or before any arbitrator of any kind or before or by any other
Governmental Authority which (i) could reasonably be expected to have a Material
Adverse Effect or (ii) in any manner draws into question by a Borrower, any
other Loan Party or any other Subsidiary the validity or enforceability of any
Loan Documents, and there are no strikes, slow downs, work stoppages or walkouts
or other labor disputes in progress or threatened relating to any Loan Party or
any other Subsidiary which could reasonably be expected to have a Material
Adverse Effect.

(j) Taxes. All federal, state and other tax returns of the Loan Parties and the
other Subsidiaries required by Applicable Law to be filed have been duly filed,
and all federal, state and other taxes, assessments and other governmental
charges or levies upon any Loan Party or any other Subsidiary and its respective
properties, income, profits and assets which are due and payable have been paid,
except any such nonpayment which is at the time permitted under Section 7.7. All
charges, accruals and reserves on the books of the Parent and each of its
Subsidiaries in respect of any taxes or other governmental charges are in
accordance with GAAP.

(k) Financial Statements. The Parent has furnished to each Lender copies of the
audited consolidated balance sheet of the Parent and its consolidated
Subsidiaries for the fiscal year ended December 31, 2012, and the related
consolidated statements of income, shareholders’ equity and cash flows for the
fiscal year ended on such date, with the opinion thereon of KPMG LLP. Such
financial statements (including in each case related schedules and notes)
present fairly, in accordance with GAAP consistently applied throughout the
periods involved, and in all material respects, the consolidated financial
position of the Parent and its consolidated Subsidiaries as at their respective
dates and the results of operations and the cash flow for such periods. Neither
the Parent nor any of its Subsidiaries has on the Agreement Date any material
contingent liabilities, liabilities, liabilities for taxes, unusual or long-term
commitments or unrealized or forward anticipated losses from any unfavorable
commitments, except as referred to or reflected or provided for in said
financial statements.

(l) No Material Adverse Change. Since December 31, 2012, there has been no
material adverse change in the consolidated financial condition, results of
operations, business or prospects of the Parent and its consolidated
Subsidiaries taken as a whole. Each of the Borrower, the other Loan Parties and
the other Subsidiaries is Solvent.

 

- 61 -



--------------------------------------------------------------------------------

(m) ERISA.

(i) Each Benefit Arrangement is in compliance with the applicable provisions of
ERISA, the Internal Revenue Code and other Applicable Laws in all material
respects. Except with respect to Multiemployer Plans, each Qualified Plan
(A) has received a favorable determination from the Internal Revenue Service
applicable to the Qualified Plan’s current remedial amendment cycle (as defined
in Revenue Procedure 2007-44 or “2007-44” for short), (B) has timely filed for a
favorable determination letter from the Internal Revenue Service during its
staggered remedial amendment cycle (as defined in 2007-44) and such application
is currently being processed by the Internal Revenue Service, (C) had filed for
a determination letter prior to its “GUST remedial amendment period” (as defined
in 2007-44) and received such determination letter and the staggered remedial
amendment cycle first following the GUST remedial amendment period for such
Qualified Plan has not yet expired, or (D) is maintained under a volume
submitter plan and may rely upon a favorable opinion letter issued by the
Internal Revenue Service with respect to such volume submitter plan. To the best
knowledge of the Parent and PREIT, nothing has occurred which would cause the
loss of their reliance on the Qualified Plan’s favorable determination letter or
opinion letter.

(ii) With respect to any Benefit Arrangement that is a retiree welfare benefit
arrangement, all amounts have been accrued on the applicable ERISA Group’s
financial statements in accordance with Statement of Financial Accounting
Standards No. 106. The “benefit obligation” of all Benefit Plans does not exceed
the “fair market value of plan assets” for such Benefit Plans by more than
$10,000,000 all as determined by and with such terms defined in accordance with
Statement of Financial Accounting Standards No. 158.

(iii) Except as could not reasonably be expected, individually or in the
aggregate, to have a Material Adverse Effect: (i) no ERISA Event has occurred or
is expected to occur; (ii) there are no pending, or to the best knowledge of the
Parent and PREIT, threatened, claims, actions or lawsuits or other action by any
Governmental Authority, plan participant or beneficiary with respect to a
Benefit Arrangement; (iii) there are no violations of the fiduciary
responsibility rules with respect to any Benefit Arrangement; and (iv) no member
of the ERISA Group has engaged in a non-exempt “prohibited transaction,” as
defined in Section 406 of ERISA and Section 4975 of the Internal Revenue Code,
in connection with any Benefit Plan, that would subject any member of the ERISA
Group to a tax on prohibited transactions imposed by Section 502(i) of ERISA or
Section 4975 of the Internal Revenue Code.

(n) Absence of Defaults. No Loan Party or any other Subsidiary is in default
under its declaration of trust, certificate or articles of incorporation,
bylaws, partnership agreement or other similar organizational documents, and no
event has occurred, which has not been remedied, cured or waived: (i) which
constitutes a Default or an Event of Default; or (ii) which constitutes, or
which with the passage of time, the giving of notice, or both, would constitute,
a default or event of default by any Loan Party or any other Subsidiary under
any agreement (excluding any Loan Document) or judgment, decree or order to
which any Loan Party or any other Subsidiary is a party or by which any such
Person or any of its respective properties may be bound where such default or
event of default could, individually or in the aggregate, reasonably be expected
to have a Material Adverse Effect.

(o) Environmental Laws. Each of the Borrower, the other Loan Parties and the
other Subsidiaries: (i) is in compliance with all Environmental Laws applicable
to its business, operations and the Properties, (ii) has obtained all
Governmental Approvals which are required under Environmental Laws, and each
such Governmental Approval is in full force and effect, and (iii) is in
compliance with all terms and conditions of such Governmental Approvals, where
with respect to each of the immediately preceding clauses (i) through (iii) the
failure to obtain or to comply with could reasonably be expected to have a
Material Adverse Effect. Except for any of the following matters that could not
reasonably be

 

- 62 -



--------------------------------------------------------------------------------

expected to have a Material Adverse Effect, no Borrower has any knowledge of,
nor has any Borrower, any other Loan Party or any other Subsidiary received
notice of, any past, present, or pending releases, events, conditions,
circumstances, activities, practices, incidents, facts, occurrences, actions, or
plans that, with respect to any Borrower, any other Loan Party or any other
Subsidiary, their respective businesses, operations or with respect to the
Properties, may: (i) cause or contribute to an actual or alleged violation of or
noncompliance with Environmental Laws, (ii) cause or contribute to any other
potential common-law or legal claim or other liability, or (iii) cause any of
the Properties to become subject to any restrictions on ownership, occupancy,
use or transferability under any Environmental Law or require the filing or
recording of any notice, approval or disclosure document under any Environmental
Law and, with respect to the immediately preceding clauses (i) through (iii) is
based on or related to the on-site or off-site manufacture, generation,
processing, distribution, use, treatment, storage, disposal, transport, removal,
clean up or handling, or the emission, discharge, release or threatened release
of any wastes or Hazardous Material, or any other requirement under
Environmental Law. There is no civil, criminal, or administrative action, suit,
demand, claim, hearing, notice, or demand letter, mandate, order, lien, request,
investigation, or proceeding pending or, to any Borrower’s knowledge after due
inquiry, threatened, against the Parent, any other Borrower, any other Loan
Party or any other Subsidiary relating in any way to Environmental Laws which
could reasonably be expected to have a Material Adverse Effect. None of the
Properties is listed on or proposed for listing on the National Priority List
promulgated pursuant to the Comprehensive Environmental Response, Compensation
and Liability Act of 1980 and its implementing regulations, or any state or
local priority list promulgated pursuant to any analogous state or local law. To
the best of the Borrower’s knowledge, no Hazardous Materials generated at or
transported from the Properties is or has been transported to, or disposed of
at, any location that is listed or proposed for listing on the National Priority
List or any analogous state or local priority list, or any other location that
is or has been the subject of a clean-up, removal or remedial action pursuant to
any Environmental Law, except to the extent that such transportation or disposal
could not reasonably be expected to result in a Material Adverse Effect.

(p) Investment Company; Etc. No Loan Party nor any other Subsidiary is (i) an
“investment company” or a company “controlled” by an “investment company” within
the meaning of the Investment Company Act of 1940, as amended, or (ii) subject
to any other Applicable Law which purports to regulate or restrict its ability
to borrow money obtain other extensions of credit or to consummate the
transactions contemplated by this Agreement or to perform its obligations under
any Loan Document to which it is a party.

(q) Margin Stock. No Loan Party nor any other Subsidiary is engaged principally,
or as one of its important activities, in the business of extending credit for
the purpose, whether immediate, incidental or ultimate, of buying or carrying
“margin stock” within the meaning of Regulation U of the Board of Governors of
the Federal Reserve System.

(r) Affiliate Transactions. Except as permitted by Section 8.8., no Loan Party
is a party to or bound by any agreement or arrangement (whether oral or written)
to which any Affiliate of the Borrower is a party.

(s) Intellectual Property. Each Loan Party and each other Subsidiary own or have
the right to use, under valid license agreements or otherwise, all material
patents, licenses, franchises, trademarks, trademark rights, trade names, trade
name rights, trade secrets and copyrights (collectively, “Intellectual
Property”) necessary to the conduct of the businesses of the Borrower and its
Subsidiaries, taken as a whole, as now conducted and as contemplated by the Loan
Documents, without known conflict with any patent, license, franchise,
trademark, trade secret, trade name, copyright, or other proprietary right of
any other Person. All such Intellectual Property is fully protected and/or duly
and properly registered, filed or issued in the appropriate office and
jurisdictions for such registrations, filing or issuances. No material

 

- 63 -



--------------------------------------------------------------------------------

claim has been asserted by any Person with respect to the use of any such
Intellectual Property, or challenging or questioning the validity or
effectiveness of any such Intellectual Property. The use of such Intellectual
Property by the Loan Parties and the other Subsidiaries does not infringe on the
rights of any Person, except for such claims and infringements as do not, in the
aggregate, give rise to any liabilities on the part of any Loan Party or any
other Subsidiary that could reasonably be expected to have a Material Adverse
Effect.

(t) Business. As of the Agreement Date, the Parent, each other Borrower, the
other Loan Parties and the other Subsidiaries are engaged in the business of
acquiring, developing, owning, operating and managing primarily retail real
estate, but also office, multi-family and industrial properties, together with
related business activities and investments incidental thereto.

(u) Accuracy and Completeness of Information. All written information, reports
and other papers and data (excluding financial projections or other forward
looking statements) furnished to the Administrative Agent, the Issuing Bank or
any Lender by, or at the direction of, the Parent, any other Borrower, any other
Loan Party or any other Subsidiary were, at the time the same were so furnished,
to the best of the Parent’s and PREIT’s knowledge, complete and correct in all
material respects, to the extent necessary to give the recipient a true and
accurate knowledge of the subject matter, or, in the case of financial
statements, present fairly, in accordance with GAAP consistently applied
throughout the periods involved, the financial position of the Persons involved
as at the date thereof and the results of operations for such periods. All
financial projections and other forward looking statements prepared by or on
behalf of the Parent, any other Borrower or any other Loan Party or Subsidiary
that have been or may hereafter be made available to the Administrative Agent,
the Issuing Bank or any Lender were or will be prepared in good faith based on
reasonable assumptions. No document furnished or written statement made, in each
case by, or at the direction of any Loan Party or any other Subsidiary to the
Administrative Agent, the Issuing Bank or any Lender in connection with the
negotiation, preparation or execution of any Loan Document contains or will
contain any untrue statement of a fact material to the creditworthiness of the
Loan Parties and other Subsidiaries, taken as a whole, or omits, or will omit to
state a fact material to the creditworthiness of the Loan Parties and the other
Subsidiaries, taken as a whole, which is necessary in order to make the
statements contained therein not misleading.

(v) Not Plan Assets. None of the assets of the Parent, any other Borrower, any
other Loan Party or any other Subsidiary constitutes “plan assets” within the
meaning of ERISA, the Internal Revenue Code and the respective regulations
promulgated thereunder. Assuming that no Lender funds any amount payable by it
hereunder with “plan assets,” as that term is defined in 29 C.F.R. 2510.3-101
(as modified by Section 3(42) of ERISA), the execution, delivery and performance
of this Agreement and the other Loan Documents, and the extensions of credit and
repayment of amounts hereunder, do not and will not constitute “prohibited
transactions” under ERISA or the Internal Revenue Code.

(w) Non-Guarantor Subsidiaries. Schedule 6.1.(w) is, as of the Agreement Date, a
complete and correct list of all Subsidiaries which are not required to become a
Guarantor as of the Agreement Date, setting forth for each such Person, the
correct legal name of such Person, the type of legal entity which each such
Person is, all equity interests in such Person held directly or indirectly by
the Parent and the reason such Subsidiary is not required to become a Guarantor
as of the Agreement Date.

(x) OFAC. None of the Borrower, any of the other Loan Parties, any of the other
Subsidiaries, or any other Affiliate of the Borrower: (i) is a person named on
the list of Specially Designated Nationals or Blocked Persons maintained by the
U.S. Department of the Treasury’s Office of Foreign Assets Control (“OFAC”)
available at http://www.treas.gov/offices/enforcement/ofac/index.shtml, or as
otherwise published from time to time; (ii) is (A) an agency of the government
of a country, (B) an organization controlled by a country, or (C) a

 

- 64 -



--------------------------------------------------------------------------------

person resident in a country that is subject to a sanctions program identified
on the list maintained by OFAC and available at
http://www.treas.gov/offices/enforcement/ofac/index.shtml, or as otherwise
published from time to time, as such program may be applicable to such agency,
organization or person; or (iii) derives any of its assets or operating income
from investments in or transactions with any such country, agency, organization
or person; and none of the proceeds from the Loans will be used to finance any
operations, investments or activities in, or make any payments to, any such
country, agency, organization, or person.

Section 6.2. Survival of Representations and Warranties, Etc.

All statements contained in any certificate, financial statement or other
instrument delivered by, or at the direction of, any Loan Party or any other
Subsidiary to the Administrative Agent, the Issuing Bank or any Lender (other
than the content of any projections or other similar forward looking statements)
pursuant to or in connection with this Agreement or any of the other Loan
Documents (including, but not limited to, any such statement made in or in
connection with any amendment thereto or any statement contained in any
certificate, financial statement or other instrument delivered by, or at the
direction of, the Parent or PREIT prior to the Agreement Date and delivered to
the Administrative Agent, the Issuing Bank or any Lender in connection with
closing the transactions contemplated hereby) shall constitute representations
and warranties made by the Parent and PREIT under this Agreement. All
representations and warranties made under this Agreement and the other Loan
Documents shall be deemed to be made at and as of the Agreement Date, the
Effective Date and at and as of the date of the occurrence of any Credit Event,
except to the extent that such representations and warranties expressly relate
solely to an earlier date (in which case such representations and warranties
shall have been true and correct on and as of such earlier date) and except for
changes in factual circumstances not prohibited under the Loan Documents. All
such representations and warranties shall survive the effectiveness of this
Agreement, the execution and delivery of the Loan Documents and the making of
the Loans and the issuance of the Letters of Credit.

ARTICLE VII. AFFIRMATIVE COVENANTS

For so long as this Agreement is in effect, unless the Requisite Lenders (or, if
required pursuant to Section 11.7.(b), all of the Lenders directly affected
thereby) shall otherwise consent in the manner provided for in Section 11.7.,
the Parent and each other Borrower, as applicable, shall comply with the
following covenants:

Section 7.1. Financial Reporting and Other Information.

(a) The Parent shall furnish to the Administrative Agent for distribution to
each of the Lenders each of the following:

(i) Quarterly Financial Statements. As soon as available and in any event when
the same is required to be filed with the Securities and Exchange Commission,
but in no event later than 45 days after the close of each of the first, second
and third fiscal quarters of the Parent, the unaudited consolidated balance
sheet of the Parent and its Subsidiaries as at the end of such period and the
related unaudited consolidated statements of income and cash flows of the Parent
and its Subsidiaries for such period, and setting forth in each case in
comparative form the figures for the corresponding periods of the previous
fiscal year, all of which shall be accompanied by a statement signed by the
chief financial officer of the Parent on behalf of the Parent stating that, in
his or her opinion, such statements present fairly, in accordance with GAAP and
in all material respects, the consolidated financial position of the Parent and
its Subsidiaries as at the date thereof and the results of operations for such
period (subject to normal year-end audit adjustments).

 

- 65 -



--------------------------------------------------------------------------------

(ii) Year-End Statements. As soon as available and in any event when the same is
required to be filed with the Securities and Exchange Commission, but in no
event later than 90 days after the end of each fiscal year of the Parent, the
audited consolidated balance sheet of the Parent and its Subsidiaries as at the
end of such fiscal year and the related audited consolidated statements of
income and cash flows of the Parent and its Subsidiaries for such fiscal year,
setting forth in comparative form the figures as at the end of and for the
previous fiscal year, all of which shall be (a) accompanied by a statement
signed by the chief financial officer of the Parent on behalf of the Parent
stating that, in his or her opinion, such statements present fairly, in
accordance with GAAP and in all material respects, the financial position of the
Parent and its Subsidiaries as at the date thereof and the result of operations
for such period and (b) certified by KPMG LLP or any other independent certified
public accountants of recognized national standing acceptable to the
Administrative Agent, whose opinion shall be unqualified, or if qualified, any
such qualification shall be satisfactory to the Administrative Agent, and who
shall have authorized the Parent to deliver such financial statements and
certification thereof to the Administrative Agent and the Lenders pursuant to
this Agreement.

(iii) Compliance Certificate. At the time the financial statements are furnished
pursuant to the immediately preceding subsections (a)(i) and (a)(ii), a
certificate substantially in the form of Exhibit K (a “Compliance Certificate”)
executed on behalf of the Parent by the chief financial officer of the Parent
(A) setting forth as of the end of such quarterly accounting period or fiscal
year, as the case may be, the calculations required to establish whether or not
the Parent and each other Borrower, as applicable, were in compliance with the
covenants contained in Section 8.1., including, without limitation, in each
case, the reconciliation calculations and other calculations utilized by the
Parent to adjust the results set forth in the Parent’s financial statements
(which may include a consolidation of Variable Interest Entities) to account for
the Variable Interest Entities; and (B) stating that no Default or Event of
Default exists or, if such is not the case, specifying such Default or Event of
Default and its nature, when it occurred and, whether it is continuing and the
steps being taken by the Parent or PREIT with respect to such event, condition
or failure.

(iv) Pricing Certificate. At the time the financial statements are furnished
pursuant to subsections (a)(i) and (a)(ii) above, a certificate in the form of
Exhibit L (a “Pricing Certificate”) setting forth at the end of such quarterly
accounting period or fiscal year, as the case may be, (A) the calculations
required to establish the ratio of Total Liabilities to Gross Asset Value and
(B) stating the corresponding level of Applicable Margin with respect to such
ratio.

(v) Reports from Accountants. Upon the request of the Administrative Agent,
copies of all reports, if any, submitted to the Parent or its Board of Trustees
by its independent public accountants including, without limitation, any
management report.

(vi) Shareholder Information. Promptly upon the mailing thereof to the
shareholders of the Parent generally, copies of all financial statements,
reports, proxy statements and other written information so mailed and promptly
upon the issuance thereof copies of all press releases issued by the Parent, any
other Borrower, any other Subsidiary or any other Loan Party; provided, however,
the Parent need not deliver any such information to the Administrative Agent so
long as the Parent makes such information generally available on its website
free of charge and the Parent notifies the Administrative Agent when any such
information has been posted to the Parent’s website.

 

- 66 -



--------------------------------------------------------------------------------

(vii) Securities Filings. Within 10 Business Days of the filing thereof, copies
of all registration statements (excluding the exhibits thereto and any
registration statements on Form S-8 or its equivalent), reports on Forms 10-K,
10-Q and 8-K (or their equivalents) and all other periodic reports which the
Parent, any other Borrower, any other Loan Party or any other Subsidiary shall
file with the Securities and Exchange Commission (or any Governmental Authority
substituted therefor) or any national securities exchange; provided, however,
the Parent need not deliver any such information to the Administrative Agent so
long as the Parent makes such information generally available on its website
free of charge and the Parent notifies the Administrative Agent when any such
information has been posted to the Parent’s website.

(viii) Operating Summary; Rent Roll; Etc. At the time the year-end financial
statements are furnished pursuant to the immediately preceding subsection
(a)(ii), with respect to each Unencumbered Property (A) an operating summary
prepared in accordance with GAAP for the four fiscal quarters most recently
ended, including without limitation, a statement of NOI, (B) a current rent roll
for such Property, and (C) such other information reasonably requested by the
Administrative Agent, in each case certified by a representative of the Parent
to be true and correct in all material respects. The Temporary Leases and Tower
Leases need not be shown on any such rent roll, but income therefrom shall be
included in any applicable operating summary as specialty leasing income or
otherwise; provided, however, that not more than 20 Business Days following the
Administrative Agent’s request, the Parent shall furnish to the Administrative
Agent a list for each Temporary Lease and Tower Lease, setting forth in detail
reasonably satisfactory to the Administrative Agent, the tenant party to such
Temporary Lease and such Tower Lease, the square feet of gross leasable area
leased thereunder, and the income therefrom that has been included in any
applicable operating summary as specialty leasing income or otherwise.

(ix) Annual Budget and Plans of the Parent. No later than 15 days after the
beginning of each fiscal year of the Parent, projected balance sheets, operating
statements and cash flow budgets of the Parent and its Subsidiaries on a
consolidated basis for each quarter of such fiscal year, all itemized in
reasonable detail. The foregoing shall be accompanied by pro forma calculations,
together with detailed assumptions, required to establish whether or not the
Parent, and when appropriate its consolidated Subsidiaries, will be in
compliance with the covenants contained in Section 8.1. at the end of each
fiscal quarter of such fiscal year.

(x) Report on Sources and Uses Funds. Within 20 Business Days of the
Administrative Agent’s request therefor (but not more frequently than once per
quarter so long as no Event of Default exists), a report in form and substance
reasonably satisfactory to the Administrative Agent detailing the Parent’s,
together with its Subsidiaries’, projected sources and uses of cash for the
period of four consecutive fiscal quarters immediately following the date of the
Administrative Agent’s request. Such sources shall include but not be limited to
excess operating cash flow, availability under this Agreement, unused
availability under committed development loans, unfunded committed equity and
any other committed sources of funds. Such uses shall include but not be limited
to cash obligations for binding acquisitions, unfunded development costs,
capital expenditures, debt service, overhead, dividends, maturing project loans,
hedge settlements and other anticipated uses of cash.

(xi) Ownership, Investment and Recourse Share Calculations. Promptly upon the
request of the Administrative Agent (but not more frequently than quarterly so
long as no Event of Default exists), evidence of the Parent’s calculation of the
Ownership Share, Investment Share and Recourse Share with respect to each
Consolidation Exempt Entity, such evidence to be in form and detail reasonably
satisfactory to the Administrative Agent.

 

- 67 -



--------------------------------------------------------------------------------

(xii) ERISA Notices. If any ERISA Event shall occur that individually, or
together with any other ERISA Event that has occurred, could reasonably be
expected to have a Material Adverse Effect, a certificate of the chief executive
officer or chief financial officer of the Parent setting forth details as to
such occurrence and the action, if any, which the Parent or applicable member of
the ERISA Group is required or proposes to take.

(xiii) Litigation and Governmental Proceedings. To the extent the Parent or
PREIT is aware of the same, prompt notice of the commencement of any proceeding
or investigation by or before any Governmental Authority and any action or
proceeding in any court or other tribunal or before any arbitrator against or in
any other way relating adversely to, or adversely affecting, the Parent, any
other Borrower, any other Loan Party or any other Subsidiary or any of their
respective properties, assets or businesses which, if determined or resolved
adversely to such Person, could reasonably be expected to have a Material
Adverse Effect, and prompt notice of the receipt of notice that any United
States income tax returns of the Parent, any other Borrower or any of the other
Subsidiaries are being audited.

(xiv) Modification of Organizational Documents. At least five (5) Business Days
prior to the effectiveness thereof, a copy of any material amendment or other
material modification to the Trust Agreement, the Partnership Agreement, the
bylaws of PREIT-RUBIN, or other organizational documents of a Borrower.

(xv) Material Adverse Change. Prompt notice of any change in the business,
assets, liabilities, financial condition, results of operations of the Parent,
any other Borrower, any other Loan Party or any other Subsidiary which has had
or could reasonably be expected to have Material Adverse Effect.

(xvi) Default. Prompt notice of the occurrence of (i) any Default, or (ii) Event
of Default, or (iii) the occurrence of any event which constitutes or which with
the passage of time, the giving of notice, or otherwise, would constitute an
event of default by the Parent, any other Borrower, any other Loan Party or any
other Subsidiary under any Material Contract to which any such Person is a party
or by which any such Person or any of its respective properties may be bound.

(xvii) Material Contracts. Promptly upon entering into any Material Contract or
Specified Derivatives Contact after the Agreement Date, a copy of such Material
Contract or Specified Derivatives Contract to the Administrative Agent.

(xviii) Judgments. Prompt notice of (A) any order, judgment or decree in excess
of $1,000,000 having been entered against a Loan Party that owns or leases an
Unencumbered Property and (B) any other order, judgment or decree in excess of
$10,000,000 having been entered against the Parent, any other Borrower or any
Material Subsidiary or any of their respective properties or assets.

(xix) Notice of Violations of Law. Any notification of a violation of any
Applicable Law or any inquiry regarding the same shall have been received by the
Parent, any other Borrower, any other Loan Party or any other Subsidiary from
any Governmental Authority, which could reasonably be expected to have a
Material Adverse Effect.

 

- 68 -



--------------------------------------------------------------------------------

(xx) Subsidiaries. Notice, within 45 days after the end of the quarter in which
it occurs, of the acquisition, incorporation or other creation of any
Subsidiary, the purpose for such Subsidiary, the nature of the assets and
liabilities thereof and whether such Subsidiary is a Wholly Owned Subsidiary of
the Parent.

(xxi) Notice of Violation of Environmental Laws. Promptly, and in any event
within 10 Business Days after a Responsible Officer of the Parent or PREIT
obtains knowledge thereof, the Parent or PREIT, as applicable, shall provide the
Administrative Agent with written notice of the occurrence of any of the
following: (i) the Parent, any other Borrower, any other Loan Party or any other
Subsidiary shall receive notice that any violation of or noncompliance with any
Environmental Law has or may have been committed or is threatened; (ii) the
Parent, any other Borrower, any other Loan Party or any other Subsidiary shall
receive notice that any administrative or judicial complaint, order or petition
has been filed or other proceeding has been initiated, or is about to be filed
or initiated against any such Person alleging any violation of or noncompliance
with any Environmental Law or requiring any such Person to take any action in
connection with the release or threatened release of Hazardous Materials;
(iii) the Parent, any other Borrower, any other Loan Party or any other
Subsidiary shall receive any notice from a Governmental Authority or private
party alleging that any such Person may be liable or responsible for any costs
associated with a response to, or remediation or cleanup of, a release or
threatened release of Hazardous Materials or any damages caused thereby; or
(iv) the Parent, any other Borrower, any other Loan Party or any other
Subsidiary shall receive notice of any other fact, circumstance or condition
that could reasonably be expected to form the basis of an environmental claim,
and the matters referred to in such notice(s) under clauses (i) through (iv),
whether individually or in the aggregate, could reasonably be expected to have a
Material Adverse Effect.

(xxii) Other Information, Etc. From time to time and promptly upon each request,
such data, certificates, reports, statements, opinions of counsel, documents or
further information regarding the business, assets, liabilities, financial
condition, results of operations of the Parent, any other Borrower, any other
Loan Party or any other Subsidiary as the Administrative Agent (or any Lender
through the Administrative Agent) may reasonably request.

(b) Electronic Delivery of Certain Information.

(i) Documents required to be delivered pursuant to the Loan Documents shall be
delivered by electronic communication and delivery, including, the Internet,
e-mail or intranet websites to which the Administrative Agent and each Lender
have access (including a commercial, third-party website such as www.sec.gov or
a website sponsored or hosted by the Administrative Agent or the Borrower)
provided that (A) the foregoing shall not apply to notices to any Lender
pursuant to Article II. and (B) any Lender has not notified the Administrative
Agent or Borrower that it cannot or does not want to receive electronic
communications. The Administrative Agent or the Borrower may, in its discretion,
agree to accept notices and other communications to it hereunder by electronic
delivery pursuant to procedures approved by it for all or particular notices or
communications. Documents or notices delivered electronically shall be deemed to
have been delivered twenty-four (24) hours after the date and time on which the
Administrative Agent or the Borrower posts such documents or the documents
become available on a commercial website and the Administrative Agent, the
Borrower notifies each Lender of said posting and provides a link thereto
provided if such notice or other communication is not sent or posted during the
normal business hours of the recipient, said posting date and time shall be
deemed to have commenced as of 11:00 a.m. Central time on the opening of
business on the next business day for the recipient. Notwithstanding anything
contained herein, in every instance the

 

- 69 -



--------------------------------------------------------------------------------

Parent shall be required to provide paper copies of the certificate required by
Section 7.1.(a)(iii) to the Administrative Agent (absent consent otherwise from
the Administrative Agent), and shall deliver paper copies of any documents to
the Administrative Agent or to any Lender that requests such paper copies until
a written request to cease delivering paper copies is given by the
Administrative Agent or such Lender. The Administrative Agent shall have no
obligation to request the delivery of or to maintain paper copies of the
documents delivered electronically, and in any event shall have no
responsibility to monitor compliance by the Parent or any other Borrower with
any such request for delivery. Each Lender shall be solely responsible for
requesting delivery to it of paper copies and maintaining its paper or
electronic documents.

(ii) Documents required to be delivered pursuant to Article II. may be delivered
electronically to a website provided for such purpose by the Administrative
Agent pursuant to the procedures provided to the Borrower and/or the Lenders by
the Administrative Agent.

(c) USA Patriot Act Notice; Compliance. The USA Patriot Act of 2001 (Public Law
107-56) and federal regulations issued with respect thereto require all
financial institutions to obtain, verify and record certain information that
identifies individuals or business entities which open an “account” with such
financial institution. Consequently, a Lender (for itself and/or as
Administrative Agent for all Lenders hereunder) may from time-to-time request,
and the Borrower shall, and shall cause the other Loan Parties, to provide to
such Lender, such Loan Party’s name, address, tax identification number and/or
such other identification information as shall be necessary for such Lender to
comply with federal law. An “account” for this purpose may include, without
limitation, a deposit account, cash management service, a transaction or asset
account, a credit account, a loan or other extension of credit, and/or other
financial services product.

(d) Public/Private Information. The Borrower shall cooperate with the
Administrative Agent in connection with the publication of certain materials
and/or information provided by or on behalf of the Borrower. Documents required
to be delivered pursuant to the Loan Documents shall be delivered by or on
behalf of the Borrower to the Administrative Agent and the Lenders
(collectively, “Information Materials”) pursuant to this Article and shall
designate Information Materials (a) that are either available to the public or
not material with respect to the Parent, any other Borrower and the other
Subsidiaries or any of their respective securities for purposes of United States
federal and state securities laws, as “Public Information” and (b) that are not
Public Information as “Private Information”.

Section 7.2. Preservation of Existence and Similar Matters.

Except as otherwise permitted under Section 8.5., the Borrower shall preserve
and maintain, and cause each other Loan Party and each other Subsidiary to
preserve and maintain, its respective existence, rights, franchises, licenses
and privileges in the jurisdiction of its incorporation or formation and qualify
and remain qualified and authorized to do business in each jurisdiction in which
the character of its properties or the nature of its business requires such
qualification and authorization and where the failure to be so authorized and
qualified could reasonably be expected to have a Material Adverse Effect.

Section 7.3. Compliance with Applicable Law.

The Borrower shall comply, and shall cause each other Loan Party and each other
Subsidiary to comply, with all Applicable Law, including the obtaining of all
Governmental Approvals, the failure with which to comply could reasonably be
expected to have a Material Adverse Effect.

 

- 70 -



--------------------------------------------------------------------------------

Section 7.4. Maintenance of Property.

In addition to the requirements of any of the other Loan Documents, the Borrower
shall, and shall cause each other Loan Party and each other Subsidiary to,
(a) protect and preserve all of its properties, including, but not limited to,
all Intellectual Property, and maintain in good repair, working order and
condition all tangible properties, ordinary wear and tear and casualty excepted,
and (b) from time to time make or cause to be made all needed and appropriate
repairs, renewals, replacements and additions to such properties, so that the
business carried on in connection therewith may be properly and advantageously
conducted at all times except where the failure to do any of the foregoing under
clauses (a) and (b) herein could not reasonably be expected to have a Material
Adverse Effect.

Section 7.5. Conduct of Business.

The Borrower shall at all times carry on, and, except as permitted under
Section 8.5., cause each of their respective Subsidiaries to carry on, its
respective businesses as described in Section 6.1.(t).

Section 7.6. Insurance.

In addition to the requirements of any of the other Loan Documents, the Borrower
shall, and shall cause each other Loan Party and each other Subsidiary to,
maintain insurance with insurance carriers with a financial strength rating of
A- or better by S&P (the “Required Financial Rating”) against such risks and in
such amounts as is customarily maintained by similar businesses or as may be
required by Applicable Law; provided, however, that if at any time an insurance
carrier with whom any Borrower, any other Loan Party or any other Subsidiary is
maintaining insurance is downgraded so that it no longer has the Required
Financial Rating, such Borrower, such other Loan Party or such other Subsidiary
shall have until the date that is 180 days after such downgrade to obtain
insurance with an insurance carrier that has the Required Financial Rating. The
Borrower shall from time to time deliver to the Administrative Agent upon
request a detailed list, together with copies of all policies of the insurance
then in effect, stating the names of the insurance companies, the amounts and
rates of the insurance, the dates of the expiration thereof and the properties
and risks covered thereby and insurance certificates, in form acceptable to the
Administrative Agent, providing that the insurance coverage required under this
Section (including without limitation, both property and liability insurance) is
in full force and effect.

Section 7.7. Payment of Taxes and Claims.

The Borrower shall pay or discharge, and cause each other Loan Party and each
other Subsidiary to pay and discharge, when due (a) all taxes, assessments and
governmental charges or levies imposed upon it or upon its income or profits or
upon any properties belonging to it, and (b) all lawful claims of materialmen,
mechanics, carriers, warehousemen and landlords for labor, materials, supplies
and rentals which, if unpaid, might become a Lien on any properties of such
Person, except in each case, any such non-payment or failure to discharge which
could not reasonably be expected to have a Material Adverse Effect; provided,
however, that this Section shall not require the payment or discharge of any
such tax, assessment, charge, levy or claim which is being contested in good
faith by appropriate proceedings which operate to suspend the collection thereof
and for which adequate reserves have been established on the books of such
Borrower, such other Loan Party or such other Subsidiary, as applicable, in
accordance with GAAP.

Section 7.8. Books and Records; Visits and Inspections.

The Borrower will keep, and will cause each other Loan Party and each other
Subsidiary to keep, proper books of record and account in which full, true and
correct entries shall be made of all dealings

 

- 71 -



--------------------------------------------------------------------------------

and transactions in relation to its business and activities. The Borrower will
permit, and will cause each Subsidiary to permit, representatives of the
Administrative Agent or any Lender to visit and inspect any of their respective
properties, to examine and make abstracts from any of their respective books and
records and to discuss their respective affairs, finances and accounts with
their respective officers, employees and independent public accountants in the
Borrower’s presence prior to an Event of Default, all at such reasonable times
during business hours and as often as may reasonably be desired and so long as
no Event of Default shall have occurred and be continuing, with reasonable
notice and, at any time after the occurrence and during the continuance of a
Default or Event of Default, all at the Borrower’s expense.

Section 7.9. Use of Proceeds.

(a) Loans and Letters of Credit. The Borrower will use the proceeds of Loans
(i) to finance, on the Effective Date, the repayment of all indebtedness,
liabilities and obligations owing by the Loan Parties under the Existing Credit
Agreement, (ii) for the payment of development or redevelopment costs, and
(iii) for working capital and general corporate purposes of the Borrower and the
other Subsidiaries. The Borrower shall only use Letters of Credit for the same
purposes for which it may use proceeds of Loans.

(b) Margin Stock. The Borrower shall not, and shall not permit any other Loan
Party or any other Subsidiary, to use any part of the proceeds of any Loan or
Letters of Credit to purchase or carry, or to reduce or retire or refinance any
credit incurred to purchase or carry, any margin stock (within the meaning of
Regulation U of the Board of Governors of the Federal Reserve System) or to
extend credit to others for the purpose of purchasing or carrying any such
margin stock; provided, however, that, the Borrower may use proceeds of the
Loans to purchase margin stock so long as such use will not result in any of the
Loans being considered to be “purpose credit” directly or indirectly secured by
margin stock within the meaning of Regulation U or Regulation X of the Board of
Governors of the Federal Reserve System.

Section 7.10. Environmental Matters.

The Borrower shall, and shall cause each other Loan Party and each other
Subsidiary to, comply, and the Borrower shall use, and shall cause each other
Loan Party and each other Subsidiary to use, commercially reasonable efforts to
cause all other Persons occupying, using or present on the Properties to comply,
with all Environmental Laws the failure with which to comply could reasonably be
expected to have a Material Adverse Effect. The Borrower shall, and shall cause
each other Loan Party and each other Subsidiary to, promptly take all actions
necessary for it and for the Properties to comply with all Environmental Laws
and all Governmental Approvals, including actions to remove and dispose of all
Hazardous Materials and to clean up the Properties as required under
Environmental Laws, where the failure to comply could reasonably be expected to
have Material Adverse Effect. The Borrower shall, and shall cause the other Loan
Parties and the other Subsidiaries to, promptly take all actions necessary to
prevent the imposition of any Liens on any of the Properties arising out of or
related to any Environmental Laws that could reasonably be expected to have a
Material Adverse Effect. Nothing in this Section shall impose any obligation or
liability whatsoever on the Administrative Agent or any Lender, nor shall
anything in this Section create rights in third parties or impose obligations or
costs on the Borrower or the other Loan Parties to third parties.

Section 7.11. Further Assurances.

At the Borrower’s cost and expense, upon request of the Administrative Agent,
the Borrower shall, and shall cause the other Loan Parties to, duly execute and
deliver or cause to be duly executed and

 

- 72 -



--------------------------------------------------------------------------------

delivered, to the Administrative Agent such further instruments, documents and
certificates, and do and cause to be done such further acts that may be
reasonably necessary or advisable in the reasonable opinion of the
Administrative Agent to carry out more effectively the provisions and purposes
of this Agreement and the other Loan Documents.

Section 7.12. Material Contracts.

Each Borrower shall, and shall cause each other Loan Party and each other
Subsidiary to, duly and punctually perform and comply with any and all material
representations, warranties, covenants and agreements expressed as binding upon
any such Person under any Material Contract and no Borrower shall, nor shall any
Borrower permit any other Loan Party or any other Subsidiary to, do or knowingly
permit to be done anything to impair materially the value of any of the Material
Contracts.

Section 7.13. REIT Status.

The Parent shall at all times maintain its status as a REIT.

Section 7.14. Exchange Listing.

The Parent shall maintain at least one class of common shares of the Parent
having trading privileges on the New York Stock Exchange or the American Stock
Exchange or which is subject to price quotations on The NASDAQ Stock Market’s
National Market System.

Section 7.15. Guarantors; Release of Guarantors.

(a) Generally. Subject to subsection (c) below, the Parent shall cause any
Subsidiary (other than an Excluded Subsidiary) of the Parent or PREIT that is
not already a Guarantor and to which any of the following conditions apply (each
a “New Guarantor”), to execute and deliver to the Administrative Agent an
Accession Agreement to the Guaranty, together with the other items required to
be delivered under the immediately following subsection (b):

(i) such Subsidiary Guarantees, or otherwise becomes obligated in respect of,
any Indebtedness of any other Person (other than Indebtedness under Guarantees
which are solely Guarantees of performance and not of payment and other
Guarantees of such Person for liabilities arising from Nonrecourse Exceptions);

(ii) such Subsidiary is a Wholly Owned Subsidiary; or

(iii) such Subsidiary owns or leases an Unencumbered Property.

Any such Accession Agreement and the other items required under such
subsection (b) must be delivered to the Administrative Agent no later than 45
days following the last day of the Parent’s fiscal quarter during which any of
the above conditions first applies to a Subsidiary; provided, however, the NOI
of a Property owned by a Subsidiary that is not already a Guarantor shall not be
included in any calculation of Unencumbered NOI or Unencumbered Debt Yield
unless and until such Subsidiary executes and delivers to the Administrative
Agent an Accession Agreement and the other items required to be delivered under
the immediately following subsection (b). Notwithstanding the foregoing, if the
assets of a Subsidiary consist solely of (x) Equity Interests in a Consolidated
Affiliate or Unconsolidated Affiliate and (y) cash and other assets of nominal
value incidental to such Subsidiary’s ownership of such Equity Interests, then
such Subsidiary shall not be required to become a Guarantor under the terms of
this Section.

 

- 73 -



--------------------------------------------------------------------------------

(b) Required Deliveries. Each Accession Agreement delivered by a New Guarantor
under the immediately preceding subsection (a) shall be accompanied by (i) the
items that would have been delivered under Sections 5.1.(a)(iv) through (ix) and
(xiv) if such New Guarantor had been a Guarantor on the Agreement Date; (ii) if
such New Guarantor is not a Wholly Owned Subsidiary, a written acknowledgement
of all Persons (other than Loan Parties) holding Equity Interests in such New
Guarantor, pursuant to which such Persons acknowledge and consent to the
Guaranty made by such New Guarantor and (iii) such other documents and
instruments as the Administrative Agent may reasonably request.

(c) Release of Certain Guarantors. The Borrower may request in writing that the
Administrative Agent release a Guarantor if (i) such Guarantor (A) upon its
release as a Guarantor will become an Excluded Subsidiary or cease to be a
Subsidiary or (B) is no longer required to be a party to the Guaranty under the
immediately preceding subsection (a) because of events or transactions not
otherwise prohibited under any of the Loan Documents and (ii) no Event of
Default shall then be in existence or would occur as a result of such release.
Together with any such request, the Borrower shall deliver to the Administrative
Agent a certificate signed by the chief financial officer of the Parent
certifying that the conditions set forth in immediately preceding clauses (i)
and (ii) will be true and correct upon the release of such Guarantor. No later
than 10 Business Days (or such shorter period as may be agreed to in writing by
the Administrative Agent in its sole discretion) following the Administrative
Agent’s receipt of such written request and the related certificate, and so long
as the conditions set forth in immediately preceding clauses (i) and (ii) will
be true and correct, the release shall be effective and Administrative Agent
shall execute and deliver, at the sole cost and expense of the Borrower, such
documents as the Borrower may reasonably request to evidence such release.

Section 7.16. Release of PREIT-RUBIN, Inc. as Borrower.

PREIT-RUBIN may request in writing that the Administrative Agent release it as a
Borrower (but not as a Guarantor unless otherwise permitted by
Section 7.15.(c)), so long as the Parent delivers a certificate signed by the
chief financial officer of the Parent certifying that no Event of Default then
exists or would occur as a result of such release. No later than 5 Business Days
following the Administrative Agent’s receipt of such written request and the
related certificate, and so long as the condition set forth above will be true
and correct, the release shall be effective and the Administrative Agent shall
execute and deliver, at the sole cost and expense of the Borrower, such
documents as the Borrower may reasonably request to evidence such release. Upon
the effectiveness of such release, the defined term “Borrower” as used in the
Loan Documents shall mean PREIT and the Parent and their respective successors
and permitted assigns.

ARTICLE VIII. NEGATIVE COVENANTS

For so long as this Agreement is in effect, unless the Requisite Lenders (or, if
required pursuant to Section 11.7.(b), all of the Lenders directly affected
thereby) shall otherwise consent in the manner set forth in Section 11.7., each
Borrower, as applicable, shall comply with the following covenants:

Section 8.1. Financial Covenants.

(a) Minimum Tangible Net Worth. The Parent shall not permit its Tangible Net
Worth determined on a consolidated basis at the end of any fiscal quarter to be
less than (i) $1,314,516,000, plus (ii) 75% of the Net Proceeds of all Equity
Issuances effected at any time after December 31, 2012 by the Parent or any of
its Subsidiaries to any Person other than the Parent or any of its Subsidiaries
(in the case of any Equity Issuance effected by a Subsidiary, the amount of such
Net Proceeds shall be appropriately adjusted to account for minority interests
consistent with GAAP). Net Proceeds from the following

 

- 74 -



--------------------------------------------------------------------------------

Equity Issuances shall be excluded from the immediately preceding clause (ii):
(x) Equity Issuances of Equity Interest of the Parent made after December 31,
2012 solely in exchange for (A) other Equity Interest of the Parent or
(B) common operating units of PREIT and (y) Equity Issuances to employees and
trustees of the Parent and its Subsidiaries as part of a stock bonus plan,
restricted stock plan or similar plan but only to the extent neither the Parent
nor any Subsidiary received cash in connection with any such Equity Issuance.

(b) Ratio of Total Liabilities to Gross Asset Value. The Parent shall not permit
the ratio of (i) Total Liabilities of the Parent and its Subsidiaries determined
on a consolidated basis to (ii) Gross Asset Value of the Parent and its
Subsidiaries determined on a consolidated basis, to exceed 0.60 to 1.0 at any
time; provided, however, that if such ratio is greater than 0.60 to 1.0 but is
not greater than 0.625 to 1.0, then such failure to comply with the foregoing
covenant shall not constitute a Default or an Event of Default and the Borrower
shall be deemed to be in compliance with this subsection (b) so long as (1) such
ratio does not exceed 0.60 to 1.0 for a period of more than two consecutive
fiscal quarters and (2) such ratio has not exceeded 0.60 to 1.0 more than two
times during the term of this Agreement; provided, further, however, in no event
shall such ratio exceed 0.625 to 1.0 at any time.

(c) Ratio of Adjusted EBITDA to Fixed Charges. The Parent shall not permit the
ratio of (i) Adjusted EBITDA of the Parent and its Subsidiaries determined on a
consolidated basis for the period of four consecutive fiscal quarters most
recently ended to (ii) Fixed Charges of the Parent and its Subsidiaries
determined on a consolidated basis for such period, to be less than (x) 1.45 to
1.00 for any such period ending on or before June 30, 2014, or (y) 1.50 to 1.00,
for any such period ending thereafter.

(d) Unencumbered Debt Yield. The Parent shall not permit the Unencumbered Debt
Yield to be less than 12.0% at any time.

(e) Ratio of Unencumbered NOI to Unsecured Interest Expense. The Parent shall
not permit the ratio of (i) Unencumbered NOI to (ii) Unsecured Interest Expense
of the Parent and its Subsidiaries determined on a consolidated basis for the
applicable period of determination of Unencumbered NOI, to be less than 1.75 to
1.00 for any such period.

(f) Ratio of Secured Indebtedness to Gross Asset Value. The Parent shall not
permit the ratio of (i) Secured Indebtedness of the Parent and its Subsidiaries
determined on a consolidated basis to (ii) Gross Asset Value, to be greater than
0.60 to 1.00 at any time.

(g) Permitted Investments. The Borrower shall not make any Investment in or
otherwise own, and shall not permit any Subsidiary to make any Investment in or
otherwise own, the following items which would cause the aggregate value of such
holdings of the Parent, each other Borrower and their Subsidiaries to exceed the
following percentages of Gross Asset Value:

(A) unimproved real estate and predevelopment costs such that the aggregate
value of all such unimproved real estate and predevelopment costs, calculated on
the basis of cost, exceeds 5.0% of Gross Asset Value

(B) Investments in Persons (other than Investments in Subsidiaries, Consolidated
Affiliates and Unconsolidated Affiliates) such that the aggregate value of such
Investment calculated on the basis of cost exceeds 5.0% of Gross Asset Value;

(C) Mortgages in favor of the Parent, any other Borrower or any other
Subsidiary, such that the aggregate amount of Indebtedness secured by such
Mortgages exceeds 5.0% of Gross Asset Value (excluding any Mortgage encumbering
any Property owned by a Subsidiary the accounts of which are required to be
consolidated with those of the Parent under GAAP); and

(D) Investments in Consolidation Exempt Entities such that the aggregate value
of such Investments (other than the Parent’s Investment in PREIT) calculated on
the basis of cost, exceeds 25.0% of Gross Asset Value.

 

- 75 -



--------------------------------------------------------------------------------

In addition to the foregoing limitations, (x) the aggregate value of the
Investments and the other items subject to the limitations in the preceding
clauses (A) through (C) shall not exceed 10.0% of Gross Asset Value and (y) the
aggregate value of the Investments and the other items subject to the
limitations in the preceding clauses (A) through (D), together with the Total
Budgeted Cost Until Stabilization with respect to all Projects Under Development
owned by any Borrower, any other Subsidiary, any Consolidated Affiliate or any
Unconsolidated Affiliate calculated in accordance with the immediately following
subsection (h), shall not in the aggregate exceed 35.0% of Gross Asset Value at
any time.

(h) Properties under Development or Redevelopment. The Borrower shall not permit
the aggregate amount of Total Budgeted Cost Until Stabilization with respect to
all Projects Under Development owned by the any Borrower, any other Subsidiary,
any Consolidated Affiliate or any Unconsolidated Affiliate to exceed at any
time, 15.0% of Gross Asset Value. For purposes of this subsection, Total
Budgeted Cost Until Stabilization with respect to any Project Under Development
owned by a Consolidation Exempt Entity of the Parent shall equal the greater of
(i) the product of (x) the Parent’s Investment Share in such Consolidation
Exempt Entity and (y) the Total Budgeted Cost Until Stabilization for such
Property and (ii) the Parent’s Recourse Share of all Indebtedness of such
Consolidation Exempt Entity incurred solely to finance the Total Budgeted Cost
Until Stabilization for such Property.

For purposes of determining compliance with immediately preceding subsections
(e) and (f), the Indebtedness of the Parent shall include the greater of the
Parent’s Recourse Share or Investment Share of the Indebtedness of the Parent’s
Consolidation Exempt Entities.

Section 8.2. Restricted Payments.

The Borrower will not declare or make, or permit any other Subsidiary to declare
or make any Restricted Payment; provided, however that the Parent, each other
Borrower and the other Subsidiaries may declare and make the following
Restricted Payments so long as no Default or Event of Default would result
therefrom:

(a) PREIT may declare and pay cash dividends to the Parent and other holders of
limited partnership interests in PREIT in any fiscal year of the Parent to the
extent necessary for the Parent to distribute, and the Parent may so distribute,
cash dividends to its shareholders with respect to such period, in an aggregate
amount not to exceed (i) with respect to any Preferred Stock, the dividends
payable on such Preferred Stock in accordance with the terms of such Preferred
Stock and (ii) with respect to its common shareholders, the greater of (x) 95.0%
of Funds From Operations of the Parent and its Subsidiaries for such period and
(y) 110.0% of the Parent’s REIT Taxable Income for such period unless necessary
for the Parent to remain in compliance with Section 7.13.;

(b) the Parent may acquire limited partnership interests in PREIT for common
stock of the Parent, and the Parent and PREIT may acquire limited partnership
interests in PREIT for cash in an amount not to exceed $250,000 in the aggregate
in any calendar year for such limited partnership acquisitions made by the
Parent and PREIT;

 

- 76 -



--------------------------------------------------------------------------------

(c) the Parent, PREIT and their Subsidiaries may make cash distributions to
their respective shareholders to avoid any liability for taxes imposed under
Sections 857(b)(1), 857(b)(3) and 4981 of the Internal Revenue Code;

(d) Subsidiaries may make Restricted Payments to the Parent, PREIT or any other
Subsidiary; and

(e) the Parent may make cash payments to repurchase outstanding Equity Interests
of the Parent.

Notwithstanding the foregoing, but subject to the following sentence, if a
Default or Event of Default exists, the Parent and PREIT shall not, and shall
not permit any other Subsidiary to, make any Restricted Payments to any Person
whatsoever other than cash dividends from Subsidiaries (directly or indirectly
through intermediate Subsidiaries) to PREIT and from PREIT to the Parent and
other holders of limited partnership interests in PREIT in any year to the
extent necessary for the Parent to distribute, and the Parent may so distribute,
cash dividends to its shareholders (including without limitation, dividends with
respect to Preferred Stock) with respect to such period, in an aggregate amount
not to exceed the amount required to be distributed for the Parent to remain in
compliance with Section 7.13. Notwithstanding the foregoing, if a Default or
Event of Default specified in Section 9.1.(a), Section 9.1.(e) or
Section 9.1.(f) shall have occurred and be continuing, or if as a result of the
occurrence of any other Event of Default the Obligations have been accelerated
pursuant to Section 9.2.(a), the Parent and PREIT shall not, and shall not
permit any other Subsidiary to, make any Restricted Payments to any Person
whatsoever other than to the Borrower or any Subsidiary.

Section 8.3. Liens; Negative Pledge.

(a) The Borrower shall not, and shall not permit any other Loan Party or any
other Subsidiary to, create, assume, or incur any Lien (other than Permitted
Liens) upon any of its properties, assets, income or profits of any character
whether now owned or hereafter acquired if immediately prior to the creation,
assumption or incurring of such Lien, or immediately thereafter, a Default or
Event of Default is or would be in existence, including without limitation, a
Default or Event of Default resulting from a violation of any of the covenants
contained in Section 8.1.

(b) The Borrower shall not, and shall not permit any other Loan Party or any
other Subsidiary (other than an Excluded Subsidiary) to, enter into, assume or
otherwise be bound by any Negative Pledge except for a Negative Pledge contained
in (i) an agreement (x) evidencing Indebtedness which the Parent, any other
Borrower, such other Loan Party or such other Subsidiary, as applicable, may
create, incur, assume, or permit or suffer to exist under this Agreement,
(y) which Indebtedness is secured by a Lien permitted to exist under the Loan
Documents, and (z) which prohibits the creation of any other Lien on only the
property securing such Indebtedness or (ii) an agreement relating to the sale of
a Subsidiary or assets pending such sale, provided that in any such case the
Negative Pledge applies only to the Subsidiary or the assets that are the
subject of such sale.

Section 8.4. Restrictions on Intercompany Transfers.

The Borrower shall not create or otherwise cause or suffer to exist or become
effective, or permit any other Loan Party or other Subsidiary (other than an
Excluded Subsidiary) to create or otherwise cause or suffer to exist or become
effective, any consensual encumbrance or restriction of any kind on the ability
of such Subsidiary to: (i) pay dividends or make any other distribution on any
of such Subsidiary’s capital stock or other equity interests owned by the
Borrower or such Subsidiary of the Borrower; (ii) pay any Indebtedness owed to
the Borrower or any Subsidiary; (iii) make loans or advances to the Borrower

 

- 77 -



--------------------------------------------------------------------------------

or any Subsidiary; or (iv) transfer any of its property or assets to the
Borrower or any Subsidiary; provided, however that the Borrower or any such
Subsidiary may have provision for preferred, priority or guaranteed payments to
a co-venturer in a joint venture of such Subsidiary. Notwithstanding anything to
the contrary in the foregoing sentence, the restrictions in (x) this Section
shall not apply to any provision of any Guaranty entered into by the Parent, any
other Borrower, any other Loan Party or any other Subsidiary to Guarantee the
obligations and liabilities of any Subsidiary, which provision subordinates any
rights of the Parent, any other Borrower, any other Loan Party or any other
Subsidiary to payment from such Subsidiary to the payment in full of the
obligations and liabilities that are Guaranteed pursuant to the terms of such
Guaranty and (y) clauses (i) and (iv) of this Section shall not apply to any
applicable prohibitions contained in an agreement evidencing any Secured
Indebtedness of a Borrower or a Guarantor.

Section 8.5. Mergers, Acquisitions and Sales of Assets.

The Borrower shall not, and shall not permit any other Loan Party or any other
Subsidiary to: (i) engage in any transaction of merger or consolidation;
(ii) liquidate, wind-up or dissolve itself (or suffer any liquidation or
dissolution); (iii) convey, sell, lease, sublease, transfer or otherwise dispose
of, in one transaction or a series of transactions, all or any substantial part
of its business or assets, or the capital stock of or other Equity Interests in
any of its Subsidiaries, whether now owned or hereafter acquired or (iv) acquire
any of the assets of, or make an Investment in, any other Person; unless

(a) a Default or Event of Default would not result therefrom immediately
following the consummation thereof;

(b) if any Default or Event of Default exists immediately prior thereto, or
would exist immediately thereafter or after giving effect thereto, then (i) in
the case of any transaction referred to in any of the preceding clauses (i)
through (iii) resulting in a Disposition, the book value of the assets subject
to such Disposition, together with the book value of all other assets subject to
Dispositions made during the period of existence of such Default or Event of
Default, would not, in the aggregate, exceed a Substantial Amount (determined as
of the date on which such Default or Event of Default came into existence) and
(ii) in the case of any transaction referred to in the preceding clause (iv) the
book value of such assets or such Investment, together with the book value of
all other assets acquired and Investments made during the period of existence of
such Default or Event of Default, would not, in the aggregate, exceed a
Substantial Amount (determined as of the date on which such Default or Event of
Default came into existence);

(c) in the case of a consolidation or merger involving a Borrower, such Borrower
shall be the survivor thereof; provided, however, PREIT and PREIT-RUBIN may
merge or consolidate with each other or with the Parent so long as
(i) immediately prior to such consolidation or merger, and immediately
thereafter and after giving effect thereto, no Default or Event of Default is or
would be in existence, (ii) the Borrower shall have given the Administrative
Agent at least 10 Business Days’ prior written notice of such consolidation or
merger, such notice to include a certification as to the matters described in
the immediately preceding clause (i), and (iii) in the case of a consolidation
or merger involving the Parent, the Parent shall be the survivor thereof;

(d) in the case of a consolidation or merger involving a Loan Party other than a
Borrower (excluding a disposition of a Loan Party by way of merger or
consolidation which disposition is not prohibited by this Agreement), either
such Loan Party shall be the survivor thereof, or if not, (x) the survivor
thereof is a Person organized and existing under the laws of the

 

- 78 -



--------------------------------------------------------------------------------

United States of America, any State thereof or the District of Columbia, (y) the
survivor thereof expressly assumes all the obligations of such Loan Party under
the Loan Documents to which such Loan Party is a party by executing and
delivering to the Administrative Agent such documents, instruments and
agreements as the Administrative Agent may reasonably require and (z) the
Administrative Agent shall have received such other instruments, documents,
agreements, certificates and opinions as the Administrative Agent may reasonably
request; and

(e) in the case of the acquisition, Investment or sale of a Substantial Amount
of assets, the Parent shall have given the Administrative Agent and the Lenders
at least 30 days prior written notice of such, acquisition, Investment or sale,
such notice to be accompanied by a Compliance Certificate, calculated on a pro
forma basis, evidencing the continued compliance by the Borrower with the terms
and conditions of this Agreement and the other Loan Documents, including without
limitation, the financial covenants contained in Section 8.1., after giving
effect to such acquisition, Investment or sale.

Notwithstanding the foregoing, (x) the Borrower, the other Loan Parties and the
other Subsidiaries may lease and sublease their respective assets, as lessor or
sublessor (as the case may be), in the ordinary course of their business,
(y) the Borrower and the other Loan Parties may sell, transfer or dispose of
assets among themselves and (z) Subsidiaries that are not Loan Parties may sell,
transfer or dispose of assets among themselves and to any of the Loan Parties.

Section 8.6. Fiscal Year.

The Borrower shall not, and shall not permit any Material Subsidiary to, change
its fiscal year from that in effect as of the Agreement Date.

Section 8.7. Modifications of Organizational Documents and Material Contracts.

No Borrower shall amend, supplement, restate or otherwise modify its articles or
certificate of incorporation, bylaws, declaration of trust, partnership
agreement or other applicable organizational documents, including without
limitation the Trust Agreement and the Partnership Agreement, unless such
amendment, supplement, restatement or other modification could not reasonably be
expected to have in a Material Adverse Effect. The Borrower shall not enter
into, and shall not permit any Subsidiary or other Loan Party to enter into, any
amendment or modification to any Material Contract that could reasonably be
expected to have a Material Adverse Effect.

Section 8.8. Transactions with Affiliates.

The Borrower shall not permit to exist or enter into, and will not permit any
other Loan Party or any other Subsidiary to permit to exist or enter into, any
transaction (including the purchase, sale, lease or exchange of any property or
the rendering of any service) with any Affiliate, except (a) transactions in the
ordinary course of and pursuant to the reasonable requirements of the business
of such Borrower, such other Loan Party or such other Subsidiary and upon fair
and reasonable terms which are no less favorable to such Borrower, such other
Loan Party or such other Subsidiary than would be obtained in a comparable arm’s
length transaction with a Person that is not an Affiliate, (b) transactions
between or among the Loan Parties and (c) transactions with an Affiliate
existing on the Agreement Date that are not otherwise permitted under the
immediately preceding clauses (a) and (b).

 

- 79 -



--------------------------------------------------------------------------------

Section 8.9. Environmental Matters.

The Borrower shall not, and shall not permit any other Loan Party or any other
Subsidiary or any other Person to, use, generate, discharge, emit, manufacture,
handle, process, store, release, transport, remove, dispose of or clean up any
Hazardous Materials on, under or from the Properties in violation of any
Environmental Law or in a manner that could reasonably be expected to lead to
any environmental claim or pose a risk to human health, safety or the
environment that could reasonably be expected to have a Material Adverse Effect.
Nothing in this Section shall impose any obligation or liability whatsoever on
the Administrative Agent or any Lender.

Section 8.10. ERISA Exemptions.

The Borrower shall not, and shall not permit any other Loan Party or any other
Subsidiary to, permit any of its respective assets to become or be deemed to be
“plan assets” within the meaning of ERISA, the Internal Revenue Code and the
respective regulations promulgated thereunder. The Borrower shall not, and shall
not permit any other member of the ERISA Group to, cause or permit to occur any
ERISA Event if such ERISA Event could reasonably be expected to have a Material
Adverse Effect.

Section 8.11. Derivatives Contracts.

The Borrower shall not, and shall not permit any other Loan Party or other
Subsidiary to, enter into or become obligated in respect of Derivatives
Contracts other than Derivatives Contracts entered into by such Borrower, such
other Loan Party or such other Subsidiary in the ordinary course of business and
which establish an effective hedge in respect of liabilities, commitments or
assets held or reasonably anticipated by a Borrower, other Loan Party or other
Subsidiary.

ARTICLE IX. DEFAULT

Section 9.1. Events of Default.

Each of the following shall constitute an Event of Default, whatever the reason
for such event and whether it shall be voluntary or involuntary or be effected
by operation of Applicable Law or pursuant to any judgment or order of any
Governmental Authority:

(a) Default in Payment.

(i) The Borrower shall fail to pay when due under this Agreement or any other
Loan Document (whether upon demand, at maturity, by reason of acceleration or
otherwise) the principal of, or any interest on, any of the Loans, or shall fail
to pay any of the other payment Obligations owing by the Borrower under this
Agreement or any other Loan Document; or

(ii) Any other Loan Party shall fail to pay when due any payment obligation
owing by such Loan Party under any Loan Document to which it is a party and in
the case of this clause (ii) only, any such failure shall continue for a period
of 5 calendar days thereafter.

(b) Default in Performance.

(i) The Borrower shall fail to perform or observe any term, covenant, condition
or agreement on its part to be performed or observed and contained in
Section 7.1.(a)(xvi), Section 7.2. (solely with respect to maintaining the
existence of a Borrower) or Article VIII.; or

(ii) The Borrower or any other Loan Party shall fail to perform or observe any
term, covenant, condition or agreement contained in this Agreement or any other
Loan Document to which it is a party and not otherwise mentioned in this Section
and such failure shall continue for a period of 30 days after the earlier of
(x) the date upon which the Parent or PREIT obtains knowledge of such failure or
(y) the date upon which the Parent or PREIT has received written notice of such
failure from the Administrative Agent; provided, however, that if any such
failure referred to in this clause (ii) is reasonably capable of being cured but
not within such 30-day period and the Borrower has in good faith commenced to
cure such failure prior to the expiration of such 30-day period and continues to
diligently prosecute such cure, no Event of Default shall be deemed to have
occurred unless such failure has not been cured within 30 calendar days after
the last day of such initial 30-day period;

 

- 80 -



--------------------------------------------------------------------------------

(c) Misrepresentations. Any written statement, representation or warranty made
or deemed made by or on behalf of any Borrower or any other Loan Party under
this Agreement or under any other Loan Document, or any amendment hereto or
thereto, or in any other writing or statement (other than forward looking
statements) at any time furnished by, or at the direction of, any Borrower or
any other Loan Party to the Administrative Agent, the Issuing Bank or any
Lender, shall at any time prove to have been incorrect or misleading in any
material respect when furnished or made.

(d) Indebtedness Cross-Default.

(i) Any Borrower, any other Loan Party, any other Subsidiary shall fail to pay
when due and payable the principal of, or interest on, any Indebtedness (other
than the Loans) having an aggregate outstanding principal amount (or in the case
of any Derivatives Contract, having a Derivatives Termination Value) of
$25,000,000 or more (or $250,000,000 or more in the case of Nonrecourse
Indebtedness) (“Material Indebtedness”), and in any such case such failure shall
continue beyond any applicable notice and cure periods; or

(ii) The maturity of any Material Indebtedness shall have been accelerated in
accordance with the provisions of any indenture, contract or instrument
evidencing, providing for the creation of or otherwise concerning such
Indebtedness or any Material Indebtedness shall have been required to be prepaid
or repurchased prior to the stated maturity thereof; or

(iii) Any other event shall have occurred and be continuing which would permit
any holder or holders of any Material Indebtedness, any trustee or agent acting
on behalf of such holder or holders or any other Person, to accelerate the
maturity of any such Material Indebtedness or require any such Material
Indebtedness to be prepaid, repurchased, redeemed or defeased prior to its
stated maturity.

(e) Voluntary Bankruptcy Proceeding. Any Borrower, any Material Subsidiary, any
Loan Party that owns or leases an Unencumbered Property or any other Loan Party
that does not own or lease an Unencumbered Property (other than any such Loan
Party that, together with all other Loan Parties that do not own or lease any
Unencumbered Property and that are then subject to a bankruptcy proceeding or
other proceeding or condition described in this subsection or the immediately
following subsection, does not account for more than $25,000,000 of Gross Asset
Value) shall: (i) commence a voluntary case under the Bankruptcy Code of 1978,
as amended or other federal bankruptcy laws (as now or hereafter in effect);
(ii) file a petition seeking to take advantage of any other Applicable Laws,
domestic or foreign, relating to bankruptcy, insolvency, reorganization,
winding-up, or composition or adjustment of debts; (iii) consent to, or fail to
contest in a timely and appropriate manner, any petition filed against it in an
involuntary case under such bankruptcy laws or other Applicable Laws or consent
to any proceeding or action described in the immediately following subsection;
(iv) apply for or consent to, or fail to contest in

 

- 81 -



--------------------------------------------------------------------------------

a timely and appropriate manner, the appointment of, or the taking of possession
by, a receiver, custodian, trustee, or liquidator of itself or of a substantial
part of its property, domestic or foreign; (v) admit in writing its inability to
pay its debts as they become due; (vi) make a general assignment for the benefit
of creditors; (vii) make a conveyance fraudulent as to creditors under any
Applicable Law; or (viii) take any corporate or partnership action for the
purpose of effecting any of the foregoing.

(f) Involuntary Bankruptcy Proceeding. A case or other proceeding shall be
commenced against any Borrower, any Material Subsidiary, any Loan Party that
owns or leases an Unencumbered Property or any other Loan Party that does not
own or lease an Unencumbered Property (other than any such Loan Party that,
together with all other Loan Parties that do not own or lease any Unencumbered
Property and that are then subject to a bankruptcy proceeding or other
proceeding or condition described in this subsection or the immediately
preceding subsection, does not account for more than $25,000,000 of Gross Asset
Value) in any court of competent jurisdiction seeking: (i) relief under the
Bankruptcy Code of 1978, as amended or other federal bankruptcy laws (as now or
hereafter in effect) or under any other Applicable Laws, domestic or foreign,
relating to bankruptcy, insolvency, reorganization, winding-up, or composition
or adjustment of debts; or (ii) the appointment of a trustee, receiver,
custodian, liquidator or the like of such Person, or of all or any substantial
part of the assets, domestic or foreign, of such Person, and in the case of
either clause (i) or (ii) such case or proceeding shall continue undismissed or
unstayed for a period of 60 consecutive days, or an order granting the relief
requested in such case or proceeding (including, but not limited to, an order
for relief under such Bankruptcy Code or such other federal bankruptcy laws)
shall be entered.

(g) Revocation of Loan Documents. Any Borrower or any other Loan Party shall
disavow, revoke or terminate any Loan Document or the Fee Letter to which it is
a party or shall otherwise challenge or contest in any action, suit or
proceeding in any court or before any Governmental Authority the validity or
enforceability of any Loan Document or the Fee Letter or any material provision
of any Loan Document or the Fee Letter shall cease to be in full force and
effect (except as a result of the express terms thereof).

(h) Judgment. A judgment or order for the payment of money shall be entered
against any Borrower, any other Loan Party or any Material Subsidiary by any
court or other tribunal and (i) such judgment or order shall continue for a
period of 30 days without being paid, bonded over, stayed or dismissed through
appropriate appellate proceedings (provided however, that if a bond has been
issued in favor of the claimant or other Person obtaining such judgment or
order, the issuer of such bond shall have executed an agreement in form and
substance satisfactory to the Administrative Agent pursuant to which the issuer
of such bond waives any Lien it may have on the assets of any Loan Party), and
(ii) either (A) the amount for which the insurer has denied liability exceeds,
individually or together with all other such judgments or orders entered against
the Borrower, the other Loan Parties and the Material Subsidiaries, $25,000,000
(or $250,000,000 or more if the judgment or order for the payment of money
directly relates to Nonrecourse Indebtedness and is itself nonrecourse) in
amount or (B) could reasonably be expected to have a Material Adverse Effect.

(i) Attachment. A warrant, writ of attachment, execution or similar process
shall be issued against any property of any Borrower, any other Loan Party or
any Material Subsidiary, which exceeds, individually or together with all other
such warrants, writs, executions and processes, $25,000,000 (or $250,000,000 or
more if the warrant, writ of attachment, execution or similar process directly
relates to Nonrecourse Indebtedness and is itself nonrecourse) in amount and
such warrant, writ, execution or process shall not be paid, discharged, vacated,
stayed or bonded for a period of 30 days; provided however, that if a bond has
been issued in favor of the claimant or other Person obtaining such warrant,
writ of attachment, execution or process, the issuer of such bond shall have
executed an agreement in form and substance satisfactory to the Administrative
Agent pursuant to which the issuer of such bond subordinates its right of
reimbursement or subrogation to the Obligations and waives any Lien it may have
on the assets of any Borrower, any other Loan Party or any Material Subsidiary.

 

- 82 -



--------------------------------------------------------------------------------

(j) ERISA.

(i) Any ERISA Event shall have occurred that results or could reasonably be
expected to result in liability to any member of the ERISA Group aggregating in
excess of $10,000,000; or

(ii) The “benefit obligation” of all Benefit Plans exceeds the “fair market
value of plan assets” for such Benefit Plans by more than $10,000,000, all as
determined, and with such terms defined, in accordance with Statement of
Financial Accounting Standards No. 158.

(k) Loan Documents. An Event of Default (as defined therein) shall occur under
any of the other Loan Documents;

(l) Change of Control.

(i) Any “person” or “group” (as such terms are used in Sections 13(d) and 14(d)
of the Securities Exchange Act of 1934, as amended (the “Exchange Act”)) is or
becomes the “beneficial owner” (as defined in Rules 13d-3 and 13d-5 under the
Exchange Act, except that a Person will be deemed to have “beneficial ownership”
of all securities that such Person has the right to acquire, whether such right
is exercisable immediately or only after the passage of time), directly or
indirectly, of more than 35.0% of the total voting power of the then outstanding
voting shares of the Parent other than such Persons who are, as of the Agreement
Date, current officers or trustees of the Parent, or Affiliates of current
officers or trustees of the Parent; or

(ii) During any period of 12 consecutive months ending after the Agreement Date,
individuals who at the beginning of any such 12-month period constituted the
Board of Trustees of the Parent (together with any new trustees whose election
by such Board or whose nomination for election by the shareholders of the Parent
was approved by a vote of a majority of the trustees then still in office who
were either trustees at the beginning of such period or whose election or
nomination for election was previously so approved) cease for any reason to
constitute a majority of the Board of Trustees of the Parent then in office; or

(iii) The Parent or a Wholly Owned Subsidiary of the Parent that is a Guarantor
shall cease (A) to be the sole general partner of PREIT or (B) to own and
control, directly or indirectly, at least 80.0% (or such lesser percentage not
less than 70.0% as may be acceptable to the Administrative Agent) of all
partnership interests of PREIT.

(m) Strike; Casualty. Any strike, lockout, labor dispute, embargo, condemnation,
act of God or public enemy, or other casualty which causes, for more than 30
consecutive days beyond the coverage period of any applicable business
interruption insurance, the cessation or substantial curtailment of revenue
producing activities of any Borrower, any other Loan Party and any other
Subsidiary taken as a whole and only if any such event or circumstance could
reasonably be expected to have a Material Adverse Effect.

 

- 83 -



--------------------------------------------------------------------------------

Section 9.2. Remedies Upon Event of Default.

Upon the occurrence of an Event of Default the following provisions shall apply:

(a) Acceleration; Termination of Facilities.

(i) Automatic. Upon the occurrence of an Event of Default specified in
Sections 9.1.(e) or 9.1.(f), (A)(1) the principal of, and all accrued interest
on, the Loans and the Notes at the time outstanding and (2) an amount equal to
the Stated Amount of all Letters of Credit outstanding as of the date of the
occurrence of such Event of Default for deposit into the Letter of Credit
Collateral Account and (3) all of the other Obligations of the Borrower,
including, but not limited to, the other amounts owed to the Lenders and the
Administrative Agent under this Agreement, the Notes or any of the other Loan
Documents, shall become immediately and automatically due and payable without
presentment, demand, protest, or other notice of any kind, all of which are
expressly waived by the Borrower, and, (B) the Commitments, the Swingline
Commitment, the obligation of the Lenders to make Loans hereunder, and the
obligation of the Issuing Bank to issue Letters of Credit hereunder, shall all
immediately and automatically terminate.

(ii) Optional. If any other Event of Default shall have occurred and be
continuing, the Administrative Agent may, and at the direction of the Requisite
Lenders shall: (A) declare (1) the principal of, and accrued interest on, the
Loans and the Notes at the time outstanding, (2) an amount equal to the Stated
Amount of all Letters of Credit outstanding as of the date of the occurrence of
such Event of Default for deposit into the Letter of Credit Collateral Account,
and (3) all of the other Obligations, including, but not limited to, the other
amounts owed to the Lenders and the Administrative Agent under this Agreement,
the Notes or any of the other Loan Documents to be forthwith due and payable,
whereupon the same shall immediately become due and payable without presentment,
demand, protest or other notice of any kind, all of which are expressly waived
by the Borrower and (B) terminate the Commitments, the Swingline Commitment, the
obligation of the Lenders to make Loans hereunder, and the obligation of the
Issuing Bank to issue Letters of Credit hereunder.

(b) Loan Documents. The Requisite Lenders may direct the Administrative Agent
to, and the Administrative Agent if so directed shall, exercise any and all of
its rights and remedies under or in respect of any and all of the other Loan
Documents.

(c) Applicable Law. The Requisite Lenders may direct the Administrative Agent
to, and the Administrative Agent if so directed shall, exercise all other rights
and remedies it may have under any Applicable Law.

(d) Appointment of Receiver. To the extent permitted by Applicable Law, the
Administrative Agent and the Lenders shall be entitled to the appointment of a
receiver for the assets and properties of the Borrower and its Subsidiaries,
without notice of any kind whatsoever and without regard to the adequacy of any
security for the Obligations, or the solvency of any party bound for its
payment, to take possession of all or any portion of the property and/or the
business operations of the Borrower and its Subsidiaries and to exercise such
power as the court shall confer upon such receiver.

(e) Specified Derivatives Contract Remedies. Notwithstanding any other provision
of this Agreement or other Loan Document, each Specified Derivatives Provider
shall have the right, with the prompt notice to the Administrative Agent, but
without the approval or consent of or other action by the Administrative Agent
or the Lenders, and without limitation of other remedies available to such
Specified Derivatives Provider under contract or Applicable Law, to undertake
any of the following: (a) to declare an event of default, termination event or
other similar event under any Specified Derivatives Contract and to create an
“Early Termination Date” (as defined therein) in respect thereof, (b) to
determine net termination amounts in respect of any and all Specified
Derivatives Contracts in accordance with the

 

- 84 -



--------------------------------------------------------------------------------

terms thereof, and to set off amounts among such contracts, (c) to set off or
proceed against deposit account balances, securities account balances and other
property and amounts held by such Specified Derivatives Provider pursuant to any
Derivatives Support Document, including any “Posted Collateral” (as defined in
any credit support annex included in any such Derivatives Support Document to
which such Specified Derivatives Provider may be a party), and (d) to prosecute
any legal action against the Borrower, any other Loan Party or other Subsidiary
to enforce or collect net amounts owing to such Specified Derivatives Provider
pursuant to any Specified Derivatives Contract.

Section 9.3. Remedies Upon Default.

Upon the occurrence of a Default specified in Section 9.1.(f), the Commitments,
the Swingline Commitment and the obligations of the Issuing Bank to issue
Letters of Credit shall immediately and automatically terminate.

Section 9.4. Marshaling; Payments Set Aside.

None of the Administrative Agent, the Issuing Bank, any Lender or any Specified
Derivatives Provider shall be under any obligation to marshal any assets in
favor of any Loan Party or any other party or against or in payment of any or
all of the Obligations or Specified Derivatives Obligations. To the extent that
any Loan Party makes a payment or payments to the Administrative Agent, the
Issuing Bank, any Lender or any Specified Derivatives Provider, or the
Administrative Agent, the Issuing Bank, any Lender or any Specified Derivatives
Provider enforces its security interest or exercise its right of setoff, and
such payment or payments or the proceeds of such enforcement or setoff or any
part thereof are subsequently invalidated, declared to be fraudulent or
preferential, set aside and/or required to be repaid to a trustee, receiver or
any other party under any bankruptcy law, state or federal law, common law or
equitable cause, then to the extent of such recovery, the Obligations or
Specified Derivatives Obligations or part thereof originally intended to be
satisfied, and all Liens, rights and remedies therefor, shall be revived and
continued in full force and effect as if such payment had not been made or such
enforcement or setoff had not occurred.

Section 9.5. Allocation of Proceeds.

If an Event of Default shall have occurred and be continuing, all payments
received by the Administrative Agent under any of the Loan Documents, in respect
of any principal of or interest on the Obligations or any other amounts payable
by the Borrower or any other Loan Party hereunder or thereunder, shall be
applied in the following order and priority:

(i) amounts due to the Administrative Agent and the Lenders in respect of Fees
and other fees and expenses due under Section 11.2.;

(ii) payments of interest on Swingline Loans;

(iii) payments of interest on all other Loans and Reimbursement Obligations to
be paid to the Lenders and the Issuing Bank equally and ratably in accordance
with the respective amounts thereof then due and owing;

(iv) payments of principal of Swingline Loans;

(v) payments of principal of all other Loans and payment of Reimbursement
Obligations and other Letter of Credit Liabilities to be paid to the Lenders and
the Issuing Bank equally and ratably in accordance with the respective amounts
thereof then due and owing to such

 

- 85 -



--------------------------------------------------------------------------------

Persons; provided, however, to the extent that any amounts available for
distribution pursuant to this subsection are attributable to the issued but
undrawn amount of an outstanding Letter of Credit, such amounts shall be paid to
the Administrative Agent for deposit into the Letter of Credit Collateral
Account;

(vi) amounts due to the Administrative Agent and the Lenders pursuant to
Sections 10.7. and 11.10.;

(vii) payments of all other Obligations and other amounts due under any of the
Loan Documents, if any, to be applied for the ratable benefit of the Lenders;
and

(viii) any amount remaining after application as provided above, shall be paid
to the Borrower or whomever else may be legally entitled thereto.

Section 9.6. Letter of Credit Collateral Account.

(a) As collateral security for the prompt payment in full when due of all Letter
of Credit Liabilities, the Borrower hereby pledges and grants to the
Administrative Agent, for the benefit of the Administrative Agent, the Issuing
Bank and the Lenders as provided herein, a security interest in all of its
right, title and interest in and to the Letter of Credit Collateral Account
established pursuant to the requirements of Section 2.12. and the balances from
time to time in the Letter of Credit Collateral Account (including the
investments and reinvestments therein provided for below). The balances from
time to time in the Letter of Credit Collateral Account shall not constitute
payment of any Letter of Credit Liabilities until applied by the Administrative
Agent as provided herein. Anything in this Agreement to the contrary
notwithstanding, funds held in the Letter of Credit Collateral Account shall be
subject to withdrawal only as provided in this Section and in Section 2.12.

(b) Amounts on deposit in the Letter of Credit Collateral Account shall be
invested and reinvested by the Administrative Agent in such Cash Equivalents as
the Administrative Agent shall determine in its sole discretion. All such
investments and reinvestments shall be held in the name of and be under the sole
dominion and control of the Administrative Agent, provided, that all earnings on
such investments will be credited to and retained in the Letter of Credit
Collateral Account. The Administrative Agent shall exercise reasonable care in
the custody and preservation of any funds held in the Letter of Credit
Collateral Account and shall be deemed to have exercised such care if such funds
are accorded treatment substantially equivalent to that which the Administrative
Agent accords other funds deposited with the Administrative Agent, it being
understood that the Administrative Agent shall not have any responsibility for
taking any necessary steps to preserve rights against any parties with respect
to any funds held in the Letter of Credit Collateral Account.

(c) If an Event of Default exists, the Administrative Agent may (and, if
instructed by the Requisite Lenders, shall) in its (or their) discretion at any
time and from time to time elect to liquidate any such investments and
reinvestments and credit the proceeds thereof to the Letter of Credit Collateral
Account and apply or cause to be applied such proceeds and any other balances in
the Letter of Credit Collateral Account to the payment of any of the Letter of
Credit Liabilities due and payable.

(d) So long as no Default or Event of Default exists, the Administrative Agent
shall, from time to time, at the request of the Borrower, deliver to the
Borrower, against receipt but without any recourse, warranty or representation
whatsoever, such of the balances in the Letter of Credit Collateral Account as
exceed the aggregate amount of Letter of Credit Liabilities at such time. When
all of the Obligations shall have been indefeasibly paid in full and no Letters
of Credit remain outstanding, the Administrative Agent shall deliver to the
Borrower, against receipt but without any recourse, warranty or representation
whatsoever, the balances remaining in the Letter of Credit Collateral Account.

(e) The Borrower shall pay to the Administrative Agent from time to time such
fees as the Administrative Agent normally charges for similar services in
connection with the Administrative Agent’s administration of the Letter of
Credit Collateral Account and investments and reinvestments of funds therein.

 

- 86 -



--------------------------------------------------------------------------------

Section 9.7. Performance by Administrative Agent.

If the Borrower shall fail to perform any covenant, duty or agreement contained
in any of the Loan Documents, the Administrative Agent may perform or attempt to
perform such covenant, duty or agreement on behalf of the Borrower after the
expiration of any cure or grace periods set forth herein. In such event, the
Borrower shall, at the request of the Administrative Agent, promptly pay any
amount reasonably expended by the Administrative Agent in such performance or
attempted performance to the Administrative Agent, together with interest
thereon at the applicable Post-Default Rate from the date of such expenditure
until paid. Notwithstanding the foregoing, neither the Administrative Agent nor
any Lender shall have any liability or responsibility whatsoever for the
performance of any obligation of the Borrower under this Agreement or any other
Loan Document.

Section 9.8. Rescission of Acceleration by Requisite Lenders.

If at any time after acceleration of the maturity of the Loans and the other
Obligations, the Borrower shall pay all arrears of interest and all payments on
account of principal of the Obligations, which shall have become due otherwise
than by acceleration (with interest on principal and, to the extent permitted by
Applicable Law, on overdue interest, at the rates specified in this Agreement)
and all Events of Default and Defaults (other than nonpayment of principal of
and accrued interest on the Obligations due and payable solely by virtue of
acceleration) shall become remedied or waived to the satisfaction of the
Requisite Lenders, then by written notice to the Borrower, the Requisite Lenders
may elect, in the sole discretion of such Requisite Lenders, to rescind and
annul the acceleration and its consequences. The provisions of the preceding
sentence are intended merely to bind all of the Lenders to a decision which may
be made at the election of the Requisite Lenders, and are not intended to
benefit the Borrower and do not give the Borrower the right to require the
Lenders to rescind or annul any acceleration hereunder, even if the conditions
set forth herein are satisfied.

Section 9.9. Rights Cumulative.

(a) Generally. The rights and remedies of the Administrative Agent, the Issuing
Bank, the Lenders and the Specified Derivatives Providers under this Agreement
and each of the other Loan Documents, the Fee Letter and Specified Derivatives
Contracts shall be cumulative and not exclusive of any rights or remedies which
any of them may otherwise have under Applicable Law. In exercising their
respective rights and remedies, the Administrative Agent, the Issuing Bank, the
Lenders and the Specified Derivatives Providers may be selective and no failure
or delay by the Administrative Agent, the Issuing Bank, any of the Lenders, or
any of the Specified Derivatives Providers in exercising any right shall operate
as a waiver of it, nor shall any single or partial exercise of any power or
right preclude its other or further exercise or the exercise of any other power
or right.

(b) Enforcement by Administrative Agent. Notwithstanding anything to the
contrary contained herein or in any other Loan Document, the authority to
enforce rights and remedies hereunder and under the other Loan Documents against
the Loan Parties or any of them shall be vested exclusively in, and all actions
and proceedings at law in connection with such enforcement shall be instituted
and

 

- 87 -



--------------------------------------------------------------------------------

maintained exclusively by, the Administrative Agent in accordance with
Article IX. for the benefit of all the Lenders and the Issuing Bank; provided
that the foregoing shall not prohibit (i) the Administrative Agent from
exercising on its own behalf the rights and remedies that inure to its benefit
(solely in its capacity as Administrative Agent) hereunder and under the other
Loan Documents, (ii) the Issuing Bank, the Swingline Lender or any Specified
Derivatives Provider from exercising the rights and remedies that inure to its
benefit (solely in its capacity as the Issuing Bank, Swingline Lender or
Specified Derivatives Provider, as the case may be) hereunder, under the other
Loan Documents or under any Specified Derivatives Contract, as applicable,
(iii) any Lender from exercising setoff rights in accordance with Section 11.4.
(subject to the terms of Section 3.3.), or (iv) any Lender from filing proofs of
claim or appearing and filing pleadings on its own behalf during the pendency of
a Bankruptcy Event relative to any Loan Party; and provided, further, that if at
any time there is no Person acting as Administrative Agent hereunder and under
the other Loan Documents, then (x) the Requisite Lenders shall have the rights
otherwise ascribed to the Administrative Agent pursuant to Article IX. and
(y) in addition to the matters set forth in clauses (ii), (iii) and (iv) of the
preceding proviso and subject to Section 3.3., any Lender may, with the consent
of the Requisite Lenders, enforce any rights and remedies available to it and as
authorized by the Requisite Lenders.

ARTICLE X. THE ADMINISTRATIVE AGENT

Section 10.1. Appointment and Authorization.

Each Lender hereby irrevocably appoints and authorizes the Administrative Agent
to take such action as contractual representative on such Lender’s behalf and to
exercise such powers under this Agreement and the other Loan Documents as are
specifically delegated to the Administrative Agent by the terms hereof and
thereof, together with such powers as are reasonably incidental thereto. Not in
limitation of the foregoing, each Lender authorizes and directs the
Administrative Agent in its capacity as Administrative Agent to enter into the
Loan Documents for the benefit of the Lenders. Each Lender hereby agrees that,
except as otherwise set forth herein, any action taken by the Requisite Lenders
in accordance with the provisions of this Agreement or the Loan Documents, and
the exercise by the Requisite Lenders of the powers set forth herein or therein,
together with such other powers as are reasonably incidental thereto, shall be
authorized and binding upon all of the Lenders. Nothing herein shall be
construed to deem the Administrative Agent a trustee or fiduciary for any Lender
or to impose on the Administrative Agent duties or obligations other than those
expressly provided for herein. Without limiting the generality of the foregoing,
the use of the terms “Agent”, “Administrative Agent”, “agent” and similar terms
in the Loan Documents with reference to the Administrative Agent is not intended
to connote any fiduciary or other implied (or express) obligations arising under
agency doctrine of any Applicable Law. Instead, use of such terms is merely a
matter of market custom, and is intended to create or reflect only an
administrative relationship between independent contracting parties. The
Administrative Agent shall deliver to each Lender, promptly upon receipt thereof
by the Administrative Agent, copies of each of the financial statements,
certificates, notices and other documents delivered to the Administrative Agent
pursuant to Section 7.1.(a) that the Borrower is not otherwise required to
deliver to the Lenders. The Administrative Agent will also furnish to any
Lender, upon the request of such Lender, a copy (or, where appropriate, an
original) of any document, instrument, agreement, certificate or notice
furnished to the Administrative Agent by the Borrower, any other Loan Party or
any other Affiliate of the Borrower, pursuant to this Agreement or any other
Loan Document not already delivered or otherwise made available to such Lender
pursuant to the terms of this Agreement or any such other Loan Document. As to
any matters not expressly provided for by the Loan Documents (including, without
limitation, enforcement or collection of any of the Obligations), the
Administrative Agent shall not be required to exercise any discretion or take
any action, but shall be required to act or to refrain from acting (and shall be
fully protected in so acting or refraining from acting) upon the instructions of
the Requisite Lenders (or all of the Lenders if explicitly required under any
other provision of this Agreement), and

 

- 88 -



--------------------------------------------------------------------------------

such instructions shall be binding upon all Lenders and all holders of any of
the Obligations; provided, however, that, notwithstanding anything in this
Agreement to the contrary, the Administrative Agent shall not be required to
take any action which exposes the Administrative Agent to personal liability or
which is contrary to this Agreement or any other Loan Document or Applicable
Law. Not in limitation of the foregoing, the Administrative Agent may exercise
any right or remedy it or the Lenders may have under any Loan Document upon the
occurrence of a Default or an Event of Default unless the Requisite Lenders have
directed the Administrative Agent otherwise. Without limiting the foregoing, no
Lender shall have any right of action whatsoever against the Administrative
Agent as a result of the Administrative Agent acting or refraining from acting
under this Agreement or any of the other Loan Documents in accordance with the
instructions of the Requisite Lenders, or where applicable, all the Lenders.

Section 10.2. Administrative Agent’s Reliance, Etc.

Notwithstanding any other provisions of this Agreement or any other Loan
Documents, neither the Administrative Agent nor any of its directors, officers,
agents, employees or counsel shall be liable for any action taken or not taken
by it under or in connection with this Agreement or any other Loan Document,
except for its or their own gross negligence or willful misconduct in connection
with its duties expressly set forth herein or therein. Without limiting the
generality of the foregoing, the Administrative Agent: may consult with legal
counsel (including its own counsel or counsel for the Borrower or any other Loan
Party), independent public accountants and other experts selected by it and
shall not be liable for any action taken or omitted to be taken in good faith by
it in accordance with the advice of such counsel, accountants or experts.
Neither the Administrative Agent nor any of its directors, officers, agents,
employees or counsel: (a) makes any warranty or representation to any Lender or
any other Person and shall be responsible to any Lender or any other Person for
any statement, warranty or representation made or deemed made by any Borrower,
any other Loan Party or any other Person in or in connection with this Agreement
or any other Loan Document; (b) shall have any duty to ascertain or to inquire
as to the performance or observance of any of the terms, covenants or conditions
of this Agreement or any other Loan Document or the satisfaction of any
conditions precedent under this Agreement or any Loan Document on the part of
the Borrower or other Persons or inspect the property, books or records of the
Borrower or any other Person; (c) shall be responsible to any Lender for the due
execution, legality, validity, enforceability, genuineness, sufficiency or value
of this Agreement or any other Loan Document, any other instrument or document
furnished pursuant thereto or any collateral covered thereby or the perfection
or priority of any Lien in favor of the Administrative Agent on behalf of the
Lenders in any such collateral; (d) shall have any liability in respect of any
recitals, statements, certifications, representations or warranties contained in
any of the Loan Documents or any other document, instrument, agreement,
certificate or statement delivered in connection therewith; and (e) shall incur
any liability under or in respect of this Agreement or any other Loan Document
by acting upon any notice, consent, certificate or other instrument or writing
(which may be by telephone, telecopy or electronic mail) believed by it to be
genuine and signed, sent or given by the proper party or parties. The
Administrative Agent may execute any of its duties under the Loan Documents by
or through agents, employees or attorneys-in-fact and shall not be responsible
for the negligence or misconduct of any agent or attorney-in-fact that it
selects in the absence of gross negligence or willful misconduct.

Section 10.3. Notice of Defaults.

The Administrative Agent shall not be deemed to have knowledge or notice of the
occurrence of a Default or Event of Default unless the Administrative Agent has
received notice from a Lender or the Borrower referring to this Agreement,
describing with reasonable specificity such Default or Event of Default and
stating that such notice is a “notice of default”. If any Lender (excluding the
Lender which is also serving as the Administrative Agent) becomes aware of any
Default or Event of Default, it shall promptly send to the Administrative Agent
such a “notice of default”. Further, if the Administrative Agent receives such a
“notice of default,” the Administrative Agent shall give prompt notice thereof
to the Lenders.

 

- 89 -



--------------------------------------------------------------------------------

Section 10.4. Administrative Agent and Titled Agents as Lender or Specified
Derivatives Provider.

The Lender acting as Administrative Agent and each Titled Agent, as a Lender or
as a Specified Derivatives Provider, as the case may be, shall have the same
rights and powers under this Agreement and any other Loan Document and under any
Specified Derivatives Contract, as the case may be, as any other Lender or
Specified Derivatives Provider and may exercise the same as though it were not
the Administrative Agent or a Titled Agent, as the case may be; and the term
“Lender” or “Lenders” shall, unless otherwise expressly indicated, include the
Lender acting as Administrative Agent or a Titled Agent, as applicable and in
each case, in its individual capacity. The Lender acting as Administrative
Agent, the Titled Agents and their respective Affiliates may each accept
deposits from, maintain deposits or credit balances for, invest in, lend money
to, act as trustee under indentures of, serve as financial advisor to, and
generally engage in any kind of business with any Borrower, any other Loan Party
or any other Affiliate thereof as if it were any other bank and without any duty
to account therefor to the other Lenders or any other Specified Derivatives
Providers. Further, the Lender acting as Administrative Agent, the Titled Agents
and their respective Affiliates may each accept fees and other consideration
from the Borrower for services in connection with this Agreement or any other
Specified Derivatives Contract, or otherwise without having to account for the
same to the Issuing Bank, the other Lenders or any other Specified Derivatives
Providers. The Issuing Bank and the Lenders acknowledge that, pursuant to such
activities, the Lender acting as Administrative Agent, the Titled Agents and
their respective Affiliates may receive information regarding the Borrower,
other Loan Parties, other Subsidiaries and other Affiliates (including
information that may be subject to confidentiality obligations in favor of such
Person) and acknowledge that the Lender acting as Administrative Agent, the
Titled Agents and their respective Affiliates shall be under no obligation to
provide such information to them.

Section 10.5. Approvals of Lenders.

All communications from the Administrative Agent to any Lender requesting such
Lender’s determination, consent, approval or disapproval (a) shall be given in
the form of a written notice to such Lender, (b) shall be accompanied by a
description of the matter or issue as to which such determination, approval,
consent or disapproval is requested, or shall advise such Lender where
information, if any, regarding such matter or issue may be inspected, or shall
otherwise describe the matter or issue to be resolved, (c) shall include, if
reasonably requested by such Lender and to the extent not previously provided to
such Lender, written materials and a summary of all oral information provided to
the Administrative Agent by the Borrower in respect of the matter or issue to be
resolved, and (d) shall include the Administrative Agent’s recommended course of
action or determination in respect thereof. Unless a Lender shall give written
notice to the Administrative Agent that it specifically objects to the
recommendation or determination of the Administrative Agent (together with a
reasonable written explanation of the reasons behind such objection) within
10 Business Days (or such lesser or greater period as may be specifically
required under the express terms of the Loan Documents) of receipt of such
communication, such Lender shall be deemed to have conclusively approved of or
consented to such recommendation or determination.

Section 10.6. Lender Credit Decision, Etc.

Each Lender expressly acknowledges and agrees that neither the Administrative
Agent nor any of its officers, directors, employees, agents, counsel,
attorneys-in-fact or other Affiliates has made any representations or warranties
to such Lender and that no act by the Administrative Agent hereafter taken,

 

- 90 -



--------------------------------------------------------------------------------

including any review of the affairs of any Borrower, any other Loan Party or any
other Subsidiary or Affiliate, shall be deemed to constitute any such
representation or warranty by the Administrative Agent to any Lender. Each
Lender acknowledges that it has, independently and without reliance upon the
Administrative Agent, any other Lender or counsel to the Administrative Agent,
or any of their respective officers, directors, employees, agents or counsel,
and based on the financial statements of the Parent, any other Borrower, the
other Loan Parties, the other Subsidiaries and other Affiliates, and inquiries
of such Persons, its independent due diligence of the business and affairs of
the Parent, each other Borrower, the other Loan Parties, the other Subsidiaries
and other Persons, its review of the Loan Documents, the legal opinions required
to be delivered to it hereunder, the advice of its own counsel and such other
documents and information as it has deemed appropriate, made its own credit and
legal analysis and decision to enter into this Agreement and the transactions
contemplated hereby. Each Lender also acknowledges that it will, independently
and without reliance upon the Administrative Agent, any other Lender or counsel
to the Administrative Agent or any of their respective officers, directors,
employees and agents, and based on such review, advice, documents and
information as it shall deem appropriate at the time, continue to make its own
decisions in taking or not taking action under the Loan Documents. The
Administrative Agent shall not be required to keep itself informed as to the
performance or observance by the Parent, any other Borrower or any other Loan
Party of the Loan Documents or any other document referred to or provided for
therein or to inspect the properties or books of, or make any other
investigation of, the Parent, any other Borrower, any other Loan Party or any
other Subsidiary. Except for notices, reports and other documents and
information expressly required to be furnished to the Lenders by the
Administrative Agent under this Agreement or any of the other Loan Documents,
the Administrative Agent shall have no duty or responsibility to provide any
Lender with any credit or other information concerning the business, operations,
property, financial and other condition or creditworthiness of the Parent, any
other Borrower, any other Loan Party or any other Affiliate thereof which may
come into possession of the Administrative Agent or any of its officers,
directors, employees, agents, attorneys-in-fact or other Affiliates. Each Lender
acknowledges that the Administrative Agent’s legal counsel in connection with
the transactions contemplated by this Agreement is only acting as counsel to the
Administrative Agent and is not acting as counsel to such Lender.

Section 10.7. Indemnification of Administrative Agent.

Regardless of whether the transactions contemplated by this Agreement and the
other Loan Documents are consummated, each Lender agrees to indemnify the
Administrative Agent (to the extent not reimbursed by the Borrower, and without
limiting the obligation of the Borrower to do so) pro rata in accordance with
such Lender’s respective Commitment Percentage, determined at the time of any
claim, from and against any and all liabilities, obligations, losses, damages,
penalties, actions, judgments, suits, costs, expenses or disbursements of any
kind or nature whatsoever which may at any time be imposed on, incurred by, or
asserted against the Administrative Agent (in its capacity as Administrative
Agent but not as a “Lender”) in any way relating to or arising out of the Loan
Documents, any transaction contemplated hereby or thereby or any action taken or
omitted by the Administrative Agent under the Loan Documents (collectively,
“Indemnifiable Amounts”); provided, however, that no Lender shall be liable for
any portion of such Indemnifiable Amounts to the extent resulting from the
Administrative Agent’s gross negligence or willful misconduct as determined by a
court of competent jurisdiction in a final, non-appealable judgment; provided,
however, that no action taken in accordance with the directions of the Requisite
Lenders (or all of the Lenders if expressly required hereunder) shall be deemed
to constitute gross negligence or willful misconduct for purposes of this
Section. Without limiting the generality of the foregoing, each Lender agrees to
reimburse the Administrative Agent (to the extent not reimbursed by the Borrower
and without limiting the obligation of the Borrower to do so) promptly upon
demand for its ratable share of any out-of-pocket expenses (including the
reasonable fees and expenses of the counsel to the Administrative Agent)
incurred by the Administrative Agent in connection with the preparation,
negotiation, execution, administration, or enforcement (whether through
negotiations, legal proceedings,

 

- 91 -



--------------------------------------------------------------------------------

or otherwise) of, or legal advice with respect to the rights or responsibilities
of the parties under, the Loan Documents, any suit or action brought by the
Administrative Agent to enforce the terms of the Loan Documents and/or collect
any Obligations, any “lender liability” suit or claim brought against the
Administrative Agent and/or the Lenders, and any claim or suit brought against
the Administrative Agent and/or the Lenders arising under any Environmental
Laws. Such out-of-pocket expenses (including counsel fees) shall be advanced by
the Lenders on the request of the Administrative Agent notwithstanding any claim
or assertion that the Administrative Agent is not entitled to indemnification
hereunder upon receipt of an undertaking by the Administrative Agent that the
Administrative Agent will reimburse the Lenders if it is actually and finally
determined by a court of competent jurisdiction that the Administrative Agent is
not so entitled to indemnification. The agreements in this Section shall survive
the payment of the Loans and all other amounts payable hereunder or under the
other Loan Documents and the termination of this Agreement. If the Borrower
shall reimburse the Administrative Agent for any Indemnifiable Amount following
payment by any Lender to the Administrative Agent in respect of such
Indemnifiable Amount pursuant to this Section, the Administrative Agent shall
share such reimbursement on a ratable basis with each Lender making any such
payment.

Section 10.8. Successor Administrative Agent.

The Administrative Agent may resign at any time as Administrative Agent under
the Loan Documents by giving written notice thereof to the Lenders and the
Borrower. Upon 30 days’ prior written notice to the Administrative Agent, the
Administrative Agent may be removed as Administrative Agent under the Loan
Documents by the Requisite Lenders (other than the Lender then acting as
Administrative Agent) for any acts or omissions of the Administrative Agent in
connection with its duties set forth in this Agreement or the other Loan
Documents that constitute gross negligence or willful misconduct. Upon any such
resignation or removal, the Requisite Lenders (other than the Lender then acting
as the Administrative Agent in the case of the removal of the Administrative
Agent under the immediately preceding sentence) shall have the right to appoint
a successor Administrative Agent which appointment shall, provided no Default or
Event of Default exists, be subject to the Borrower’s approval, which approval
shall not be unreasonably withheld or delayed. If no successor Administrative
Agent shall have been so appointed in accordance with the immediately preceding
sentence, and shall have accepted such appointment, within 30 days after the
current Administrative Agent’s giving of notice of resignation or its removal,
then the current Administrative Agent may, on behalf of the Lenders and the
Issuing Bank, appoint a successor Administrative Agent, which shall be a Lender,
if any Lender shall be willing to serve, and otherwise shall be an Eligible
Assignee; provided that if the Administrative Agent shall notify the Borrower
and the Lenders that no Lender has accepted such appointment, then such
resignation shall nonetheless become effective in accordance with such notice
and (1) the Administrative Agent shall be discharged from its duties and
obligations hereunder and under the other Loan Documents and (2) all payments,
communications and determinations provided to be made by, to or through the
Administrative Agent shall instead be made to or by each Lender and the Issuing
Bank directly, until such time as a successor Administrative Agent has been
appointed as provided for above in this Section; provided, further that such
Lenders and the Issuing Bank so acting directly shall be and be deemed to be
protected by all indemnities and other provisions herein for the benefit and
protection of the Administrative Agent as if each such Lender or Issuing Bank
were itself the Administrative Agent. Upon the acceptance of any appointment as
Administrative Agent hereunder by a successor Administrative Agent, such
successor Administrative Agent shall thereupon succeed to and become vested with
all the rights, powers, privileges and duties of the current Administrative
Agent, and the current Administrative Agent shall be discharged from its duties
and obligations under the Loan Documents. Any resignation by the Administrative
Agent shall also constitute the resignation as the Issuing Bank and as the
Swingline Lender by the Lender then acting as Administrative Agent (the
“Resigning Lender”). Upon the acceptance of a successor’s appointment as
Administrative Agent hereunder (i) the Resigning Lender shall be discharged from
all duties and obligations of the Issuing Bank and the Swingline Lender

 

- 92 -



--------------------------------------------------------------------------------

hereunder and under the other Loan Documents and (ii) the successor Issuing Bank
shall issue letters of credit in substitution for all Letters of Credit issued
by the Resigning Lender as Issuing Bank outstanding at the time of such
succession (which letters of credit issued in substitutions shall be deemed to
be Letters of Credit issued hereunder) or make other arrangements satisfactory
to the Resigning Lender to effectively assume the obligations of the Resigning
Lender with respect to such Letters of Credit. After any Administrative Agent’s
resignation or removal hereunder as Administrative Agent, the provisions of this
Article X. shall continue to inure to its benefit as to any actions taken or
omitted to be taken by it while it was Administrative Agent under the Loan
Documents. Notwithstanding anything contained herein to the contrary, the
Administrative Agent may assign its rights and duties under the Loan Documents
to any of its Affiliates by giving the Borrower and each Lender prior written
notice. The resignation or removal of the Administrative Agent, or the
assignment by the Administrative Agent of its rights and duties under the Loan
Documents, as provided in this Section shall have no effect on the obligations
as a “Lender” of the Lender then acting as the Administrative Agent.

Section 10.9. Titled Agents.

Each of the Arranger, the Syndication Agent and each Documentation Agent (each a
“Titled Agent”) in each such respective capacity, assumes no responsibility or
obligation hereunder, including, without limitation, for servicing, enforcement
or collection of any of the Loans, nor any duties as an agent hereunder for the
Lenders. The titles given to the Titled Agents are solely honorific and imply no
fiduciary responsibility on the part of the Titled Agents to the Administrative
Agent, the Issuing Bank, any Lender, the Parent, any other Borrower or any other
Loan Party and the use of such titles does not impose on the Titled Agents any
duties or obligations greater than those of any other Lender or entitle the
Titled Agents to any rights other than those to which any other Lender is
entitled.

ARTICLE XI. MISCELLANEOUS

Section 11.1. Notices.

Unless otherwise provided herein, communications provided for hereunder shall be
in writing and shall be mailed, telecopied or delivered as follows:

If to the Borrower:

PREIT Associates, L.P.

200 South Broad Street

Philadelphia, PA 19102

Attention: Andrew Ioannou

Telephone:   (215) 875-0700 Telecopy:   (215) 546-7311

With a copy of notices of Defaults, Events of Default or notices pursuant to
Article IX. to:

PREIT Associates, L.P.

200 South Broad Street

Philadelphia, PA 19102

Attention: Bruce Goldman

Telephone:   (215) 875-0700 Telecopy:   (215) 546-7311

 

- 93 -



--------------------------------------------------------------------------------

and

Drinker Biddle & Reath LLP

One Logan Square

18th and Cherry Streets

Philadelphia, PA 19103

Attention: Howard A. Blum

Telephone:   (215) 988-2700 Telecopy:   (215) 988-2757

If to the Administrative Agent:

Wells Fargo Bank, National Association, as Administrative Agent

550 South Tryon Street, 6th Floor

MAC D1086-061

Charlotte, North Carolina 28202

Attention: D. Bryan Gregory

Telephone:   (704) 410-1776 Telecopy:   (704) 410-0329

with copies to:

Wells Fargo Bank, National Association, as Administrative Agent

608 Second Avenue, 11th Floor

MAC N9303-110

Minneapolis, Minnesota 55402

Attention: Treva Lee

Telephone:   (612) 316-4317 Telecopy:   (877) 718-0796

and:

Wells Fargo Bank, National Association, as Administrative Agent

1750 H Street, NW Suite 400

Washington, D.C. 20006

Attention: Loan Administration Manager

Telephone:   (202) 303-3000 Telecopy:   (202) 429-2985

If to the Issuing Bank:

Wells Fargo Bank, National Association

1750 H Street, NW Suite 400

Washington, D.C. 20006

Attention: Loan Administration Manager

Telephone:   (202) 303-3000 Telecopy:   (202) 429-2985

 

- 94 -



--------------------------------------------------------------------------------

If to a Lender:

To the address or telecopy number, as applicable, of the Administrative Agent or
such Lender, as the case may be, set forth on the Administrative Questionnaire.

or, as to each party at such other address as shall be designated by such party
in a written notice to the other parties delivered in compliance with this
Section. All such notices and other communications shall be effective (i) if
mailed, upon the first to occur of receipt or the expiration of 3 days after the
deposit in the United States Postal Service mail, postage prepaid; (ii) if
telecopied, upon mechanical confirmation of transmission if received on a
Business Day prior to 5:00 p.m. local time at the point of destination and, if
otherwise, on the next succeeding Business Day; (iii) if hand delivered, when
delivered or (iv) if delivered in accordance with Section 7.1.(b) to the extent
applicable; provided, however that in the case of the immediately preceding
clauses (i), (ii) and (iii) non-receipt of any communication as of the result of
any change of address of which the sending party was not notified or as the
result of a refusal to accept delivery shall be deemed receipt of such
communication. Notwithstanding the immediately preceding sentence, all notices
or communications to the Administrative Agent, the Issuing Bank or any Lender
under Article II. shall be effective only when actually received. Any notice to
the Borrower received by any individual designated by the Borrower to receive
such notice shall be effective notwithstanding the fact that any other
individual designated by the Borrower to receive a copy of such notice did not
receive such copy. None of the Administrative Agent, the Issuing Bank or any
Lender shall incur any liability to the Borrower (nor shall the Administrative
Agent incur any liability to the Lenders) for acting upon any telephonic notice
referred to in this Agreement which the Administrative Agent, the Issuing Bank
or such Lender, as the case may be, believes in good faith to have been given by
a Person authorized to deliver such notice or for otherwise acting in good faith
hereunder.

Section 11.2. Expenses.

The Borrower agrees (a) to pay or reimburse the Administrative Agent for all of
its reasonable out-of-pocket costs and expenses incurred in connection with the
preparation, negotiation and execution of, and any amendment, supplement or
modification to, any of the Loan Documents, and the consummation of the
transactions contemplated thereby, including due diligence expense and
reasonable travel expenses related to closing and the reasonable fees and
disbursements of counsel to the Administrative Agent, (b) to pay to the Issuing
Bank all reasonable out-of-pocket costs and expenses incurred by the Issuing
Bank in connection with the issuance, amendment, renewal or extension of any
Letter of Credit or any demand for payment thereunder, (c) to pay or reimburse
the Administrative Agent, the Issuing Bank, and, after the occurrence and during
the continuance of an Event of Default, the Lenders, for all their costs and
expenses incurred in connection with the enforcement or preservation of any
rights under the Loan Documents, including the reasonable fees and disbursements
of their respective counsel (including the allocated fees and expenses of
in-house counsel) and any payments in indemnification or otherwise payable by
the Lenders to the Administrative Agent pursuant to the Loan Documents, (d) to
pay, indemnify and hold the Administrative Agent, the Issuing Bank and the
Lenders harmless from any and all recording and filing fees and any and all
liabilities with respect to, or resulting from any failure to pay or delay in
paying, documentary, stamp, excise and other similar taxes, if any, which may be
payable or determined to be payable in connection with the execution and
delivery of any of the Loan Documents, or consummation of any amendment,
supplement or modification of, or any waiver or consent under or in respect of,
any Loan Document and (e) to the extent not already covered by any of the
preceding subsections, to pay the fees and disbursements of counsel to the
Administrative Agent, the Issuing Bank and any Lender incurred in connection
with the representation of the Administrative Agent, the Issuing Bank or such
Lender in any matter relating to or arising out of any bankruptcy or other
proceeding of the type described in Sections 9.1.(e) or 9.1.(f), including,
without

 

- 95 -



--------------------------------------------------------------------------------

limitation (i) any motion for relief from any stay or similar order, (ii) the
negotiation, preparation, execution and delivery of any document relating to the
Obligations and (iii) the negotiation and preparation of any
debtor-in-possession financing or any plan of reorganization of the Parent, any
other Borrower or any other Loan Party, whether proposed by the Parent, any
other Borrower, such Loan Party, the Lenders or any other Person, and whether
such fees and expenses are incurred prior to, during or after the commencement
of such proceeding or the confirmation or conclusion of any such proceeding.

Section 11.3. Stamp, Intangible and Recording Taxes.

The Borrower will pay any and all stamp, excise, intangible, registration,
recordation and similar taxes, fees or charges and shall indemnify the
Administrative Agent, the Issuing Bank, each Lender and each Specified
Derivatives Provider against any and all liabilities with respect to or
resulting from any delay in the payment or omission to pay any such taxes, fees
or charges, which may be payable or determined to be payable in connection with
the execution, delivery, recording, performance or enforcement of this
Agreement, the Notes and any of the other Loan Documents, the amendment,
supplement, modification or waiver of or consent under this Agreement, the
Notes, any of the other Loan Documents or any of the Specified Derivatives
Contracts or the perfection of any rights or Liens under this Agreement, the
Notes, any of the other Loan Documents or any of the Specified Derivatives
Contracts.

Section 11.4. Setoff.

Subject to Section 3.3. and in addition to any rights now or hereafter granted
under Applicable Law and not by way of limitation of any such rights, the
Administrative Agent, each Lender, the Issuing Bank and each Participant is
hereby authorized by the Borrower, at any time or from time to time while an
Event of Default exists, without notice to the Borrower or to any other Person,
any such notice being hereby expressly waived, but in the case of a Lender, the
Issuing Bank or a Participant subject to receipt of the prior written consent of
the Requisite Lenders exercised in their sole discretion, to set off and to
appropriate and to apply any and all deposits (general or special, including,
but not limited to, indebtedness evidenced by certificates of deposit, whether
matured or unmatured) and any other indebtedness at any time held or owing by
the Administrative Agent, the Issuing Bank, such Lender or any Affiliate of the
Administrative Agent, the Issuing Bank or such Lender, to or for the credit or
the account of the Borrower against and on account of any of the Obligations,
irrespective of whether or not any or all of the Loans and all other Obligations
have been declared to be, or have otherwise become, due and payable as permitted
by Section 9.2., and although such obligations shall be contingent or unmatured.
Promptly following any such set-off the Administrative Agent shall notify the
Borrower thereof and of the application of such set-off, provided that the
failure to give such notice shall not invalidate such set-off. Notwithstanding
anything to the contrary in this Section, if any Defaulting Lender shall
exercise any such right of setoff, (x) all amounts so set off shall be paid over
immediately to the Administrative Agent for further application in accordance
with the provisions of Section 3.9. and, pending such payment, shall be
segregated by such Defaulting Lender from its other funds and deemed held in
trust for the benefit of the Administrative Agent, the Issuing Bank and the
Lenders and (y) such Defaulting Lender shall provide promptly to the
Administrative Agent a statement describing in reasonable detail the Obligations
owing to such Defaulting Lender as to which it exercised such right of setoff.

Section 11.5. Litigation; Jurisdiction; Other Matters; Waivers.

(a) EACH PARTY HERETO ACKNOWLEDGES THAT ANY DISPUTE OR CONTROVERSY BETWEEN OR
AMONG THE BORROWER, THE ADMINISTRATIVE AGENT, THE ISSUING BANK OR ANY OF THE
LENDERS WOULD BE BASED ON DIFFICULT AND COMPLEX ISSUES OF LAW AND FACT AND WOULD
RESULT IN DELAY AND EXPENSE TO

 

- 96 -



--------------------------------------------------------------------------------

THE PARTIES. ACCORDINGLY, TO THE EXTENT PERMITTED BY APPLICABLE LAW, EACH OF THE
LENDERS, THE ADMINISTRATIVE AGENT, THE ISSUING BANK AND THE BORROWER HEREBY
WAIVES ITS RIGHT TO A TRIAL BY JURY IN ANY ACTION OR PROCEEDING OF ANY KIND OR
NATURE IN ANY COURT OR TRIBUNAL IN WHICH AN ACTION MAY BE COMMENCED BY OR
AGAINST ANY PARTY HERETO ARISING OUT OF THIS AGREEMENT OR ANY OTHER LOAN
DOCUMENT.

(b) EACH OF THE BORROWER, THE ADMINISTRATIVE AGENT, THE ISSUING BANK AND EACH
LENDER HEREBY AGREES THAT THE FEDERAL DISTRICT COURT OF THE EASTERN DISTRICT OF
PENNSYLVANIA AND ANY STATE COURT LOCATED IN PHILADELPHIA COUNTY, PENNSYLVANIA,
SHALL HAVE JURISDICTION TO HEAR AND DETERMINE ANY CLAIMS OR DISPUTES BETWEEN OR
AMONG THE BORROWER, THE ADMINISTRATIVE AGENT, THE ISSUING BANK OR ANY OF THE
LENDERS, PERTAINING DIRECTLY OR INDIRECTLY TO THIS AGREEMENT, THE LOANS OR ANY
OTHER LOAN DOCUMENT OR TO ANY MATTER ARISING HEREFROM OR THEREFROM. THE
BORROWER, THE ADMINISTRATIVE AGENT, THE ISSUING BANK AND EACH OF THE LENDERS
EXPRESSLY SUBMITS AND CONSENTS IN ADVANCE TO SUCH JURISDICTION IN ANY ACTION OR
PROCEEDING COMMENCED IN SUCH COURTS.

(c) EACH PARTY FURTHER WAIVES ANY OBJECTION THAT IT MAY NOW OR HEREAFTER HAVE TO
THE VENUE OF ANY SUCH ACTION OR PROCEEDING IN ANY SUCH COURT OR THAT SUCH ACTION
OR PROCEEDING WAS BROUGHT IN AN INCONVENIENT FORUM AND EACH AGREES NOT TO PLEAD
OR CLAIM THE SAME.

(d) THE CHOICE OF FORUM SET FORTH IN THIS SECTION SHALL NOT BE DEEMED TO
PRECLUDE THE BRINGING OF ANY ACTION BY THE ADMINISTRATIVE AGENT, THE ISSUING
BANK OR ANY LENDER OR THE ENFORCEMENT BY THE ADMINISTRATIVE AGENT, THE ISSUING
BANK OR ANY LENDER OF ANY JUDGMENT OBTAINED IN SUCH FORUM IN ANY OTHER
APPROPRIATE JURISDICTION.

(e) THE FOREGOING WAIVERS HAVE BEEN MADE WITH THE ADVICE OF COUNSEL AND WITH A
FULL UNDERSTANDING OF THE LEGAL CONSEQUENCES THEREOF, AND SHALL SURVIVE THE
PAYMENT OF THE LOANS AND ALL OTHER AMOUNTS PAYABLE HEREUNDER OR UNDER ANY OTHER
LOAN DOCUMENTS, THE TERMINATION OR EXPIRATION OF ALL LETTERS OF CREDIT AND THE
TERMINATION OF THIS AGREEMENT.

Section 11.6. Successors and Assigns.

(a) Successors and Assigns Generally. The provisions of this Agreement shall be
binding upon and inure to the benefit of the parties hereto and their respective
successors and assigns permitted hereby, except that neither the Borrower nor
any other Loan Party may assign or otherwise transfer any of its rights or
obligations hereunder or under any other Loan Document without the prior written
consent of the Administrative Agent and each Lender, and no Lender may assign or
otherwise transfer any of its rights or obligations hereunder except (i) to an
Eligible Assignee in accordance with the provisions of the immediately following
subsection (b), (ii) by way of participation in accordance with the provisions
of the immediately following subsection (d) or (iii) by way of pledge or
assignment of a security interest subject to the restrictions of the immediately
following subsection (e) (and, subject to the last sentence of the immediately
following subsection (b), any other attempted assignment or transfer by any
party hereto shall be null and void). Nothing in this Agreement, expressed or
implied, shall be construed to confer upon any Person (other than the parties
hereto, their respective successors and assigns permitted hereby,

 

- 97 -



--------------------------------------------------------------------------------

Participants to the extent provided in the immediately following subsection (d)
and, to the extent expressly contemplated hereby, the respective partners,
shareholders, directors, officers, employees, agents, counsel, other advisors
and representatives of the Administrative Agent and the Lenders and of the
respective Affiliates of the Administrative Agent and the Lenders) any legal or
equitable right, remedy or claim under or by reason of this Agreement.

(b) Assignments by Lenders. Any Lender may at any time assign to one or more
Eligible Assignees all or a portion of its rights and obligations under this
Agreement (including all or a portion of its Commitment and the Loans at the
time owing to it); provided that any such assignment shall be subject to the
following conditions:

(i) Minimum Amounts.

(A) in the case of an assignment of the entire remaining amount of an assigning
Lender’s Commitment and/or the Loans at the time owing to it, in the case of
contemporaneous assignments to related Approved Funds that equal at least the
amount specified in the immediately following clause (B) in the aggregate, or in
the case of an assignment to a Lender, an Affiliate of a Lender or an Approved
Fund, no minimum amount need be assigned; and

(B) in any case not described in the immediately preceding subsection (A), the
aggregate amount of the Commitment (which for this purpose includes Loans
outstanding thereunder) or, if the applicable Commitment is not then in effect,
the principal outstanding balance of the Loans of the assigning Lender subject
to each such assignment (in each case, determined as of the date the Assignment
and Assumption Agreement with respect to such assignment is delivered to the
Administrative Agent or, if “Trade Date” is specified in the Assignment and
Assumption Agreement, as of the Trade Date) shall not be less than $5,000,000,
unless each of the Administrative Agent and, so long as no Default or Event of
Default shall exist, the Borrower otherwise consents (each such consent not to
be unreasonably withheld or delayed); provided, however, that if, after giving
effect to such assignment, the amount of the Commitment held by such assigning
Lender or the outstanding principal balance of the Loans of such assigning
Lender, as applicable, would be less than $5,000,000, then such assigning Lender
shall assign the entire amount of its Commitment and the Loans at the time owing
to it.

(ii) Proportionate Amounts. Each partial assignment shall be made as an
assignment of a proportionate part of all the assigning Lender’s rights and
obligations under this Agreement with respect to the Loans or the Commitment
assigned.

(iii) Required Consents. No consent shall be required for any assignment except
to the extent required by clause (i)(B) of this subsection (b) and, in addition:

(A) the consent of the Borrower (such consent not to be unreasonably withheld or
delayed) shall be required unless (x) a Default or Event of Default shall exist
at the time of such assignment or (y) such assignment is to a Lender, an
Affiliate of a Lender or an Approved Fund; provided that the Borrower shall be
deemed to have consented to any such assignment unless it shall object thereto
by written notice to the Administrative Agent within 5 Business Days after
having received notice thereof;

(B) the consent of the Administrative Agent (such consent not to be unreasonably
withheld or delayed) shall be required for assignments in respect of a

 

- 98 -



--------------------------------------------------------------------------------

Commitment if such assignment is to a Person that is not already a Lender with a
Commitment, an Affiliate of such a Lender or an Approved Fund with respect to
such a Lender; and

(C) the consent of the Issuing Bank and the Swingline Lender shall be required
for any assignment in respect of a Commitment.

(iv) Assignment and Acceptance; Notes. The parties to each assignment shall
execute and deliver to the Administrative Agent an Assignment and Assumption
Agreement, together with a processing and recordation fee of $4,500 for each
assignment (which fee the Administrative Agent may, in its sole discretion,
elect to waive), and the assignee, if it is not a Lender, shall deliver to the
Administrative Agent an Administrative Questionnaire. If requested by the
transferor Lender or the assignee, upon the consummation of any assignment, the
transferor Lender, the Administrative Agent and the Borrower shall make
appropriate arrangements so that new Notes are issued to the assignee and such
transferor Lender, as appropriate, upon return to the Borrower of any Notes
being replaced (subject to Section 2.11.(d)).

(v) No Assignment to Certain Persons. No such assignment shall be made to
(A) the Borrower or any of the Borrower’s Affiliates or Subsidiaries or (B) to
any Defaulting Lender or any of its Subsidiaries, or to any Person who, upon
becoming a Lender hereunder, would constitute any of the foregoing Persons
described in this clause (B).

(vi) No Assignment to Natural Persons. No such assignment shall be made to a
natural person.

(vii) Certain Additional Payments. In connection with any assignment of rights
and obligations of any Defaulting Lender hereunder, no such assignment shall be
effective unless and until, in addition to the other conditions thereto set
forth herein, the parties to the assignment shall make such additional payments
to the Administrative Agent in an aggregate amount sufficient, upon distribution
thereof as appropriate (which may be outright payment, purchases by the assignee
of participations or subparticipations, or other compensating actions, including
funding, with the consent of the Borrower and the Administrative Agent, the
applicable pro rata share of Loans previously requested but not funded by the
Defaulting Lender, to each of which the applicable assignee and assignor hereby
irrevocably consent), to (x) pay and satisfy in full all payment liabilities
then owed by such Defaulting Lender to the Administrative Agent, the Issuing
Bank, the Swingline Lender and each other Lender hereunder (and interest accrued
thereon), and (y) acquire (and fund as appropriate) its full pro rata share of
all Loans and participations in Letters of Credit and Swingline Loans in
accordance with its Commitment Percentage. Notwithstanding the foregoing, in the
event that any assignment of rights and obligations of any Defaulting Lender
hereunder shall become effective under Applicable Law without compliance with
the provisions of this paragraph, then the assignee of such interest shall be
deemed to be a Defaulting Lender for all purposes of this Agreement until such
compliance occurs.

Subject to acceptance and recording thereof by the Administrative Agent pursuant
to the immediately following subsection (c), from and after the effective date
specified in each Assignment and Assumption Agreement, the assignee thereunder
shall be a party to this Agreement and, to the extent of the interest assigned
by such Assignment and Assumption Agreement, have the rights and obligations of
a Lender under this Agreement, and the assigning Lender thereunder shall, to the
extent of the interest assigned by such Assignment and Assumption Agreement, be
released from its obligations under this Agreement (and, in the case of an
Assignment and Assumption Agreement covering all of the assigning Lender’s

 

- 99 -



--------------------------------------------------------------------------------

rights and obligations under this Agreement, such Lender shall cease to be a
party hereto) but shall continue to be entitled to the benefits of
Sections 4.4., 11.2. and 11.10. and the other provisions of this Agreement and
the other Loan Documents as provided in Section 11.11. with respect to facts and
circumstances occurring prior to the effective date of such assignment;
provided, that except to the extent otherwise expressly agreed by the affected
parties, no assignment by a Defaulting Lender will constitute a waiver or
release of any claim of any party hereunder arising from that Lender having been
a Defaulting Lender. Any assignment or transfer by a Lender of rights or
obligations under this Agreement that does not comply with this paragraph shall
be treated for purposes of this Agreement as a sale by such Lender of a
participation in such rights and obligations in accordance with the immediately
following subsection (d).

(c) Register. The Administrative Agent, acting solely for this purpose as a
non-fiduciary agent of the Borrower, shall maintain at the Principal Office a
copy of each Assignment and Assumption Agreement delivered to it and a register
for the recordation of the names and addresses of the Lenders, and the
Commitments of, and principal amounts (and stated interest) of the Loans owing
to, each Lender pursuant to the terms hereof from time to time (the “Register”).
The entries in the Register shall be conclusive absent manifest error, and the
Borrower, the Administrative Agent and the Lenders shall treat each Person whose
name is recorded in the Register pursuant to the terms hereof as a Lender
hereunder for all purposes of this Agreement. The Register shall be available
for inspection by the Borrower and any Lender, at any reasonable time and from
time to time upon reasonable prior notice.

(d) Participations. Any Lender may at any time, without the consent of, or
notice to, the Borrower or the Administrative Agent, sell participations to any
bank or other financial institution (but in no event to a natural Person or the
Borrower or any of the Borrower’s Affiliates or Subsidiaries) (each, a
“Participant”) in all or a portion of such Lender’s rights and/or obligations
under this Agreement (including all or a portion of its Commitment and/or the
Loans owing to it); provided that (i) such Lender’s obligations under this
Agreement shall remain unchanged, (ii) such Lender shall remain solely
responsible to the other parties hereto for the performance of such obligations
and (iii) the Borrower, the Administrative Agent, the Issuing Bank and the
Lenders shall continue to deal solely and directly with such Lender in
connection with such Lender’s rights and obligations under this Agreement. Any
agreement or instrument pursuant to which a Lender sells such a participation
shall provide that such Lender shall retain the sole right to enforce this
Agreement and to approve any amendment, modification or waiver of any provision
of this Agreement; provided that such agreement or instrument may provide that
such Lender will not, without the consent of the Participant, agree to
(w) increase such Lender’s Commitment (unless such increase will not result in
an increase in the Participant’s share), (x) extend the date fixed for the
payment of principal on the Loans or portions thereof owing to such Lender
except as otherwise provided in Section 2.13., (y) reduce the rate at which
interest is payable thereon or (z) release any Guarantor from its Obligations
under the Guaranty except as contemplated by Section 7.15.(c), in each case, as
applicable to that portion of such Lender’s rights and/or obligations that are
subject to the participation. The Borrower agrees that each Participant shall be
entitled to the benefits of Sections 3.10., 4.1., 4.4. (subject to the
requirements and limitations therein, including the requirements under
Section 3.10.(c) (it being understood that the documentation required under
Section 3.10.(c) shall be delivered to the participating Lender)) to the same
extent as if it were a Lender and had acquired its interest by assignment
pursuant to subsection (b) of this Section; provided that such Participant
(A) agrees to be subject to the provisions of Section 4.6. as if it were an
assignee under subsection (b) of this Section; and (B) shall not be entitled to
receive any greater payment under Sections 4.1. or 3.10., with respect to any
participation, than its participating Lender would have been entitled to
receive, except to the extent such entitlement to receive a greater payment
results from a Regulatory Change that occurs after the Participant acquired the
applicable participation. Each Lender that sells a participation agrees, at the
Borrower’s request and expense, to use reasonable efforts to cooperate with the
Borrower to effectuate the provisions of Section 4.6. with respect to any
Participant. To the extent permitted by law, each

 

- 100 -



--------------------------------------------------------------------------------

Participant also shall be entitled to the benefits of Section 11.4. as though it
were a Lender; provided that such Participant agrees to be subject to
Section 3.3. as though it were a Lender. Each Lender that sells a participation
shall, acting solely for this purpose as a non-fiduciary agent of the Borrower,
maintain a register on which it enters the name and address of each Participant
and the principal amounts (and stated interest) of each Participant’s interest
in the Loans or other obligations under the Loan Documents (the “Participant
Register”); provided that no Lender shall have any obligation to disclose all or
any portion of the Participant Register (including the identity of any
Participant or any information relating to a Participant’s interest in any
commitments, loans, letters of credit or its other obligations under any Loan
Document) to any Person except to the extent that such disclosure is necessary
to establish that such commitment, loan, letter of credit or other obligation is
in registered form under Section 5f.103-1(c) of the United States Treasury
Regulations. The entries in the Participant Register shall be conclusive absent
manifest error, and such Lender shall treat each Person whose name is recorded
in the Participant Register as the owner of such participation for all purposes
of this Agreement notwithstanding any notice to the contrary. For the avoidance
of doubt, the Administrative Agent (in its capacity as Administrative Agent)
shall have no responsibility for maintaining a Participant Register.

(e) Certain Pledges. Any Lender may at any time pledge or assign a security
interest in all or any portion of its rights under this Agreement to secure
obligations of such Lender, including any pledge or assignment to secure
obligations to a Federal Reserve Bank; provided that no such pledge or
assignment shall release such Lender from any of its obligations hereunder or
substitute any such pledgee or assignee for such Lender as a party hereto.

(f) No Registration. Each Lender agrees that, without the prior written consent
of the Borrower and the Administrative Agent, it will not make any assignment
hereunder in any manner or under any circumstances that would require
registration or qualification of, or filings in respect of, any Loan or Note
under the Securities Act or any other securities laws of the United States of
America or of any other jurisdiction.

(g) USA Patriot Act Notice; Compliance. In order for the Administrative Agent to
comply with “know your customer” and anti-money laundering rules and
regulations, including without limitation, the Patriot Act, prior to any Lender
that is organized under the laws of a jurisdiction outside of the United States
of America becoming a party hereto, the Administrative Agent may request, and
such Lender shall provide to the Administrative Agent, its name, address, tax
identification number and/or such other identification information as shall be
necessary for the Administrative Agent to comply with federal law.

(h) Information to Assignee, Etc. A Lender may furnish any information
concerning the Parent, any other Borrower, any other Loan Party or any other
Subsidiary in the possession of such Lender from time to time to assignees and
Participants of such Lender (including prospective assignees and Participants)
subject to compliance with the applicable terms of Section 11.9.

Section 11.7. Amendments and Waivers.

(a) Generally. Except as otherwise expressly provided in this Agreement, (i) any
consent or approval required or permitted by this Agreement or in any Loan
Document to be given by the Lenders may be given, (ii) any term of this
Agreement or of any other Loan Document may be amended, (iii) the performance or
observance by the Borrower or any other Loan Party of any terms of this
Agreement or such other Loan Document may be waived, and (iv) the continuance of
any Default or Event of Default may be waived (either generally or in a
particular instance and either retroactively or prospectively) with, but only
with, the written consent of the Requisite Lenders (or the Administrative Agent
at the written direction of the Requisite Lenders), and, in the case of an
amendment to any Loan Document, the written consent of each Loan Party which is
party thereto.

 

- 101 -



--------------------------------------------------------------------------------

(b) Consent of Lenders Directly Affected. Notwithstanding the foregoing, no
amendment, waiver or consent shall, unless in writing, and signed by all of the
Lenders directly affected thereby (or the Administrative Agent at the written
direction of such Lenders), do any of the following:

(i) increase any Commitment of a Lender (excluding any increase as a result of
an assignment of Commitments permitted under Section 11.6.) or subject a Lender
to any additional obligations;

(ii) reduce the principal of, or interest that has accrued or the rates of
interest that will be charged on the outstanding principal amount of, the Loans
or the other Obligations;

(iii) reduce the amount of any Fees payable to the Lenders hereunder;

(iv) modify the definition of the term “Termination Date” or postpone any date
fixed for any payment of principal of, or interest on, the Loans or for the
payment of Fees or any other Obligations, or extend the expiration date of any
Letter of Credit beyond the Termination Date;

(v) change the “Commitment Percentages” (excluding any change as a result of an
assignment of Commitments permitted under Section 11.6. or an increase in
Commitments effected under Section 2.19.) or amend or otherwise modify the
provisions of Section 3.2.;

(vi) amend this Section or amend the definitions of the terms used in this
Agreement or the other Loan Documents insofar as such definitions affect the
substance of this Section;

(vii) modify the definition of the term “Requisite Lenders” or modify in any
other manner the number or percentage of the Lenders required to make any
determinations or waive any rights hereunder or to modify any provision hereof;

(viii) release any Guarantor from its obligations under the Guaranty except as
contemplated under Section 7.15.(c);

(ix) waive a Default or Event of Default under Section 9.1.(a), except as
permitted by Section 9.8.; or

(x) amend, or waive the Borrower’s compliance with, Section 2.17.

(c) Amendment of Administrative Agent’s Duties, Etc. No amendment, waiver or
consent unless in writing and signed by the Administrative Agent, in addition to
the Lenders required hereinabove to take such action, shall affect the rights or
duties of the Administrative Agent under this Agreement or any of the other Loan
Documents. Any amendment, waiver or consent relating to Section 2.3. or the
obligations of the Issuing Bank under this Agreement or any other Loan Document
shall, in addition to the Lenders required hereinabove to take such action,
require the written consent of the Issuing Bank. Any amendment, waiver or
consent relating to Section 2.2. or the obligations of the Swingline Lender
under this Agreement or any other Loan Document shall, in addition to the
Lenders required hereinabove to take such action, require the written consent of
the Swingline Lender. No waiver shall extend to or affect any obligation not
expressly waived or impair any right consequent thereon and any amendment,
waiver or consent shall be effective only in the specific instance and for the
specific purpose set forth therein. Notwithstanding anything to the contrary
herein, no Defaulting Lender shall have any right to

 

- 102 -



--------------------------------------------------------------------------------

approve or disapprove any amendment, waiver or consent hereunder (and any
amendment, waiver or consent which by its terms requires the consent of all
Lenders or each affected Lender may be effected with the consent of the
applicable Lenders other than Defaulting Lenders), except that (x) the
Commitment of a Defaulting Lender may not be increased, reinstated or extended
without the written consent of such Defaulting Lender and (y) any waiver,
amendment or modification requiring the consent of each affected Lender under
the immediately preceding (b) that by its terms affects any Defaulting Lender
more adversely than other affected Lenders shall require the written consent of
such Defaulting Lender. No course of dealing or delay or omission on the part of
the Administrative Agent or any Lender in exercising any right shall operate as
a waiver thereof or otherwise be prejudicial thereto. Any Event of Default
occurring hereunder shall continue to exist until such time as such Event of
Default is waived in writing in accordance with the terms of this Section,
notwithstanding any attempted cure or other action by the Parent, any other
Borrower, any other Loan Party or any other Person subsequent to the occurrence
of such Event of Default. Except as otherwise explicitly provided for herein or
in any other Loan Document, no notice to or demand upon the Borrower shall
entitle the Borrower to other or further notice or demand in similar or other
circumstances.

(d) Technical Amendments. Notwithstanding anything to the contrary in this
Section 11.7., if the Administrative Agent and the Borrower have jointly
identified an ambiguity, omission, mistake or defect in any provision of this
Agreement or an inconsistency between provisions of this Agreement, the
Administrative Agent and the Borrower shall be permitted to amend such provision
or provisions to cure such ambiguity, omission, mistake, defect or inconsistency
so long as to do so would not adversely affect the interests of the Lenders and
the Issuing Bank or materially change the intent of any provision of this
Agreement. Any such amendment shall become effective without any further action
or consent of any of other party to this Agreement. The Administrative Agent
will provide the Lenders with a copy of any such amendment.

Section 11.8. Nonliability of Administrative Agent and Lenders.

The relationship between the Borrower, on the one hand, and the Lenders and the
Administrative Agent, on the other hand, shall be solely that of borrower and
lender. Neither the Administrative Agent nor any Lender shall have any fiduciary
responsibilities to the Borrower and no provision in this Agreement or in any of
the other Loan Documents, and no course of dealing between or among any of the
parties hereto, shall be deemed to create any fiduciary duty owing by the
Administrative Agent or any Lender to any Lender, the Borrower, any other
Subsidiary or any other Loan Party. Neither the Administrative Agent nor any
Lender undertakes any responsibility to the Borrower to review or inform the
Borrower of any matter in connection with any phase of the business or
operations of the Borrower.

Section 11.9. Confidentiality.

Except as otherwise provided by Applicable Law, the Administrative Agent, the
Issuing Bank and each Lender shall utilize all non-public information obtained
pursuant to the requirements of this Agreement which has been identified as
confidential or proprietary by the Parent or PREIT in accordance with its
customary procedure for handling confidential information of this nature and in
accordance with safe and sound banking practices solely in connection with the
transactions contemplated by this Agreement but in any event may make
disclosure: (a) to any of their respective Affiliates (provided any such
Affiliate shall agree to keep such information confidential in accordance with
the terms of this Section); (b) as reasonably requested by any bona fide
assignee, Participant or other transferee in connection with the contemplated
transfer of any Commitment and/or Loans or participations therein as permitted
hereunder (provided they shall agree to keep such information confidential in
accordance with the terms of this Section); (c) as required or requested by any
Governmental Authority or representative thereof or pursuant to legal process or
in connection with any legal proceedings; (d) to the Administrative

 

- 103 -



--------------------------------------------------------------------------------

Agent’s, the Issuing Bank’s or such Lender’s independent auditors and other
professional advisors (provided they shall be notified of the confidential
nature of the information); (e) if an Event of Default exists, to any other
Person, in connection with the exercise by the Administrative Agent, the Issuing
Bank or the Lenders of rights hereunder or under any of the other Loan
Documents; and (f) to the extent such information (x) becomes publicly available
other than as a result of a breach of this Section or (y) becomes available to
the Administrative Agent, the Issuing Bank or any Lender on a nonconfidential
basis from a source other than the Parent, any other Borrower or any Affiliate.

Section 11.10. Indemnification.

(a) The Borrower shall and hereby agrees to indemnify, defend and hold harmless
the Administrative Agent, any Affiliate of the Administrative Agent, the Issuing
Bank, and each of the Lenders and their respective directors, officers,
shareholders, agents, employees and counsel (each referred to herein as an
“Indemnified Party”) from and against any and all losses, costs, claims,
damages, liabilities, deficiencies, judgments or expenses of every kind and
nature (including, without limitation, amounts paid in settlement, court costs
and the fees and disbursements of counsel incurred in connection with any
litigation, investigation, claim or proceeding or any advice rendered in
connection therewith, but excluding losses, costs, claims, damages, liabilities,
deficiencies, judgments or expenses indemnification in respect of which is
specifically covered by Section 3.10. or 4.1. or expressly excluded from the
coverage of such Sections) incurred by an Indemnified Party in connection with,
arising out of, or by reason of, any suit, cause of action, claim, arbitration,
investigation or settlement, consent decree or other proceeding (the foregoing
referred to herein as an “Indemnity Proceeding”) which is in any way related
directly or indirectly to: (i) this Agreement or any other Loan Document or the
transactions contemplated thereby; (ii) the making of any Loans or the issuance
of Letters of Credit hereunder; (iii) any actual or proposed use by the Borrower
of the proceeds of the Loans or the Letters of Credit; (iv) the Administrative
Agent’s, the Issuing Bank’s or any Lender’s entering into this Agreement;
(v) the fact that the Administrative Agent, the Issuing Bank and the Lenders
have established the credit facility evidenced hereby in favor of the Borrower;
(vi) the fact that the Administrative Agent, the Issuing Bank and the Lenders
are creditors of the Borrower and have or are alleged to have information
regarding the financial condition, strategic plans or business operations of the
Parent, PREIT and the other Subsidiaries; (vii) the fact that the Administrative
Agent, the Issuing Bank and the Lenders are material creditors of the Borrower
and are alleged to influence directly or indirectly the business decisions or
affairs of the Parent, PREIT and the other Subsidiaries or their financial
condition; (viii) the exercise of any right or remedy the Administrative Agent,
the Issuing Bank or the Lenders may have under this Agreement or the other Loan
Documents including, but not limited to, the foreclosure upon, or seizure of,
any collateral or the exercise of any other rights of a secured party; provided,
however, that the Borrower shall not be obligated to indemnify any Indemnified
Party for any acts or omissions of such Indemnified Party in connection with
matters described in clause (i) or (viii) to the extent found in a final,
non-appealable judgment by a court of competent jurisdiction to have resulted
from such Indemnified Party’s gross negligence or willful misconduct; or
(ix) any violation or non-compliance by the Parent, PREIT or any other
Subsidiary of any Applicable Law (including any Environmental Law) including,
but not limited to, any Indemnity Proceeding commenced by (A) the Internal
Revenue Service or state taxing authority or (B) any Governmental Authority or
other Person under any Environmental Law, including any Indemnity Proceeding
commenced by a Governmental Authority or other Person seeking remedial or other
action to cause the Borrower or its Subsidiaries (or its respective properties)
(or the Administrative Agent and/or the Lenders and/or the Issuing Bank as
successors to the Borrower) to be in compliance with such Environmental Laws.

(b) The Borrower’s indemnification obligations under this Section shall apply to
all Indemnity Proceedings arising out of, or related to, the foregoing whether
or not an Indemnified Party is a named party in such Indemnity Proceeding. In
this connection, this indemnification shall cover all costs

 

- 104 -



--------------------------------------------------------------------------------

and expenses of any Indemnified Party in connection with any deposition of any
Indemnified Party or compliance with any subpoena (including any subpoena
requesting the production of documents). This indemnification shall, among other
things, apply to any Indemnity Proceeding commenced by other creditors of the
Borrower or any Subsidiary, any shareholder of the Borrower or any Subsidiary
(whether such shareholder(s) are prosecuting such Indemnity Proceeding in their
individual capacity or derivatively on behalf of the Borrower), any account
debtor of the Borrower or any Subsidiary or by any Governmental Authority.

(c) This indemnification shall apply to any Indemnity Proceeding arising during
the pendency of any bankruptcy proceeding filed by or against the Parent, PREIT,
any other Loan Party or any other Subsidiary.

(d) All out-of-pocket fees and expenses of, and all amounts paid to
third-persons by, an Indemnified Party in connection with an Indemnity
Proceeding shall be advanced by the Borrower at the request of such Indemnified
Party notwithstanding any claim or assertion by the Borrower that such
Indemnified Party is not entitled to indemnification hereunder upon receipt of
an undertaking by such Indemnified Party that such Indemnified Party will
reimburse the Borrower if it is actually and finally determined by a court of
competent jurisdiction that such Indemnified Party is not so entitled to
indemnification hereunder.

(e) An Indemnified Party may conduct its own investigation and defense of, and
may formulate its own strategy with respect to, any Indemnity Proceeding covered
by this Section and, as provided above, all costs and expenses incurred by such
Indemnified Party shall be reimbursed by the Borrower. No action taken by legal
counsel chosen by an Indemnified Party in investigating or defending against any
such Indemnity Proceeding shall vitiate or in any way impair the obligations and
duties of the Borrower hereunder to indemnify and hold harmless each such
Indemnified Party; provided, however, that (i) if the Borrower is required to
indemnify an Indemnified Party pursuant hereto and (ii) the Borrower has
provided evidence reasonably satisfactory to such Indemnified Party that the
Borrower has the financial wherewithal to reimburse such Indemnified Party for
any amount paid by such Indemnified Party with respect to such Indemnity
Proceeding, such Indemnified Party shall not settle or compromise any such
Indemnity Proceeding without the prior written consent of the Borrower (which
consent shall not be unreasonably withheld or delayed). Notwithstanding the
foregoing, an Indemnified Party may settle or compromise any such Indemnity
Proceeding without the prior written consent of the Borrower where (x) no
monetary relief is sought against such Indemnified Party in such Indemnity
Proceeding or (y) there is an allegation of a violation of law by such
Indemnified Party.

(f) If and to the extent that the obligations of the Borrower under this Section
are unenforceable for any reason, the Borrower hereby agrees to make the maximum
contribution to the payment and satisfaction of such obligations which is
permissible under Applicable Law.

(g) The Borrower’s obligations under this Section shall survive any termination
of this Agreement and the other Loan Documents and the payment in full in cash
of the Obligations, and are in addition to, and not in substitution of, any of
the other obligations set forth in this Agreement or any other Loan Document to
which it is a party.

References in this Section 11.10. to “Lender” or “Lenders” shall be deemed to
include such Persons (and their Affiliates) in their capacity as Specified
Derivatives Providers.

 

- 105 -



--------------------------------------------------------------------------------

Section 11.11. Termination; Survival.

This Agreement shall terminate at such time as (a) all of the Commitments and
the Swingline Commitment have been terminated, (b) none of the Lenders is
obligated any longer under this Agreement to make any Loans and the Issuing Bank
is no longer obligated under this Agreement to issue Letters of Credit, and
(c) all Obligations (other than obligations which survive as provided in the
following sentence) have been paid and satisfied in full. Notwithstanding any
termination of this Agreement, or of the other Loan Documents, the indemnities
to which the Administrative Agent, the Issuing Bank and the Lenders are entitled
under the provisions of Sections 10.7., 11.2. and 11.10. and any other provision
of this Agreement and the other Loan Documents, and the waivers of jury trial
and submission to jurisdictions contained in Section 11.5., shall continue in
full force and effect and shall protect the Administrative Agent, the Issuing
Bank and the Lenders (i) notwithstanding any termination of this Agreement, or
of the other Loan Documents, against events arising after such termination as
well as before and (ii) at all times after any such party ceases to be a party
to this Agreement with respect to all matters and events existing on or prior to
the date such party ceased to be a party to this Agreement.

Section 11.12. Severability of Provisions.

If any provision under this Agreement or the other Loan Documents shall be
determined by a court of competent jurisdiction to be invalid or unenforceable,
that provision shall be deemed severed from the Loan Documents, and the
validity, legality and enforceability of the remaining provisions shall remain
in full force as thought the invalid, illegal, or unenforceable provision had
never been part of the Loan Documents.

Section 11.13. GOVERNING LAW.

THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAWS
OF THE COMMONWEALTH OF PENNSYLVANIA APPLICABLE TO CONTRACTS EXECUTED, AND TO BE
FULLY PERFORMED, IN SUCH COMMONWEALTH.

Section 11.14. Counterparts.

To facilitate execution, this Agreement and any amendments, waivers, consents or
supplements may be executed in any number of counterparts as may be convenient
or required. It shall not be necessary that the signature of, or on behalf of,
each party, or that the signature of all persons required to bind any party,
appear on each counterpart. All counterparts shall collectively constitute a
single document. It shall not be necessary in making proof of this document to
produce or account for more than a single counterpart containing the respective
signatures of, or on behalf of, each of the parties hereto. Delivery of an
executed counterpart via facsimile, portable document format (“PDF”) or
electronic mail shall constitute delivery of an original.

Section 11.15. Independence of Covenants.

All covenants hereunder shall be given in any jurisdiction independent effect so
that if a particular action or condition is not permitted by any of such
covenants, the fact that it would be permitted by an exception to, or be
otherwise within the limitations of, another covenant shall not avoid the
occurrence of a Default or an Event of Default if such action is taken or
condition exists.

 

- 106 -



--------------------------------------------------------------------------------

Section 11.16. Obligations with Respect to Loan Parties.

The obligations of PREIT, PREIT-RUBIN or the Parent to direct or prohibit the
taking of certain actions by the other Loan Parties as specified herein shall be
absolute and not subject to any defense PREIT, PREIT-RUBIN, the Parent or any
other Loan Party may have that it does not control such Loan Parties.

Section 11.17. Limitation of Liability.

None of the Administrative Agent, the Issuing Bank, any Lender, nor any
Affiliate, officer, director, employee, attorney, or agent of the Administrative
Agent, the Issuing Bank, or any Lender shall have any liability with respect to,
and the Borrower hereby waives, releases, and agrees not to sue any of them
upon, any claim for any special, indirect, incidental, or consequential damages
suffered or incurred by the Borrower in connection with, arising out of, or in
any way related to, this Agreement, any of the other Loan Documents, the Fee
Letter or any of the transactions contemplated by this Agreement or any of the
other Loan Documents. The Borrower hereby waives, releases, and agrees not to
sue the Administrative Agent, the Issuing Bank or any Lender or any of their
respective Affiliates, officers, directors, employees, attorneys, or agents for
punitive damages in respect of any claim in connection with, arising out of, or
in any way related to, this Agreement or any of the other Loan Documents, the
Fee Letter, or any of the transactions contemplated by this Agreement or
financed hereby. Notwithstanding anything in this Section to the contrary, no
Defaulting Lender shall be entitled to claim any of the benefits of this
Section.

Section 11.18. Entire Agreement.

This Agreement and the other Loan Documents referred to herein embody the final,
entire agreement among the parties hereto and supersede any and all prior
commitments, agreements, representations, and understandings, whether written or
oral, relating to the subject matter hereof and may not be contradicted or
varied by evidence of prior, contemporaneous, or subsequent oral agreements or
discussions of the parties hereto. There are no oral agreements among the
parties hereto.

Section 11.19. Construction.

The Borrower, the Administrative Agent and each Lender acknowledge that each of
them has had the benefit of legal counsel of its own choice and has been
afforded an opportunity to review this Agreement and the other Loan Documents
with its legal counsel and that this Agreement and the other Loan Documents
shall be construed as if jointly drafted by the Borrower, the Administrative
Agent and each Lender.

Section 11.20. Time of the Essence.

Time is of the essence of each and every provision of this Agreement.

[Signatures on Next Page]

 

- 107 -



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Credit Agreement to be
executed by their authorized officers all as of the day and year first above
written.

 

PREIT ASSOCIATES, L.P. By:  

Pennsylvania Real Estate Investment Trust,

its general partner

  By:  

/s/ Andrew M. Ioannou

    Name:   Andrew M. Ioannou     Title:   Senior Vice President, Capital
Markets & Treasurer PREIT-RUBIN, INC. By:  

/s/ Andrew M. Ioannou

  Name:   Andrew M. Ioannou   Title:   Senior Vice President, Capital Markets &
Treasurer PENNSYLVANIA REAL ESTATE INVESTMENT TRUST By:  

/s/ Andrew M. Ioannou

  Name:   Andrew M. Ioannou   Title:   Senior Vice President, Capital Markets &
Treasurer

[Signatures Continued on Next Page]



--------------------------------------------------------------------------------

[Signature Page to Credit Agreement

with PREIT Associates, L.P. et al.]

 

WELLS FARGO BANK, NATIONAL ASSOCIATION, as Administrative Agent, as Issuing
Bank, as Swingline Lender and as a Lender By:  

/s/ D. Bryan Gregory

  Name:   D. Bryan Gregory   Title:   Director

 

[Signatures Continued on Next Page]



--------------------------------------------------------------------------------

[Signature Page to Credit Agreement

with PREIT Associates, L.P. et al.]

 

U.S. BANK NATIONAL ASSOCIATION By:  

/s/ Renee Lewis

  Name:   Renee Lewis   Title:   Senior Vice President

 

[Signatures Continued on Next Page]



--------------------------------------------------------------------------------

[Signature Page to Credit Agreement

with PREIT Associates, L.P. et al.]

 

BANK OF AMERICA, N.A. By:  

/s/ Robert J. Epstein

  Robert J. Epstein   Senior Vice President

 

[Signatures Continued on Next Page]



--------------------------------------------------------------------------------

[Signature Page to Credit Agreement

with PREIT Associates, L.P. et al.]

 

CITIBANK, N.A. By:  

/s/ John C. Rowland

  Name:   John C. Rowland   Title:   Vice President

 

[Signatures Continued on Next Page]



--------------------------------------------------------------------------------

[Signature Page to Credit Agreement

with PREIT Associates, L.P. et al.]

 

JPMORGAN CHASE BANK, N.A. By:  

/s/ Elizabeth R. Johnson

  Name:   Elizabeth R. Johnson   Title:   Senior Credit Banker

 

[Signatures Continued on Next Page]



--------------------------------------------------------------------------------

[Signature Page to Credit Agreement

with PREIT Associates, L.P. et al.]

 

MANUFACTURERS AND TRADERS TRUST COMPANY By:  

/s/ Bernard T. Shields

  Name:   Bernard T. Shields   Title:   Administrative Vice President

 

[Signatures Continued on Next Page]



--------------------------------------------------------------------------------

[Signature Page to Credit Agreement

with PREIT Associates, L.P. et al.]

 

PNC BANK, NATIONAL ASSOCIATION By:  

/s/ Shari L. Reams-Henofer

  Name:   Shari L. Reams-Henofer   Title:   Senior Vice President

 

[Signatures Continued on Next Page]



--------------------------------------------------------------------------------

[Signature Page to Credit Agreement

with PREIT Associates, L.P. et al.]

 

UNION BANK, N.A. By:  

/s/ Michael J. Sedivy

  Name:   Michael J. Sedivy   Title:   Senior Vice President

 

[Signatures Continued on Next Page]



--------------------------------------------------------------------------------

[Signature Page to Credit Agreement

with PREIT Associates, L.P. et al.]

 

CAPITAL ONE, NATIONAL ASSOCIATION By:  

/s/ Michael J. Vergura, Jr.

  Name:   Michael J. Vergura, Jr.   Title:   Vice President

 

[Signatures Continued on Next Page]



--------------------------------------------------------------------------------

[Signature Page to Credit Agreement

with PREIT Associates, L.P. et al.]

 

CITIZENS BANK OF PENNSYLVANIA By:  

/s/ Michael J. DiSanto

  Name:   Michael J. DiSanto   Title:   Senior Vice President

 

[Signatures Continued on Next Page]



--------------------------------------------------------------------------------

[Signature Page to Credit Agreement

with PREIT Associates, L.P. et al.]

 

DEUTSCHE BANK AG NEW YORK BRANCH By:  

/s/ James Rolison

  Name:   James Rolison   Title:   Managing Director By:  

/s/ George R. Reynolds

  Name:   George R. Reynolds   Title:   Director

 

[Signatures Continued on Next Page]



--------------------------------------------------------------------------------

[Signature Page to Credit Agreement

with PREIT Associates, L.P. et al.]

 

SOVEREIGN BANK, N.A. By:  

/s/ Stephen J. Schmid

  Name:   Stephen J. Schmid   Title:   Vice President

 

[Signatures Continued on Next Page]



--------------------------------------------------------------------------------

[Signature Page to Credit Agreement

with PREIT Associates, L.P. et al.]

 

SUSQUEHANNA BANK By:  

/s/ Meredith Roark

  Name:   Meredith Roark   Title:   Vice President

 

[Signatures Continued on Next Page]



--------------------------------------------------------------------------------

[Signature Page to Credit Agreement

with PREIT Associates, L.P. et al.]

 

TD BANK, N.A. By:  

/s/ William Hutchinson

  Name:   William Hutchinson   Title:   Vice President



--------------------------------------------------------------------------------

SCHEDULE I

Commitments

 

Lender

   Commitment
Amount  

Wells Fargo Bank, National Association

   $ 65,000,000   

U.S. Bank National Association

   $ 50,000,000   

Bank of America, N.A.

   $ 32,500,000   

Citibank, N.A.

   $ 32,500,000   

JPMorgan Chase Bank, N.A.

   $ 32,500,000   

Manufacturers and Traders Trust Company

   $ 32,500,000   

PNC Bank, National Association

   $ 25,000,000   

Union Bank, N.A.

   $ 25,000,000   

Capital One, National Association

   $ 20,000,000   

Citizens Bank of Pennsylvania

   $ 20,000,000   

Deutsche Bank AG New York Branch

   $ 20,000,000   

Sovereign Bank, N.A.

   $ 15,000,000   

Susquehanna Bank

   $ 15,000,000   

TD Bank, N.A.

   $ 15,000,000      

 

 

 

TOTAL

   $ 400,000,000      

 

 

 



--------------------------------------------------------------------------------

SCHEDULE 1.1.(A)

Existing Ground Leases

 

Crossroads Mall

   Lease dated September 28, 1977 between Herman G. Hendricks and Sue Ann
Hendricks & Ralph Biernbaum

Uniontown Mall

   Lease dated April 28, 1989 between Fayette County Commissioners and Crown
American Corporation

Uniontown Mall

   Lease dated March 30, 1970 between Alfred W. Ratner & Gertrude Ratner,
Herbert G. Ratner & Betty G. Ratner and Uniontown Mall, Inc.

Gallery I - Food Court

   Lease dated May 26, 1976 between Gimbel Brothers Realty Corporation and Rouse
Philadelphia, Inc.

Gallery I

   Lease dated December 16, 1975 between the Redevelopment Authority of the City
of Philadelphia and Rouse Philadelphia, Inc.

Gallery II - MSEJV lease

   Lease dated March 19, 1982 between the Redevelopment Authority of the City of
Philadelphia and The Market Street East Joint Venture

Gallery II - Former JCP lease

   Lease dated September 30, 2002 between the Redevelopment Authority of the
City of Philadelphia and Center City East Retail, Inc.

Exton (Kmart parcel)

   Amended and Restated Lease/Option Agreement dated October 26, 1993 between
Hugh J. Lattomus, a Trustee, under Trust Agreement dated June 14, 1990 and
Whiteland Holding Limited Partnership



--------------------------------------------------------------------------------

SCHEDULE 1.1.(B)

Unencumbered Properties

Part I - Properties that will be Unencumbered Properties on the Effective Date

801 Market – Retail

Chambersburg Mall

Crossroads Mall

Gadsden Mall

Moorestown Mall

Nittany Mall

North Hanover Mall

One Cherry Hill

Palmer Park Mall

Plaza at Magnolia

Plymouth Meeting Mall

South Mall

The Commons at Magnolia

The Gallery at Market East

The Gallery at Market East II

Uniontown Mall

Voorhees Town Center

Washington Crown Center

Westgate Pad

Wiregrass Commons

Part II - Properties to become Unencumbered Properties after the Effective Date

Exton Square Mall*

 

* Upon satisfaction of clause (c)(v) of the definition of Unencumbered Property.



--------------------------------------------------------------------------------

Schedule 6.1.(b) – Ownership Structure

PART I

Limited Partnerships

 

Limited Partnerships

  

Jurisdiction of Organization

  

Each Person holding any Equity
Interest in the Subsidiary; nature of
the Equity Interest; percentage
ownership of Subsidiary
represented by the Equity Interest

  

Property Owned by Subsidiary

801 Developers, LP    PA   

•        801 Developers GP, LLC 1.0% GP

 

•        PREIT – 99% LP

   See 801-Gallery Associates, L.P. 801-Gallery Associates, L.P.    PA   

•        801-Gallery GP, LLC – 0.1% LP

 

•        PREIT-RUBIN, INC. – 99.9% LP

   801 Market Street (leasehold) 801-Gallery C-3 Associates, L.P.    PA   

•        801-Gallery C-3 GP, LLC – 1.0% GP

 

•        801-Galley Associates, L.P. – 85.0% LP

 

•        801-Gallery C-3 MT, L.P. – 14.0% LP

   See 801-Gallery Associates, L.P. 801-Gallery Office Associates, L.P.    PA   

•        801-Gallery Office GP, LLC – 0.01% GP

 

•        801-Galley Associates, L.P. – 79.99% LP

 

•        801-Gallery Office MT, L.P. – 20.0% LP

   See 801-Gallery Associates, L.P. Bala Cynwyd Associates    PA   

•        PR Cherry Hill Office GP, LLC – 0.1% GP

 

•        PREIT – 99.9% LP

   One Cherry Hill Plaza Cumberland Mall Associates    NJ   

•        PR Cumberland GP, LLC – 1% GP

 

•        PR Cumberland LP, LLC – 99% LP

   Cumberland Mall Keystone Philadelphia Properties, L.P.    PA   

•        Keystone Philadelphia Properties LLC – .1% GP

 

•        PR Gallery II Limited Partnership – 99.9% LP

   The Gallery II (ground lessee)



--------------------------------------------------------------------------------

Limited Partnerships

  

Jurisdiction of Organization

  

Each Person holding any Equity
Interest in the Subsidiary; nature of
the Equity Interest; percentage
ownership of Subsidiary
represented by the Equity Interest

  

Property Owned by Subsidiary

Plymouth Ground Associates, LP    PA   

•        PREIT – 99.9% LP

 

•        Plymouth Ground Associates LLC – 0.1% GP

   Plymouth Meeting Mall (fee owner) PR 907 Market LP    DE   

•        PR 907 Market GP LLC – 1.0% GP

 

•        PR 907 Market Mezz LP – 99.0% LP

   907 Market PR 907 Market Mezz LP    DE   

•        PR 907 Market Mezz GP LLC – 1.0% GP

 

•        PR 907 PREIT – 99.0% LP

   See PR 907 Market LP PR AEKI Plymouth, L.P.    DE   

•        PREIT – 99.9% LP

 

•        PR AEKI Plymouth LLC – 0.1% GP

   IKEA Parcel PR Beaver Valley Limited Partnership    PA   

•        PREIT – 99% LP

 

•        PR Beaver Valley LLC – 1% GP

   Beaver Valley Mall (Parcels 1 & 2) PR BOS LP    PA   

•        PREIT – 99% LP

 

•        PR BOS GP, LLC – 1% GP

   Lehigh Valley Mall – Boscov’s Outparcel (50% joint venture) PR Capital City
Limited Partnership    PA   

•        PR Capital City LLC – 0.5% GP

 

•        PREIT – 99.5% LP

   Capital City Mall (leasehold) PR CC Limited Partnership    PA   

•        PR CC I LLC – 0.01% GP

 

•        PREIT – 99.99% LP

   Capital City Mall (land) PR Echelon Limited Partnership    PA   

•        PREIT – 99.9% LP

 

•        PR Echelon LLC – 0.1% GP

   See Echelon Title, LLC PR Exton Limited Partnership    PA   

•        PREIT – 99.9% LP

 

•        PR Exton LLC – 0.1% GP

   See XGP LLC, X-I Holding LP and X-II Holding LP PR Exton Outparcel Holdings,
LP    PA   

•        PREIT – 99.9% LP

 

•        PR Exton Outparcel GP, LLC – 0.1% GP

   See PR Exton Outparcel Limited Partnership



--------------------------------------------------------------------------------

Limited Partnerships

  

Jurisdiction of Organization

  

Each Person holding any Equity
Interest in the Subsidiary; nature of
the Equity Interest; percentage
ownership of Subsidiary
represented by the Equity Interest

  

Property Owned by Subsidiary

PR Exton Outparcel Limited Partnership    PA   

•        PR Exton Outparcel Holdings, LP – 99.9% LP

 

•        PR Exton Outparcel GP, LLC – 0.1% GP

   Exton Outparcel PR Exton Square Property, L.P. (f/k/a X-I Holding LP)    DE
  

•        XGP LLC – 1% GP

 

•        PR Exton Limited Partnership – 99% LP

   Exton Square Mall Parcel and Leasehold in Kmart parcel at Mall PR Financing
Limited Partnership    DE   

•        PR Financing I LLC – 0.5% GP

 

•        PREIT – 99.5% LP

  

•      Chambersburg Mall*

 

•      Francis Scott Key Mall

 

•      Jacksonville Mall (leasehold)

 

•      Lycoming Mall*

 

•      New River Valley Mall

 

•      Nittany Mall

 

•      North Hanover Mall*

 

•      Patrick Henry Mall

 

•      South Mall

 

•      Uniontown Mall (leasehold)

 

•      Viewmont Mall*

 

*  Certain parcels at these properties are owned by PREIT-RUBIN OP, Inc.



--------------------------------------------------------------------------------

Limited Partnerships

  

Jurisdiction of Organization

  

Each Person holding any Equity
Interest in the Subsidiary; nature of
the Equity Interest; percentage
ownership of Subsidiary
represented by the Equity Interest

  

Property Owned by Subsidiary

PR Gainesville Limited Partnership    DE   

•        PR Gainesville LLC – 0.1% GP

 

•        PR GV LP – 99.9% LP

   540 acres of land in Alachua County near Gainesville, Florida PR Gallery I
Limited Partnership    PA   

•        PREIT – 99.9% LP

 

•        PR Gallery I, LLC – 0.1%

   The Gallery I (leasehold) PR Gallery II Limited Partnership    PA   

•        PR Gallery II LLC – .1% GP

 

•        PREIT – 99.9% LP

   See Keystone Philadelphia Properties, L.P. PR GV LP    DE   

•        PR GV LLC – 0.1% GP

 

•        PREIT – 99.9% LP

   See PR Gainesville Limited Partnership PR Holding Sub Limited Partnership   
PA   

•        PR Holding Sub LLC – .1% GP

 

•        PREIT – 99.9% LP

   Stand by acquisition entity for Pennsylvania transactions PR Jacksonville
Limited Partnership    PA   

•        PR Jacksonville LLC – 0.5 % GP

 

•        PREIT – 99.5% LP

   Jacksonville Mall PR Logan Valley Limited Partnership    PA   

•        PR Logan Valley LLC – 0.01% GP

 

•        PREIT – 99.99% LP

  

Logan Valley Mall

(record title holder and ground lessor)

PR Lycoming Limited Partnership    PA   

•        PR Lycoming LLC – 0.01% GP

 

•        PREIT – 99.99%

   Lycoming Mall PR Monroe Old Trail Limited Partnership    PA   

•        PR Monroe Old Trail, LLC – 0.1% GP

 

•        PR Monroe Old Trail Holdings, L.P. – 99.9% LP

   0.466 acre parcel of land located in Monroe Township, PA. PR Monroe Old Trail
Holdings, L.P.    PA   

•        PR Monroe Old Trail Holdings LLC – 0.1% GP

 

•        PREIT-RUBIN, INC. – 99.9% LP

   See PR Monroe Old Trail Limited Partnership.



--------------------------------------------------------------------------------

Limited Partnerships

  

Jurisdiction of Organization

  

Each Person holding any Equity
Interest in the Subsidiary; nature of
the Equity Interest; percentage
ownership of Subsidiary
represented by the Equity Interest

  

Property Owned by Subsidiary

PR Monroe Unit One Holdings, L.P.    PA   

•        PR Monroe Unit One GP, LLC – 0.01% GP

 

•        PREIT-RUBIN, Inc. – 99.99% LP

   See PR Monroe Unit One Limited Partnership PR Monroe Unit One Limited
Partnership    PA   

•        PR Monroe Unit One GP, LLC – 0.01% GP

 

•        PR Monroe Unit One Holding, L.P. – 99.99% LP

   Monroe Mall Outparcel PR Monroe Unit 10C Holdings, L.P.    PA   

•        PR Monroe Unit 10C GP, LLC – 0.01% GP

 

•        PREIT-RUBIN, Inc. – 99.99% LP

   See PR Monroe Unit 10C Limited Partnership PR Monroe Unit 10C Limited
Partnership    PA   

•        PR Monroe Unit One GP, LLC – 0.01% GP

 

•        PR Monroe Unit 10C Holdings, L.P. – 99.99% LP

   Monroe Mall Outparcel PR Moorestown Limited Partnership    PA   

•        PREIT – 99.9% LP

 

•        PR Moorestown LLC – 0.1% GP

   See Moorestown Mall LLC PR New Castle Associates    PA   

•        PREIT – 99.9% LP

 

•        PR New Castle LLC – 0.1% GP

   See Cherry Hill Center, LLC PR New Garden Limited Partnership    PA   

•        PREIT – 99.9% LP

 

•        PR New Garden LLC – 0.1% GP

   22.3 acre parcel of land and 4.9 acre parcel of land in New Garden Township,
Chester County, Pennsylvania PR New Garden Residential Limited Partnership    PA
  

•        PR New Garden Residential LLC – 0.1% GP

 

•        PREIT-RUBIN, Inc. – 99.9% LP

   Residential parcel (46.7 acres) in New Garden Township, Chester County,
Pennsylvania



--------------------------------------------------------------------------------

Limited Partnerships

  

Jurisdiction of Organization

  

Each Person holding any Equity
Interest in the Subsidiary; nature of
the Equity Interest; percentage
ownership of Subsidiary
represented by the Equity Interest

  

Property Owned by Subsidiary

PR New Garden/ Chesco Limited Partnership    PA   

•        PR New Garden/Chesco LLC – 0.1% GP

 

•        PR New Garden/Chesco Holdings, Limited Partnership – 99.9% LP

   Retail parcels (107.8 acres) in New Garden Township, Chester County,
Pennsylvania PR New Garden/ Chesco Holdings, Limited Partnership    PA   

•        PR New Garden/Chesco Holdings LLC – 0.1% GP

 

•        PREIT – 99.9% LP

   See PR New Garden/Chesco Limited Partnership

PR Northeast Whitaker Avenue, L.P.

 

(to be dissolved)

   PA   

•        PR Northeast Whitaker Avenue LLC – 0.1% GP

 

•        PREIT – 99.9% LP

   Northeast Tower Center – Whitaker Avenue Parcel PR Palmer Park Mall Limited
Partnership    PA   

•        PR Palmer Park, L.P. – 50.1% GP

 

•        PREIT – 49.9% LP

   Palmer Park Mall PR Palmer Park, L.P.    PA   

•        PR Palmer Park Trust – 1% GP

 

•        PREIT – 99% LP

   See PR Palmer Park Mall Limited Partnership



--------------------------------------------------------------------------------

Limited Partnerships

  

Jurisdiction of Organization

  

Each Person holding any Equity
Interest in the Subsidiary; nature of
the Equity Interest; percentage
ownership of Subsidiary
represented by the Equity Interest

  

Property Owned by Subsidiary

PR Pitney Lot 3 Holdings, L.P.    PA   

•        PR Pitney Lot 3 GP, LLC – 0.01% GP

 

•        PREIT-RUBIN, Inc. – 99.99% LP

   See PR Pitney Lot 3 Limited Partnership PR Pitney Lot 3 Limited Partnership
   PA   

•        PR Pitney Lot 3 GP, LLC – 0.01% GP

 

•        PR Pitney Lot 3 Holdings, L.P. – 99.99% LP

   Outparcel PR Plymouth Meeting Associates PC LP    DE   

•        PR PM PC Associates L.P. – 99.9% LP

 

•        PR PM PC Associates LLC – 0.1% GP

   Plymouth Commons PR PM PC Associates L.P.    DE   

•        PR PM PC Associates LLC – 0.1% GP

 

•        PREIT – 99.9% LP

   See PR Plymouth Meeting Associates PC LP PR Plymouth Meeting Limited
Partnership    PA   

•        PREIT – 99.9% LP

 

•        PR Plymouth Meeting LLC – 0.1% GP

   Plymouth Meeting Mall (leasehold interest) and the Boscov’s parcel (fee
interest) PR Springfield Associates, L.P.    PA   

•        PR Springfield Trust – 1% GP

 

•        PREIT – 99% LP

   Springfield East (Fee title to a 50% interest in a commercial condominium at
Baltimore Pike & Woodlawn Avenue) PR Springfield/Delco Limited Partnership    PA
  

•        PR Springfield/Delco LLC – 0.1% GP

 

•        PR Springfield/Delco Holdings, L.P. – 99.9% LP

   50% interest, as tenant in common, in Springfield Mall PR Springfield/Delco
Holdings, L.P.    PA   

•        PR Springfield/Delco Holdings, LLC – 0.1% GP

 

•        PREIT. – 99.9% LP

   See PR Springfield/Delco Limited Partnership



--------------------------------------------------------------------------------

Limited Partnerships

  

Jurisdiction of Organization

  

Each Person holding any Equity
Interest in the Subsidiary; nature of
the Equity Interest; percentage
ownership of Subsidiary
represented by the Equity Interest

  

Property Owned by Subsidiary

PR TP LP    DE   

•        PR TP LLC – 0.1% GP

 

•        PREIT – 99.9% LP

   Tenants under lease on lands adjoining Plymouth Meeting Mall PR Valley
Limited Partnership    PA   

•        PR Valley LLC – 0.5% GP

 

•        PREIT – 99.5% LP

  

Valley Mall

PR Hagerstown LLC is the borrower under a mortgage loan secured by Valley Mall.

PR Valley View Limited Partnership    PA   

•        PR Valley View LLC – 0.5% GP

 

•        PREIT – 99.5% LP

   Valley View Mall PR Valley View Downs Limited Partnership    PA   

•        PR Valley View Downs LLC – 0.01% GP

 

•        PREIT – 99.99% LP

   May acquire property located in Beaver County, PA for a proposed harness
racetrack and casino. PR Viewmont Limited Partnership    PA   

•        PR Viewmont LLC – 0.01% GP

 

•        PREIT – 99.99% LP

   Borrower for $48 million mortgage loan secured by Viewmont Mall. Also leasee
of Viewmont Mall under 29 year lease from PR Financing Limited Partnership PR
Washington Crown Limited Partnership    PA   

•        PR Washington Crown LLC – 0.5% GP

 

•        PREIT – 99.5% LP

   Washington Crown Center PR Westgate Limited Partnership    PA   

•        PR Westgate LLC – 0.01% GP

 

•        PREIT – 99.99% LP

   Westgate



--------------------------------------------------------------------------------

Limited Partnerships

  

Jurisdiction of Organization

  

Each Person holding any Equity
Interest in the Subsidiary; nature of
the Equity Interest; percentage
ownership of Subsidiary
represented by the Equity Interest

  

Property Owned by Subsidiary

PR Woodland Limited Partnership    DE   

•        PR Woodland General, LLC – 1.0% GP

 

•        PREIT – 99% GP

   Woodland Mall PR Wyoming Valley Limited Partnership    PA   

•        PR Wyoming Valley LLC – 0.5% GP

 

•        PREIT – 99.5% LP

   Wyoming Valley Mall (fee) PREIT Associates, L.P. (“PREIT”)    DE   

•        Pennsylvania Real Estate Investment Trust – 96.1% consolidated interest
as of 12/31/2012

 

•        Minority Limited Partners 3.9%

   See rest of this Chart PREIT Capital Advisors, LP    PA   

•        PR Advisors GP, LLC – 0.01% GP

 

•        PREIT-RUBIN, Inc. – 99.99% LP

   Provides financial and portfolio advisory services

PRGL Paxton Limited Partnership

 

(to be dissolved)

   PA   

•        PR Paxton LLC – 1% GP

 

•        PREIT – 99% LP

   None WG Holdings, L.P.    PA   

•        PRWGP General, LLC – 0.02% GP

 

•        PREIT – 99.8% LP

   See WG Park, L.P. WG Park General, L.P.    PA   

•        WG Holdings of Pennsylvania, L.L.C. – 0.1% GP

 

•        WG Holdings, L.P. – 99.9% LP

   See WG Park, L.P. WG Park Limited, L.P.    PA   

•        WG Holdings of Pennsylvania, L.L.C. – 0.1% GP

 

•        WG Holdings, L.P. – 99.9% LP

   See WG Park, L.P. WG Park, L.P.    PA   

•        WG Park General, L.P. – 20% GP

 

•        WG Park Limited, L.P. – 80% LP

   Willow Grove Mall



--------------------------------------------------------------------------------

Limited Partnerships

  

Jurisdiction of Organization

  

Each Person holding any Equity
Interest in the Subsidiary; nature of
the Equity Interest; percentage
ownership of Subsidiary
represented by the Equity Interest

  

Property Owned by Subsidiary

WG Park-Anchor B LP    DE   

•        WG Park-Anchor B, LLC – 0.5% GP

 

•        PREIT – 99.5% LP

   Anchor site at Willow Grove Park (previously used for operation of
Strawbridge department store). Acquired June 2, 2006.



--------------------------------------------------------------------------------

Limited Liability Companies

 

Limited Liability Companies

  

Jurisdiction of Organization

  

Each Person holding any Equity
Interest in the Subsidiary; nature of
the Equity Interest; percentage
ownership of Subsidiary
represented by the Equity Interest

  

Property Owned by Subsidiary

801 Developers GP, LLC    PA    PREIT – 100% Sole Member    Formed in
anticipation of potential joint venture with respect to 801 Market Street.
801-Gallery GP, LLC    PA    PREIT-RUBIN, Inc. – 100% Sole Member    Formed in
anticipation of potential joint venture with respect to 801 Market Street.
801-Gallery C-3 GP, LLC    PA    801-Gallery Associates, L.P. – 100% sole member
   See 801-Gallery C-3 Associates, L.P. 801-Gallery Office GP, LLC    PA   
801-Gallery Associates, L.P. – 100% sole member    See 801-Gallery Office
Associates, L.P. 801-Tenant C-3 Manager, LLC    PA    801-Gallery Associates,
L.P. – 100% sole member    0.01% GP Interest in 801-Tenant C-3 MT, L.P.
801-Tenant Office Manager, LLC    PA    801-Gallery Associates, L.P. – 100% sole
member    0.01% GP Interest in 801-Gallery Office MT, L.P. Beverage Two, LLC   
NJ    PREIT-RUBIN, Inc. – 100%    None Cherry Hill Center, LLC    MD   

PR New Castle Associates – 99.9% Member

 

Cherry Hill Center Manager, LLC – 0.1% Member

   Cherry Hill Mall Cumberland Mall Retail Condominium Association, LLC    NJ   
Pennsylvania Real Estate Investment Trust entity and other condominium owners
are members.    None. This entity is a unit owners association related to retail
condominium at Cumberland Mall. Echelon Beverage LLC    NJ    PREIT – RUBIN,
Inc. 100%    Liquor license associated with Voorhees Town Center Echelon
Residential Unit Owner LLC    DE    Echelon Title LLC – 100% Sole Member   
Voorhees Town Center Condominium Echelon Title LLC    DE    PR Echelon Limited
Partnership –100% Sole Member    Voorhees Town Center Keystone Philadelphia
Properties, LLC    DE    PR Gallery II LLC – 100% Sole Member   

See Keystone

Philadelphia Properties, L.P.

Moorestown Beverage I, LLC    NJ    PREIT – RUBIN, Inc. 100%    Liquor license
associated with Moorestown Mall Moorestown Beverage II, LLC    NJ    PREIT –
RUBIN, Inc. 100%    Liquor license associated with Moorestown Mall



--------------------------------------------------------------------------------

Limited Liability Companies

  

Jurisdiction of Organization

  

Each Person holding any Equity
Interest in the Subsidiary; nature of
the Equity Interest; percentage
ownership of Subsidiary
represented by the Equity Interest

  

Property Owned by Subsidiary

Moorestown Mall LLC    DE    PR Moorestown Limited Partnership – 100% Sole
Member    Moorestown Mall Plymouth Ground Associates LLC    PA    PREIT – 100%
Sole Member    See Plymouth Ground Associates, L.P. Plymouth License III, LLC   
PA    PREIT-RUBIN, Inc. – 100% Sole Member    Liquor license associated with
Plymouth Meeting Mall Plymouth License IV, LLC    PA    PREIT-RUBIN, Inc. – 100%
Sole Member    Former owner of Liquor license R-17547 PR 907 Market GP LLC    DE
   PR 907 Market Mezz LP – 100% Sole Member    See PR 907 Market LP PR 907
Market Mezz GP LLC    DE    PREIT – 100% Sole Member    See PR 907 Market LP PR
Acquisition Sub LLC    DE    PREIT – 100% Sole Member    Standby acquisition
entity for transactions outside of Pennsylvania PR Advisors GP, LLC    DE   
PREIT-RUBIN, Inc. – 100% Sole Member    See PREIT Capital Advisors, LP PR AEKI
Plymouth LLC    DE    PREIT – 100% Sole Member    See PR AEKI Plymouth, L.P. PR
Beaver Valley LLC    DE    PREIT – 100% Sole Member    See PR Beaver Valley
Limited Partnership PR BOS GP, LLC    DE    PREIT – 100% Sole Member    See PR
BOS LP PR BVM, LLC    PA    PREIT – 100% Sole Member    Beaver Valley Mall
(Parcel 3) PR Capital City LLC    DE   

PR CC II LLC –99.99% Member

 

PREIT – .01% Member

   See PR Capital City Limited Partnership PR CC I LLC    DE   

PR CC II LLC – 99.99% Member

 

PREIT – .01% Member

   See PR CC Limited Partnership PR CC II LLC    DE    PREIT – 100% Sole Member
   See PR CC Limited Partnership PR Cherry Hill Office GP, LLC    DE    PREIT –
100% Sole Member    See Bala Cynwyd Associates, L.P. PR Cherry Hill STW LLC   
DE    PREIT – 100% Sole Member    Former Strawbridge property at Cherry Hill
Mall. Acquired June 2, 2006 PR Christiana LLC    DE    PREIT – 100% Sole Member
   Christiana Center – Phase I PR Crossroads I, LLC    PA    PREIT – 100% Sole
Member    Crossroads Mall (record owner of a portion of mall and ground lessee
of remainder of mall) PR Crossroads II, LLC    PA    PREIT – 100% Sole Member   
Crossroads Mall (90% undivided interest in ground lessor estate)



--------------------------------------------------------------------------------

Limited Liability Companies

  

Jurisdiction of Organization

  

Each Person holding any Equity
Interest in the Subsidiary; nature of
the Equity Interest; percentage
ownership of Subsidiary
represented by the Equity Interest

  

Property Owned by Subsidiary

PR Cumberland GP LLC    DE    PREIT – 100% Sole Member    See Cumberland Mall
Associates (limited partnership) PR Cumberland LP LLC    DE    PREIT – 100% Sole
Member    See Cumberland Mall Associates (limited partnership) PR Cumberland
Outparcel LLC    NJ    PREIT – 100% Sole Member    Vacant land parcel adjacent
to Cumberland Mall PR Echelon LLC    PA    PREIT – 100% Sole Member    See PR
Echelon Limited Partnership PR Exton LLC    PA    PREIT – 100% Sole Member   
See Exton Limited Partnership PR Exton Outparcel GP, LLC    DE    PREIT – 100%
Sole Member    See PR Exton Outparcel Limited Partnership PR Fin Delaware, LLC
   DE    801-Gallery Associates, L.P.    See 801-Gallery Associates, L.P. PR
Financing I LLC    DE   

PR Financing II LLC – 99.99% Member

 

PREIT – .01% Member

   See PR Financing Limited Partnership PR Financing II LLC    DE    PREIT –
100% Sole Member    See PR Financing Limited Partnership PR Florence LLC    SC
   PREIT – 100% Sole Member    The Commons at Magnolia PR Francis Scott Key LLC
   DE    PR Financing Limited Partnership – 100% Sole Member    Borrower under
$55 million mortgage loan secured by Francis Scott Key Mall. PR Gallery I LLC   
PA    PREIT – 100% Sole Member    See PR Gallery I Limited Partnership PR
Gallery II LLC    DE    PREIT – 100% Sole Member   

See Keystone Philadelphia Properties, LLC

(The Gallery II)



--------------------------------------------------------------------------------

Limited Liability Companies

  

Jurisdiction of Organization

  

Each Person holding any Equity
Interest in the Subsidiary; nature of
the Equity Interest; percentage
ownership of Subsidiary
represented by the Equity Interest

  

Property Owned by Subsidiary

PR Gainesville LLC    DE    PREIT – 100% Sole Member    See PR Gainesville
Limited Partnership PR GV LLC    DE    PREIT – 100% Sole Member    See PR
Gainesville Limited Partnership PR Hagerstown LLC    DE    PR Valley Limited
Partnership – 100% Sole Member    None, Borrower under Mortgage Loan for Valley
Mall PR Holding Sub LLC    PA    PREIT – 100% Sole Member    See PR Holding Sub
Limited Partnership PR Hyattsville LLC    DE    PR Prince George’s Plaza LLC –
100% Sole Member    Borrower under mortgage loan secured by The Mall at Prince
George’s. PR Jacksonville LLC    DE   

PR JK LLC – 99.99% Member

 

PREIT – 0.01% Member

   See PR Jacksonville Limited Partnership PR JK LLC    DE    PREIT – 100% Sole
Member    See PR Jacksonville Limited Partnership PR Lehigh Valley LLC    PA   
PREIT – 100% Sole Member    See Lehigh Valley Associates PR Logan Valley LLC   
DE   

PR LV LLC – 99.99% Member

 

PREIT – 0.01% Member

   See PR Logan Valley Limited Partnership PR LV LLC    DE    PREIT – 100% Sole
Member    See PR Logan Valley Limited Partnership PR Lycoming LCC    DE    PREIT
– 100% Sole Member    See PR Lycoming Limited Partnership PR Magnolia LLC    DE
   PREIT – 100% Sole Member    Magnolia Mall; Undeveloped land held in fee PR
Metroplex West, LLC    DE    PREIT – 100% Sole Member    See Metroplex General,
Inc. on Part II of this Schedule PR Monroe Old Trail LLC    DE    PREIT-RUBIN,
INC. – 100% Sole Member    See PR Monroe Old Trail Limited Partnership PR Monroe
Old Trail Holdings LLC    DE    PREIT-RUBIN, INC. – 100% Sole Member    See PR
Monroe Old Trail Limited Partnership PR Monroe Unit One GP, LLC    DE   
PREIT-RUBIN, Inc. – 100% Sole Member    PR Monroe Unit One Limited Partnership
PR Monroe Unit 10C GP, LLC    DE    PREIT-RUBIN, Inc. – 100% Sole Member    PR
Monroe Unit 10C Limited Partnership PR Moorestown LLC    PA    PREIT – 100% Sole
Member    See PR Moorestown Limited Partnership PR New Castle LLC    PA    PREIT
– 100% Sole Member    See PR New Castle Associates



--------------------------------------------------------------------------------

Limited Liability Companies

  

Jurisdiction of Organization

  

Each Person holding any Equity
Interest in the Subsidiary; nature of
the Equity Interest; percentage
ownership of Subsidiary
represented by the Equity Interest

  

Property Owned by Subsidiary

PR New Garden LLC    PA    PREIT – 100% Sole Member    See PR New Garden L.P. PR
New Garden Residential LLC    DE    PREIT-RUBIN, Inc. – 100% Sole Member    See
PR New Garden Residential L.P. PR New Garden/Chesco LLC    DE   

PR New Garden LLC – 100% Sole Member

 

PREIT Services, LLC – Non-member manager

   See PR New Garden/Chesco Holdings LLC PR New Garden/Chesco Holdings LLC    DE
   PREIT – 100% Sole Member    See PR New Garden/Chesco Holdings, L.P. PR North
Dartmouth LLC    DE    PREIT – 100% Sole Member    Dartmouth Mall PR Northeast
LLC    PA    PREIT – 100% Sole Member    See Roosevelt Associates, L.P.;
Roosevelt II Associates, L.P.; PR Northeast Limited Partnership

PR Northeast Whitaker Avenue LLC

 

(to be dissolved)

   PA    PREIT – 100% Sole Member    None

PR Orlando Fashion Square LLC

 

(to be dissolved)

   DE    PREIT – 100% Sole Member    None PR Patrick Henry LLC    DE    PREIT –
100% Sole Member    Patrick Henry Mall

PR Paxton LLC

 

(to be dissolved)

   PA    PREIT – 100% Sole Member    See PRGL Paxton Limited Partnership PR
Pitney Lot 3 GP, LLC    DE    PREIT-RUBIN, Inc. – 100% Sole Member    See PR
Pitney Lot 3 Limited Partnership PR PG Plaza LLC    DE    PREIT – 100% Sole
Member    See PR Prince George’s Plaza LLC PR Plymouth Meeting LLC    PA   
PREIT – 100% Sole Member    See PR Plymouth Meeting Limited Partnership PR PM PC
Associates LLC    DE   

PREIT – 100% Sole Member

 

PREIT Services, LLC – Non-member manager

   See PR Plymouth Meeting Associates PC LP



--------------------------------------------------------------------------------

Limited Liability Companies

  

Jurisdiction of Organization

  

Each Person holding any Equity
Interest in the Subsidiary; nature of
the Equity Interest; percentage
ownership of Subsidiary
represented by the Equity Interest

  

Property Owned by Subsidiary

PR Prince George’s Plaza LLC    DE   

PR PG Plaza LLC – 1% Managing Member

 

PREIT – 99% Member

   Prince George’s Plaza PR Radio Drive LLC    SC    PREIT – RUBIN, Inc. – 100%
Sole Member    The Plaza at Magnolia PR Red Rose LLC    DE    PREIT – 100% Sole
Member    See Red Rose Commons Associates, L.P. on Part II of this Schedule PR
Springfield/Delco LLC    DE    PREIT – 100% Sole Member    See PR
Springfield/Delco, L.P. PR Springfield/Delco Holdings LLC    DE    PREIT – 100%
Sole Member    See PR Springfield/Delco Holdings, L.P. PR Swedes Square LLC   
DE    PREIT – 100% Sole Member    Not yet acquired (New Castle, Delaware
Undeveloped Parcel) PR Sunrise Outparcel 1, LLC    NJ    PREIT-RUBIN, Inc. –
100% Sole Member    Sunrise Plaza Outparcel PR Sunrise Outparcel 2, LLC    NJ   
PREIT-RUBIN, Inc. – 100% Sole Member    Sunrise Plaza Outparcel PR TP LLC    DE
   PREIT – 100% Sole Member    See PR TP LP PR Valley LLC    DE    PREIT – 100%
Sole Member    See PR Valley Limited Partnership PR Valley View LLC    DE   

PR VV LLC – 99.99% Member

 

PREIT – 0.01% Member

   See PR Valley View Limited Partnership PR Valley View Downs LLC    PA   
PREIT – 100% Sole Member    See PR Valley View Downs Limited Partnership PR
Viewmont LLC    DE    PREIT – 100% Sole Member    See PR Viewmont Limited
Partnership PR VV LLC    DE    PREIT – 100% Sole Member    See PR Valley View
Limited Partnership PR Walnut Street Abstract LLC    DE    PREIT – RUBIN, Inc. –
Sole member    Owns 50% interest in Walnut Street Abstract, L.P., a title
insurance agency. PR Washington Crown LLC    DE   

PR WC LLC – 99.99% Member

 

PREIT – 0.01% Member

   See PR Washington Crown Limited Partnership PR WC LLC    DE    PREIT – 100%
Sole Member    See PR Washington Crown Limited Partnership PR Westgate LLC    PA
   PREIT – 100% Sole Member    See PR Westgate Limited Partnership



--------------------------------------------------------------------------------

Limited Liability Companies

  

Jurisdiction of Organization

  

Each Person holding any Equity
Interest in the Subsidiary; nature of
the Equity Interest; percentage
ownership of Subsidiary
represented by the Equity Interest

  

Property Owned by Subsidiary

PR Wiregrass Anchor LLC    DE    PREIT – 100% Sole Member    McRae’s anchor
store at Wiregrass Mall PR Wiregrass Commons LLC    DE    PREIT – 100% Sole
Member    Wiregrass Commons Mall PR Woodland General LLC    DE    PREIT – 100%
Sole Member    See PR Woodland Limited Partnership PR Woodland Outparcel LLC   
DE    PREIT – 100% Sole Member    Outparcel at Woodland Mall PR WV LLC    DE   
PREIT – 100% Sole Member    See PR Wyoming Valley LLC PR Wyoming Valley LLC   
DE   

PR WV LLC – 99.99%

 

PREIT – 0.01%

   See PR Wyoming Valley Limited Partnership PREIT CDE LLC (f/k/a Exton License
II, LLC)    PA   

PREIT-RUBIN, Inc. – 1 % Member

 

PREIT – 99% Member

   Liquor license associated with Exton Square Mall PREIT Gadsden Mall LLC    DE
   PREIT – 100% Sole Member    Gadsden Mall

PREIT Gadsden Office LLC

 

(to be dissolved)

   DE    PREIT – 100% Sole Member    Office building in Gadsden, AL PREIT
Services LLC    DE    PREIT – 100% Sole Member    N/A PRWGP General, LLC    DE
   PREIT – 100% Sole Member    See WG Park, L.P. WG Holdings of Pennsylvania,
L.L.C.    PA    WG Holdings, L.P. – 100% Sole Member    See WG Park, L.P. WG
Park –Anchor B, LLC    DE    PREIT – 100% Sole Member    See WG Park – Anchor B
LP XGP LLC    DE    PR Exton Limited Partnership – 100% Sole Member    See X-I
Holding LP



--------------------------------------------------------------------------------

Corporations

 

Corporations

  

Jurisdiction of Organization

  

Each Person holding any Equity
Interest in the Subsidiary; nature of
the Equity Interest; percentage
ownership of Subsidiary
represented by the Equity Interest

  

Property Owned by Subsidiary

1150 Plymouth Associates, Inc.    MD    PREIT-RUBIN, Inc. – 100%    Liquor
licenses associated with Plymouth Meeting Mall Exton License, Inc.    MD   
PREIT-RUBIN, Inc. – 100%    Liquor licenses associated with Exton Square PR GC
Inc.    MD    PREIT Services, LLC – 100%    N/A PR Services Corporation    PA   
PREIT-RUBIN, Inc. – 100%    N/A PREIT-RUBIN, Inc.    PA    PREIT – 100%   
Former Strawbridge store located at 8th and Market. Also, see PR New Garden
Residential Limited Partnership and PR Radio Drive LLC. PREIT-RUBIN OP, Inc.   
PA    PREIT-RUBIN, Inc. – 100%    Outparcels acquired in the Crown Transaction
that are located at the following properties: Chambersburg Mall, Lycoming Mall,
North Hanover Mall, and Viewmont Mall. (See PR Financing Limited Partnership).
PREIT TRS, Inc.    DE    Pennsylvania Real Estate Investment Trust    REIT
Income Test Assignee Capital City Beverage Enterprise, Inc. (f/k/a R8267
Plymouth Enterprises, Inc.)    MD    PREIT-RUBIN, Inc. – 100%    Liquor licenses
associated with Plymouth Meeting Mall Springhills Northeast Quadrant Owners
Drainage Association No. One, Inc.    FL    PR Gainesville Limited Partnership,
sole member    Property owner’s association for property located in Alachua
county, Florida (Gainesville) Springhill Owners Association, Inc.    FL    PR
Gainesville Limited Partnership, sole member    Property owner’s association for
property located in Alachua county, Florida (Gainesville)



--------------------------------------------------------------------------------

Trusts

 

Trusts

  

Jurisdiction of Organization

  

Each Person holding any Equity
Interest in the Subsidiary; nature of
the Equity Interest; percentage
ownership of Subsidiary
represented by the Equity Interest

  

Property Owned by Subsidiary

PR Lycoming Service Associates    PA    PREIT-RUBIN, Inc. – Sole Beneficiary   
Utility services at Lycoming Mall PR Oxford Valley Trust    PA    PREIT – Sole
Beneficiary    See Oxford Valley Road Associates (an Unconsolidated Affiliate)
PR Palmer Park Trust    PA    PREIT – Sole Beneficiary    See PR Palmer Park
Mall Limited Partnership PR Springfield Trust    PA    PREIT – Sole Beneficiary
   See PR Springfield Associates, L.P. PREIT Protective Trust 1    PA    PREIT–
Rubin, Inc. – Sole Beneficiary    REIT Asset Test Assignee

A. The following wholly owned entities are inactive and are in the process of
being dissolved:

 

  1. PR Northeast Whitaker Avenue LLC

 

  2. PR Northeast Whitaker Avenue, L.P.

 

  3. PR Orlando Fashion Square LLC

 

  4. PREIT Gadsden Office LLC

 

  5. PR Paxton LLC

 

  6. PRGL Paxton Limited Partnership

These entities are not Guarantors as of the Effective Date.



--------------------------------------------------------------------------------

Schedule 6.1.(b) – Ownership Structure

PART II

Consolidated Affiliates

None.

Unconsolidated Affiliates

 

Unconsolidated Affiliates

  

Jurisdiction of Organization

  

Each Person holding any Equity
Interest in the Unconsolidated
Affiliate; nature of the Equity
Interest; percentage ownership of
Unconsolidated Affiliate
represented by the Equity Interest

  

Property Owned by Unconsolidated
Affiliate

Lehigh Valley Associates (Limited Partnership)    PA   

•        PR Lehigh Valley LLC – 0.5% GP,

 

•        PREIT – 49.5% LP

 

•        Delta Ventures, Inc. – 0.5% GP*

 

•        Kravco Simon Investments, L.P. – 49.5% LP

   Lehigh Valley Mall Lehigh Valley Mall GP, LLC    DE   

•        Lehigh Valley Associates – 100% member

   See Mall at Lehigh Valley, L.P. Mall at Lehigh Valley, L.P.    DE   

•        Lehigh Valley Mall GP, LLC – 0.5% GP

 

•        Lehigh Valley Mall Associates – 99.5% LP

   Lessor of Lehigh Valley Mall. Borrower under mortgage loan secured by Lehigh
Valley Mall.



--------------------------------------------------------------------------------

Unconsolidated Affiliates

  

Jurisdiction of Organization

  

Each Person holding any Equity
Interest in the Unconsolidated
Affiliate; nature of the Equity
Interest; percentage ownership of
Unconsolidated Affiliate
represented by the Equity Interest

  

Property Owned by Unconsolidated
Affiliate

Mall Maintenance Corporation (I)    PA   

PREIT holds an indirect minority membership interest in Mall Maintenance
Corporation (I)

 

Other members:

City of Philadelphia

Redevelopment Authority of City of Philadelphia

Philadelphia Authority for Industrial Development

Philadelphia VF LP

The May Department Stores Company

Market Street East Development Corporation

   Purpose is to maintain the public areas of Gallery I at Market East Mall
Maintenance Corporation II    PA   

PREIT holds an indirect minority membership interest in Mall Maintenance
Corporation II

 

Other members:

Redevelopment Authority of City of Philadelphia

Philadelphia Authority for Industrial Development

One Reading Center Associates

   Purpose is to maintain the public areas of Gallery II at Market East Mall
Corners Ltd. (Limited Partnership)    GA   

•         PREIT – 19% LP

 

•         Charles A. Lotz – 0.5% GP*

 

•         Center Developers, Inc. – 1% GP*

 

•         Frank L. Ferrier – 1% GP*

 

•         Others – 78.5% LP*

   Mall Corners II, Ltd. (Limited Partnership)    GA   

•         PREIT – 11% LP

 

•         Charles A. Lotz – 0.5% GP*

 

•         Center Developers, Inc. – 1% GP*

 

•         Frank L. Ferrier – 1% GP*

 

•         Others – 86.5% LP*

   Metroplex General, Inc.    PA   

•         PR Metroplex West, LLC – 50%

 

•         MW General, Inc. – 50%*

   See Metroplex West Associates, L.P.



--------------------------------------------------------------------------------

Unconsolidated Affiliates

  

Jurisdiction of Organization

  

Each Person holding any Equity
Interest in the Unconsolidated
Affiliate; nature of the Equity
Interest; percentage ownership of
Unconsolidated Affiliate
represented by the Equity Interest

  

Property Owned by Unconsolidated
Affiliate

Metroplex West Associates, L.P.    PA   

•        Metroplex General, Inc. – 1% GP

 

•        PREIT – 49.5% LP

 

•        MW General, Inc. – .5% LP*

 

•        Goldenberg Metroplex Partners, L.P. – 22.5% LP*

 

•        Goldenberg Metroplex Investors, L.P. – 24% LP*

 

•        Resource Realty Management, Inc. – 2.5% LP*

   Metroplex Power Center

Oxford Valley Road Associates

(limited partnership)

   PA   

•        PR Oxford Valley Trust – 1% GP

 

•        PREIT – 49% LP

 

•        OVG General, Inc. – 1% GP*

 

•        Goldenberg Investors, L.P. – 22.296% LP*

 

•        Goldenberg Partners, L.P. – 24.204% LP*

 

•        Milton S. Schneider – 1% LP

 

•        Resource Realty* Management, Inc. – 1.5% LP*

   Court at Oxford Valley Shopping Center Pavilion East Associates, L.P.    PA
  

•        PREIT – 40% LP

 

•        PE General, L.L.C. – 1% GP*

 

•        Goldenberg Pavilion Partners, L.P. – 15.5% LP*

 

•        Goldenberg Pavilion Investors, L.P. – 15% LP*

 

•        Resource Realty Management, Inc. – 4% LP*

 

•        Pavilion Towner Associates, L.P. – 4.5% LP*

 

•        LK Pavilion Associates, L.P. – 20% LP*

   Pavilion at Market East PRDB Springfield Limited Partnership    PA   

•        PRDB Springfield LLC – 1% GP

 

•        Paul deBotton – 49.5% LP

 

•        PREIT – 49.5% LP

 

   Springfield Park (Springfield, PA) PRDB Springfield LLC    PA   

•        Paul deBotton – 50%

 

•        PREIT – 50%

   See PRDB Springfield Limited Partnership



--------------------------------------------------------------------------------

Unconsolidated Affiliates

  

Jurisdiction of Organization

  

Each Person holding any Equity
Interest in the Unconsolidated
Affiliate; nature of the Equity
Interest; percentage ownership of
Unconsolidated Affiliate
represented by the Equity Interest

  

Property Owned by Unconsolidated
Affiliate

Red Rose Commons Associates, L.P.    PA   

•        PR Red Rose LLC – 1% GP

 

•        PREIT – 49% LP

 

•        RRC General, Inc. – 1% GP*

 

•        Goldenberg Lancaster Partners, L.P. – 23% LP*

 

•        Goldenberg Lancaster Investors, L.P. – 24% LP*

 

•        Resource Realty Management, Inc. – 2% LP*

   All units in the Red Rose Condominium constituting the Red Rose Commons
Shopping Center

Whitehall Mall Venture

(partnership)

   PA   

•        PREIT – 50%

 

•        Whitemak Associates – 50%*

   Whitehall Mall Walnut Street Abstract, L.P.    NJ   

•        PR Walnut Street Abstract LLC – 50% LP

 

•        Affiliate of Madison Title Agency – 50%

   Title insurance agency.

 

* Neither Parent nor any of its Affiliates owns any interest in this entity.



--------------------------------------------------------------------------------

Schedule 6.1.(f) – Title to Properties

 

Properties

  

Owner

  

Occupancy

(as of 12/31/12)

  

Project Under Development?

Wholly-Owned          801 Market – Office    PREIT-Rubin, Inc.    100%    No 801
Market – Retail    PREIT-Rubin, Inc.    0%   

Yes

 

See Part II of this Schedule for additional information.

Beaver Valley Mall   

PR Beaver Valley Limited Partnership (Parcels 1 and 2)

 

PR BVM, LLC (Parcel 3)

   96.1%    No. Capital City Mall   

PR Capital City Limited Partnership (Improvements)

 

PR CC Limited Partnership (Land)

   96.9%   

Yes

 

See Part II of this Schedule for additional information.

Chambersburg Mall   

PR Financing Limited Partnership

 

PREIT-RUBIN OP, Inc. (Outparcels – A-1, A-2, B, C, D-2, E, and F)

   88.4%    No Cherry Hill Mall   

Cherry Hill Center, LLC

 

PR Cherry Hill STW LLC (Cherry Hill Anchor Store)

   95.1%   

Yes

 

See Part II of this Schedule for additional information.

Christiana Center Phase I    PR Christiana LLC    100.0%    No Commons at
Magnolia    PR Florence LLC    85.7%    No



--------------------------------------------------------------------------------

Properties

  

Owner

  

Occupancy

(as of 12/31/12)

  

Project Under Development?

Crossroads Mall (fee and leasehold)    PR Crossroads I, LLC and PR Crossroads
II, LLC    96.1%   

Yes

 

See Part II of this Schedule for additional information.

Cumberland Mall   

Cumberland Mall Associates (Unit A)

 

PR Cumberland Outparcel LLC (vacant outparcel)

   94.3%    No Dartmouth Mall    PR North Dartmouth LLC    97.3%    No Exton
Square Mall and leasehold interest in Kmart Parcel at Mall   

Exton Square Property L.P.

 

PR Exton Outparcel Limited Partnership (L. Lincoln Highway land parcel)

   94.6%   

Yes

 

See Part II of this Schedule for additional information.

Francis Scott Key Mall    PR Financing Limited Partnership    97.1%   

Yes

 

See Part II of this Schedule for additional information.

Gadsden Mall   

PREIT Gadsden Mall LLC

 

PREIT-Rubin, Inc. (3.21 vacant land parcel)

   94.9%    No Gallery at Market East (1)    PR Gallery I Limited Partnership   
72.6%   

Yes

 

See Part II of this Schedule for additional information.

Gallery II    Keystone Philadelphia Properties, L.P.    90.6%    No Jacksonville
Mall    PR Jacksonville Limited Partnership    99.8%    No



--------------------------------------------------------------------------------

Properties

  

Owner

  

Occupancy

(as of 12/31/12)

  

Project Under Development?

Logan Valley Mall    PR Logan Valley Limited Partnership    97.8%    No Lycoming
Mall   

PR Financing Limited Partnership (leased to PR Lycoming Limited Partnership)

 

PREIT-RUBIN OP, Inc. (Outparcels – D-1, D, M-2, P-2 and Q)

   98.0%    No Magnolia Mall    PR Magnolia LLC    99.3%   

Yes

 

See Part II of this Schedule for additional information.

Mall at Prince Georges    PR Prince Georges Plaza LLC    98.0%    No Monroe   

PR Monroe Unit One Limited Partnership (Unit 1A, 2.5 acre parcel)

 

PR Monroe Old Trail Limited Partnership (.466 acre parcel)

 

PR Monroe Unit 10C Limited Partnership (Unit 10C)

   N/A – Land    No Moorestown Mall    Moorestown Mall LLC    92.2%   

Yes

 

See Part II of this Schedule for additional information.

New Garden / White Clay Point   

PR New Garden L.P.

 

PR New Garden/Chesco Limited Partnership

 

PR New Garden Residential Limited Partnership

   N/A – Land   

Yes

 

See Part II of this Schedule for additional information.



--------------------------------------------------------------------------------

Properties

  

Owner

  

Occupancy

(as of 12/31/12)

  

Project Under Development?

New River Valley Mall    PR Financing Limited Partnership    98.8%    No Nittany
Mall    PR Financing Limited Partnership    96.1%    No North Hanover Mall(2)   
PR Financing Limited Partnership    85.0%   

Yes

 

See Part II of this Schedule for additional information.

One Cherry Hill Plaza    Bala Cynwyd Associates, L.P.    62.5%    No Palmer Park
Mall    PR Palmer Park Mall Limited Partnership    95.2%    No Patrick Henry
Mall    PR Patrick Henry LLC    97.8%    No Pitney    PR Pitney Lot 3 Limited
Partnership    N/A – Land    No Plaza at Magnolia    PR Radio Drive, LLC   
100.0%    No Plymouth Commons   

•        PR Plymouth Meeting Associates PC LP

   0%    No Plymouth Meeting Mall   

•        PR Plymouth Meeting Limited Partnership (Improvements)

 

•        Plymouth Ground Associates, L.P. (Land)

 

•        PR AEKI Plymouth, L.P.

   90.1%   

Yes

 

See Part II of this Schedule for additional information.

South Mall    PR Financing Limited Partnership    93.9%    No Spring Hills    PR
Gainesville Limited Partnership    N/A – Land   

Yes

 

See Part II of this Schedule for additional information.

Sunrise Plaza   

PR Sunrise Outparcel 1, LLC – .967 acres

 

PR Sunrise Outparcel 2, LLC – 2.109 acres

   N/A – Land    No



--------------------------------------------------------------------------------

Properties

  

Owner

  

Occupancy

(as of 12/31/12)

  

Project Under Development?

Swedes Square Property    PR Swedes Square LLC    N/A –Land    No Uniontown Mall
(leasehold)    PR Financing Limited Partnership    95.5%   

Yes

 

See Part II of this Schedule for additional information

Valley Mall    PR Valley Limited Partnership    95.1%    No Valley View Mall   
PR Valley View Limited Partnership    96.9%    No Viewmont Mall   

PR Financing Limited Partnership

 

PREIT-Rubin OP Inc. (Outparcel #s 12401-040-005, 12401-040-003, and
12401-040-001)

   99.0%    No Voorhees Town Center (and Condominium)   

Echelon Title LLC

Echelon Residential Unit Owner LLC

   68.3%   

Yes

 

See Part II of this Schedule for additional information.

Washington Crown Center    PR Washington Crown Limited Partnership    93.9%   

Yes

 

See Part II of this Schedule for additional information

Westgate Anchor Pad    PR Westgate Limited Partnership    100%    No Willow
Grove Park   

W.G. Park, L.P.

WG Park-Anchor B LP (Anchor Site)

   97.7%   

Yes

 

See Part II of this Schedule for additional information.



--------------------------------------------------------------------------------

Properties

  

Owner

  

Occupancy

(as of 12/31/12)

  

Project Under Development?

Wiregrass Commons Mall (fee and leasehold)   

PR Wiregrass Commons LLC

 

PR Wiregrass Anchor LLC (Anchor Store)

   91.4%    No Woodland Mall   

PR Woodland Limited Partnership

 

PR Woodland Outparcel LLC (Verizon Outparcel)

   98.3%    No Wyoming Valley Mall    PR Wyoming Valley Limited Partnership   
97.6%    No Joint Venture          Court At Oxford Valley    Oxford Valley Road
Associates, LP    88.6%   

Yes

 

See Part II of this Schedule for additional information.

Lehigh Valley Mall    Lehigh Valley Associates (leased to Mall at Lehigh Valley,
L.P )    98.2%   

Yes

 

See Part II of this Schedule for additional information.

Metroplex    Metroplex West Associates, L.P.    100%    Pavilion East   
Pavilion East Associates, L.P.    N/A – Land   

Yes

 

See Part II of this Schedule for additional information.

Red Rose Commons    Red Rose Commons Associates, L.P    100%   

Yes

 

See Part II of this Schedule for additional information.



--------------------------------------------------------------------------------

Properties

  

Owner

  

Occupancy

(as of 12/31/12)

  

Project Under Development?

Springfield East    Darlington Square Shopping Center Ltd, PR Springfield
Associates, L.P, Lawrence Park Partnership, Joyfor Joint Venture as tenants in
common    100%    No Springfield Mall    PR Springfield/Delco Limited
Partnership and KS Springfield Limited Partnership as tenant in common    94.7%
  

Yes

 

See Part II of this Schedule for additional information.

Springfield Park    PRDB Springfield Limited Partnership    68.9%    No
Whitehall Mall    Pennsylvania Real Estate Investment Trust and Whitemak
Associates as tenants in common    93.1%   

Yes

 

See Part II of this Schedule for additional information.

 

(1) 

The total occupancy percentage for The Gallery at Market East includes 801
Market – Retail (a portion of the former Strawbridge’s store) that is currently
vacant, pending redevelopment. This vacant department store represents 21.4% and
30.3% of the owned mall GLA as of December 31, 2012 and December 31, 2011,
respectively.

(2) 

The total occupancy for North Hanover Mall includes the former jcpenney store
that is currently vacant, pending redevelopment. This vacant department store
represents 52,055 sf or 11.5% of the owned mall GLA as of December 31, 2012.



--------------------------------------------------------------------------------

Schedule 6.1.(f) – Title to Properties

PART II

Projects Under Development1

As of 12/31/2012

(‘000’s)

 

     PREIT’s Share of
Value of
Construction in
Progress      PREIT’s Share of Total
Budgeted Costs
Remaining 3      Total Projects
Under
Development  

Land in Predevelopment

        

New Garden / White Clay Point

   $ 34,786          $ 34,786   

Springhills

     21,961            21,961      

 

 

       

 

 

 

Sub-Total Land in Predevelopment

     56,747            56,747   

Other Projects in Predevelopment

        

Wholly Owned

        

Phillipsburg

     39         

Washington Crown Mall

     29         

Joint Venture2

        

Court at Oxford Valley

     4            4   

Red Rose

     1         

Whitehall Mall

     7         

Pavilion East

     761            761      

 

 

       

 

 

 

Sub-Total Other Predevelopment

     842            766   

Construction in Progress

        

Wholly Owned

        

801 Market

     423         6,043         6,466   

Capital City Mall

     1,041         1,359         2,400   

Cherry Hill Mall

     30         1,075         1,105   

Crossroads Mall

     264         266         529   

Exton Square Mall

     129         2,871         3,000   

Francis Scott Key Mall

     92         9,144         9,236   

Gallery I

     5,319         658         5,977   

Magnolia Mall

     59         180         239   

Moorestown Mall

     2,943         22,915         25,859   

North Hanover Mall

     14         1,895         1,908   

Plymouth Meeting Mall

     76         4,011         4,087   

Uniontown Mall

     —           88         88   

Voorhees Town Center

     1,447         3,965         5,412   

Willow Grove Park

     5         1,254         1,259   

Joint Venture2

        

Lehigh Valley Mall

     31         —           31   

Springfield Mall

     6         —           6      

 

 

    

 

 

    

 

 

 

Sub-Total Construction in Progress

     11,880         55,723         67,603      

 

 

    

 

 

    

 

 

 

Total

     69,469       $ 55,723       $ 125,115   

 

1 

Includes the cost of land

2

PREIT’s share represents the greater of the ownership interest or PREIT’s
recourse amount.

3

PREIT’s Share of Total Budgeted Costs Remaining is net of any expected tenant
reimbursements, parcel sales, tax credits or other incentives.



--------------------------------------------------------------------------------

Schedule 6.1.(g) – Indebtedness

Part I

Indebtedness

 

Loan Party

  

Indebtedness

  

Description of property subject to Lien

Borrower       PR Financing Limited Partnership    $30,000,000 Amended and
Restated Term Loan Agreement dated as of January 18, 2012 by and among PR
Financing Limited Partnership, as Borrower, PREIT Associates, L.P. and
Pennsylvania Real Estate Investment Trust, as Parent, the financial institutions
party thereto, as Lenders, and Wells Fargo Bank, National Association, as
Administrative Agent (“New River Term Loan”) with a balance of $28,050,000   
New River Valley Mall Pennsylvania Real Estate Investment Trust, PREIT
Associates, L.P.    Guaranty of New River Term Loan    PREIT Associates, L.P.,
PREIT-Rubin, Inc., PR Gallery I Limited Partnership, Keystone Philadelphia
Properties, L.P.    $600,000,000 Amended, Restated and Consolidated Credit
Agreement (for purposes of this Schedule 6.1.(g), the “Senior Secured Credit
Agreement”) by and among PREIT Associates, L.P. and PREIT-Rubin, Inc., as
Borrowers, PR Gallery I Limited Partnership and Keystone Philadelphia
Properties, L.P., as Gallery Borrowers (with Borrowers), Pennsylvania Real
Estate Investment Trust, as Parent, Eurohypo AG, New York Brach and U.S. Bank
National Assocation, as Syndication Agent, Bank of America, N.A. and
Manufacturers and Traders Trust Company, as Documentation Agent, Wells Fargo
Bank National Association, as Administrative Agent, Wells Fargo Securities, LLC,
as Arranger, and each of the Lenders party thereto (for purposes of this
Schedule 6.1.(g), the “Senior Secured Facility”)    The Collateral described in
the Senior Secured Credit Agreement Pennsylvania Real Estate Investment Trust   
Mortgage by Whitemak Associates and Pennsylvania Real Estate Investment Trust in
favor of Northwestern Mutual Life Insurance Company with a balance of
$11,008,000 as of 12/31/12    Whitehall Mall Pennsylvania Real Estate Investment
Trust    Guaranty of Nonrecourse Carveouts by Pennsylvania Real Estate
Investment Trust (50%) and Kravco, Inc. (50%) in favor of The Northwestern
Mutual Life Insurance Company (Whitehall Mall)   

 

Borrower       PREIT Associates, L.P.    Guaranty of NonRecourse Carveouts by
PREIT Associates, L.P. in favor of New York Life Insurance Company and Teachers
Insurance and Annuity Association of America (Cherry Hill Mall)   



--------------------------------------------------------------------------------

PREIT Associates, L.P.    Guaranty of NonRecourse Carveouts by PREIT Associates,
L.P. and Kenneth N. Goldenberg in favor of Citigroup Global Markets Realty Corp.
(Red Rose Commons)    PREIT Associates, L.P.    Guaranty of NonRecourse
Carveouts by PREIT Associates, L.P. in favor of The Royal Bank of Scotland PLC
(Christiana)    PREIT Associates, L.P.    Guaranty of Nonrecourse Carveouts
executed by PREIT Associates, L.P. in favor of New York Life Insurance Company
and The Prudential Insurance Company (Exton Square Mall)    PREIT Associates,
L.P.    Roof Repairs and $5,000,000 Rollover Guaranty by PREIT Associates, L.P.
and Kenneth N. Goldenberg in favor of New York Life Insurance Company (Metroplex
West)    PREIT Associates, L.P.    Guaranty of Nonrecourse Carveouts by PREIT
Associates, L.P. and Kenneth N. Goldenberg in favor of New York Life Insurance
Company (Metroplex West)    PREIT Associates, L.P.    Guaranty of Nonrecourse
Carveouts executed by PREIT Associates, L.P. in favor of Lehman Brothers Bank
FSB. (Magnolia Mall)    PREIT Associates, L.P.    Guaranty of Nonrecourse
Carveouts executed by PREIT Associates, L.P. in favor of Column Financial, Inc.
(Beaver Valley Mall)    PREIT Associates, L.P.    Guaranty of Nonrecourse
Carveouts made by PREIT Associates, L.P. in favor of Bank of America (Cumberland
Mall)    PREIT Associates, L.P.    Guaranty of Nonrecourse Carveouts made by
PREIT Associates, L.P. in favor of Bank of America, N.A. (Dartmouth Mall)   
PREIT Associates, L.P.    Guaranty of Nonrecourse Carveouts made by PREIT
Associates, L.P. in favor of Bank of America, N.A. (Capital City Mall)   
PREIT Associates, L.P.    Guaranty of Nonrecourse Carveouts executed by PREIT
Associates, L.P. in favor of Prudential Mortgage Capital Company, LLC. (Woodland
Mall)    PREIT Associates, L.P.    Guaranty of Nonrecourse Carveouts executed by
PREIT Associates, L.P. in favor of Eurohypo AG, New York Branch (Valley Mall).
   PREIT Associates, L.P.    Guaranty of Nonrecourse Carveouts executed by PREIT
Associates, L.P. in favor of Prudential Insurance Company of America and
Teachers Insurance & Annuity Association of America (Willow Grove Mall)   
PREIT Associates, L.P.    Guaranty of Nonrecourse Carveouts executed by PREIT
Associates, L.P. in favor of Wells Fargo Bank, N.A. (Mall at Prince Georges)   
PREIT Associates, L.P.    Guaranty of Nonrecourse Carveouts executed by PREIT
Associates, L.P. in favor of Norddeutsche Landesbank Girozentrale (Jacksonville
Mall)   



--------------------------------------------------------------------------------

PREIT Associates, L.P.    Guaranty of Nonrecourse Carveouts executed by PREIT
Associates, L.P. in favor of Norddeutsche Landesbank Girozentrale (Logan Valley
Mall)    PREIT Associates, L.P.    Guaranty of Nonrecourse Carveouts executed by
PREIT Associates, L.P. in favor of Norddeutsche Landesbank Girozentrale (Wyoming
Valley Mall)    PREIT Associates, L.P.    Guaranty of Nonrecourse Carveouts
executed by PREIT Associates, L.P. in favor of Landesbank Baden-Württemberg.
(Francis Scott Key Mall)    PREIT Associates, L.P.    Guaranty of Nonrecourse
Carveouts executed by PREIT Associates, L.P. in favor of Landesbank
Baden-Württemberg. (Viewmont Mall)    PREIT Associates, L.P.    Guaranty of loan
in the amount of $35,500,000 from Susquehanna Bank to PR Lycoming L.P. with a
balance of $35,500,000 as of 2/13/13 (guaranty limited to 25% of the outstanding
principal amount of the Note) (Lycoming Mall)    PREIT Associates, L.P.   
Guaranty of Nonrecourse Carveouts executed by Simon Property Group, L.P.
(37.985%), PREIT Associates, L.P. (50%) and Powell Springfield Investments, L.P.
(12.015%) in favor of Eurohypo AG, New York Branch (Springfield Mall)   
PREIT Associates, L.P.    Guaranty of Nonrecourse Carveouts executed by PREIT
Associates, L.P. in favor of Capital One, N.A. (Springfield Park/ Springfield
East)    PREIT Associates, L.P.    Guaranty of loan in the amount of $27,700,000
from Capital One, N.A. to PREIT-Rubin, Inc. with a balance of $26,871,000 as of
12/31/12 (guaranty limited to greater of (i) 40% of the outstanding principal
amount of the Note or (ii) any termination payment paid by tenant under Office
lease) (801 Market Street – Office)    PREIT Associates, L.P.    Guaranty of
Nonrecourse Carveouts executed by PREIT Associates, L.P. in favor of The
Prudential Insurance Company of America (Patrick Henry Mall)   
PREIT Associates, L.P.    Guaranty of Nonrecourse Carveouts executed by PREIT
Associates, L.P. in favor of JP Morgan Chase Bank, N.A. (Valley View Mall)   
PREIT Associates, L.P.    Guaranty of Nonrecourse Carveouts executed by PREIT
Associates, L.P. and Kenneth N. Goldenberg in favor of CIBX Commercial Mortgage,
LLC (The Court at Oxford Valley)   

 

Borrower       PREIT-Rubin, Inc.    $27,700,000 mortgage loan from Capital One,
N.A. to PREIT-Rubin, Inc. with a balance of $26,871,000 as of 12/31/12    801
Market Street – Office



--------------------------------------------------------------------------------

Loan Parties       1150 Plymouth Associates, Inc.    Guaranty of Senior Secured
Facility    801-Gallery Associates, L.P.    Guaranty of Senior Secured Facility
   801-Gallery Associates, L.P.    Guaranty of loan in the amount of $27,700,000
from Capital One, N.A. to PREIT-Rubin, Inc. with a balance of $26,871,000 as of
12/31/12 (801 Market Street – Office)    801-Gallery C-3 GP, LLC    Guaranty of
Senior Secured Facility    801-Gallery C-3 Associates, L.P.    Guaranty of
Senior Secured Facility    801-Gallery GP, LLC    Guaranty of Senior Secured
Facility    801-Gallery Office Associates, L.P.    Guaranty of Senior Secured
Facility    801-Gallery Office Associates, L.P.    Guaranty of loan in the
amount of $27,700,000 from Capital One, N.A. to PREIT-Rubin, Inc. with a balance
of $26,871,000 as of 12/31/12 (801 Market Street – Office)    801-Gallery Office
GP, LLC    Guaranty of Senior Secured Facility    801 Developers, LP    Guaranty
of Senior Secured Facility    801 Developers GP, LLC    Guaranty of Senior
Secured Facility    Beverage Two, LLC    Guaranty of Senior Secured Facility   
Capital City Beverage Enterprises, Inc.    Guaranty of Senior Secured Facility
   Echelon Beverage LLC    Guaranty of Senior Secured Facility   
Echelon Residential Unit Owner LLC    Guaranty of Senior Secured Facility   
Echelon Title LLC    Guaranty of Senior Secured Facility   



--------------------------------------------------------------------------------

Exton License, Inc.    Guaranty of Senior Secured Facility    Keystone
Philadelphia Properties, L.P.    Guaranty of Senior Secured Facility    Keystone
Philadelphia Properties, LLC    Guaranty of Senior Secured Facility   
Moorestown Beverage I, LLC    Guaranty of Senior Secured Facility    Moorestown
Beverage II, LLC    Guaranty of Senior Secured Facility    Plymouth Ground
Associates LLC    Guaranty of Senior Secured Facility    Plymouth Ground
Associates LP    Guaranty of Senior Secured Facility    Plymouth
License III, LLC    Guaranty of Senior Secured Facility    Plymouth
License IV, LLC    Guaranty of Senior Secured Facility    PR Acquisition Sub LLC
   Guaranty of Senior Secured Facility    PR AEKI Plymouth, L.P.    Guaranty of
Senior Secured Facility    PR AEKI Plymouth LLC    Guaranty of Senior Secured
Facility    PR BOS GP, LLC    Guaranty of Senior Secured Facility    PR BOS LP
   Guaranty of Senior Secured Facility    PR BVM, LLC    Guaranty of Senior
Secured Facility    PR Crossroads I, LLC    Guaranty of Senior Secured Facility
   PR Crossroads II, LLC    Guaranty of Senior Secured Facility    PR Cumberland
Outparcel LLC    Guaranty of Senior Secured Facility    PR Echelon Limited
Partnership    Guaranty of Senior Secured Facility   



--------------------------------------------------------------------------------

PR Echelon LLC    Guaranty of Senior Secured Facility    PR Exton Limited
Partnership    Guaranty of Senior Secured Facility    PR Exton LLC    Guaranty
of Senior Secured Facility    PR Exton Square Property L.P.    Guaranty of
Senior Secured Facility    PR Exton Square Property L.P.    $70,000,000 mortgage
loan from Prudential Insurance Company of America and New York Life Insurance
Company to Exton Square Property, LLC with a balance of $67,446,000 as of
12/31/12    Exton Outparcel GP, LLC    Guaranty of Senior Secured Facility   
Exton Outparcel Holdings, LP    Guaranty of Senior Secured Facility   
Exton Outparcel Limited Partnership    Guaranty of Senior Secured Facility   
PR Fin Delaware, LLC    Guaranty of Senior Secured Facility    PR Financing I
LLC    Guaranty of Senior Secured Facility    PR Financing II LLC    Guaranty of
Senior Secured Facility    PR Financing Limited Partnership    Guaranty of
Senior Secured Facility    PR Florence LLC    Guaranty of Senior Secured
Facility    PR Gainesville Limited Partnership    Guaranty of Senior Secured
Facility    PR Gainesville LLC    Guaranty of Senior Secured Facility    PR
Gallery I Limited Partnership    Guaranty of Senior Secured Facility    PR
Gallery I LLC    Guaranty of Senior Secured Facility    PR Gallery II LLC   
Guaranty of Senior Secured Facility    PR Gallery II Limited Partnership   
Guaranty of Senior Secured Facility    PR GC Inc.    Guaranty of Senior Secured
Facility    PR GV LLC    Guaranty of Senior Secured Facility    PR GV LP   
Guaranty of Senior Secured Facility   



--------------------------------------------------------------------------------

PR Holding Sub Limited Partnership    Guaranty of Senior Secured Facility    PR
Holding Sub LLC    Guaranty of Senior Secured Facility    PR Lycoming
Service Associates    Guaranty of Senior Secured Facility    PR Monroe
Limited Partnership    Guaranty of Senior Secured Facility    PR Monroe, LLC   
Guaranty of Senior Secured Facility    PR Monroe Holdings, L.P.    Guaranty of
Senior Secured Facility    PR Monroe Holdings, LLC    Guaranty of Senior Secured
Facility    PR Monroe Old Trail Limited Partnership    Guaranty of Senior
Secured Facility    PR Monroe Old Trail, LLC    Guaranty of Senior Secured
Facility    PR Monroe Old Trail Holdings, L.P.    Guaranty of Senior Secured
Facility    PR Monroe Old Trail Holdings, LLC    Guaranty of Senior Secured
Facility    PR Monroe Unit One Limited Partnership    Guaranty of Senior Secured
Facility    PR Monroe Unit One Holding, L.P.    Guaranty of Senior Secured
Facility    PR Monroe Unit One GP, LLC    Guaranty of Senior Secured Facility   
PR Monroe Unit 10C Limited Partnership    Guaranty of Senior Secured Facility   
PR Monroe Unit 10C Holdings, L.P.    Guaranty of Senior Secured Facility    PR
Monroe Unit 10C GP, LLC    Guaranty of Senior Secured Facility   
PR New Garden/Chesco Limited Partnership    Guaranty of Senior Secured Facility
   PR New Garden/Chesco, LLC    Guaranty of Senior Secured Facility   



--------------------------------------------------------------------------------

PR New Garden/Chesco Holdings, L.P.    Guaranty of Senior Secured Facility   
PR New Garden/Chesco Holdings, LLC    Guaranty of Senior Secured Facility   
PR New Garden LLC    Guaranty of Senior Secured Facility    PR New Garden
Limited Partnership    Guaranty of Senior Secured Facility    PR New Garden
Residential Limited Partnership    Guaranty of Senior Secured Facility   
PR New Garden Residential LLC    Guaranty of Senior Secured Facility    PR
Palmer Park, L.P.    Guaranty of Senior Secured Facility    PR Palmer Park Mall
Limited Partnership    Guaranty of Senior Secured Facility    PR Palmer Park
Trust    Guaranty of Senior Secured Facility    PR Plymouth Meeting Associates
PC LP    Guaranty of Senior Secured Facility    PR Plymouth Meeting Limited
Partnership    Guaranty of Senior Secured Facility    PR Plymouth Meeting LLC   
Guaranty of Senior Secured Facility    PR PM PC Associates LP    Guaranty of
Senior Secured Facility    PR PM PC Associates LLC    Guaranty of Senior Secured
Facility    PR Radio Drive LLC    Guaranty of Senior Secured Facility    PR
Services Corporation    Guaranty of Senior Secured Facility    PR Swedes Square
LLC    Guaranty of Senior Secured Facility    PR TP LLC    Guaranty of Senior
Secured Facility    PR TP LP    Guaranty of Senior Secured Facility   
PR Valley View Downs Limited Partnership    Guaranty of Senior Secured Facility
   PR Valley View Downs LLC    Guaranty of Senior Secured Facility   



--------------------------------------------------------------------------------

PR Washington Crown Limited Partnership    Guaranty of Senior Secured Facility
   PR Washington Crown LLC    Guaranty of Senior Secured Facility    PR WC LLC
   Guaranty of Senior Secured Facility    PR Westgate Limited Partnership   
Guaranty of Senior Secured Facility    PR Westgate LLC    Guaranty of Senior
Secured Facility    PR Wiregrass Anchor LLC    Guaranty of Senior Secured
Facility    PR Wiregrass Commons LLC    Guaranty of Senior Secured Facility   
PREIT CDE LLC    Guaranty of Senior Secured Facility    PREIT Gadsden Mall LLC
   Guaranty of Senior Secured Facility    PREIT Protective Trust 1    Guaranty
of Senior Secured Facility    PREIT Services, LLC    Guaranty of Senior Secured
Facility    PREIT TRS, Inc.    Guaranty of Senior Secured Facility    PREIT –
RUBIN OP, Inc.    Guaranty of Senior Secured Facility    Rubin II, Inc.   
Guaranty of Senior Secured Facility    WG Park – Anchor B, LLC    Guaranty of
Senior Secured Facility    WG Park – Anchor B LP    Guaranty of Senior Secured
Facility    XGP LLC    Guaranty of Senior Secured Facility   

 

Other Subsidiaries       PR North Dartmouth LLC    Mortgage in favor of Bank of
America with a balance of $67,000,000 as of 3/11/13.    Dartmouth Mall
PR Beaver Valley Limited Partnership    Open-End Mortgage and Security Agreement
from PR Beaver Valley Limited Partnership in favor of Column Financial, Inc.
with a balance of $42,300,000 as of 12/31/12    Beaver Valley Mall
PR Capital City Limited Partnership    Fee and Leasehold Mortgage and Security
Agreement in the amount of $65,750,000 from Bank of America, N.A. to PR Capital
City Limited Partnership with a balance of $65,114,000 as of 12/31/12   

Capital City Mall

(Improvements)



--------------------------------------------------------------------------------

PR CC Limited Partnership    Fee and Leasehold Mortgage and Security Agreement
in favor of Bank of America, N.A., with a balance of $65,114,000 as of 12/31/12
  

Capital City Mall

(Land)

PR Valley View Limited Partnership    Loan in the amount of $32,000,000 from JP
Morgan Chase Bank, N.A to PR Valley View Limited Partnership with a balance of
$31,047,000 as of 12/31/12    Valley View Mall PR Valley Limited Partnership   
Indemnity Deed of Trust Security Agreement in the amount of $90,000,000 in favor
of Eurohypo AG, New York Branch with a balance of $83,990,000 as of 12/31/2012
   Valley Mall PR Hagerstown LLC    Loan in the amount of $90,000,000 from
Eurohypo, AG New York Branch to PR Hagerstown Limited Partnership with a balance
of $83,990,000 as of 12/31/12    Valley Mall W.G. Park, L.P.    Loan in the
amount of $160,000,000 from Prudential Insurance Company of America and Teachers
Insurance & Annuity Association of America to W.G. Park, L.P. with a balance of
$142,509,000 as of 12/31/12    Willow Grove Mall PR Cherry Hill STW LLC    Loan
in the amount of $300,000,000 from New York Life Insurance Company and Teachers
Insurance and Annuity Association of America to PR Cherry Hill STW LLC and
Cherry Hill Center LLC with a balance of $300,000,000 as of 12/31/12    Cherry
Hill Strawbridge Parcel and Cherry Hill Mall Cherry Hill Center, LLC    Loan in
the amount of $300,000,000 from New York Life Insurance Company and Teachers
Insurance and Annuity Association of America to PR Cherry Hill STW LLC and
Cherry Hill Center LLC with a balance of $300,000,000 as of 12/31/12    Cherry
Hill Strawbridge Parcel and Cherry Hill Mall PR Christiana LLC    Loan in the
amount of $50,000,000 from The Royal Bank of Scotland PLC to PR Christiana LLC
with a balance of $49,754,000 as of 12/31/12    Christiana Center PR Woodland
Limited Partnership    Loan in the amount of $156,500,000 from Prudential
Mortgage Capital Company, LLC to PR Woodland Limited Partnership with a balance
of $148,810,000 as of 12/31/12    Woodland Mall PR Hyattsville LLC    Loan in
the amount of $150,000,000 Wells Fargo Bank, N.A. to PR Hyattsville LLC with a
balance of $150,000,000 as of 12/31/12    Mall at Prince George PR Prince
Georges Plaza LLC    Guaranty of Loan and Indemnity Deed of Trust in the amount
of $150,000,000 in favor of Wells Fargo Bank, N.A. with a balance of
$150,000,000 as of 12/31/12    Mall at Prince George PR Magnolia Mall LLC   
Loan in the amount of $66,000,000 from Lehman Brothers Bank, FSB to PR Magnolia
LLC with a balance of $58,335,000 as of 12/31/12    Magnolia Mall Cumberland
Mall Associates    Loan in the amount of $52,000,000 from Bank of America, N.A.
to Cumberland Mall Associates with a balance of $51,629,000 at 12/31/12   
Cumberland Mall



--------------------------------------------------------------------------------

PR Jacksonville L.P.    Loan in the amount of $56,265,000 from Norddeutsche
Landesbank Girozentrale to PR Jacksonville L.P with a balance of $56,265,000 as
of 12/31/12    Jacksonville Mall PR Logan Valley LP    Loan in the amount of
$68,000,000 from Norddeutsche Landesbank Girozentrale to PR Logan Valley L.P
with a balance of $63,000,000 as of 12/31/12    Logan Valley Mall PR Wyoming
Valley LP    Loan in the amount of $65,000,000 from Norddeutsche Landesbank
Girozentrale to PR Wyoming Valley L.P with a balance of $65,000,000 as of
12/31/2012    Wyoming Valley Mall PR Francis Scott Key LLC    Loan in the amount
of $62,625,000 from Landesbank Baden-Württemberg to PR Francis Scott Key with a
balance of $62,625,000 as of 2/14/2013    Francis Scott Key Mall PR Financing LP
   Guaranty of Loan and Indemnity Deed of Trust in the amount of $62,625,000,000
in favor of Landesbank Baden-Württemberg to PR Francis Scott Key with a balance
of $62,625,000 as of 2/15/13    Francis Scott Key Mall PR Viewmont LP    Fee and
Leasehold Mortgage in the amount of $48,000,000 to Landesbank Baden-Württemberg
with a balance of $48,000,000 as of 12/31/12   

Viewmont Mall

(Improvements)

PR Financing LP    Fee and Leasehold Mortgage in the amount of $48,000,000 to
Landesbank Baden-Württemberg with a balance of $48,000,000 as of 12/31/12   

Viewmont Mall

(Land)

PR Patrick Henry LLC    Loan in the amount of $97,000,000 from Prudential
Insurance Company of America to PR Patrick Henry LLC with a balance of
$89,423,000 as of 12/31/12    Patrick Henry PR Lycoming LP    Leasehold Mortgage
in the amount of $35,500,000 to Susquehanna Bank with a balance of $35,500,000
as of 2/13/13   

Lycoming Mall

(Improvements)

PR Financing LP    Guaranty of Loan and Fee Mortgage in the amount of
$35,500,000 in favor of Susquehanna Bank with a balance of $35,500,000 as of
2/13/13   

Lycoming Mall

(Land)

 

Unconsolidated Affiliates

     

Metroplex West Associates, L.P.

   Loan in the amount of $87,500,000 from New York Life Insurance Company with a
balance of $85,988,000 as of 12/31/12    Metroplex West

Red Rose Commons Associates, L.P.

   Loan in the amount of $29,900,000 from Citigroup Global Markets Realty Corp.
with a balance of $29,324,000 as of 12/31/12    Red Rose Commons      

Mall at Lehigh Valley, L.P.

   Loan in the amount of $140,000,000 from The Prudential Insurance Company of
America with a balance of $135,568,000 as of 12/31/12    Lehigh Valley Mall



--------------------------------------------------------------------------------

Oxford Valley Road Associates    Loan in the amount of $60,000,000 from CIBX
Commercial Mortgage, LLC with a balance of $59,700,000 as of 12/31/12    Court
at Oxford Valley Pavilion East Associates, L.P.    Loan in the amount of
$9,400,000 from M&T with a balance of $9,320,000 as of 12/31/12    Pavilion East
PRDB Springfield Limited Partnership    Loan in the amount of $10,000,000 from
Capital One, N.A. with a balance of $9,480,000 as of 12/31/12    Springfield
East / Springfield Park PR Springfield Associates, L.P.    Loan in the amount of
$10,000,000 from Capital One, N.A. with a balance of $9,480,000 as of 12/31/12
   Springfield East / Springfield Park PR Springfield/Delco Limited Partnership
   Loan in the amount of $67,000,000 from Eurohypo AG, New York Branch and
Aareal Capital Corporation with a balance of $64,910,000 as of 12/31/12   
Springfield Mall



--------------------------------------------------------------------------------

PART II

Total Liabilities Excluding Indebtedness

Set Forth in Part I

 

Total Liabilities (Excluding Indebtedness set forth in Part I) as of 12/31/12

              [$ In Thousands]              

Construction Costs Payable

     5,806      

Deferred Rent & Escrow Deposits

     19,288      

Accrued Pensions et al.

     8,892      

Accrued Expenses & Other Liabilities

     52,619      

Contingent Liabilities

     5,650         

 

 

    

Total Liabilities

        92,255   



--------------------------------------------------------------------------------

Schedule 6.1.(h)

Material Contracts

$300,000,000 Mortgage dated August 15, 2012 by PR Cherry Hill STW LLC and Cherry
Hill Center LLC to New York Life Insurance Company and Teachers Insurance and
Annuity Association of America.



--------------------------------------------------------------------------------

Schedule 6.1.(i)

Litigation

As disclosed in Part I, Item 3, Legal Proceedings, of Form 10-K for the fiscal
year ended December 31, 2012 filed with the United States Securities and
Exchange Commission on March 1, 2013, Parent and Borrowers do not believe that
any material litigation is currently pending, and, in any event, that no pending
litigation can reasonably be expected to have a Material Adverse Effect.



--------------------------------------------------------------------------------

Schedule 6.1.(w)

Part I – Non-Guarantor Subsidiaries

 

Legal Name of Non-Guarantor Entities

  

Type of Legal Entity

  

Equity Interest Held by Parent

  

Reason for Exclusion

Limited Partnerships

         PR Beaver Valley Limited Partnership    PA Limited Partnership   

•       PREIT – 99% LP

 

•       PR Beaver Valley LLC – 1% GP

   2 – Special Purpose Entity (“SPE”) PR Capital City Limited Partnership    PA
Limited Partnership   

•     PR Capital City LLC 0.5% GP

 

•     PREIT 99.5% LP

   2 – SPE PR CC Limited Partnership    PA Limited Partnership   

•     PR CC I LLC 0.01% GP

 

•     PREIT 99.99% LP

   2 – SPE PR Jacksonville Limited Partnership    PA Limited Partnership   

•     PR Jacksonville LLC 0.5 % GP

 

•     PREIT 99.5% LP

   2 – SPE PR Logan Valley Limited Partnership    PA Limited Partnership   

•     PR Logan Valley LLC 0.01% GP

 

•     PREIT 99.99% LP

   2 – SPE PR Lycoming Limited Partnership    PA Limited Partnership   

•       PR Lycoming LLC – 0.01% GP

 

•       PREIT – 99.99%

   2 – SPE PR New Castle Associates    PA Limited Partnership   

•     PREIT – 99.9% LP

 

•     PR New Castle LLC – .1% GP

   2 – SPE See Cherry Hill Center LLC PR Springfield Associates, L.P.    PA
Limited Partnership   

•       PR Springfield Trust – 89% GP

 

•       Pennsylvania Real Estate Investment Trust – 11% LP

   2 – SPE



--------------------------------------------------------------------------------

PR Springfield/Delco Limited Partnership    PA Limited Partnership   

•       PR Springfield/Delco LLC – 0.1% GP

 

•       PR Springfield/Delco Holdings, L.P. – 99.9% LP

   2 – SPE PR Springfield/Delco Holdings, L.P.    PA Limited Partnership   

•       PR/Springfield/Delco Holdings LLC – 0.1% GP

 

•       Balsam Holding Inc. – 99.9% LP (Exchange Accommodation Titleholder)

   2 – PR Springfield/Delco Limited Partnership PR Valley Limited Partnership   
PA Limited Partnership   

•     PR Valley LLC – 0.5% GP

 

•     PREIT – 99.5% LP

   2 – SPE PR Valley View Limited Partnership    PA Limited Partnership   

•     PR Valley View LLC 0.5% GP

 

•     PREIT 99.5% LP

   2 – SPE PR Viewmont Limited Partnership    PA Limited Partnership   

•       PR Viewmont LLC – 0.01% GP

 

•       PREIT – 99.99% LP

   2 – SPE PR Woodland L.P.    DE Limited Partnership   

•     PR Woodland General, LLC – 0.1% GP

   2 – SPE PR Wyoming Valley Limited Partnership    PA Limited Partnership   

•     PR Wyoming Valley LLC 0.5% GP

 

•     PREIT 99.5% LP

   2 – SPE Cumberland Mall Associates    NJ Limited Partnership   

•       PR Cumberland GP, LLC – 1% GP

 

•       PR Cumberland LP, LLC – 99% LP

   2 – SPE WG Holdings, L.P.    PA Limited Partnership   

•     PRWGP General LLC – 0.02% GP

   2 – See WG Park L.P. WG Park General L.P.    PA Limited Partnership   

•     WG Holdings of Pennsylvania L.L.C. – 0.1% GP

 

•     WG Holdings L.P. – 99.9% LP

   2 – See WG Park L.P. WG Park Limited L.P.    PA Limited Partnership   

•     WG Holdings of Pennsylvania L.L.C. – 0.1% GP

 

•     WG Holdings L.P. – 99.9% LP

   2 – See WG Park L.P. WG Park L.P.    PA Limited Partnership   

•     WG Park General L.P. – 20% GP

 

•     WG Park Limited L.P. – 80% LP

   2 – SPE



--------------------------------------------------------------------------------

Limited Liability Companies

         801-Tenant Office Manager, LLC    PA    801-Gallery Associates, L.P. –
100% sole member    2 – only interest is in a Consolidation Exempt Entity
801-Tenant C-3 Manager, LLC    PA    801-Gallery Associates, L.P. – 100% sole
member    2 – only interest is in a Consolidation Exempt Entity Cherry Hill
Center, LLC    PA Limited Liability Company    New Castle Associates – 100% Sole
Member    2 – SPE Cumberland Mall Retail Condominium Association, LLC    NJ
Limited Liability Company   

•         PREIT and other unit owners

   1 PR Beaver Valley LLC    PA Limited Liability Company    PREIT – 100% Sole
Member    2 – See PR Beaver Valley Limited Partnership PR Capital City LLC    DE
Limited Liability Company   

•         PR CC II LLC 99.99% Member

 

•         PREIT .01% Member

   2 – See PR Capital City Limited Partnership PR CC I LLC    DE Limited
Liability Company   

•         PR CC II LLC 99.99% Member

 

•         PREIT .01% Member

   2 – See PR CC Limited Partnership PR CC II LLC    DE Limited Liability
Company    PREIT 100% Sole Member    2 – See PR CC Limited Partnership PR Cherry
Hill STW, LLC    DE Limited Liability Company   

•         PREIT – 100% Sole Member

   2 – SPE PR Christiana LLC    DE Limited Liability Company    PREIT 100% Sole
Member    2 – SPE PR Cumberland GP, LLC    DE Limited Liability Company    PREIT
– 100% Sole Member    2 – See Cumberland Mall Associates PR Cumberland LP, LLC
   DE Limited Liability Company    PREIT – 100% Sole Member    2 – See
Cumberland Mall Associates PR Francis Scott Key LLC    DE    PR Financing
Limited Partnership – 100% Sole Member    2 – SPE PR Hagerstown LLC    DE
Limited Liability Company    PR Valley Mall Limited Partnership 100% Sole Member
   2 – SPE PR Hyattsville LLC    DE Limited Liability Company    PR Prince
Georges Plaza LLC – 100% Sole Member    2 – SPE PR Jacksonville LLC    DE
Limited Liability Company   

•         PR JK LLC 99.99% Member

 

•         PREIT .01% Member

   2 – See PR Jacksonville Limited Partnership PR JK LLC    DE Limited Liability
Company    PREIT 100% Sole Member    2 – See PR Jacksonville Limited Partnership



--------------------------------------------------------------------------------

PR Lehigh Valley LLC    PA Limited Liability Company    PREIT 100% Sole Member
   2 – See Lehigh Valley Associates PR Logan Valley LLC    DE Limited Liability
Company   

PR LV LLC 99.99% Member

PREIT – .01%

   2 – See PR Logan Valley Limited Partnership PR LV LLC    DE Limited Liability
Company    PREIT 100% Sole Member    2 – See PR Logan Valley Limited Partnership
PR Lycoming LLC    DE    PREIT – 100% Sole Member    2 – See Lycoming Limited
Partnership PR Magnolia LLC    DE Limited Liability Company    PREIT 100% Sole
Member    2 – SPE PR Metroplex West LLC    PA Limited Liability Company    PREIT
– 100% Sole Member    2 – See Metroplex General, Inc. PR New Castle LLC    PA
Limited Liability Company    PREIT 100% Sole Member    2 – See PR New Castle
Associates PR North Dartmouth LLC    DE Limited Liability Company    PREIT –
100% Sole Member    2 – SPE PR Northeast LLC    PA Limited Liability Company   
PREIT – 100% Sole Member    2 – See PR Northeast Limited Partnership PR Patrick
Henry LLC    DE Limited Liability Company   

•         PREIT – Sole Member

   2 – SPE PR PG Plaza LLC    DE Limited Liability Company    PREIT – 100% Sole
Member    2 – See PR Prince Georges Plaza LLC PR Prince Georges Plaza LLC    DE
Limited Liability Company   

PR PGPlaza LLC – 1% Managing Member

PREIT – 99% Member

   2 – See PR Hyattsville LLC PR Red Rose LLC    PA Limited Liability Company   
PREIT – 100% Sole Member    2 – See Red Rose Commons Associates, L.P. PR
Springfield/Delco LLC    DE    Balsam Holding Inc. (Exchange Accommodation
Titleholder) – 100% Sole Member    2 – See PR Springfield/Delco, L.P. PR
Springfield/Delco Holdings LLC    DE    Balsam Holding Inc. (Exchange
Accommodation Titleholder) – 100% Sole Member    2 – See PR Springfield/Delco
Holdings, L.P. PR Valley View LLC    DE Limited Liability Company   

•         PR VV LLC 99.99% Member

 

•         PREIT .01% Member

   2 – See PR Valley View Limited Partnership PR VV LLC    DE Limited Liability
Company    PREIT 100% Sole Member    2 – See PR Valley View Limited Partnership
PR Walnut Street Abstract LLC    DE Limited Liability Company    PREIT-RUBIN,
Inc. – Sole Member    2 – See Walnut Street Abstract L.P.



--------------------------------------------------------------------------------

WG Holdings of Pennsylvania L.L.C.    PA Limited Liability Company    WG
Holdings L.P. 100% Sole Member    2 – See WG Park, L.P. PRWGP General LLC    DE
Limited Liability Company    PREIT 100% Sole Member    2 – See WG Park, L.P. PR
Woodland General LLC    DE Limited Liability Company    PREIT 100% Sole Member
   2 – See PR Woodland L. P. PR Woodland Outparcel LLC    DE Limited Liability
Company   

•       PREIT – Sole Member

   2 – SPE PR WV LLC    DE Limited Liability Company    PREIT 100% Sole Member
   2 – See PR Wyoming Valley Limited Partnership PR Wyoming Valley LLC    DE
Limited Liability Company   

PR WV LLC 99.99% Member

PREIT – .01%

   2 – See PR Wyoming Valley Limited Partnership PR Valley LLC    DE Limited
Liability Company    PREIT 100% Sole Member    2 – See PR Valley Limited
Partnership PR Viewmont LLC    DE    PREIT – 100% Sole Member    2 – See PR
Viewmont Limited Partnership



--------------------------------------------------------------------------------

Corporations

         Springhills NE Quadrant Drainage Association No. One, Inc.    FL   
PREIT and other owners.    1 Springhill Owners Association, Inc.    FL    PREIT
and other owners.    1

 

Trusts

         PR Springfield Trust    PA Business Trust    PREIT – Sole Beneficiary
   2 – See PR Springfield Associates, L.P. PR Oxford Valley Trust    PA Business
Trust    PREIT – Sole Beneficiary    2 – See Oxford Valley Road Associates

1 = Subsidiary (x) does not Guarantee, or is otherwise obligated in respect of,
any Indebtedness of any other Person (other than Indebtedness under Guarantees
which are solely Guarantees of performance and not of payment and other
Guarantees of such Person for liabilities arising from Nonrecourse Exceptions);
(y) such Subsidiary is not a Wholly Owned Subsidiary; and (z) such Subsidiary
does not own or lease an Unencumbered Property.

2 = Subsidiary is an Excluded Subsidiary.

A. The following wholly owned entities are inactive and are in the process of
being dissolved:

 

  1. PR Northeast Whitaker Avenue LLC

 

  2. PR Northeast Whitaker Avenue, L.P.

 

  3. PR Orlando Fashion Square LLC

 

  4. PREIT Gadsden Office LLC

 

  5. PR Paxton LLC

 

  6. PRGL Paxton Limited Partnership

In addition to the other entities listed in the charts above in this Schedule
6.1.(w), these six entities are also not Guarantors as of the Effective Date.



--------------------------------------------------------------------------------

EXHIBIT A

FORM OF ASSIGNMENT AND ASSUMPTION AGREEMENT

This Assignment and Assumption Agreement (the “Assignment and Assumption”) is
dated as of the Effective Date set forth below and is entered into by and
between [the][each] Assignor identified in item 1 below ([the][each, an]
“Assignor”) and [the][each] Assignee identified in item 2 below ([the][each, an]
“Assignee”). [It is understood and agreed that the rights and obligations of
[the Assignors][the Assignees] hereunder are several and not joint.] Capitalized
terms used but not defined herein shall have the meanings given to them in the
Credit Agreement identified below (as amended, the “Credit Agreement”), receipt
of a copy of which is hereby acknowledged by [the][each] Assignee. The Standard
Terms and Conditions for Assignment and Assumption (the “Standard Terms and
Conditions”) set forth in Annex 1 attached hereto are hereby agreed to and
incorporated herein by reference and made a part of this Assignment and
Assumption as if set forth herein in full.

For an agreed consideration, [the][each] Assignor hereby irrevocably sells and
assigns to [the Assignee][the respective Assignees], and [the][each] Assignee
hereby irrevocably purchases and assumes from [the Assignor][the respective
Assignors], subject to and in accordance with the Standard Terms and Conditions
and the Credit Agreement, as of the Effective Date inserted by the
Administrative Agent as contemplated below (i) all of [the Assignor’s][the
respective Assignors’] rights and obligations in [its capacity as a
Lender][their respective capacities as Lenders] under the Credit Agreement and
any other documents or instruments delivered pursuant thereto to the extent
related to the amount and percentage interest identified below of all of such
outstanding rights and obligations of [the Assignor][the respective Assignors]
under the respective facilities identified below (including without limitation
any Letters of Credit, Guarantees, and Swingline Loans included in such
facilities), and (ii) to the extent permitted to be assigned under applicable
law, all claims, suits, causes of action and any other right of [the][any]
Assignor (in its capacity as a Lender)][the respective Assignors (in their
respective capacities as Lenders)] against any Person, whether known or unknown,
arising under or in connection with the Credit Agreement, any other documents or
instruments delivered pursuant thereto or the loan transactions governed thereby
or in any way based on or related to any of the foregoing, including, but not
limited to, contract claims, tort claims, malpractice claims, statutory claims
and all other claims at law or in equity related to the rights and obligations
sold and assigned pursuant to clause (i) above (the rights and obligations sold
and assigned by [the][any] Assignor to [the][any] Assignee pursuant to clauses
(i) and (ii) above being referred to herein collectively as [the][an] “Assigned
Interest”). Each such sale and assignment is without recourse to [the][any]
Assignor and, except as expressly provided in this Assignment and Assumption,
without representation or warranty by [the][any] Assignor.

 

1.      

 

Assignor[s]:

  

 

       

 

     [Assignor [is] [is not] a Defaulting Lender]      

2.      

 

Assignee[s]:

  

 

       

 

     [for each Assignee, indicate [Affiliate][Approved Fund] of [identify
Lender]   

 

A-1



--------------------------------------------------------------------------------

3.    Borrower(s):    PREIT Associates, L.P., PREIT-Rubin, Inc. and Pennsylvania
Real Estate Investment Trust 4.    Administrative Agent:    Wells Fargo Bank,
National Association, as the administrative agent under the Credit Agreement 5.
   Credit Agreement:    The $400,000,000 Credit Agreement dated as of April 17,
2013 by and among the Borrowers, the Lenders parties thereto, Wells Fargo Bank,
National Association, as Administrative Agent, and the other parties thereto 6.
   Assigned Interest[s]:   

 

Assignor[s]

   Assignee[s]    Facility Assigned    Aggregate Amount
of Commitment/
Loans for all
Lenders      Amount of
Commitment/Loans
Assigned8      Percentage Assigned
of Commitment/
Loans      CUSIP Number          $         $           %                $     
   $           %                $         $           %      

 

[7.   Trade Date:   ]  

[Page break]

 

A-2



--------------------------------------------------------------------------------

Effective Date:             , 20     [TO BE INSERTED BY ADMINISTRATIVE AGENT AND
WHICH SHALL BE THE EFFECTIVE DATE OF RECORDATION OF TRANSFER IN THE REGISTER
THEREFOR.]

The terms set forth in this Assignment and Assumption are hereby agreed to:

 

ASSIGNOR[S] [NAME OF ASSIGNOR] By:  

 

  Name:  

 

  Title:  

 

[NAME OF ASSIGNOR] By:  

 

  Name:  

 

  Title:  

 

ASSIGNEE[S] [NAME OF ASSIGNEE] By:  

 

  Name:  

 

  Title:  

 

[NAME OF ASSIGNEE] By:  

 

  Name:  

 

  Title:  

 

 

A-3



--------------------------------------------------------------------------------

[Consented to and] Accepted:

 

WELLS FARGO BANK, NATIONAL ASSOCIATION, as Administrative Agent By:  

 

  Name:  

 

  Title:  

 

[Consented to:] [NAME OF RELEVANT PARTY] By:  

 

  Name:  

 

  Title:  

 

 

A-4



--------------------------------------------------------------------------------

ANNEX 1

[                    ]

STANDARD TERMS AND CONDITIONS FOR

ASSIGNMENT AND ASSUMPTION

1. Representations and Warranties.

1.1 Assignor[s]. [The][Each] Assignor (a) represents and warrants that (i) it is
the legal and beneficial owner of [the][the relevant] Assigned Interest,
(ii) [the][such] Assigned Interest is free and clear of any lien, encumbrance or
other adverse claim, (iii) it has full power and authority, and has taken all
action necessary, to execute and deliver this Assignment and Assumption and to
consummate the transactions contemplated hereby and (iv) it is [not] a
Defaulting Lender; and (b) assumes no responsibility with respect to (i) any
statements, warranties or representations made in or in connection with the
Credit Agreement or any other Loan Document, (ii) the execution, legality,
validity, enforceability, genuineness, sufficiency or value of the Loan
Documents or any collateral thereunder, (iii) the financial condition of the
Borrower, any of its Subsidiaries or Affiliates or any other Person obligated in
respect of any Loan Document, or (iv) the performance or observance by the
Borrower, any of its Subsidiaries or Affiliates or any other Person of any of
their respective obligations under any Loan Document.

1.2. Assignee[s]. [The][Each] Assignee (a) represents and warrants that (i) it
has full power and authority, and has taken all action necessary, to execute and
deliver this Assignment and Assumption and to consummate the transactions
contemplated hereby and to become a Lender under the Credit Agreement, (ii) it
meets all the requirements to be an Eligible Assignee as defined in the Credit
Agreement (subject to such consents, if any, as may be required under such
definition), (iii) from and after the Effective Date specified for this
Assignment and Assumption, it shall be bound by the provisions of the Credit
Agreement as a Lender thereunder and, to the extent of [the][the relevant]
Assigned Interest, shall have the obligations of a Lender thereunder, (iv) it is
sophisticated with respect to decisions to acquire assets of the type
represented by the Assigned Interest and either it, or the person exercising
discretion in making its decision to acquire the Assigned Interest, is
experienced in acquiring assets of such type, (v) it has received a copy of the
Credit Agreement, and has received or has been accorded the opportunity to
receive copies of the financial statements referenced in Section 6.1.(k) thereof
or of the most recent financial statements delivered pursuant to
Section 7.1.(a)(i) or Section 7.1.(a)(ii) thereof, as applicable, and such other
documents and information as it deems appropriate to make its own credit
analysis and decision to enter into this Assignment and Assumption and to
purchase [the][such] Assigned Interest, (vi) it has, independently and without
reliance upon the Administrative Agent, the Assignor or any other Lender and
based on such documents and information as it has deemed appropriate, made its
own credit analysis and decision to enter into this Assignment and Assumption
and to purchase [the][such] Assigned Interest, and (vii) if it is a Foreign
Lender, attached to the Assignment and Assumption is any documentation required
to be delivered by it pursuant to the terms of the Credit Agreement, duly
completed and executed by [the][such] Assignee; and (b) agrees that (i) it will,
independently and without reliance on the Administrative Agent, [the][any]
Assignor or any other Lender, and based on such documents and information as it
shall deem appropriate at the time, continue to make its own credit decisions in
taking or not taking action under the Loan Documents, and (ii) it will perform
in accordance with their terms all of the obligations which by the terms of the
Loan Documents are required to be performed by it as a Lender.

2. Payments. From and after the Effective Date, the Administrative Agent shall
make all payments in respect of [the][each] Assigned Interest (including
payments of principal, interest, Fees and other amounts) to [the][the relevant]
Assignee whether such amounts have accrued prior to, on or after the

 

A-5



--------------------------------------------------------------------------------

Effective Date specified for this Assignment and Assumption. The Assignor[s] and
the Assignee[s] shall make all appropriate adjustments in payments by the
Administrative Agent for periods prior to such Effective Date or with respect to
the making of this assignment directly between themselves.

3. General Provisions. This Assignment and Assumption shall be binding upon, and
inure to the benefit of, the parties hereto and their respective successors and
assigns. This Assignment and Assumption may be executed in any number of
counterparts, which together shall constitute one instrument. Delivery of an
executed counterpart of a signature page of this Assignment and Assumption by
telecopy shall be effective as delivery of a manually executed counterpart of
this Assignment and Assumption. This Assignment and Assumption shall be governed
by, and construed in accordance with, the law of the Commonwealth of
Pennsylvania.

 

A-6



--------------------------------------------------------------------------------

EXHIBIT B

FORM OF GUARANTY

THIS GUARANTY dated as of              executed and delivered by each of the
undersigned and the other Persons from time to time party hereto pursuant to the
execution and delivery of an Accession Agreement in the form of Annex I hereto
(all of the undersigned, together with such other Persons each a “Guarantor” and
collectively, the “Guarantors”) in favor of WELLS FARGO BANK, NATIONAL
ASSOCIATION, in its capacity as Administrative Agent (the “Administrative
Agent”) for the Lenders under that certain Credit Agreement dated as of
April 17, 2013 (as amended, restated, supplemented or otherwise modified from
time to time, the “Credit Agreement”), by and among PREIT Associates, L.P.
(“PREIT”), PREIT-Rubin, Inc. (“PREIT-Rubin”), Pennsylvania Real Estate
Investment Trust (the “Parent”; together with PREIT and PREIT-Rubin, each
individually, a “Borrower” and collectively, the “Borrower”), the financial
institutions party thereto and their assignees under Section 11.6.(b) thereof
(the “Lenders”), the Administrative Agent, and the other parties thereto, for
its benefit and the benefit of the Issuing Bank and the Lenders (the
Administrative Agent, the Issuing Bank and the Lenders, each individually a
“Guarantied Party” and collectively, the “Guarantied Parties”).

WHEREAS, pursuant to the Credit Agreement, the Issuing Bank and the Lenders have
agreed to make available to the Borrower certain financial accommodations on the
terms and conditions set forth in the Credit Agreement;

WHEREAS, each Guarantor is owned or controlled by the Borrower, or is otherwise
an Affiliate of the Borrower;

WHEREAS, the Borrower and each Guarantor, though separate legal entities, are
mutually dependent on each other in the conduct of their respective businesses
as an integrated operation and have determined it to be in their mutual best
interests to obtain financing under the Credit Agreement through their
collective efforts;

WHEREAS, each Guarantor acknowledges that it will receive direct and indirect
benefits from the Administrative Agent, the Issuing Bank and the Lenders making
such financial accommodations available to the Borrower under the Credit
Agreement and, accordingly, each Guarantor is willing to guarantee obligations
of the Borrower to the Administrative Agent, the Issuing Bank and the Lenders on
the terms and conditions contained herein;

WHEREAS, each Guarantor’s execution and delivery of this Guaranty is a condition
precedent to the effectiveness of the Credit Agreement and to the Administrative
Agent and the other Guarantied Parties making such financial accommodations to
the Borrower.

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged by each Guarantor, each Guarantor agrees as
follows:

Section 1. Guaranty. Each Guarantor hereby absolutely, irrevocably and
unconditionally guaranties the due and punctual payment and performance when
due, whether at stated maturity, by acceleration or otherwise, of all of the
following (collectively referred to as the “Guarantied Obligations”): (a) all
Obligations; (b) any and all extensions, renewals, modifications, amendments or
substitutions of the foregoing and (c) all expenses, including, without
limitation, reasonable attorneys’ fees and disbursements, that are incurred by
the Administrative Agent or any other Guarantied Party in the enforcement of any
of the foregoing or any obligation of such Guarantor hereunder. Guarantied
Obligations shall not include Specified Derivatives Obligations.

 

B-1



--------------------------------------------------------------------------------

Section 2. Guaranty of Payment and Not of Collection. This Guaranty is a
guaranty of payment, and not of collection, and a debt of each Guarantor for its
own account. Accordingly, the Guarantied Parties shall not be obligated or
required before enforcing this Guaranty against any Guarantor: (a) to pursue any
right or remedy the Guarantied Parties may have against the Borrower or any
other Loan Party or any other Person or commence any suit or other proceeding
against the Borrower, any other Loan Party or any other Person in any court or
other tribunal; (b) to make any claim in a liquidation or bankruptcy of the
Borrower, any other Loan Party or any other Person; or (c) to make demand of the
Borrower, any other Loan Party or any other Person or to enforce or seek to
enforce or realize upon any collateral security, if any, held by the Guarantied
Parties which may secure any of the Guarantied Obligations.

Section 3. Guaranty Absolute. Each Guarantor guarantees that the Guarantied
Obligations will be paid strictly in accordance with the terms of the documents
evidencing the same, regardless of any Applicable Law now or hereafter in effect
in any jurisdiction affecting any of such terms or the rights of the Guarantied
Parties with respect thereto. The liability of each Guarantor under this
Guaranty shall be absolute, irrevocable and unconditional in accordance with its
terms and shall remain in full force and effect without regard to, and shall not
be released, suspended, discharged, terminated or otherwise affected by, any
circumstance or occurrence whatsoever, including without limitation, the
following (whether or not such Guarantor consents thereto or has notice
thereof):

(a) (i) any change in the amount, interest rate or due date or other term of any
of the Guarantied Obligations, (ii) any change in the time, place or manner of
payment of all or any portion of the Guarantied Obligations, (iii) any amendment
or waiver of, or consent to the departure from or other indulgence with respect
to, the Credit Agreement, any other Loan Document or any other document or
instrument evidencing or relating to any Guarantied Obligations, or (iv) any
waiver, renewal, extension, addition, or supplement to, or deletion from, or any
other action or inaction under or in respect of, the Credit Agreement, any of
the other Loan Documents, or any other documents, instruments or agreements
relating to the Guarantied Obligations or any other instrument or agreement
referred to therein or evidencing any Guarantied Obligations or any assignment
or transfer of any of the foregoing;

(b) any lack of validity or enforceability of the Credit Agreement or any of the
other Loan Documents or any other document, instrument or agreement referred to
therein or evidencing any Guarantied Obligations or any assignment or transfer
of any of the foregoing;

(c) any furnishing to the Guarantied Parties of any security for the Guarantied
Obligations, or any sale, exchange, release or surrender of, or realization on,
any collateral securing any of the Guarantied Obligations;

(d) any settlement or compromise of any of the Guarantied Obligations, any
security therefor, or any liability of any other party with respect to the
Guarantied Obligations, or any subordination of the payment of the Guarantied
Obligations to the payment of any other liability of the Borrower or any other
Loan Party;

(e) any bankruptcy, insolvency, reorganization, composition, adjustment,
dissolution, liquidation or other like proceeding relating to such Guarantor,
the Borrower, any other Loan Party or any other Person, or any action taken with
respect to this Guaranty by any trustee or receiver, or by any court, in any
such proceeding;

(f) any act or failure to act by the Borrower, any other Loan Party or any other
Person which may adversely affect such Guarantor’s subrogation rights, if any,
against the Borrower to recover payments made under this Guaranty;

 

B-2



--------------------------------------------------------------------------------

(g) any invalidity or nonperfection of any security interest or lien on, if any,
or any other impairment of, any collateral, if any, securing any of the
Guarantied Obligations or any failure of the Administrative Agent or any other
Person to preserve any collateral security or any other impairment of such
collateral;

(h) any application of sums paid by the Borrower, any Guarantor or any other
Person with respect to the liabilities of the Borrower to the Guarantied
Parties, regardless of what liabilities of the Borrower remain unpaid;

(i) any defect, limitation or insufficiency in the borrowing powers of the
Borrower or in the exercise thereof;

(j) any defense, set off, claim or counterclaim (other than indefeasible payment
and performance in full) which any at any time be available to or be asserted by
the Borrower, any other Loan party or any other Person against the
Administrative Agent or any Lender;

(k) any change in the corporate existence, structure or ownership of the
Borrower or any other Loan Party;

(l) any statement, representation or warranty made or deemed made by or on
behalf of the Borrower, any Guarantor or any other Loan Party under any Loan
Document, or any amendment hereto or thereto, proves to have been incorrect or
misleading in any respect; or

(m) any other circumstance which might otherwise constitute a defense available
to, or a discharge of, a Guarantor hereunder (other than termination of this
Guaranty as provided in Section 21 hereof).

Section 4. Action with Respect to Guarantied Obligations. The Guarantied Parties
may, at any time and from time to time, without the consent of, or notice to,
any Guarantor, and without discharging any Guarantor from its obligations
hereunder, take any and all actions described in Section 3. and may otherwise:
(a) amend, modify, alter or supplement the terms of any of the Guarantied
Obligations, including, but not limited to, extending or shortening the time of
payment of any of the Guarantied Obligations or changing the interest rate that
may accrue on any of the Guarantied Obligations; (b) amend, modify, alter or
supplement the Credit Agreement or any other Loan Document; (c) sell, exchange,
release or otherwise deal with all, or any part, of any collateral securing any
of the Guarantied Obligations; (d) release any Loan Party or other Person liable
in any manner for the payment or collection of the Guarantied Obligations;
(e) exercise, or refrain from exercising, any rights against the Borrower, any
other Loan Party or any other Person; and (f) apply any sum, by whomsoever paid
or however realized, to the Guarantied Obligations in such order as the
Guarantied Parties shall elect.

Section 5. Representations and Warranties. Each Guarantor hereby makes to the
Administrative Agent and the other Guarantied Parties all of the representations
and warranties made by the Borrower with respect to or in any way relating to
such Guarantor in the Credit Agreement and the other Loan Documents, as if the
same were set forth herein in full.

Section 6. Covenants. Each Guarantor will comply with all covenants which the
Borrower is to cause such Guarantor to comply with under the terms of the Credit
Agreement or any of the other Loan Documents.

 

B-3



--------------------------------------------------------------------------------

Section 7. Waiver. Each Guarantor, to the fullest extent permitted by Applicable
Law, hereby waives notice of acceptance hereof or any presentment, demand,
protest or notice of any kind, and any other act or thing, or omission or delay
to do any other act or thing, which in any manner or to any extent might vary
the risk of such Guarantor or which otherwise might operate to discharge such
Guarantor from its obligations hereunder.

Section 8. Inability to Accelerate Loan. If the Guarantied Parties or any of
them are prevented under Applicable Law or otherwise from demanding or
accelerating payment of any of the Guarantied Obligations by reason of any
automatic stay or otherwise, the Administrative Agent and/or the other
Guarantied Parties shall be entitled to receive from each Guarantor, upon demand
therefor, the sums which otherwise would have been due had such demand or
acceleration occurred.

Section 9. Reinstatement of Guarantied Obligations. If a claim is ever made on
the Administrative Agent or any other Guarantied Party for repayment or recovery
of any amount or amounts received in payment or on account of any of the
Guarantied Obligations, and the Administrative Agent or such other Guarantied
Party repays all or part of said amount by reason of (a) any judgment, decree or
order of any court or administrative body of competent jurisdiction, or (b) any
settlement or compromise of any such claim effected by the Administrative Agent
or such other Guarantied Party with any such claimant (including the Borrower or
a trustee in bankruptcy for the Borrower), then and in such event each Guarantor
agrees that any such judgment, decree, order, settlement or compromise shall be
binding on it, notwithstanding any revocation hereof or the cancellation of the
Credit Agreement, any of the other Loan Documents or any other instrument
evidencing any liability of the Borrower, and such Guarantor shall be and remain
liable to the Administrative Agent or such other Guarantied Party for the
amounts so repaid or recovered to the same extent as if such amount had never
originally been paid to the Administrative Agent or such other Guarantied Party.

Section 10. Subrogation. Upon the making by any Guarantor of any payment
hereunder for the account of the Borrower, such Guarantor shall be subrogated to
the rights of the payee against the Borrower; provided, however, that such
Guarantor shall not enforce any right or receive any payment by way of
subrogation or otherwise take any action in respect of any other claim or cause
of action such Guarantor may have against the Borrower arising by reason of any
payment or performance by such Guarantor pursuant to this Guaranty, unless and
until all of the Guarantied Obligations have been indefeasibly paid and
performed in full. If any amount shall be paid to such Guarantor on account of
or in respect of such subrogation rights or other claims or causes of action,
such Guarantor shall hold such amount in trust for the benefit of the Guarantied
Parties and shall forthwith pay such amount to the Administrative Agent to be
credited and applied against the Guarantied Obligations, whether matured or
unmatured, in accordance with the terms of the Credit Agreement or to be held by
the Administrative Agent as collateral security for any Guarantied Obligations
existing.

Section 11. Payments Free and Clear. All sums payable by each Guarantor
hereunder, whether of principal, interest, Fees, expenses, premiums or
otherwise, shall be paid in full, without set-off or counterclaim or any
deduction or withholding whatsoever (including any Taxes), and if such Guarantor
is required by Applicable Law or by any Governmental Authority to make any such
deduction or withholding provided the requirements set forth in Section 3.10. of
the Credit Agreement are satisfied, such Guarantor shall pay to the
Administrative Agent and the Lenders such additional amount as will result in
the receipt by the Administrative Agent and the Lenders of the full amount
payable hereunder had such deduction or withholding not occurred or been
required.

Section 12. Set-off. In addition to any rights now or hereafter granted under
any of the other Loan Documents or Applicable Law and not by way of limitation
of any such rights, each Guarantor hereby authorizes each Guarantied Party and
each Participant, at any time while an Event of Default

 

B-4



--------------------------------------------------------------------------------

exists, without any prior notice to such Guarantor or to any other Person, any
such notice being hereby expressly waived, but in the case of a Lender or a
Participant subject to receipt of the prior written consent of the
Administrative Agent exercised in its sole discretion, to set-off and to
appropriate and to apply any and all deposits (general or special, including,
but not limited to, indebtedness evidenced by certificates of deposit, whether
matured or unmatured) and any other indebtedness at any time held or owing by
the Administrative Agent, such Lender or such Participant or any Affiliate of
the Administrative Agent or such Lender to or for the credit or the account of
the Borrower against and on account of any of the Guarantied Obligations,
although such obligations shall be contingent or unmatured. Each Guarantor
agrees, to the fullest extent permitted by Applicable Law, that any Participant
may exercise rights of setoff or counterclaim and other rights with respect to
its participation as fully as if such Participant were a direct creditor of such
Guarantor in the amount of such participation.

Section 13. Subordination. Each Guarantor hereby expressly covenants and agrees
for the benefit of the Guarantied Parties that all obligations and liabilities
of the Borrower to such Guarantor of whatever description, including without
limitation, all intercompany receivables of such Guarantor from the Borrower
(collectively, the “Junior Claims”) shall be subordinate and junior in right of
payment to all Guarantied Obligations. If an Event of Default shall exist, then
no Guarantor shall accept any direct or indirect payment (in cash, property or
securities, by setoff or otherwise) from the Borrower on account of or in any
manner in respect of any Junior Claim until all of the Guarantied Obligations
have been indefeasibly paid in full.

Section 14. Avoidance Provisions. It is the intent of each Guarantor, the
Administrative Agent and the other Guarantied Parties that in any Proceeding,
such Guarantor’s maximum obligation hereunder shall equal, but not exceed, the
maximum amount which would not otherwise cause the obligations of such Guarantor
hereunder (or any other obligations of such Guarantor to the Guarantied Parties)
to be avoidable or unenforceable against such Guarantor in such Proceeding as a
result of Applicable Law, including without limitation, (a) Section 548 of the
Bankruptcy Code of 1978, as amended (the “Bankruptcy Code”) and (b) any state
fraudulent transfer or fraudulent conveyance act or statute applied in such
Proceeding, whether by virtue of Section 544 of the Bankruptcy Code or
otherwise. The Applicable Laws under which the possible avoidance or
unenforceability of the obligations of such Guarantor hereunder (or any other
obligations of such Guarantor to the Guarantied Parties) shall be determined in
any such Proceeding are referred to as the “Avoidance Provisions”. Accordingly,
to the extent that the obligations of any Guarantor hereunder would otherwise be
subject to avoidance under the Avoidance Provisions, the maximum Guarantied
Obligations for which such Guarantor shall be liable hereunder shall be reduced
to that amount which, as of the time any of the Guarantied Obligations are
deemed to have been incurred under the Avoidance Provisions, would not cause the
obligations of any Guarantor hereunder (or any other obligations of such
Guarantor to the Guarantied Parties), to be subject to avoidance under the
Avoidance Provisions. This Section is intended solely to preserve the rights of
the Administrative Agent and the other Guarantied Parties hereunder to the
maximum extent that would not cause the obligations of any Guarantor hereunder
to be subject to avoidance under the Avoidance Provisions, and no Guarantor or
any other Person shall have any right or claim under this Section as against the
Guarantied Parties that would not otherwise be available to such Person under
the Avoidance Provisions.

Section 15. Contribution. To the extent that any Guarantor shall be required
hereunder to pay any portion of any Guarantied Obligation exceeding the greater
of (a) the amount of the value actually received by such Guarantor and its
Subsidiaries from the Loans and the other Obligations and (b) the amount such
Guarantor would otherwise have paid if such Guarantor had paid the aggregate
amount of the Guarantied Obligations (excluding the amount thereof repaid by the
Borrower) in the same proportion as such Guarantor’s net worth on the date
enforcement is sought hereunder bears to the aggregate net worth of all the
Guarantors on such date, then such Guarantor shall be reimbursed by such other
Guarantors for the amount of such excess, pro rata, based on the respective net
worth of such other Guarantors on such date.

 

B-5



--------------------------------------------------------------------------------

Section 16. Information. Each Guarantor assumes all responsibility for being and
keeping itself informed of the financial condition of the Borrower and the other
Loan Parties, and of all other circumstances bearing upon the risk of nonpayment
of any of the Guarantied Obligations and the nature, scope and extent of the
risks that such Guarantor assumes and incurs hereunder, and agrees that neither
the Administrative Agent nor any other Guarantied Party shall have any duty
whatsoever to advise any Guarantor of information regarding such circumstances
or risks.

Section 17. Governing Law. THIS GUARANTY SHALL BE GOVERNED BY, AND CONSTRUED AND
ENFORCED IN ACCORDANCE WITH, THE LAWS OF THE COMMONWEALTH OF PENNSYLVANIA
APPLICABLE TO CONTRACTS EXECUTED, AND TO BE FULLY PERFORMED, IN SUCH
COMMONWEALTH.

SECTION 18. WAIVER OF JURY TRIAL.

(a) EACH GUARANTOR, AND EACH OF THE ADMINISTRATIVE AGENT AND THE OTHER
GUARANTIED PARTIES BY ACCEPTING THE BENEFITS HEREOF, ACKNOWLEDGES THAT ANY
DISPUTE OR CONTROVERSY BETWEEN SUCH GUARANTOR, THE ADMINISTRATIVE AGENT OR ANY
OF THE OTHER GUARANTIED PARTIES WOULD BE BASED ON DIFFICULT AND COMPLEX ISSUES
OF LAW AND FACT AND WOULD RESULT IN DELAY AND EXPENSE TO THE PARTIES.
ACCORDINGLY, TO THE EXTENT PERMITTED BY APPLICABLE LAW, EACH OF THE GUARANTORS,
THE ADMINISTRATIVE AGENT AND THE OTHER GUARANTIED PARTIES HEREBY WAIVES ITS
RIGHT TO A TRIAL BY JURY IN ANY ACTION OR PROCEEDING OF ANY KIND OR NATURE IN
ANY COURT OR TRIBUNAL IN WHICH AN ACTION MAY BE COMMENCED BY OR AGAINST ANY
PARTY HERETO ARISING OUT OF THIS GUARANTY.

(b) EACH GUARANTOR, AND EACH OF THE ADMINISTRATIVE AGENT AND THE OTHER
GUARANTIED PARTIES BY ACCEPTING THE BENEFITS HEREOF, HEREBY AGREES THAT THE
FEDERAL DISTRICT COURT LOCATED IN THE EASTERN DISTRICT OF PENNSYLVANIA OR ANY
STATE COURT LOCATED IN PHILADELPHIA COUNTY, PENNSYLVANIA SHALL HAVE JURISDICTION
TO HEAR AND DETERMINE ANY CLAIMS OR DISPUTES BETWEEN OR AMONG THE GUARANTORS,
THE ADMINISTRATIVE AGENT OR ANY OF THE OTHER GUARANTIED PARTIES, PERTAINING
DIRECTLY OR INDIRECTLY TO THIS GUARANTY. EACH GUARANTOR AND EACH OF THE
GUARANTIED PARTIES EXPRESSLY SUBMITS AND CONSENTS IN ADVANCE TO SUCH
JURISDICTION IN ANY ACTION OR PROCEEDING COMMENCED IN SUCH COURTS. EACH PARTY
FURTHER WAIVES ANY OBJECTION THAT IT MAY NOW OR HEREAFTER HAVE TO THE VENUE OF
ANY SUCH ACTION OR PROCEEDING IN ANY SUCH COURT OR THAT SUCH ACTION OR
PROCEEDING WAS BROUGHT IN AN INCONVENIENT FORUM AND EACH AGREES NOT TO PLEAD OR
CLAIM THE SAME. THE CHOICE OF FORUM SET FORTH IN THIS SECTION SHALL NOT BE
DEEMED TO PRECLUDE THE BRINGING OF ANY ACTION BY THE ADMINISTRATIVE AGENT OR ANY
OTHER GUARANTIED PARTY OR THE ENFORCEMENT BY THE ADMINISTRATIVE AGENT OR ANY
OTHER GUARANTIED PARTY OF ANY JUDGMENT OBTAINED IN SUCH FORUM IN ANY OTHER
APPROPRIATE JURISDICTION.

(c) THE FOREGOING WAIVERS HAVE BEEN CONSIDERED BY EACH PARTY WITH THE ADVICE OF
COUNSEL AND WITH A FULL UNDERSTANDING OF THE LEGAL CONSEQUENCES THEREOF, AND
SHALL SURVIVE THE PAYMENT OF THE LOANS AND

 

B-6



--------------------------------------------------------------------------------

ALL OTHER AMOUNTS PAYABLE HEREUNDER OR UNDER THE OTHER LOAN DOCUMENTS, THE
TERMINATION OR EXPIRATION OF ALL LETTERS OF CREDIT AND THE TERMINATION OF THIS
GUARANTY.

Section 19. Loan Accounts. The Administrative Agent and each Lender may maintain
books and accounts setting forth the amounts of principal, interest and other
sums paid and payable with respect to the Guarantied Obligations arising under
or in connection with the Credit Agreement, and in the case of any dispute
relating to any of the outstanding amount, payment or receipt of any of such
Guarantied Obligations or otherwise, the entries in such books and accounts
shall constitute prima facie evidence of the outstanding amount of such
Guarantied Obligations and the amounts paid and payable with respect thereto
absent manifest error. The failure of the Administrative Agent or any Lender to
maintain such books and accounts shall not in any way relieve or discharge any
Guarantor of any of its obligations hereunder.

Section 20. Waiver of Remedies. No delay or failure on the part of the
Administrative Agent or any other Guarantied Party in the exercise of any right
or remedy it may have against any Guarantor hereunder or otherwise shall operate
as a waiver thereof, and no single or partial exercise by the Administrative
Agent or any other Guarantied Party of any such right or remedy shall preclude
any other or further exercise thereof or the exercise of any other such right or
remedy.

Section 21. Termination. This Guaranty shall remain in full force and effect
with respect to each Guarantor until indefeasible payment in full of the
Guarantied Obligations and the other Obligations and the termination or
cancellation of the Credit Agreement in accordance with its terms.

Section 22. Successors and Assigns. Each reference herein to the Administrative
Agent or any other Guarantied Party shall be deemed to include such Person’s
respective successors and assigns (including, but not limited to, any holder of
the Guarantied Obligations) in whose favor the provisions of this Guaranty also
shall inure, and each reference herein to each Guarantor shall be deemed to
include such Guarantor’s successors and assigns, upon whom this Guaranty also
shall be binding. The Guarantied Parties may, in accordance with the applicable
provisions of the Credit Agreement, assign, transfer or sell any Guarantied
Obligation, or grant or sell participations in any Guarantied Obligations, to
any Person without the consent of, or notice to, any Guarantor and without
releasing, discharging or modifying any Guarantor’s obligations hereunder. Each
Guarantor hereby consents to the delivery by the Administrative Agent and any
other Guarantied Party to any assignee or Participant of a Lender (or any
prospective assignee or Participant of a Lender) of any financial or other
information regarding the Borrower or any Guarantor. No Guarantor may assign or
transfer its obligations hereunder to any Person without the prior written
consent of all Lenders and any such assignment or other transfer to which all of
the Lenders have not so consented shall be null and void.

Section 23. JOINT AND SEVERAL OBLIGATIONS. THE OBLIGATIONS OF THE GUARANTORS
HEREUNDER SHALL BE JOINT AND SEVERAL, AND ACCORDINGLY, EACH GUARANTOR CONFIRMS
THAT IT IS LIABLE FOR THE FULL AMOUNT OF THE “GUARANTIED OBLIGATIONS” AND ALL OF
THE OBLIGATIONS AND LIABILITIES OF EACH OF THE OTHER GUARANTORS HEREUNDER.

Section 24. Amendments. This Guaranty may not be amended except in writing
signed by the Administrative Agent and each Guarantor.

Section 25. Payments. All payments to be made by any Guarantor pursuant to this
Guaranty shall be made in Dollars, in immediately available funds to the
Administrative Agent at its Principal Office, not later than 11:00 a.m. Central
time, on the date one Business Day after demand therefor.

 

B-7



--------------------------------------------------------------------------------

Section 26. Notices. All notices, requests and other communications hereunder
shall be in writing (including facsimile transmission or similar writing) and
shall be given (a) to each Guarantor at its address set forth below its
signature hereto, (b) to the Administrative Agent or any other Guarantied Party
at its respective address for notices provided for in the Credit Agreement, or
(c) as to each such party at such other address as such party shall designate in
a written notice to the other parties. Each such notice, request or other
communication shall be effective (i) if mailed, when received; (ii) if
telecopied, when transmitted; or (iii) if hand delivered, when delivered;
provided, however, that any notice of a change of address for notices shall not
be effective until received.

Section 27. Severability. In case any provision of this Guaranty shall be
invalid, illegal or unenforceable in any jurisdiction, the validity, legality
and enforceability of the remaining provisions shall not in any way be affected
or impaired thereby.

Section 28. Headings. Section headings used in this Guaranty are for convenience
only and shall not affect the construction of this Guaranty.

Section 29. Limitation of Liability. Neither the Administrative Agent nor any
other Guarantied Party, nor any Affiliate, officer, director, employee,
attorney, or agent of the Administrative Agent or any other Guarantied Party,
shall have any liability with respect to, and each Guarantor hereby waives,
releases, and agrees not to sue any of them upon, any claim for any special,
indirect, incidental, or consequential damages suffered or incurred by a
Guarantor in connection with, arising out of, or in any way related to, this
Guaranty or any of the other Loan Documents, or any of the transactions
contemplated by this Guaranty, the Credit Agreement or any of the other Loan
Documents. Each Guarantor hereby waives, releases, and agrees not to sue the
Administrative Agent or any other Guarantied Party or any of the Administrative
Agent’s or any other Guarantied Party’s Affiliates, officers, directors,
employees, attorneys, or agents for punitive damages in respect of any claim in
connection with, arising out of, or in any way related to, this Guaranty, the
Credit Agreement or any of the other Loan Documents, or any of the transactions
contemplated thereby.

Section 30. Electronic Delivery of Certain Information. Each Guarantor
acknowledges and agrees that information regarding the Guarantor may be
delivered electronically pursuant to Section 7.1.(b) of the Credit Agreement.

Section 32. Definitions. (a) For the purposes of this Guaranty:

“Proceeding” means any of the following: (i) a voluntary or involuntary case
concerning any Guarantor shall be commenced under the Bankruptcy Code of 1978,
as amended; (ii) a custodian (as defined in such Bankruptcy Code or any other
applicable bankruptcy laws) is appointed for, or takes charge of, all or any
substantial part of the property of any Guarantor; (iii) any other proceeding
under any Applicable Law, domestic or foreign, relating to bankruptcy,
insolvency, reorganization, winding-up or composition for adjustment of debts,
whether now or hereafter in effect, is commenced relating to any Guarantor;
(iv) any Guarantor is adjudicated insolvent or bankrupt; (v) any order of relief
or other order approving any such case or proceeding is entered by a court of
competent jurisdiction; (vi) any Guarantor makes a general assignment for the
benefit of creditors; (vii) any Guarantor shall fail to pay, or shall state that
it is unable to pay, or shall be unable to pay, its debts generally as they
become due; (viii) any Guarantor shall call a meeting of its creditors with a
view to arranging a composition or adjustment of its debts; (ix) any Guarantor
shall by any act or failure to act indicate its consent to, approval of or
acquiescence in any of the foregoing; or (x) any corporate action shall be taken
by any Guarantor for the purpose of effecting any of the foregoing.

 

B-8



--------------------------------------------------------------------------------

(b) Terms not otherwise defined herein are used herein with the respective
meanings given them in the Credit Agreement.

[Signatures on Following Page]

 

B-9



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each Guarantor has duly executed and delivered this Guaranty
as of the date and year first written above.

 

[GUARANTOR] By:  

 

  Name:  

 

  Title:  

 

 

Address for Notices for all Guarantors: c/o PREIT Associates, L.P. 200 South
Broad Street Philadelphia, PA 19102 Attention: Andrew Ioannou Telephone:   (215)
875-0700 Telecopy:   (215) 546-7311

 

B-10



--------------------------------------------------------------------------------

ANNEX I

FORM OF ACCESSION AGREEMENT

THIS ACCESSION AGREEMENT dated as of             ,     , executed and delivered
by                     , a                      (the “New Guarantor”) in favor
of WELLS FARGO BANK, NATIONAL ASSOCIATION, in its capacity as Administrative
Agent (the “Administrative Agent”) for the Lenders under that certain Credit
Agreement dated as of April 17, 2013 (as amended, restated, supplemented or
otherwise modified from time to time, the “Credit Agreement”), by and among
PREIT Associates, L.P. (“PREIT”), PREIT-Rubin, Inc. (“PREIT-Rubin”),
Pennsylvania Real Estate Investment Trust (the “Parent”; together with PREIT and
PREIT-Rubin, each individually, a “Borrower” and collectively, the “Borrower”),
the financial institutions party thereto and their assignees under
Section 11.6.(b) thereof (the “Lenders”), the Administrative Agent, and the
other parties thereto, for its benefit and the benefit of the Issuing Bank and
the Lenders (the Administrative Agent, the Issuing Bank and the Lenders, each
individually a “Guarantied Party” and collectively, the “Guarantied Parties”).

WHEREAS, pursuant to the Credit Agreement, the Administrative Agent and the
Lenders have agreed to make available to the Borrower certain financial
accommodations on the terms and conditions set forth in the Credit Agreement;

WHEREAS, the New Guarantor is owned or controlled by the Borrower, or is
otherwise an Affiliate of the Borrower;

WHEREAS, the Borrower, the New Guarantor and the existing Guarantors, though
separate legal entities, are mutually dependent on each other in the conduct of
their respective businesses as an integrated operation and have determined it to
be in their mutual best interests to obtain financing under the Credit Agreement
through their collective efforts;

WHEREAS, the New Guarantor acknowledges that it will receive direct and indirect
benefits from the Administrative Agent, the Issuing Bank and the Lenders making
such financial accommodations available to the Borrower under the Credit
Agreement and, accordingly, the New Guarantor is willing to guarantee the
Borrower’s obligations to the Administrative Agent, the Lenders and the Issuing
Bank on the terms and conditions contained herein; and

WHEREAS, the New Guarantor’s execution and delivery of this Accession Agreement
is a condition to the Administrative Agent and the other Guarantied Parties
continuing to make such financial accommodations to the Borrower.

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged by the New Guarantor, the New Guarantor agrees
as follows:

Section 1. Accession to Guaranty. The New Guarantor hereby agrees that it is a
“Guarantor” under that certain Guaranty dated as of              (as amended,
restated, supplemented or otherwise modified from time to time, the “Guaranty”),
made by the Guarantors party thereto in favor of the Administrative Agent, for
its benefit and the benefit of the other Guarantied Parties and assumes all
obligations of a “Guarantor” thereunder and agrees to be bound thereby, all as
if the New Guarantor had been an original signatory to the Guaranty. Without
limiting the generality of the foregoing, the New Guarantor hereby:

(a) irrevocably and unconditionally guarantees the due and punctual payment and
performance when due, whether at stated maturity, by acceleration or otherwise,
of all Guarantied Obligations (as defined in the Guaranty);

 

B-11



--------------------------------------------------------------------------------

(b) makes to the Administrative Agent and the other Guarantied Parties as of the
date hereof each of the representations and warranties with respect to or in any
way relating to itself contained in Section 5. of the Guaranty and agrees to be
bound by each of the covenants contained in Section 6. of the Guaranty; and

(c) consents and agrees to each provision set forth in the Guaranty.

SECTION 2. GOVERNING LAW. THIS ACCESSION AGREEMENT SHALL BE GOVERNED BY, AND
CONSTRUED AND ENFORCED IN ACCORDANCE WITH, THE LAWS OF THE COMMONWEALTH OF
PENNSYLVANIA APPLICABLE TO CONTRACTS EXECUTED, AND TO BE FULLY PERFORMED, IN
SUCH COMMONWEALTH.

Section 3. Definitions. Capitalized terms used herein and not otherwise defined
herein shall have their respective defined meanings given them in the Credit
Agreement.

[Signatures on Next Page]

 

B-12



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the New Guarantor has caused this Accession Agreement to be
duly executed and delivered under seal by its duly authorized officers as of the
date first written above.

 

[NEW GUARANTOR]

By:  

 

    Name:  

 

    Title:  

 

    (CORPORATE SEAL) Address for Notices: c/o PREIT Associates, L.P. 200 South
Broad Street Philadelphia, PA 19102 Attention: Andrew Ioannou Telephone:   (215)
875-0700 Telecopy:   (215) 546-7311

 

Accepted:   WELLS FARGO BANK, NATIONAL     ASSOCIATION, as Administrative Agent
By:  

 

  Name:  

 

  Title:  

 

 

B-13



--------------------------------------------------------------------------------

EXHIBIT C

FORM OF NOTICE OF CONTINUATION

            , 20    

Wells Fargo Bank, National Association,

as Administrative Agent

550 South Tryon Street, 6th Floor

MAC D1086-061

Charlotte, North Carolina 28202

Attention: D. Bryan Gregory

Ladies and Gentlemen:

Reference is made to that certain Credit Agreement dated as of April 17, 2013
(as amended, restated, supplemented or otherwise modified from time to time, the
“Credit Agreement”), by and among PREIT Associates, L.P. (“PREIT”), PREIT-Rubin,
Inc. (“PREIT-Rubin”), Pennsylvania Real Estate Investment Trust (the “Parent”;
together with PREIT and PREIT-Rubin, each individually, a “Borrower” and
collectively, the “Borrower”), the financial institutions party thereto and
their assignees under Section 11.6.(b) thereof (the “Lenders”), Wells Fargo
Bank, National Association, as Administrative Agent (the “Administrative
Agent”), and the other parties thereto. Capitalized terms used herein, and not
otherwise defined herein, have their respective meanings given them in the
Credit Agreement.

Pursuant to Section 2.9. of the Credit Agreement, the Borrower hereby requests a
Continuation of a LIBOR Loan under the Credit Agreement, and in that connection
sets forth below the information relating to such Continuation as required by
such Section of the Credit Agreement:

 

  1. The requested date of such Continuation is             , 20    .

 

  2. The LIBOR Loan to be continued pursuant hereto is a Revolving Loan in the
aggregate principal amount of $            .

 

  3. The portion of the principal amount of such LIBOR Loan subject to the
requested Continuation is $            .

 

  3. The current Interest Period of such LIBOR Loan subject to such Continuation
ends on             , 20    .

 

  4. The duration of the Interest Period for such LIBOR Loan or portion thereof
subject to such Continuation is:

[Check one box only]

 

  ¨ one month

 

  ¨ three months

 

  ¨ six months

 

C-1



--------------------------------------------------------------------------------

The Borrower hereby certifies to the Administrative Agent and the Lenders that
as of the date hereof, as of the proposed date of the requested Continuation,
and after giving effect to such Continuation, no Default or Event of Default
shall have occurred and be continuing.

If notice of the requested Continuation was given previously by telephone, this
Notice of Continuation is to be considered written confirmation of such
telephone notice required by Section 2.9. of the Credit Agreement.

[Remainder of Page Intentionally Left Blank]

 

C-2



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned has duly executed and delivered this Notice
of Continuation as of the date first written above.

 

PREIT ASSOCIATES, L.P. By:   Pennsylvania Real Estate Investment Trust,   its
general partner   By:  

 

    Name:  

 

    Title:  

 

 

PREIT-RUBIN, INC. By:  

 

  Name:  

 

  Title:  

 

PENNSYLVANIA REAL ESTATE INVESTMENT TRUST By:  

 

  Name:  

 

  Title:  

 

 

C-3



--------------------------------------------------------------------------------

EXHIBIT D

FORM OF NOTICE OF CONVERSION

            , 20    

Wells Fargo Bank, National Association,

as Administrative Agent

550 South Tryon Street, 6th Floor

MAC D1086-061

Charlotte, North Carolina 28202

Attention: D. Bryan Gregory

Ladies and Gentlemen:

Reference is made to that certain Credit Agreement dated as of April 17, 2013
(as amended, restated, supplemented or otherwise modified from time to time, the
“Credit Agreement”), by and among PREIT Associates, L.P. (“PREIT”), PREIT-Rubin,
Inc. (“PREIT-Rubin”), Pennsylvania Real Estate Investment Trust (the “Parent”;
together with PREIT and PREIT-Rubin, each individually, a “Borrower” and
collectively, the “Borrower”), the financial institutions party thereto and
their assignees under Section 11.6.(b) thereof (the “Lenders”), Wells Fargo
Bank, National Association, as Administrative Agent (the “Administrative
Agent”), and the other parties thereto. Capitalized terms used herein, and not
otherwise defined herein, have their respective meanings given them in the
Credit Agreement.

Pursuant to Section 2.10. of the Credit Agreement, the Borrower hereby requests
a Conversion of a Loan of one Type into a Loan of another Type under the Credit
Agreement, and in that connection sets forth below the information relating to
such Conversion as required by such Section of the Credit Agreement:

 

  1. The requested date of such Conversion is             , 20    .

 

  2. The Type of Revolving Loan to be Converted pursuant hereto is currently:

[Check one box only]

 

  ¨ Base Rate Loan

 

  ¨ LIBOR Loan

 

  3. The aggregate principal amount of the Loans subject to the requested
Conversion is $             and the portion of such principal amount subject to
such Conversion is $            .

 

D-1



--------------------------------------------------------------------------------

  4. The amount of such Loan to be so Converted is to be converted into Loan of
the following Type:

[Check one box only]

 

  ¨ Base Rate Loan

 

  ¨ LIBOR Loan, with an initial Interest Period for a duration of:

[Check one box only]

¨ one month

¨ three months

¨ six months

The Borrower hereby certifies to the Administrative Agent and the Lenders that
as of the date hereof, as of the proposed date of the requested Conversion, and
after giving effect to such Conversion, no Default or Event of Default shall
have occurred and be continuing (provided the certification under this clause
(a) shall not be made in connection with a Conversion of a Loan into a Base Rate
Loan), and (b) the representations and warranties made or deemed made by the
Borrower and each other Loan Party in the Loan Documents to which any of them is
a party, are and shall be true and correct with the same force and effect as if
made on and as of such date except to the extent that such representations and
warranties expressly relate solely to an earlier date (in which case such
representations and warranties shall have been true and correct on and as of
such earlier date) and except for changes in factual circumstances not
prohibited under the Loan Documents.

If notice of the requested Conversion was given previously by telephone, this
Notice of Conversion is to be considered the written confirmation of such
telephone notice required by Section 2.10. of the Credit Agreement.

[Remainder of Page Intentionally Left Blank]

 

D-2



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned has duly executed and delivered this Notice
of Conversion as of the date first written above.

 

PREIT ASSOCIATES, L.P. By:   Pennsylvania Real Estate Investment Trust,   its
general partner   By:  

 

    Name:  

 

    Title:  

 

 

PREIT-RUBIN, INC. By:  

 

  Name:  

 

  Title:  

 

PENNSYLVANIA REAL ESTATE INVESTMENT TRUST By:  

 

  Name:  

 

  Title:  

 

 

D-3



--------------------------------------------------------------------------------

EXHIBIT E

FORM OF NOTICE OF REVOLVING LOAN BORROWING

            , 20    

Wells Fargo Bank, National Association,

as Administrative Agent

550 South Tryon Street, 6th Floor

MAC D1086-061

Charlotte, North Carolina 28202

Attention: D. Bryan Gregory

Ladies and Gentlemen:

Reference is made to that certain Credit Agreement dated as of April 17, 2013
(as amended, restated, supplemented or otherwise modified from time to time, the
“Credit Agreement”), by and among PREIT Associates, L.P. (“PREIT”), PREIT-Rubin,
Inc. (“PREIT-Rubin”), Pennsylvania Real Estate Investment Trust (the “Parent”;
together with PREIT and PREIT-Rubin, each individually, a “Borrower” and
collectively, the “Borrower”), the financial institutions party thereto and
their assignees under Section 11.6.(b) thereof (the “Lenders”), Wells Fargo
Bank, National Association, as Administrative Agent (the “Administrative
Agent”), and the other parties thereto. Capitalized terms used herein, and not
otherwise defined herein, have their respective meanings given them in the
Credit Agreement.

 

  1. Pursuant to Section 2.1.(b) of the Credit Agreement, the Borrower hereby
requests that the Lenders make Revolving Loans to the Borrower in an aggregate
amount equal to $            .

 

  2. The Borrower requests that the Revolving Loans be made available to the
Borrower on             , 20    .

 

  3. The Borrower hereby requests that the requested Revolving Loans be of the
following Type:

[Check one box only]

 

  ¨ Base Rate Loan

 

  ¨ LIBOR Loan, with an initial Interest Period for a duration of:

[Check one box only]

 

  ¨ one month

 

  ¨ three months

 

  ¨ six months

 

  4. The proceeds of the Revolving Loans will be used for the following purpose:
            

 

 

 

 

  .

 

  5. The Borrower requests that the proceeds of this borrowing of Revolving
Loans be made available to the Borrower by                     .

 

E-1



--------------------------------------------------------------------------------

The Borrower hereby certifies to the Administrative Agent and the Lenders that
as of the date hereof, as of the date of the making of the requested Revolving
Loans, and after making such Revolving Loans, (a) no Default or Event of Default
shall have occurred and be continuing; and (b) the representations and
warranties of the Borrower and the Guarantors contained in the Credit Agreement
and in the other Loan Documents to which any of them is a party, are and shall
be true and correct with the same force and effect as if made on and as of such
date except to the extent that such representations and warranties expressly
relate solely to an earlier date (in which case such representations and
warranties shall have been true and correct on and as of such earlier date) and
except for changes in factual circumstances not prohibited under the Loan
Documents. In addition, the Borrower certifies to the Administrative Agent and
the Lenders that all conditions to the making of the requested Loans contained
in Article V. of the Credit Agreement will have been satisfied at the time such
Loans are made.

[Remainder of Page Intentionally Left Blank]

 

E-2



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned has duly executed and delivered this Notice
of Revolving Loan Borrowing as of the date first written above.

 

PREIT ASSOCIATES, L.P. By:   Pennsylvania Real Estate Investment Trust,   its
general partner   By:  

 

    Name:  

 

    Title:  

 

 

PREIT-RUBIN, INC. By:  

 

  Name:  

 

  Title:  

 

PENNSYLVANIA REAL ESTATE INVESTMENT TRUST By:  

 

  Name:  

 

  Title:  

 

 

E-3



--------------------------------------------------------------------------------

EXHIBIT F

FORM OF NOTICE OF SWINGLINE BORROWING

            , 20    

Wells Fargo Bank, National Association,

as Administrative Agent

550 South Tryon Street, 6th Floor

MAC D1086-061

Charlotte, North Carolina 28202

Attention: D. Bryan Gregory

Ladies and Gentlemen:

Reference is made to that certain Credit Agreement dated as of April 17, 2013
(as amended, restated, supplemented or otherwise modified from time to time, the
“Credit Agreement”), by and among PREIT Associates, L.P. (“PREIT”), PREIT-Rubin,
Inc. (“PREIT-Rubin”), Pennsylvania Real Estate Investment Trust (the “Parent”;
together with PREIT and PREIT-Rubin, each individually, a “Borrower” and
collectively, the “Borrower”), the financial institutions party thereto and
their assignees under Section 11.6.(b) thereof (the “Lenders”), Wells Fargo
Bank, National Association, as Administrative Agent (the “Administrative
Agent”), and the other parties thereto. Capitalized terms used herein, and not
otherwise defined herein, have their respective meanings given them in the
Credit Agreement.

 

  1. Pursuant to Section 2.2.(b) of the Credit Agreement, the Borrower hereby
requests that the Swingline Lender make a Swingline Loan to the Borrower in an
amount equal to $            .

 

  2. The Borrower requests that such Swingline Loan be made available to the
Borrower on             , 20    .

 

  3. The Borrower requests that the proceeds of such Swingline Loan be made
available to the Borrower by                     .

The Borrower hereby certifies to the Administrative Agent, the Swingline Lender
and the other Lenders that as of the date hereof, as of the date of the making
of the requested Swingline Loan, and after making such Swingline Loan, (a) no
Default or Event of Default shall have occurred and be continuing; and (b) the
representations and warranties of the Borrower and the Guarantors contained in
the Credit Agreement and in the other Loan Documents to which any of them is a
party, are and shall be true and correct with the same force and effect as if
made on and as of such date except to the extent that such representations and
warranties expressly relate solely to an earlier date (in which case such
representations and warranties shall have been true and correct on and as of
such earlier date) and except for changes in factual circumstances not
prohibited under the Loan Documents. In addition, the Borrower certifies to the
Administrative Agent, the Swingline Lender and the other Lenders that all
conditions to the making of the requested Swingline Loan contained in Article V.
of the Credit Agreement will have been satisfied at the time such Swingline Loan
is made.

If notice of the requested borrowing of this Swingline Loan was given previously
by telephone, this Notice of Swingline Borrowing is to be considered the written
confirmation of such telephone notice required by Section 2.2.(b) of the Credit
Agreement.

[Remainder of Page Intentionally Left Blank]

 

F-1



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned has duly executed and delivered this Notice
of Swingline Borrowing as of the date first written above.

 

PREIT ASSOCIATES, L.P. By:   Pennsylvania Real Estate Investment Trust,   its
general partner   By:  

 

    Name:  

 

    Title:  

 

 

PREIT-RUBIN, INC. By:  

 

  Name:  

 

  Title:  

 

PENNSYLVANIA REAL ESTATE INVESTMENT TRUST By:  

 

  Name:  

 

  Title:  

 

 

F-2



--------------------------------------------------------------------------------

EXHIBIT G

FORM OF TRANSFER AUTHORIZER DESIGNATION

(For Disbursement of Loan Proceeds)

¨ NEW ¨ REPLACE PREVIOUS DESIGNATION ¨ ADD ¨ CHANGE ¨ DELETE LINE
NUMBER             ¨ INITIAL LOAN DISBURSEMENT

The following representatives (“Authorized Representatives”) of PREIT
Associates, L.P. (“PREIT”), PREIT-Rubin, Inc. (“PREIT-Rubin”) and Pennsylvania
Real Estate Investment Trust (the “Parent”; together with PREIT and PREIT-Rubin,
each individually, a “Borrower” and collectively, the “Borrower”) are authorized
to request the disbursement of loan proceeds and initiate funds transfers for
Loan Number              (“Loan”) assigned to the unsecured revolving credit
facility in the initial principal amount of $400,000,000 (“Initial Loan
Amount”), which Initial Loan Amount may be increased pursuant to the term of the
Credit Agreement (as defined below) to a principal amount that after giving
effect to any such increases shall not exceed $600,000,000 (“Increased Loan
Amount”) evidenced by that certain Credit Agreement dated as of April 17, 2013
(“Credit Agreement”), by and among the Borrower, each of the financial
institutions initially a signatory thereto together with their assignees under
Section 11.6.(b) thereof (the “Lenders”), Wells Fargo Bank, National
Association, as the Administrative Agent for the Lenders (the “Administrative
Agent”) and the other parties thereto. The Administrative Agent is authorized to
rely on this Transfer Authorizer Designation form until it has received a new
Transfer Authorizer Designation form signed by Borrower, even in the event that
any or all of the foregoing information may have changed. The maximum amount of
the initial disbursement of any Loan proceeds (“Initial Loan Disbursement”) and
the maximum amount of each subsequent disbursement of any Loan proceeds (each a
“Subsequent Loan Disbursement”) that each Authorized Representative is
authorized to request are set forth below:

 

    

Name

  

Title

  

Maximum Initial Loan
Disbursement Amount1

  

Maximum Subsequent Loan
Disbursement Amount1

1.

                                                           

 

G-1



--------------------------------------------------------------------------------

INITIAL LOAN DISBURSEMENT AUTHORIZATION

 

¨ Applicable for Wire Transfer in Connection with Request from Authorized
Representative. The Administrative Agent is hereby authorized to disburse the
proceeds of the Initial Loan Disbursement requested from an Authorized
Representative in accordance with the terms of the Credit Agreement by wire
transfer as specified in the wire transfer instructions set forth below under
Item 1. of “Beneficiary Bank and Account Holder Information” of this Transfer
Authorizer Designation.

 

¨ Applicable for Wire Transfer Instructions from Person other than Authorized
Representative. The Administrative Agent is hereby authorized to accept wire
transfer instructions for the Initial Loan Disbursement from              (i.e.
specify title/escrow company), which instructions are to be delivered, via fax,
email, or letter, to the Administrative Agent. Said instructions shall include
the Borrower’s Name; Title/Escrow #             and/or Loan #            ; the
person/entity to receive the Initial Loan Disbursement (“Receiving Party”); the
Receiving Party’s full account name; Receiving Party’s account number at the
receiving bank (“Receiving Bank”); Receiving Bank’s (ABA) routing number; city
and state of the Receiving Bank; and the amount of the Initial Loan Disbursement
(not to exceed the Maximum Initial Loan Disbursement Amount set forth above).

 

¨ Applicable for Deposit into Deposit Account. The Administrative Agent is
hereby authorized to disburse the proceeds of the Initial Loan Disbursement
requested from an Authorized Representative in accordance with the terms of the
Credit Agreement by deposit into the deposit account specified in the deposit
instructions set forth below under Item 2. of “Beneficiary Bank and Account
Holder Information” of this Transfer Authorizer Designation.

SUBSEQUENT LOAN DISBURSEMENT AUTHORIZATION

 

¨ Not Applicable

 

¨ Applicable for Wire Transfer in Connection with Request from Authorized
Representative. The Administrative Agent is hereby authorized to disburse the
proceeds of any Subsequent Loan Disbursement requested from an Authorized
Representative in accordance with the terms of the Credit Agreement by wire
transfer as specified in the wire transfer instructions set forth below under
Item 3. of Beneficiary Bank and Account Holder Information of this Transfer
Authorizer Designation.

 

¨ Applicable for Wire Transfer from Person other than Authorized Representative.
The Administrative Agent is hereby authorized to accept wire transfer
instructions for the Subsequent Loan Disbursement from              (i.e.
specify title/escrow company), which instructions are to be delivered, via fax,
email, or letter, to Lender. Said instructions shall include the Borrower’s
Name; Title/Escrow #             and/or Loan #            ; the person/entity to
receive the Subsequent Loan Disbursement (“Receiving Party”); the Receiving
Party’s full account name; Receiving Party’s account number at the receiving
bank (“Receiving Bank”); Receiving Bank’s (ABA) routing number; city and state
of the Receiving Bank; and the amount of the Subsequent Loan Disbursement (not
to exceed the Maximum Subsequent Loan Disbursement Amount set forth above).

 

¨

Applicable for Deposit into Deposit Account. The Administrative Agent is hereby
authorized to disburse the proceeds of any Subsequent Loan Disbursement
requested from an Authorized

 

G-2



--------------------------------------------------------------------------------

  Representative in accordance with the terms of the Credit Agreement by deposit
into the deposit account specified in the deposit instructions set forth below
under Item 4. of “Beneficiary Bank and Account Holder Information” of this
Transfer Authorizer Designation.

Borrower acknowledges and agrees that the acceptance of and disbursement of
funds by the Administrative Agent in accordance with the title/escrow company or
Authorized Representative instructions shall be governed by this Transfer
Authorizer Designation form and any other Loan Documents (as defined in the
Credit Agreement). The Administrative Agent shall not be further required to
confirm said disbursement instructions received from title/escrow company or
Authorized Representative with Borrower. This Transfer Authorizer Designation
form is in effect until [EXPIRATION DATE OF AUTHORIZATION] after which time a
new authorization request shall be required. Borrower shall instruct
title/escrow company via a separate letter, to deliver said disbursement
instructions in writing, directly to the Administrative Agent at its address set
forth in that certain Section of the Credit Agreement entitled Notices. Borrower
also hereby authorizes the Administrative Agent to attach a copy of the written
disbursement instructions to this Transfer Authorizer Designation form upon
receipt of said instructions.

 

G-3



--------------------------------------------------------------------------------

Beneficiary Bank and Account Holder Information

1. INITIAL LOAN DISBURSEMENT AUTHORIZATION - FOR WIRE TRANSFER

 

Borrower Name: Title/Escrow Number:

A.     Loan Number:

B.     Transfer/Deposit Funds to (Receiving Party Account Name):

C.     Receiving Party Deposit Account Number:

D.     Receiving Bank Name, City and State:

E.     Receiving Bank Routing (ABA) Number:

F.     Disbursement Amount (Not to exceed the Maximum Initial Loan Disbursement
Amount):

G.     Further Credit Information/Instructions:

2. INITIAL LOAN DISBURSEMENT AUTHORIZATION - FOR DEPOSIT INTO DEPOSIT ACCOUNT

 

Borrower Name: Title/Escrow Number:

A.     Loan Number:

B.     Transfer/Deposit Funds to (Receiving Party Account Name):

C.     Receiving Party Deposit Account Number:

D.     Receiving Bank Name, City and State:

E.     Receiving Bank Routing (ABA) Number:

F.     Disbursement Amount (Not to exceed the Maximum Initial Loan Disbursement
Amount):

G.     Further Credit Information/Instructions:

 

G-4



--------------------------------------------------------------------------------

3. SUBSEQUENT LOAN DISBURSEMENT AUTHORIZATION - FOR WIRE TRANSFER

 

Borrower Name: Title/Escrow Number:

A.     Loan Number:

B.     Transfer/Deposit Funds to (Receiving Party Account Name):

C.     Receiving Party Deposit Account Number:

D.     Receiving Bank Name, City and State:

E.     Receiving Bank Routing (ABA) Number:

F.     Disbursement Amount (Not to exceed the Maximum Subsequent Loan
Disbursement Amount nor an amount, in the aggregate with the outstanding loans,
would exceed the Initial Loan Amount or the Increased Loan Amount, as
applicable):

G.     Further Credit Information/Instructions:

4. SUBSEQUENT LOAN DISBURSEMENT AUTHORIZATION - FOR DEPOSIT INTO DEPOSIT ACCOUNT

 

Borrower Name: Title/Escrow Number:

A.     Loan Number:

B.     Transfer/Deposit Funds to (Receiving Party Account Name):

C.     Receiving Party Deposit Account Number:

D.     Receiving Bank Name, City and State:

 

G-5



--------------------------------------------------------------------------------

E.     Receiving Bank Routing (ABA) Number:

F.     Disbursement Amount (Not to exceed the Maximum Subsequent Loan
Disbursement Amount nor an amount, in the aggregate with the outstanding loans,
would exceed the Initial Loan Amount or the Increased Loan Amount, as applicable
):

G.     Further Credit Information/Instructions:

 

1 

Neither the Initial Disbursement Amount, nor the Initial Disbursement Amount
together with any Subsequent Disbursement Amounts, shall ever exceed the Initial
Loan Amount or the Increased Loan Amount, as applicable.

 

G-6



--------------------------------------------------------------------------------

Date:   

 

  

 

“BORROWER” PREIT ASSOCIATES, L.P. By:   Pennsylvania Real Estate Investment
Trust,   its general partner       By:  

 

    Name:  

 

    Title:  

 

PREIT-RUBIN, INC. By:  

 

  Name:  

 

  Title:  

 

PENNSYLVANIA REAL ESTATE INVESTMENT TRUST By:  

 

  Name:  

 

  Title:  

 

 

G-7



--------------------------------------------------------------------------------

EXHIBIT H

FORM OF REVOLVING NOTE

 

$                     , 20    

FOR VALUE RECEIVED, the undersigned, PREIT ASSOCIATES, L.P. (“PREIT”),
PREIT-RUBIN, INC. (“PREIT-Rubin”) and PENNSYLVANIA REAL ESTATE INVESTMENT TRUST
(the “Parent”; together with PREIT and PREIT-Rubin, each individually, a
“Borrower” and collectively, the “Borrower”) jointly and severally hereby
unconditionally promise to pay to the order of                      (the
“Lender”), in care of Wells Fargo Bank, National Association, as Administrative
Agent (the “Administrative Agent”), to its address at 608 Second Avenue, 11th
Floor, Minneapolis, Minnesota 55402 or at such other address as may be specified
by the Administrative Agent to the Borrower, the principal sum of
                     AND             /100 DOLLARS ($            ), or such
lesser amount as may be the then outstanding and unpaid balance of all Revolving
Loans made by the Lender to the Borrower pursuant to, and in accordance with the
terms of, the Credit Agreement (as defined below).

The Borrower further agrees to pay interest at said office, in like money, on
the unpaid principal amount owing hereunder from time to time on the dates and
at the rates and at the times specified in the Credit Agreement.

This Revolving Note (this “Note”) is one of the “Revolving Notes” referred to in
that certain Credit Agreement dated as of April 17, 2013 (as amended, restated,
supplemented or otherwise modified from time to time, the “Credit Agreement”),
by and among the Borrower, the financial institutions party thereto and their
assignees under Section 11.6.(b) thereof, the Administrative Agent and the other
parties thereto, and is subject to, and entitled to, all provisions and benefits
thereof. Capitalized terms used herein and not defined herein shall have the
respective meanings given to such terms in the Credit Agreement. The Credit
Agreement, among other things, (a) provides for the making of the Revolving
Loans by the Lender to the Borrower in the aggregate principal Dollar amount
first above mentioned, (b) permits the prepayment of the Revolving Loans by the
Borrower subject to certain terms and conditions and (c) provides for the
acceleration of the Revolving Loans upon the occurrence of certain specified
events.

The Borrower hereby waives presentment, demand, protest and notice of any kind.
No failure to exercise, and no delay in exercising any rights hereunder on the
part of the holder hereof shall operate as a waiver of such rights.

Time is of the essence for this Note.

[This Note is given in replacement of the Revolving Note previously delivered to
the Lender under the Credit Agreement. THIS NOTE IS NOT INTENDED TO BE, AND
SHALL NOT BE CONSTRUED TO BE, A NOVATION OF ANY OF THE OBLIGATIONS OWING UNDER
OR IN CONNECTION WITH THE OTHER NOTE.]

THIS NOTE SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAWS OF
THE COMMONWEALTH OF PENNSYLVANIA APPLICABLE TO CONTRACTS EXECUTED, AND TO BE
FULLY PERFORMED, IN SUCH COMMONWEALTH.

[Remainder of Page Intentionally Left Blank]

 

H-1



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned has executed and delivered this Revolving
Note under seal as of the date written above.

 

PREIT ASSOCIATES, L.P. By:   Pennsylvania Real Estate Investment Trust,   its
general partner     By:    

 

        Name:  

 

        Title:  

 

PREIT-RUBIN, INC.   By:  

 

    Name:  

 

    Title:  

 

PENNSYLVANIA REAL ESTATE INVESTMENT TRUST   By:  

 

    Name:  

 

    Title:  

 

 

H-2



--------------------------------------------------------------------------------

EXHIBIT I

FORM OF SWINGLINE NOTE

 

$50,000,000                     , 20    

FOR VALUE RECEIVED, the undersigned, PREIT ASSOCIATES, L.P. (“PREIT”),
PREIT-RUBIN, INC. (“PREIT-Rubin”) and PENNSYLVANIA REAL ESTATE INVESTMENT TRUST
(the “Parent”; together with PREIT and PREIT-Rubin, each individually, a
“Borrower” and collectively, the “Borrower”) jointly and severally hereby
unconditionally promise to pay to the order of WELLS FARGO BANK, NATIONAL
ASSOCIATION (the “Swingline Lender”) to its address at 608 Second Avenue, 11th
Floor, Minneapolis, Minnesota 55402, or at such other address as may be
specified by the Swingline Lender to the Borrower, the principal sum of FIFTY
MILLION AND NO/100 DOLLARS ($50,000,000) (or such lesser amount as shall equal
the aggregate unpaid principal amount of Swingline Loans made by the Swingline
Lender to the Borrower under the Credit Agreement), on the dates and in the
principal amounts provided in the Credit Agreement, and to pay interest on the
unpaid principal amount owing hereunder, at the rates and on the dates provided
in the Credit Agreement.

The date, amount of each Swingline Loan, and each payment made on account of the
principal thereof, shall be recorded by the Swingline Lender on its books and,
prior to any transfer of this Swingline Note, endorsed by the Swingline Lender
on the schedule attached hereto or any continuation thereof, provided that the
failure of the Swingline Lender to made any such recordation or endorsement
shall not affect the obligations of the Borrower to make a payment when due of
any amount owing under the Credit Agreement or hereunder in respect of the
Swingline Loans.

This Swingline Note is the “Swingline Note” referred to in that certain Credit
Agreement dated as of April 17, 2013 (as amended, restated, supplemented or
otherwise modified from time to time, the “Credit Agreement”), by and among the
Borrower, the financial institutions party thereto and their assignees under
Section 11.6.(b) thereof, the Administrative Agent and the other parties
thereto, and evidences Swingline Loans made to the Borrower thereunder. Terms
used but not otherwise defined in this Swingline Note have the respective
meanings assigned to them in the Credit Agreement.

The Credit Agreement provides for the acceleration of the maturity of this
Swingline Note upon the occurrence of certain events and for prepayments of
Swingline Loans upon the terms and conditions specified therein.

THIS SWINGLINE NOTE SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE
LAWS OF THE COMMONWEALTH OF PENNSYLVANIA APPLICABLE TO CONTRACTS EXECUTED, AND
TO BE FULLY PERFORMED, IN SUCH COMMONWEALTH.

The Borrower hereby waives presentment for payment, demand, notice of demand,
notice of non-payment, protest, notice of protest and all other similar notices.

Time is of the essence for this Swingline Note.

[Remainder of Page Intentionally Left Blank]

 

I-1



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned has executed and delivered this Swingline
Note under seal as of the date written above.

 

PREIT ASSOCIATES, L.P. By:   Pennsylvania Real Estate Investment Trust, its
general partner     By:  

 

      Name:  

 

      Title:  

 

PREIT-RUBIN, INC.   By:  

 

    Name:  

 

    Title:  

 

PENNSYLVANIA REAL ESTATE INVESTMENT TRUST   By:  

 

    Name:  

 

    Title:  

 

 

I-2



--------------------------------------------------------------------------------

SCHEDULE OF SWINGLINE LOANS

This Swingline Note evidences Swingline Loans made under the within-described
Credit Agreement to the Borrower, on the dates and in the principal amounts set
forth below, subject to the payments and prepayments of principal set forth
below:

 

Date of Loan

 

Principal

Amount of

Loan

 

Amount Paid

or Prepaid

 

Unpaid

Principal

Amount

 

Notation

Made By

 

I-3



--------------------------------------------------------------------------------

EXHIBIT J

FORM OF OPINION

[See attached]

 

J-1



--------------------------------------------------------------------------------

EXHIBIT K

FORM OF COMPLIANCE CERTIFICATE

Reference is made to that certain Credit Agreement dated as of dated as of
April 17, 2013 (as amended, restated, supplemented or otherwise modified from
time to time, the “Credit Agreement”), by and among PREIT Associates, L.P.
(“PREIT”), PREIT-Rubin, Inc. (“PREIT-Rubin”), Pennsylvania Real Estate
Investment Trust (the “Parent”; together with PREIT and PREIT-Rubin, each
individually, a “Borrower” and collectively, the “Borrower”), the financial
institutions party thereto and their assignees under Section 11.6.(b) thereof
(the “Lenders”), Wells Fargo Bank, National Association, as Administrative Agent
(the “Administrative Agent”), and the other parties thereto. Capitalized terms
used herein, and not otherwise defined herein, have their respective meanings
given to them in the Credit Agreement.

Pursuant to Section 7.1.(a)(iii) of the Credit Agreement, the undersigned, in
his or her capacity as Chief Financial Officer of the Parent and not in her or
her individual capacity, hereby certifies to the Administrative Agent and the
Lenders that:

1. (a) The undersigned has reviewed the terms of the Credit Agreement and has
made a review of the transactions, financial condition and other affairs of the
Parent and its Subsidiaries as of, and during the relevant accounting period
ended on,             , 20     and (b) such review has not disclosed the
existence during such accounting period, and the undersigned does not have
knowledge of the existence, as of the date hereof, of any condition or event
constituting a Default or Event of Default [except as set forth on Attachment A
hereto, which accurately describes the nature of the conditions(s) or event(s)
that constitute (a) Default(s) or (an) Event(s) of Default and the actions which
the Borrower (is taking)(is planning to take) with respect to such condition(s)
or event(s)].

2. Schedule 1 attached hereto accurately and completely sets forth the
calculations required to establish compliance with Section 8.1. of the Credit
Agreement on the date of the financial statements for the accounting period set
forth above.

3. (a) No Default or Event of Default exists, and (b) the representations and
warranties of the Borrower and the other Loan Parties contained in the Credit
Agreement and the other Loan Documents are true and correct in all material
respects, except to the extent such representations or warranties expressly
relate solely to an earlier date (in which case such representations and
warranties shall have been true and accurate on and as of such earlier date) and
except for changes in factual circumstances not prohibited under the Credit
Agreement or the other Loan Documents.

[Remainder of Page Intentionally Left Blank]

 

K-1



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned has signed this Compliance Certificate in
his or her capacity as Chief Financial Officer of the Parent and not in his or
her individual capacity on and as of             , 20    .

 

 

Name:  

 

Title:   Chief Financial Officer

 

K-2



--------------------------------------------------------------------------------

EXHIBIT L

FORM OF PRICING CERTIFICATE

Reference is made to that certain Credit Agreement dated as of April 17, 2013
(as amended, restated, supplemented or otherwise modified from time to time, the
“Credit Agreement”), by and among PREIT Associates, L.P. (“PREIT”), PREIT-Rubin,
Inc. (“PREIT-Rubin”), Pennsylvania Real Estate Investment Trust (the “Parent”;
together with PREIT and PREIT-Rubin, each individually, a “Borrower” and
collectively, the “Borrower”), the financial institutions party thereto and
their assignees under Section 11.6.(b) thereof (the “Lenders”), Wells Fargo
Bank, National Association, as Administrative Agent (the “Administrative
Agent”), and the other parties thereto. Capitalized terms used herein, and not
otherwise defined herein, have their respective meanings given them in the
Credit Agreement.

Pursuant to Section 7.1.(a)(iv) of the Credit Agreement, the undersigned hereby
certifies to the Agent and the Lenders in his or her capacity as Chief Financial
Officer of Parent, and not in his or her individual capacity, that:

1. (a) The undersigned has reviewed the terms of the Credit Agreement and has
made a review of the transactions, financial condition and other affairs of the
Borrower and the other Loan Parties as of, and during the relevant accounting
period ending on,             , 20     (the “Pricing Date”) and (b) such review
has not disclosed the existence during such accounting period, and the
undersigned does not have knowledge of the existence, as of the date hereof, of
any condition or event constituting a Default or Event of Default.

2. Schedule 1 attached hereto accurately and completely sets forth the
calculations required to determine the ratio of Total Liabilities to Gross Asset
Value on the Pricing Date.

3. The ratio of Total Liabilities to Gross Asset Value as of such date is
            to             . The Applicable Margin corresponding to such ratio
is     %.

[Remainder of Page Intentionally Left Blank]

 

L-1



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned has signed this Pricing Certificate on and
as of             , 20    .

 

 

Name:  

 

Title:   Chief Financial Officer

 

L-2